


 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

REMINGTON ARMS COMPANY, INC.
and
RA FACTORS, INC.
as Borrowers

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

AMENDED AND RESTATED
CREDIT AGREEMENT

Dated: March 15, 2006

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

THE FINANCIAL INSTITUTIONS
PARTIES HERETO FROM TIME TO TIME, as Lenders

 

 

 

 

and

WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative and Collateral Agent,

BANK OF AMERICA, N.A., as Syndication Agent

and

NATIONAL CITY BUSINESS CREDIT, INC., as Documentation Agent

Arranger: WACHOVIA SECURITIES, INC.

 

 

 

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

 

 

Page

SECTION 1.

 

GENERAL DEFINITIONS AND MATTERS OF CONSTRUCTION

 

1

 

1.1.

 

Defined Terms

 

1

 

1.2.

 

Accounting Terms

 

35

 

1.3.

 

UCC Terms

 

35

 

1.4.

 

Certain Matters of Construction

 

35

SECTION 2.

 

CREDIT FACILITIES

 

36

 

2.1.

 

Revolver Facility

 

36

 

2.2.

 

Reserved

 

38

 

2.3.

 

LC Facility

 

38

SECTION 3.

 

INTEREST, FEES AND CHARGES

 

43

 

3.1.

 

Interest

 

43

 

3.2.

 

Fees

 

45

 

3.3.

 

Computation of Interest and Fees

 

46

 

3.4.

 

Reimbursement of Expenses

 

47

 

3.5.

 

Bank Charges

 

47

 

3.6.

 

Illegality

 

47

 

3.7.

 

Increased Costs

 

48

 

3.8.

 

Capital Adequacy

 

49

 

3.9.

 

Funding Losses

 

49

 

3.10.

 

Maximum Interest

 

50

SECTION 4.

 

LOAN ADMINISTRATION

 

51

 

4.1.

 

Manner of Borrowing and Funding Revolver Loans

 

51

 

4.2.

 

Defaulting Lender

 

54

 

4.3.

 

Special Provisions Governing Euro-Dollar Loans

 

54

 

4.4.

 

Borrowers’ Representative

 

55

 

4.5.

 

All Revolver Loans to Constitute One Obligation

 

55

SECTION 5.

 

PAYMENTS

 

55

 

5.1.

 

General Repayment Provisions

 

55

 

5.2.

 

Repayment of Revolver Loans

 

56

 

5.3.

 

Reserved

 

57

 

5.4.

 

Prepayments

 

57

 

5.5.

 

Payment of Other Obligations

 

57

 

5.6.

 

Marshalling; Payments Set Aside

 

57

 

5.7.

 

Agent’s Allocation of Payments and Collections

 

57

 

5.8.

 

Application of Payments and Collections

 

58

 

5.9.

 

Revolver Loan Accounts; the Register; Account Stated

 

59

 

5.10.

 

Gross Up for Taxes; Withholding Tax Exemption

 

60

 

5.11.

 

Certain Rules Relating to the Payment of Additional Amounts

 

61

 

5.12.

 

Nature and Extent of Each Borrower’s Liability

 

62

SECTION 6.

 

COMMITTED TERM AND TERMINATION OF COMMITMENTS

 

64

 

6.1.

 

Committed Term of Revolver Commitments

 

64

 

6.2.

 

Termination

 

64

SECTION 7.

 

COLLATERAL

 

65

 

7.1.

 

Collateral for Obligations

 

65

 

7.2.

 

Real Estate as Collateral

 

65

 

7.3.

 

Commercial Tort Claims

 

65


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

7.4.

 

Lien Perfection; Further Assurances

 

65

SECTION 8.

 

COLLATERAL ADMINISTRATION

 

65

 

8.1.

 

General Provisions

 

65

 

8.2.

 

Administration of Accounts

 

67

 

8.3.

 

Administration of Inventory

 

69

 

8.4.

 

Administration of Equipment

 

69

 

8.5.

 

Borrowing Base Certificates

 

70

 

8.6.

 

Collateral Reporting

 

71

 

8.7.

 

Payment of Charges

 

71

SECTION 9.

 

REPRESENTATIONS AND WARRANTIES

 

71

 

9.1.

 

General Representations and Warranties

 

71

 

9.2.

 

Reaffirmation of Representations and Warranties

 

78

 

9.3.

 

Survival of Representations and Warranties

 

79

SECTION 10.

 

COVENANTS AND CONTINUING AGREEMENTS

 

79

 

10.1.

 

Affirmative Covenants

 

79

 

10.2.

 

Negative Covenants

 

82

 

10.3.

 

Specific Financial Covenants

 

92

 

10.4.

 

Environmental Covenants

 

93

SECTION 11.

 

CONDITIONS PRECEDENT

 

96

 

11.1.

 

Conditions Precedent to Initial Credit Extensions

 

96

 

11.2.

 

Conditions Precedent to All Revolver Loans

 

97

 

11.3.

 

Limited Waiver of Conditions Precedent

 

97

SECTION 12.

 

EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT

 

97

 

12.1.

 

Events of Default

 

97

 

12.2.

 

Acceleration of Obligations; Termination of Revolver Commitments

 

100

 

12.3.

 

Other Remedies

 

100

 

12.4.

 

Setoff

 

101

 

12.5.

 

Remedies Cumulative; No Waiver

 

101

SECTION 13.

 

PROVISIONS PERTAINING TO AGENTS AND LENDERS

 

102

 

13.1.

 

Appointment, Authority and Duties of Agent

 

102

 

13.2.

 

Agreements Regarding Collateral and Examination Reports

 

104

 

13.3.

 

Reliance By Agent

 

105

 

13.4.

 

Action Upon Default

 

105

 

13.5.

 

Ratable Sharing

 

106

 

13.6.

 

Indemnification of Agent Indemnitees

 

106

 

13.7.

 

Limitation on Responsibilities of Agent

 

107

 

13.8.

 

Successor Agent and Co-Agent

 

107

 

13.9.

 

Consents, Amendments and Waivers; Out-of-Formula Loans

 

108

 

13.10.

 

Due Diligence and Non-Reliance

 

110

 

13.11.

 

Representations and Warranties of Lenders

 

110

 

13.12.

 

The Required and Supermajority Lenders

 

111

 

13.13.

 

Several Obligations

 

111

 

13.14.

 

Agent in its Individual Capacity

 

111

 

13.15.

 

No Third Party Beneficiaries

 

111

 

13.16.

 

Notice of Transfer

 

112

 

13.17.

 

Replacement of Certain Lenders

 

112

 

13.18.

 

Remittance of Payments and Collections

 

113

 

13.19.

 

Syndication/Documentation Agent and Arranger

 

113

 

13.20.

 

No Reliance on Agent’s Customer Identification Program

 

113

-ii-

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

13.21.

 

USA Patriot Act

 

113

SECTION 14.

 

BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

 

114

 

14.1.

 

Successors and Assigns

 

114

 

14.2.

 

Participations

 

114

 

14.3.

 

Assignments

 

115

 

14.4.

 

Tax Treatment

 

116

SECTION 15.

 

MISCELLANEOUS

 

116

 

15.1.

 

Power of Attorney

 

116

 

15.2.

 

General Indemnity

 

116

 

15.3.

 

Survival of All Indemnities

 

117

 

15.4.

 

Modification of Agreement

 

117

 

15.5.

 

Severability

 

117

 

15.6.

 

English Language

 

117

 

15.7.

 

Cumulative Effect; Conflict of Terms

 

118

 

15.8.

 

Execution in Counterparts

 

118

 

15.9.

 

Notice

 

118

 

15.10.

 

Performance of Borrowers’ Obligations

 

118

 

15.11.

 

Agent’s, Required Lenders’ or Supermajority Lenders’ Consent

 

118

 

15.12.

 

Credit Inquiries

 

119

 

15.13.

 

Time of Essence

 

119

 

15.14.

 

Entire Agreement; Exhibits and Schedules

 

119

 

15.15.

 

Interpretation

 

119

 

15.16.

 

Confidentiality

 

119

 

15.17.

 

Obligations of Lenders Several

 

120

 

15.18.

 

Advertising and Publicity

 

120

 

15.19.

 

Amended and Restatement

 

120

 

15.20.

 

Governing Law

 

120

 

15.21.

 

Specific Waivers

 

120

-iii-

--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT

          This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made
on March 15, 2006, by and among REMINGTON ARMS COMPANY, INC., a Delaware
corporation with its chief executive office and principal place of business at
870 Remington Drive, Madison, North Carolina 27025 (“Remington”); RA FACTORS,
INC., a Delaware corporation with its chief executive office and principal place
of business at 870 Remington Drive, Madison, North Carolina 27025 (“Factors”;
together with Remington, the ”Borrowers” and individually a “Borrower”); the
various financial institutions listed on the signature pages hereof and their
respective successors and permitted assigns which become “Lenders” as provided
herein; WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association with
an office at 301 South College Street, Charlotte, North Carolina 28288, in its
capacity as administrative and collateral agent for the Lenders (together with
its successors in such capacities, the “Agent”); BANK OF AMERICA, N.A., a
national banking association with an office at 335 Madison Avenue, 6th Floor,
New York, New York 10017, in its capacity as syndication agent (the “Syndication
Agent”); and NATIONAL CITY BUSINESS CREDIT, INC., an Ohio corporation with an
office at 1965 East Sixth Street, 4th Floor, Cleveland, Ohio 44114, in its
capacity as documentation agent (the “Documentation Agent”).

Recitals:

          Borrowers, Agent, certain financial institutions (“Original Lenders”),
and the other parties named therein are parties to a certain Credit Agreement
dated January 24, 2003 (as amended, supplemented or otherwise modified, prior to
the date hereof, the “Original Credit Agreement”), pursuant to which Agent and
Lenders extended revolving credit loans, letters of credit and other certain
financial accommodations to Borrowers.

          Borrowers have requested that the Original Credit Agreement be amended
and restated in its entirety to become effective and binding on Borrowers
pursuant to the terms hereof, and the Lenders (including the Original Lenders
that are parties hereto) have agreed, subject to the terms of this Agreement, to
amend and restate the Original Credit Agreement in its entirety to read as set
forth herein, and it has been agreed by the parties hereto that (a) the
commitments which the Original Lenders that are parties hereto extended to
Borrowers under the Original Credit Agreement and the commitments of new Lenders
that become parties hereto shall be extended or advanced upon the amended and
restated terms and conditions contained in this Agreement, and (b) the Loans and
other Obligations outstanding under the Original Credit Agreement shall be
governed by and deemed to be outstanding under the amended and restated terms
and conditions contained herein. All existing Obligations are and shall continue
to be (and all Obligations incurred pursuant hereto shall be) secured by, among
other things, the Security Documents and the other Loan Documents and shall be
guaranteed pursuant to the Guaranties.

          NOW, THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration receipt of which is acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:

SECTION 1. GENERAL DEFINITIONS AND MATTERS OF CONSTRUCTION

          1.1.   Defined Terms. The following terms when used in this Agreement,
including the preamble and recitals hereto, shall have the following meanings
(such meanings to be equally applicable to the singular and plural forms
thereof):

 

 

 

          Account - shall have the meaning ascribed to the term “account” in the
UCC and shall include any right of a Person to payment for goods sold or leased
or for services rendered which


--------------------------------------------------------------------------------




 

 

 

is not evidenced by an Instrument or Chattel Paper, whether or not it has been
earned by performance.

 

 

 

          Account Debtor - any Person who is or may become obligated under or on
account of an Account, Instrument, Chattel Paper or Payment Intangible.

 

 

 

          Accounts Formula Amount - on any date of determination thereof, an
amount equal to the sum of the (i) Applicable Accounts Percentage multiplied by
the net amount of all Eligible Accounts on such date other than Eligible Dated
Accounts and the Eligible Canadian Accounts; (ii) the Applicable Accounts
Percentage multiplied by the net amount of all Eligible Dated Accounts on such
date, and (iii) the Applicable Accounts Percentage multiplied by the net amount
of all Eligible Canadian Accounts; provided, that the amount of Loans
attributable to Eligible Canadian Accounts shall at no time be greater than
$4,000,000. For purposes hereof, the phrase “net amount” shall mean, with
respect to any Account on any date, the amount of such Account as shown on the
invoice evidencing same less any and all returns, rebates, discounts (which may,
at Agent’s option, be calculated on shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) at any time issued, owing,
claimed by the Account Debtor, granted, outstanding or payable in connection
with, or any interest accrued on the amount of, such Accounts at such date.

 

 

 

          Acquisition - as defined in Section 10.2.13 of this Agreement.

 

 

 

          Adjusted London Interbank Offered Rate - as applicable to any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the next higher 1/100th of 1%) by dividing (i) the applicable
London Interbank Offered Rate for such Interest Period by (ii) 1.00 minus the
Euro-Dollar Reserve Percentage.

 

 

 

          Affiliate - a Person (other than a Subsidiary): (i) which directly or
indirectly through one or more intermediaries controls, or is controlled by, or
is under common control with, a Person; (ii) which beneficially owns or holds
10% or more of any class of the Equity Interests of a Person; or (iii) 10% or
more of the Equity Interests of which is beneficially owned or held by a Person
or a Subsidiary of a Person. For purposes hereof, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of a Person, whether through the ownership
of any Equity Interest, by contract or otherwise.

 

 

 

          Agent - shall have the meaning ascribed to it in the preamble to this
Agreement.

 

 

 

          Agent Indemnitees - each of Agent, Syndication Agent and Documentation
Agent in its capacity as such under the Credit Documents and all of such agent’s
present and future officers, directors and agents.

 

 

 

          Agent Professionals - all professional persons at any time retained or
employed by Agent, including all attorneys, accountants, consultants,
appraisers, environmental engineers and auctioneers.

 

 

 

          Agreement - this Credit Agreement and all Exhibits and Schedules
hereto.

 

 

 

          Alternate Base Rate - the greater of (i) the prime rate of interest
announced from time to time by Wachovia, which may not be the lowest rate at
which Wachovia makes loans or extends

-2-

--------------------------------------------------------------------------------




 

 

 

credit (Borrowers acknowledging that Wachovia makes loans and extends credit at,
above and below the announced prime rate from time to time) or (ii) the Federal
Funds Rate plus 0.50%.

 

 

 

          Anti-Terrorism Law - the USA Patriot Act or any other statute,
regulation, executive order, or other law pertaining to the prevention of future
acts of terrorism, in each case as such law may be amended from time to time.

 

 

 

          Applicable Accounts Percentage - a percentage that is equal to 85%,
subject to adjustment after the Closing Date in accordance with Section 2.1.5.

 

 

 

          Applicable Inventory Percentage - a percentage that is equal to 75%
with respect to Eligible Inventory consisting of Finished Goods and 25% with
respect to Eligible Inventory consisting of Raw Materials, provided that the
foregoing percentages shall be subject to adjustment after the Closing Date in
accordance with Section 2.1.5.

 

 

 

          Applicable Law - all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant or Credit Document in question, including
all applicable common law and equitable principles; all provisions of all
applicable state, federal and foreign constitutions, statutes, rules,
regulations and orders of governmental bodies; and all orders, judgments and
decrees of all courts and arbitrators.

 

 

 

          Applicable Margin - a percentage equal to 2.00% for Revolver Loans
which are Euro-Dollar Loans and 0.50% for Revolver Loans which are Base Rate
Loans; provided that, commencing on the first Pricing Adjustment Date that
occurs in 2007 by reference to the immediately preceding Pricing Determination
Date and on each Pricing Adjustment Date thereafter, the Applicable Margin shall
be increased or decreased, based upon Consolidated EBITDA for the period of four
consecutive Fiscal Quarters ending on such Pricing Determination Date, as set
forth in the table below (but decreased only if on the relevant Pricing
Determination Date no Default or Event of Default exists):


 

 

 

 

 

Consolidated EBITDA

Applicable Margin
for Euro-Dollar
Loans

Applicable Margin for
Base Rate Loans

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Less than $35,000,000

2.25%

0.75%

 

Equal to or greater than $35,000,000 but less than $40,000,000

2.00%

0.50%

 

Equal to or greater than $40,000,000

1.75%

0.25%


 

 

 

Except as set forth in the last sentence hereof, any such increase or reduction
in the Applicable Margin shall be effective on the first day of the Fiscal
Quarter following Agent’s receipt of the applicable financial statements and
corresponding Compliance Certificate (each a “Pricing Adjustment Date”). If the
financial statements and the Compliance Certificate of Borrowers setting forth
Consolidated EBITDA for the applicable period are not received by Agent by the
date required pursuant to Section 10.1.3 of this Agreement, the Applicable
Margin shall be determined as if Consolidated EBITDA is less than $35,000,000
until such time as such financial statements and Compliance Certificate are
received and any Event of Default resulting from a failure to timely deliver
such financial statements or Compliance Certificate is waived in writing by
Agent and Lenders in their sole discretion; provided, however, that nothing
herein shall be

-3-

--------------------------------------------------------------------------------




 

 

 

deemed to prevent Agent and Lenders from charging interest at the Default Rate
for so long as an Event of Default exists. For the period of four consecutive
Fiscal Quarters ending on the last day of any Fiscal Year of Borrowers,
Borrowers may provide the unaudited financial statements of Borrowers for such
Fiscal Year, subject only to absence of footnotes and year-end adjustments, for
the purpose of determining the Applicable Margin, but if, upon delivery of the
annual audited financial statements required to be submitted by Borrowers to
Agent pursuant to Section 10.1.3(i) of this Agreement, Borrowers have not met
the criteria for reduction of the Applicable Margin pursuant to the terms
hereinabove for the Fiscal Year of Borrowers then ended, then (a) such
Applicable Margin reduction shall be terminated and, effective on the first day
of the month following receipt by Agent of such audited financial statements,
the Applicable Margin shall be the Applicable Margin that would have been in
effect if such reduction had not been implemented based upon the unaudited
financial statements of Borrowers for such Fiscal Year of Borrowers then ended,
and (b) Borrowers shall pay to Agent, for the benefit of the Lenders, on the
first day of the month following receipt by Agent of such audited financial
statements, an amount equal to the difference between the amount of interest
that would have been paid on the principal amount of the Obligations using the
Applicable Margin determined based upon such audited financial statements and
the amount of interest actually paid during the period in which the reduction of
the Applicable Margin was in effect based upon the unaudited financial
statements for such Fiscal Year of Borrowers then ended.

 

 

 

          Appraised NOLV - on any date of determination, the sum of the
following amounts as calculated by Agent based on the most recent Appraisal
obtained by Agent after the Closing Date:

 

 

 

               (i)     an amount obtained by multiplying (a) a percentage
obtained by dividing (1) the amount that is 85% of the Net Orderly Liquidation
Value of Inventory consisting of Finished Goods shown in such Appraisal by
(2) the Value of Eligible Inventory consisting of Finished Goods shown on the
Borrowing Base Certificate for the date of such Appraisal, by (b) the Value of
Eligible Inventory consisting of Finished Goods as of such date of
determination;

 

 

 

               (ii)    an amount obtained by multiplying (a) a percentage
obtained by dividing (1) the amount that is 85% of the Net Orderly Liquidation
Value of Inventory consisting of Raw Materials shown in such Appraisal by
(2) the Value of Eligible Inventory consisting of Raw Materials shown on the
Borrowing Base Certificate for the date of such Appraisal, by (b) the Value of
Eligible Inventory consisting of Raw Materials as of such date of determination;

 

 

 

               (iii)   an amount determined by multiplying the Net Orderly
Liquidation Value of the Spare Parts and WIP Inventory as shown in such
Appraisal by 85%.

 

 

 

          Appraisal - an appraisal of the Net Orderly Liquidation Value of the
Inventory of Remington that is (i) performed by an appraiser selected by Agent,
(ii) except as otherwise provided below is obtained not less frequently than
annually, and (iii) is in form, scope and substance satisfactory to Agent;
provided, however, that for so long as Inventory Reliance is less than twenty
percent (20%), and no Default or Event of Default exists, no such Appraisal
shall be required but may be requested by Remington in its sole discretion.

 

 

 

          Approved Depository - means either (a) Agent or a Lender that is a
bank or (b) another depository bank upon the execution and delivery by Agent and
such other depository bank and the relevant Obligor of a Deposit Account Control
Agreement.

 

 

 

          Arranger - Wachovia Securities, Inc., a Delaware corporation.

-4-

--------------------------------------------------------------------------------




 

 

 

          Assignment and Acceptance - an assignment and acceptance entered into
by a Lender and an Eligible Assignee and accepted by Agent, in the form of
Exhibit G.

 

 

 

          Availability - the amount that Borrowers are entitled to borrow from
time to time as Revolver Loans, such amount being the difference derived when
the sum of the principal amount of Revolver Loans then outstanding (including
any amounts that either of Agent or Lenders may have paid for the account of
Borrowers pursuant to any of the Credit Documents and that have not been
reimbursed by Borrowers and any outstanding Settlement Loans) is subtracted from
the Borrowing Base. If the amount outstanding is equal to or greater than the
Borrowing Base, Availability is zero.

 

 

 

          Availability Reserve - on any date of determination thereof, an amount
equal to the sum of the following (without duplication) (i) any amounts which
any Obligor is obligated to pay pursuant to the provisions of any of the Credit
Documents that Agent or any Lender elects to pay for the account of such Obligor
in accordance with authority contained in any of the Credit Documents; (ii) the
LC Reserve; (iii) the Inventory Reserve; (iv) the Hedging Agreement Reserve and
all reserves established by Agent, in its discretion, in respect of any other
Banking Relationship Debt; (v) an amount equal to the aggregate of all past due
rent and other charges payable by an Obligor to a landlord, warehouseman or
other Person that owns premises at which any Property of such Obligor is located
plus, with respect to any premises for which Agent has not received a
Lien Waiver acceptable to Agent, a sum equal to 3 months of the maximum amount
of rent, taxes, and other charges that are payable by any Obligor to the
landlord, warehouseman or other Person with respect to such premises; (vi) at
any time the Required Lenders permit Borrowers to retain any Net Disposition
Proceeds (and until the Required Lenders require that such Net Disposition
Proceeds be used to repay the Obligations as required by Sections 5.4 and
8.1.2), the amount of such Net Disposition Proceeds retained by Borrowers; and
(vii) such additional reserves as Agent, in its sole and absolute discretion,
may elect to impose from time to time as a result of changes that Agent becomes
aware of that have resulted or could reasonably be expected to result in a
diminution in the quantity, quality or value of any Collateral or a dilution
with respect to any of the Accounts.

 

 

 

          Availability Test Period - the period commencing on October 31, 2003,
and ending on the Availability Test Period Termination Date.

 

 

 

          Availability Test Period Termination Date - as defined in Section
10.3.3.

 

 

 

          Average Revolver Facility Balance - for any period, the amount
obtained by adding (i) the aggregate of the unpaid balance of Revolver Loans
(excluding Settlement Loans) outstanding at the end of each day for the period
in question to (ii) the aggregate of the unpaid balance of LC Obligations
outstanding at the end of each day for the period in question, and by dividing
such sum by the number of days in such period.

 

 

 

          Banking Relationship Debt - Debt or other obligations of a Borrower to
any Lender that is a bank or any Affiliate of a Lender that is a bank and that
arises out of or relates to (i) demand deposit and operating account
relationships between Borrower and such Lender or Affiliate or any cash
management services provided to such Borrower, (ii) Hedging Agreements with such
Lender or Affiliate, and (iii) other products provided by such Lender or
Affiliate to such Borrower, including merchant card services and ACH transfer
services.

 

 

 

          Bankruptcy Code - title 11 of the United States Code.

-5-

--------------------------------------------------------------------------------




 

 

 

          Base Rate Loan - a Revolver Loan, or portion thereof, during any
period in which it bears interest at a rate based upon the Alternate Base Rate.

 

 

 

          Blocked Person - as defined in Section 9.1.31 of this Agreement.

 

 

 

          Board of Governors - the Board of Governors of the Federal Reserve
System.

 

 

 

          Borrower and Borrowers - shall have the meanings ascribed to such
terms in the preamble to this Agreement; provided, however, that if Factors
ceases to exist as a result of a transaction permitted under Section 10.2.1,
references to “Borrowers” hereunder shall be deemed to be references to
Remington.

 

 

 

          Borrower Security Agreement - that certain Security Agreement by each
of the Borrowers, in favor of Agent, for the benefit of Agent and Lenders,dated
January 24, 2003, and by which each Borrower granted to Agent a Lien upon all of
such Borrower’s personal property assets, whenever acquired and wherever
located, as security for the payment of the Obligations.

 

 

 

          Borrower Stock Pledge Agreement - the Pledge Agreement, dated January
24, 2003, executed by Remington in favor of Agent and by which Remington granted
to Agent, for the benefit of the Lender Group, a Lien upon all Equity Interests
held by Remington in each Subsidiary as security for the Obligations.

 

 

 

          Borrowing - a borrowing consisting of Revolver Loans of one Type made
on the same day by Lenders (or by Wachovia in the case of a Borrowing funded by
Settlement Loans) or a conversion of a Revolver Loan or Revolver Loans of one
Type from Lenders on the same day.

 

 

 

          Borrowing Base - on any date of determination thereof, an amount equal
to the lesser of: (a) the aggregate amount of the Revolver Commitments on such
date minus the aggregate amount of LC Obligations outstanding on such date, or
(b) an amount equal to the Formula Amount on such date.

 

 

 

          Borrowing Base Certificate - a certificate, in the form requested by
Agent, by which Borrowers shall certify to Agent and Lenders, with such
frequency as Agent may request, the amount of the Borrowing Base as of the date
of the certificate and the calculation of such amount.

 

 

 

          Brands - RA Brands, L.L.C., a Delaware limited liability company.

 

 

 

          Brands Stock Pledge Agreement – the Pledge Agreement, dated January
24, 2003, executed by Brands in favor of the Agent and by which Remington
granted to Agent, for the benefit of the Lender Group, a Lien upon all of the
Equity Interests owned by Brands in Remington Licensing Corporation.

 

 

 

          BRS - Bruckmann, Rosser, Sherrill & Co., L.L.C.

 

 

 

          BRS Fund II - Bruckmann Rosser Sherrill & Co. II, L.P., a Delaware
limited partnership.

 

 

 

          Business Interruption Insurance Assignment - the Collateral Assignment
of Business Interruption Insurance executed by each Borrower in favor of Agent,
for the benefit of the Lender Group, as security for the payment of the
Obligations.

-6-

--------------------------------------------------------------------------------




 

 

 

          C&D Fund IV - The Clayton & Dubilier Private Equity Fund IV Limited
Partnership, a Connecticut limited partnership.

 

 

 

          CD&R - Clayton Dubilier & Rice, Inc., a Delaware corporation.

 

 

 

          Capital Expenditures - with respect to any Person, expenditures
(whether paid in cash, capitalized as an asset or accrued as a liability) by
such Person that, in accordance with GAAP, are or should be included in “capital
expenditures” or similar items reflected in the Consolidated statement of cash
flows of such Person, including all Capitalized Lease Obligations.

 

 

 

          Capitalized Lease Obligation - any Debt represented by obligations
under a lease that is required to be capitalized for financial reporting
purposes in accordance with GAAP and the amount of such obligation shall be the
capitalized amount thereof determined in accordance with GAAP.

 

 

 

          Cash Collateral - cash or Cash Equivalents, and any interest earned
thereon, that is deposited with Agent in accordance with this Agreement as
security for any of the Obligations.

 

 

 

          Cash Collateral Account - a demand deposit, money market or other
account established by Agent at such financial institution as Agent may select
in its discretion, which account shall be in Agent’s name and subject to Agent’s
Liens.

 

 

 

          Cash Equivalents - (i) marketable direct obligations issued or
unconditionally guaranteed by the government of the United States and backed by
the full faith and credit of the government of the United States maturities of
not more than 12 months from the date of acquisition; (ii) domestic certificates
of deposit and time deposits having maturities of not more than 12 months from
the date of acquisition, bankers’ acceptances having maturities of not more than
12 months from the date of acquisition and overnight bank deposits, in each case
issued by any commercial bank organized under the laws of Canada or of the
United States, any state thereof or the District of Columbia, which at the time
of acquisition are rated A-1 (or better) by S&P or P-1 (or better) by Moody’s,
and (unless issued by a Lender) not subject to offset rights in favor of such
bank arising from any banking relationship with such bank; (iii) repurchase
obligations with a term of not more than 30 days for underlying securities of
the types described in clauses (i) and (ii) entered into with any financial
institution meeting the qualifications specified in clause (ii) above; and
(iv) commercial paper having at the time of investment therein or a contractual
commitment to invest therein a rating of A-1 (or better) by S&P or P-1 (or
better) by Moody’s, and having a maturity within 9 months after the date of
acquisition thereof.

 

 

 

          Cash Management Event - shall have the meaning ascribed to it in
Section 8.2.5(ii).

 

 

 

          Cash Management Reinstatement Event - shall have the meaning ascribed
to it in Section 8.2.5(ii).

 

 

 

          CERCLA - the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et seq. and its implementing regulations.

 

 

 

          Change of Control - the occurrence of any of the following events: (i)
C&D Fund IV, CD&R, and BRS Fund II and any of their respective Affiliates (other
than Affiliates that are portfolio companies) shall cease to own directly, of
record and beneficially, in the aggregate, shares of Voting Stock having more
than 50% of the total voting power of all outstanding shares

-7-

--------------------------------------------------------------------------------




 

 

 

of Voting Stock of Holding; (ii) a “change of control” under and as defined in
the New Senior Notes Indenture shall occur; and (iii) Holding shall cease to own
and control directly, of record and beneficially, 100% of each class of
outstanding capital stock of Borrower free and clear of all Liens (except Liens
created or permitted by the Holding Stock Pledge Agreement).

 

 

 

          Chattel Paper - shall have the meaning ascribed to the term “chattel
paper” in the UCC.

 

 

 

          Closing Date - the date on which all of the conditions precedent in
Section 11 of this Agreement are satisfied.

 

 

 

          Collateral - all of the Property and interests in Property described
in Section 7 of this Agreement or in any of the Security Documents and any and
all other Property and interests in Property of a Borrower that now or hereafter
secure the payment or performance of any of the Obligations, including all Real
Estate.

 

 

 

          Collateral Reserve Account - a Deposit Account established by an
Obligor with Agent and over which Agent shall have sole and exclusive access and
control for withdrawal purposes.

 

 

 

          Commitment Termination Date - the date that is the soonest to occur of
(i) the last day of the Committed Term, (ii) the date on which an order for
relief under the Bankruptcy Code or any other insolvency law is entered (or
deemed entered) upon any petition for such relief that is filed by or against
any Obligor, (iii) the date on which Agent terminates the Revolver Commitments
pursuant to Section 6.2.1 of this Agreement as a consequence of the occurrence
of any Event of Default, or (iv) the date on which Borrower terminates the
Revolver Commitments pursuant to Section 6.2.2 of this Agreement.

 

 

 

          Committed Term - a term commencing on the Closing Date and ending at
5:00 p.m. on June 30, 2010.

 

 

 

          Compliance Certificate - a Compliance Certificate to be provided by
Borrowers to Agent in accordance with, and in the form annexed as Exhibit E to,
this Agreement.

 

 

 

          Consolidated - the consolidation in accordance with GAAP of the
accounts or other items of Borrowers and their Consolidated Subsidiaries as to
which such term applies.

 

 

 

          Consolidated Adjusted EBITDA - for any period, the sum of the
following during such period, calculated on a Consolidated basis:
(i) Consolidated EBITDA, less (ii) Capital Expenditures paid, less
(iii) Restricted Payments paid, to the extent permitted by Section 10.2.7, less
(iv) cash provisions for taxes based on income, provided that the amount of such
cash provisions for taxes based on income may not be less than zero.

 

 

 

          Consolidated EBITDA - of any Person, for any period, the Consolidated
Net Income of such Person for such period adjusted (i) to exclude the following
items of income or expense to the extent that such items are included in the
calculation of such Consolidated Net Income: (a) Consolidated Interest Expense,
(b) any non-cash expenses and charges, (c) total income tax expense,
(d) depreciation expense, (e) the expense associated with amortization of
intangible and other assets, (f) non-cash provisions for reserves for
discontinued operations, (g) any extraordinary, unusual or non-recurring gains
or losses or charges or credits (without limiting the foregoing, Borrowers may
not increase Consolidated EBITDA for plant closure expenses resulting from
management’s election to temporarily close one or more plants), (h) any gain or

-8-

--------------------------------------------------------------------------------




 

 

 

loss associated with the sale or write-down of assets, (i) any gain or loss
accounted for by the equity method of accounting (except in the case of income
to the extent of the amount of cash dividends or cash distributions paid to a
Borrower or any Subsidiary by the entity accounted for by the equity method of
accounting) and (j) amounts paid as permitted dividends that are treated as
compensation expense, and (ii) to include the amount of any cash expenditures
for charges previously added back to the calculation of Consolidated Net Income
in prior periods.

 

 

 

          Consolidated Fixed Charge Coverage Ratio - for any period, the ratio
of Consolidated Adjusted EBITDA to Consolidated Fixed Charges.

 

 

 

          Consolidated Fixed Charges - for any period, the sum of the following
during such period, calculated on a Consolidated basis and without duplication:
(i) Consolidated Interest Expense, plus (ii) scheduled principal payments of any
long-term Debt coming due in the next period of equal length, plus (iii)
payments made with respect to Capitalized Lease Obligations.

 

 

 

          Consolidated Interest Expense - of any Person, for any period, (i)
consolidated cash interest expense of such Person for such period determined in
accordance with GAAP minus (ii) consolidated cash interest income of such Person
for such period determined in accordance with GAAP.

 

 

 

          Consolidated Net Income - of any Person, for any period, net income of
such Person for such period, determined on a consolidated basis in accordance
with GAAP.

 

 

 

          Consolidated Subsidiaries - the Subsidiaries of a Borrower whose
accounts are, at the time in question, consolidated in accordance with GAAP with
those of Borrower.

 

 

 

          Contamination - the seeping, spilling, leaking, pumping, pouring,
emitting, using, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, releasing or the presence of Regulated Substances at, under or upon
any of the Real Estate or into the environment, or arising from any of the Real
Estate or migrating to or from any of the Real Estate, which requires
notification, treatment, response or removal action or remediation under
any applicable Environmental Law.

 

 

 

          Contribution Agreement - the Contribution Agreement, dated January 24,
2003, among each Subsidiary Guarantor, Borrowers and Agent.

 

 

 

          Corrective Work - shall have the meaning ascribed to it in
Section 10.4.10.

 

 

 

          Credit Documents - this Agreement, the Other Agreements and the
Security Documents.

 

 

 

          Current Assets - at any date, the amount at which all of the current
assets of a Person would be properly classified as current assets shown on a
balance sheet at such date in accordance with GAAP, except that amounts due from
Affiliates and investments in Affiliates shall be excluded therefrom.

 

 

 

          CWA - the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

 

 

 

          Debt - as applied to a Person means, without duplication: (i) all
Indebtedness and all other items that, in accordance with GAAP, would be
included in determining total liabilities as shown on the liability side of a
balance sheet of such Person as of the date as of which Debt is to

-9-

--------------------------------------------------------------------------------




 

 

 

be determined, including Capitalized Lease Obligations; (ii) all obligations of
other Persons which such Person has guaranteed; (iii) all reimbursement
obligations in connection with letters of credit, letter of credit guaranties,
or banker acceptances issued for the account of such Person; (iv) in the case of
Borrowers (without duplication), the Obligations; and (v) all preferred stock
issued by such Person and required by the terms thereof to be redeemed, or for
which mandatory sinking fund payments by a fixed date are due.

 

 

 

          Default - an event or condition the occurrence of which would, with
the lapse of time or the giving of notice, or both, become an Event of Default.

 

 

 

          Default Rate - on any date, a rate per annum that is equal to (i) in
the case of each Revolver Loan outstanding on such date, 2% in excess of the
rate otherwise applicable to such Revolver Loan on such date, and (ii) in the
case of any other Obligations outstanding on such date, 3.25% in excess of the
Alternate Base Rate in effect on such date.

 

 

 

          Deposit Account - a “deposit account” as defined in the UCC or the
Uniform Commercial Code of any applicable jurisdiction and, in any event,
includes any demand, time, savings, passbook, money market or other depository
account, or a certificate of deposit, maintained by a Borrower with any bank,
savings and loan association, credit union or other depository institution.

 

 

 

          Deposit Account Control Agreement - a Deposit Account Control
Agreement in form and substance acceptable to Agent that is executed and
delivered with a depository bank at which a Borrower or other Obligor maintains
a Deposit Account and by which Agent obtains control over such Deposit Account.

 

 

 

          Distribution - in respect of any entity, (i) any payment of any
dividends or other distributions on Equity Interests of the entity (except
distributions in such Equity Interests) or on account of any warrants to
purchase or acquire any Equity Interests, (ii) any purchase, redemption,
defeasance or other acquisition or retirement for value of any Equity Interests
of the entity or any Affiliate of the entity unless made contemporaneously from
the net proceeds of the sale of Equity Interests, or (iii) any setting apart of
any assets of such entity or other analogous fund for any purchase, redemption,
defeasance or other acquisition or retirement for value of any Equity Interests
of such entity.

 

 

 

          Document - shall have the meaning ascribed to the term “document” in
the UCC.

 

 

 

          Documentation Agent - shall have the meaning ascribed to it in the
preamble to this Agreement.

 

 

 

          Domestic Business Day - any day excluding Saturday, Sunday and any day
which is a legal holiday under the laws of the State of New York or is a day on
which banking institutions located in such state are closed.

 

 

 

          Domestic Subsidiary - as to either Borrower, a subsidiary of such
Borrower organized under the laws of the United States of America, any state
thereof or the District of Columbia.

 

 

 

          Eligible Account - an Account which arises in the Ordinary Course of
Business from the sale of Inventory by Remington, is payable in U.S. Dollars, is
owned by a Borrower free and clear of all Liens except for Permitted Liens, is
subject at all times to Agent’s duly perfected, first

-10-

--------------------------------------------------------------------------------




 

 

 

 

priority Lien, and is deemed by Agent, in the exercise of its credit judgment,
to be an Eligible Account. Without limiting the generality of the foregoing, no
Account of a Borrower shall be an Eligible Account if:

 

 

 

 

          (i)      it arises out of a sale made to a Subsidiary or an Affiliate
of such Borrower or to a Person controlled by an Affiliate of such Borrower or
to a Blocked Person;

 

 

 

 

 

          (ii)     it is unpaid for more than 60 days after the original due
date shown on the invoice or is either due or unpaid more than 90 days after the
original invoice date;

 

 

 

 

 

          (iii)    50% or more of the Accounts from the Account Debtor are not
deemed Eligible Accounts hereunder;

 

 

 

 

 

          (iv)    the total unpaid Accounts of the Account Debtor (other than
Wal-Mart) exceed 30% of the aggregate amount of all Eligible Accounts or exceed
a credit limit established by Agent for such Account Debtor, in each case, to
the extent of such excess, or, in the case of Wal-Mart, the total amount of
unpaid Accounts owing by Wal-Mart exceed 50% of the aggregate amount of all
Eligible Accounts, to the extent of such excess;

 

 

 

 

 

          (v)     any covenant, representation or warranty contained in this
Agreement with respect to such Account has been breached;

 

 

 

 

 

          (vi)    the Account Debtor is also such Borrower’s creditor or
supplier, or the Account Debtor has disputed liability with respect to such
Account or has made any claim with respect to any other Account due from such
Account Debtor to such Borrower, or the Account otherwise is or may become
subject to any right of setoff, counterclaim, recoupment, reserve or chargeback
(including advertising allowances and earned volume rebates), provided that the
Accounts of such Account Debtor shall be ineligible only to the extent of such
offset, counterclaim, disputed amount, reserve or chargeback (including
advertising allowances and earned volume rebates) as calculated by the Agent;

 

 

 

 

 

          (vii)   an Insolvency Proceeding has been commenced by or against the
Account Debtor or the Account Debtor has suspended business or ceased to be
Solvent;

 

 

 

 

 

          (viii)  it arises from a sale to an Account Debtor with its principal
office, assets or place of business outside the United States, Canada or Puerto
Rico, other than (a) any such Account that arises from a sale that is backed by
an irrevocable letter of credit that is issued or confirmed by a bank acceptable
to Agent that is in form and substance acceptable to Agent and payable in the
full amount of the Account in freely convertible U.S. Dollars at a place of
payment within the United States, and, if requested by Agent, such letter of
credit, or amounts payable thereunder, is collaterally assigned to Agent or is
on guaranty or acceptance terms or subject to credit insurance, in each case
acceptable to Agent, or (b) any such Account which, when taken together with all
other Accounts (x) arising from a sale to an Account Debtor with its principal
office, assets or place of business outside the United States, Canada or Puerto
Rico and (y) deemed to be Eligible Accounts in reliance on this clause (b), in
the aggregate do not exceed $6,000,000,

-11-

--------------------------------------------------------------------------------




 

 

 

 

 

provided that each such Account is approved by and acceptable to Agent in its
sole discretion;

 

 

 

 

 

          (ix)     it arises from a sale to the Account Debtor on a
bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval, consignment or
any other repurchase or return basis;

 

 

 

 

 

          (x)      the Account Debtor is the United States of America or any
department, agency or instrumentality thereof, unless such Borrower is not
prohibited from assigning and does assign its right to payment of such Account
to Agent, in a manner satisfactory to Agent, so as to comply with the Assignment
of Claims Act of 1940 (31 U.S.C. § 3727 and 41 U.S.C. § 15), or is a
Governmental Authority and Applicable Law disallows or restricts an assignment
of Accounts on which it is the Account Debtor;

 

 

 

 

 

          (xi)     the Account Debtor is located in any state imposing
conditions on the right of a creditor to collect accounts receivable unless such
Borrower has either qualified to transact business in such state as a foreign
entity or filed a Notice of Business Activities Report or other required report
with the appropriate officials in such state for the then current year;

 

 

 

 

 

          (xii)    the Account Debtor is located in a state or other
jurisdiction in which such Borrower is deemed to be doing business under the
laws of such state or other jurisdiction and which denies creditors access to
its courts in the absence of qualification to transact business in such state or
of the filing of any reports with such state, unless such Borrower has qualified
as a foreign entity authorized to transact business in such state or has filed
all required reports;

 

 

 

 

 

          (xiii)   the Account is subject to a Lien other than a Permitted Lien;

 

 

 

 

 

          (xiv)   the goods giving rise to such Account have not been delivered
to and accepted by the Account Debtor or the Account otherwise does not
represent a final sale;

 

 

 

 

 

          (xi)     the Account is evidenced by Chattel Paper or an Instrument of
any kind, or has been reduced to judgment;

 

 

 

 

 

          (xvi)   such Borrower has made any agreement with the Account Debtor
for any deduction therefrom, except for discounts or allowances which are made
in the Ordinary Course of Business of a Borrower for prompt payment and which
discounts or allowances are reflected in the calculation of the face value of
each invoice related to such Account;

 

 

 

 

 

          (xvii)  such Borrower has made an agreement with the Account Debtor to
extend the time of payment thereof unless otherwise approved by Agent in
writing;

 

 

 

 

 

          (xviii) the Account Debtor’s payment history, credit rating or
creditworthiness is not deemed to be acceptable to Agent, in the exercise of its
credit judgment;

 

 

 

 

 

          (xix)   the Account Debtor has made a partial payment with respect to
such Account;

-12-

--------------------------------------------------------------------------------




 

 

 

 

 

          (xx)    it represents, in whole or in part, a billing for interest,
fees or late charges, provided that such Account shall be ineligible only to the
extent of the amount of such billing;

 

 

 

 

 

          (xxi)   it arises from the sale of any Inventory that is not Eligible
Inventory pursuant to clause (ii) of the definition of “Eligible Inventory”; or

 

 

 

 

 

          (xxii)  it arises from a retail sale of Inventory to a Person who is
purchasing the same primarily for personal, family or household purposes.

 

 

 

 

          Eligible Assignee - (i) a Person that is a Lender or a U.S. based
Affiliate of a Lender; (ii) a commercial bank, finance company, insurance
company or other financial institution, in each case that is organized under the
laws of the United States or any state, has total assets in excess of
$5 billion, extends credit of the type contemplated herein in the Ordinary
Course of Business and whose becoming an assignee would not constitute a
prohibited transaction under Section 4975 of ERISA or any other Applicable Law
and is reasonably acceptable to Agent and, unless a Default or an Event of
Default exists, is reasonably acceptable to Borrowers (such approval by
Borrowers, when required, not to be unreasonably withheld or delayed and to be
deemed given by Borrowers if no objection is received by the assigning Lender
and Agent from such Borrower within the earlier to occur of (a) 3 Business Days
after notice of such proposed assignment has been provided by the assigning
Lender as set forth in Section 14.3 of this Agreement and acknowledged by a
Senior Officer of a Borrower or (b) 7 Business Days after such notice has been
sent to a Borrower); and (iii) at any time that an Event of Default exists, any
Person acceptable to Agent in its sole discretion, but such Person may not be a
direct competitor of Remington unless at the time of assignment there is in
process a liquidation of all or substantially all of the assets of a Borrower,
whether conducted by a Borrower, Agent, a trustee for a Borrower or a
representative of creditors of a Borrower.

 

 

 

 

          Eligible Canadian Account – an Eligible Account that arises from a
sale to an Account Debtor with its principal office, assets or place of business
in Canada.

 

 

 

 

          Eligible Dated Account - an Account that Agent would otherwise deem to
be an Eligible Account except for the fact of its noncompliance with clause (ii)
of the definition of “Eligible Account,” but only if:

 

 

 

 

 

          (i)     the original due date of such Account is no more than 60 days
after the original invoice date and such Account is less than 60 days past due;

 

 

 

 

 

          (ii)    the original due date of such Account is within 61 days to 91
days after the original invoice date and such Account is less than 30 days past
due;

 

 

 

 

 

          (iii)   the original due date of such Account is within 92 days to 180
days after the original invoice date and such Account is not past due;

 

 

 

 

 

         (iv)    the original due date of such Account is within 181 days to
270 days after the original invoice date and such Account is not past due,
provided that such Account shall only be eligible (A) during the period
commencing on December 31 and ending on September 30 in each year to the extent
that the aggregate amount of all Eligible Dated Accounts described in this
clause (iv) is $25,000,000 or less, and (B) during the period commencing on
October 1 and ending on December 30 in each year

-13-

--------------------------------------------------------------------------------




 

 

 

 

 

to the extent that the aggregate amount of all Eligible Dated Accounts described
in this clause (iv) is $12,000,000 or less; or

 

 

 

 

 

           (v)     if such Account is an Account of an Account Debtor that has
been approved by all Lenders for extended dating under this clause (v), the
original due date of such Account is within 181 days to 330 days after the
original invoice date and such Account is not past due, provided that such
Account shall only be eligible (A) during the period commencing on December 31
and ending on September 30 in each year to the extent that the aggregate amount
of all Eligible Dated Accounts described in this clause (v), together with the
aggregate amount of all Eligible Dated Accounts described in clause (iv) above,
is $40,000,000 or less, and (B) during the period commencing on October 1 and
ending on December 30 in each year to the extent that the aggregate amount of
all Eligible Dated Accounts described in this clause (v), together with the
aggregate amount of all Eligible Dated Accounts described in clause (iv) above,
is $20,000,000 or less.

 

 

 

 

          Eligible Inventory - Inventory (other than labels and supplies) which
is owned by Remington and which Agent, in the exercise of its credit judgment,
deems to be Eligible Inventory. Without limiting the generality of the
foregoing, no Inventory shall be Eligible Inventory unless:

 

 

 

                    (i)      it is Raw Materials or Finished Goods;

 

 

 

                    (ii)     it is not held by Remington on consignment from or
subject to any guaranteed sale, sale-or-return, sale-on-approval or repurchase
agreement with any supplier, and it is not the subject of a negotiable warehouse
receipt or other negotiable Document;

 

 

 

                    (iii)    it is in a condition that is suitable for sale
without discount in the Ordinary Course of Business of Remington;

 

 

 

                    (iv)    it is not Slow-Moving Goods, obsolete or
unmerchantable and is not goods returned to Remington by or repossessed from an
Account Debtor;

 

 

 

                    (v)     it meets all stan­dards imposed by any Governmental
Authority;

 

 

 

                    (vi)    it conforms in all respects to the warranties and
representations set forth in this Agreement;

 

 

 

                    (vii)   it is at all times subject to Agent’s duly
perfected, first priority Lien and no other Lien except a Permitted Lien;

 

 

 

                    (viii)  it is in Remington’s possession and control is
situated at a location in compliance with this Agreement and is not in transit
or outside the continental United States (other than Inventory in transit or
outside of the continental United States to the extent that Agent shall have
determined that such Inventory is fully insured against loss with a loss payable
endorsement in favor of Agent and as to which Inventory Agent shall have
received original documents of title sufficient, in Agent’s determination, to
perfect a first priority Lien in such Inventory) and is not consigned to any
Person;

-14-

--------------------------------------------------------------------------------




 

 

 

 

                    (ix)   if such Inventory is located at premises that are not
owned by Remington, Remington has procured from the owner or operator of such
premises and delivered to Agent a Lien Waiver; and

 

 

 

 

                    (x)    it is not subject to any License Agreement or other
agreement that limits, conditions or restricts Remington’s or Agent’s right to
sell or otherwise dispose of such Inventory unless the Licensor has entered into
a Licensor/Lender Agreement with Agent.

 

 

 

 

          Environmental Damages - all claims, judgments, damages, losses,
penalties, fines, liabilities (including strict liability), encumbrances, Liens,
costs and expenses of investigation and defense of any claim, whether or not
such claim is ultimately defeated, and of any good faith settlement, of whatever
kind or nature, contingent or otherwise, matured or unmatured, foreseeable or
unforeseeable, including reasonable attorneys’ fees and disbursements and
consultants’ fees, any of which are incurred at any time arising from releases
of Regulated Substances, Contamination or violation of any Environmental Laws
and including:

 

 

 

 

 

          (i)      damages for personal injury, or injury to property or natural
resources, occurring upon or off of any of the Real Estate, including lost
profits, consequential damages, punitive damages, the cost of demolition and
rebuilding of any improvements on real Property, interest and penalties;

 

 

 

 

 

          (ii)     fees and expenses incurred for the services of attorneys,
consultants, contractors, experts, laboratories and all other costs and expenses
incurred in connection with investigation, remediation or post-remediation
monitoring, operation and maintenance, of any Regulated Substances or
Contamination or violation of any Environmental Laws, including the preparation
of any feasibility studies or reports or the performance of any cleanup,
remediation, removal, response, abatement, contaminant, closure, restoration,
treatment, investigation work or monitoring work required by any Environmental
Laws or otherwise expended in connection with such conditions, including any and
all Corrective Work, and further including any attorneys’ fees, costs and
expenses incurred in enforcing this Agreement or collecting any sums due
hereunder;

 

 

 

 

 

          (iii)    any additional costs required to take necessary precautions
to protect against a release of Regulated Substances or Contamination on, in,
under or affecting the Real Estate into the air, any body of water, any other
public domain or any surrounding or adjoining areas;

 

 

 

 

 

          (iv)    any costs incurred to comply, in connection with all or any
portion of the any of the Real Estate or any area surrounding or adjoining the
Real Estate, with all Environmental Laws;

 

 

 

 

 

          (v)     liability to any third persons or Governmental Authorities for
costs expended in connection with the items referenced in clause (ii) above; and

 

 

 

 

 

          (vi)    diminution in the value of any of the Real Estate, and damages
for the loss of business and restriction on the use or adverse impact on the
marketing of rentable or usable space or of any amenity of any of the Real
Estate.

 

 

 

 

          Environmental Laws - all federal, state, local and foreign laws,
rules, regulations, codes, ordinances, orders and consent decrees (together with
all programs, permits and guidance

-15-

--------------------------------------------------------------------------------





 

 

 

documents promulgated by regulatory agencies, to the extent having the force of
law), now or hereafter in effect, that relate to public health (but excluding
occupational safety and health, to the extent regulated by OSHA) or the
protection or pollution of the environment, whether new or hereafter in effect,
including CERCLA, RCRA and CWA.

 

 

 

          Environmental Lien - a Lien imposed by and in favor of any
Governmental Authority for any (i) liabilities arising under any Environmental
Laws or (ii) Environmental Damages arising from, or costs incurred by such
Governmental Authority in response to, a Contamination or threatened
Contamination.

 

 

 

          Environmental Notice - a notice (whether written or oral) from
any Governmental Authority or any other Person of a possible or alleged
noncompliance with or liability under any Environmental Laws, including any
complaints, citations, demands or request from any Governmental Authority or any
other Person for correction or remediation of any asserted violation of any
Environmental Laws or any investigations concerning any asserted violation of
any Environmental Laws that is issued to or received by an Obligor.

 

 

 

          Environmental Permit - any permit, license, approval, authorization,
consent or waiver of or from any Governmental Authority that is applicable to
any Property owned, leased, operated or otherwise used by an Obligor or the
operations of an Obligor and that is required to be obtained under any
Environmental Law.

 

 

 

          Equipment - shall have the meaning ascribed to the term “equipment” in
the UCC and shall include all machinery, equipment, furniture, fixtures, motor
vehicles and other tangible personal Property (other than Inventory) of every
kind and description, whether now owned or hereafter acquired by a Borrower and
wherever located, and all parts, accessories and special tools therefor, all
accessions thereto and all substitutions and replacements thereof.

 

 

 

          Equity Interest - the interest of (i) a shareholder in a corporation,
(ii) a partner (whether general or limited) in a partnership (whether general,
limited or limited liability), (iii) a member in a limited liability company, or
(iv) any other Person having any other form of equity security or ownership
interest.

 

 

 

          ERISA - the Employee Retirement Income Security Act of 1974, and all
rules and regulations from time to time promulgated thereunder.

 

 

 

          Euro-Dollar Business Day - any Domestic Business Day on which dealings
in U.S. Dollar deposits are carried out in the London interbank market.

 

 

 

          Euro-Dollar Loan - a Revolver Loan, or portion thereof, during any
period in which it bears or is to bear interest at a rate based upon the
Adjusted London Interbank Offered Rate.

 

 

 

          Euro-Dollar Reserve Percentage - for any day, that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors (or any successor) for determining the maximum reserve
requirement for a member bank of the Federal Reserve System in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Lender to United
States residents). The Adjusted London Interbank Offered Rate

-16-

--------------------------------------------------------------------------------




 

 

 

shall be adjusted automatically on and as of the effective date of any change in
the Euro-Dollar Reserve Percentage.

 

 

 

          Event of Default - as defined in Section 12 of this Agreement.

 

 

 

          Excess Availability - on any date of determination, the amount, if
any, by which the Formula Amount exceeds the sum of (a) the aggregate principal
amount of Revolver Loans outstanding on such date plus (b) the aggregate LC
Obligations outstanding on such date.

 

 

 

          Existing Letters of Credit - as defined in Section 2.3.5 of this
Agreement.

 

 

 

          Extraordinary Expenses - all out-of-pocket costs, expenses, fees, and
advances which either of Agent or any Lender may pay or become obligated to pay,
whether prior to or after the occurrence of an Event of Default, on account of
or in connection with (i) the audit, inspection, repossession, storage, repair,
appraisal, insuring, completion of the manufacture of, preparing for sale,
advertising for sale, selling, collecting or otherwise preserving or realizing
upon any Collateral; (ii) the defense of Agent’s Lien upon any Collateral or the
priority thereof or any adverse claim with respect to the Revolver Loans, the
Credit Documents or the Collateral asserted by any Obligor, any receiver or
trustee for any Obligor or any creditor or representative of creditors of any
Obligor; (iii) the settlement or satisfaction of any Liens upon any Collateral
(whether or not such Liens are Permitted Liens); (iv) the collection of any of
the Obligations; (v) the negotiation, documentation, and closing of any
restructuring or forbearance agreement with respect to the Credit Documents or
Obligations; (vi) amounts advanced by Agent pursuant to Section 8.1.3 of this
Agreement or any similar provision in any of the other Credit Documents;
(vii) the enforcement of any of the provisions of any of the Credit Documents;
(viii) any payment under indemnity or other payment agreement provided by Agent
to any financial institution in connection with any Collateral Reserve Account,
Lockbox or Lien Waiver; or (ix) breakage costs under Section 3.9 of this
Agreement. Such costs, expenses and advances may include transfer fees, taxes,
storage fees, insurance costs, permit fees, utility reservation and standby
fees, legal fees, appraisal fees, brokers’ fees and commissions, auctioneers’
fees and commissions, accountants’ fees, environmental study fees, wages and
salaries paid to employees of a Borrower or independent contractors in
liquidating any Collateral, travel expenses, all other fees and expenses payable
or reimbursable by Borrowers or any other Obligor under any of the Credit
Documents, and all other fees and expenses associated with the enforcement of
rights or remedies under any of the Credit Documents, but excluding compensation
paid to employees (including inside legal counsel who are employees) of Agent.

 

 

 

          Factoring Documents - all instruments, agreements, assignments and
other documents at any time entered into between Remington and Factors, pursuant
to which Remington shall sell and assign to Factors, and Factors shall purchase
from Remington, any or all of the Accounts of Remington.

 

 

 

          Factors - shall have the meaning ascribed to such term in the preamble
of this Agreement.

 

 

 

          Federal Funds Rate - for any day, the rate per annum (rounded upward,
if necessary, to the next higher 1/100th of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided, that (i) if the day for which such rate is to be
determined is not a Domestic Business Day, the Federal Funds Rate for such day
shall be such

-17-

--------------------------------------------------------------------------------




 

 

 

rate on such transactions on the next succeeding Domestic Business Day, and
(ii) if such rate is not so published for any day, the Federal Funds Rate for
such day shall be the average rate charged to Wachovia on such day on such
transactions, as determined in good faith by Wachovia.

 

 

 

          Fee Letters - collectively, the Syndication Fee Letter, the letter
agreement dated March 15, 2006, among Borrowers, Lender and Agent regarding the
fees to be paid by Borrowers to Lenders, and the letter agreement dated March
15, 2006, among Borrowers and Agent regarding the fees to be paid by Borrowers
to Agent.

 

 

 

          Finished Goods - Inventory of Remington that is held for sale in the
Ordinary Course of Business, including hunting/shooting sports products,
ammunition, firearm-related accessories, clay targets, surveillance equipment,
and powdered metal products.

 

 

 

          Fiscal Quarter - each of the fiscal quarters of Borrowers and their
respective Consolidated Subsidiaries for tax and accounting purposes, which end
on March 31, June 30, September 30 and December 31 of each Fiscal Year.

 

 

 

          Fiscal Year - the fiscal year of Borrowers and their respective
Consolidated Subsidiaries for accounting and tax purposes, which ends on
December 31 of each year.

 

 

 

          FLSA - the Fair Labor Standards Act (29 U.S.C. § 201 et seq.)

 

 

 

          Foreign Subsidiary - as to any Person, a Subsidiary of such Person
other than a Domestic Subsidiary.

 

 

 

          Formula Amount - on any date of determination thereof, an amount equal
to the lesser of (a) (i) the sum of the Inventory Formula Amount and the
Accounts Formula Amount on such date, minus (ii) the Availability Reserve on
such date, or (b) the sum of (i) the amount on such date that constitutes
“Permitted Indebtedness” under clause (i) of the definition of that term in the
New Senior Notes Indenture as in effect on January 24, 2003 plus (ii) the amount
of Obligations that Borrowers would be permitted to incur hereunder on such date
under clause (xiv) of the definition of “Permitted Indebtedness” without causing
a breach or violation of the New Senior Notes Indenture as in effect on January
24, 2003.

 

 

 

          Funding Account - an account established by Borrowers at a bank in the
United States for receipt of proceeds from the funding of Revolver Loans.

 

 

 

          GAAP - generally accepted accounting principles in the United States
of America in effect from time to time.

 

 

 

          GCA - The Gun Control Act of 1968.

 

 

 

          General Intangible - shall have the meaning ascribed to the term
“general intangible” in the UCC.

 

 

 

          Governmental Approvals - all authorizations, consents, approvals,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

-18-

--------------------------------------------------------------------------------




 

 

 

          Governmental Authority - any federal, state, county, municipal,
provincial or other government authority (whether foreign or domestic),
including any department, agency, bureau, instrumentality or political
subdivision of any such authority.

 

 

 

          Guaranties - the Subsidiary Guaranty and each other guaranty of
payment or performance by any other Guarantor that is not a Subsidiary
Guarantor.

 

 

 

          Guarantor Patent and Trademark Agreement - the Patent and Trademark
Security Agreement, dated January 24, 2003, executed by Brands in favor of Agent
and by which Brands granted to Agent, for the benefit of the Lender Group, a
Lien upon Brands’ right, title and interest in and to all of its United States
patents, patent applications, trademarks and trademark applications as security
for the Obligations, to the extent provided therein.

 

 

 

          Guarantor Security Agreements - the Guarantor Security Agreements,
dated January 24, 2003, executed by each Guarantor in favor of Agent and by
which each Guarantor granted to Agent, for the benefit of the Lender Group, a
Lien upon such Guarantor’s personal property assets, whenever acquired and
wherever located, as security for the payment of the Obligations.

 

 

 

          Guarantors - the Subsidiary Guarantors and each other Person who may
hereafter guarantee the payment or performance of the whole or any part of the
Obligations.

 

 

 

          Gun Control Laws - all present and future state, federal and local
laws, rules, regulations, judgments, orders and ordinances, including the GCA,
that in any manner regulate the production, sale, distribution or possession of
any firearms, ammunition or related products manufactured, held for sale or sold
by either Borrower.

 

 

 

          Hedging Agreement - any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

 

 

          Hedging Agreement Reserve - on any date, a reserve that is equal to
the aggregate amount of the estimated liability of Borrowers and their
respective Subsidiaries under each Hedging Agreement with a Lender or any of its
Affiliates and in effect on such date, as such estimated liability is shown on
the last written report received by Agent from such Lender prior to such date.
The estimated liability of a Borrower under any Hedging Agreement with a Lender
or a Lender’s Affiliate shall be the reasonable estimate thereof by such Lender
or Affiliate employing its customary methodology; but Agent may (unless
otherwise directed in writing by the Required Lenders) exclude from the
calculation of such reserve the estimated liability of a Borrower under a
Hedging Agreement that was not approved in writing by Agent, in its sole
discretion, prior to a Borrower’s becoming a party thereto.

 

 

 

          Holding - RACI Holding, Inc., a Delaware corporation.

 

 

 

          Holding Stock Pledge Agreement - the Pledge Agreement, dated January
24, 2003, executed by Holding in favor of Agent and by which Holding granted to
Agent, for the benefit of the Lender Group, a Lien upon all of the Equity
Interests owned by Holding in Remington.

 

 

 

          Indebtedness - with respect to any Person, without duplication,
(i) all Debt of such Person for Money Borrowed; (ii) all obligations of such
Person under conditional sale or other title retention agreements relating to
Property purchased by such Person (other than customary

-19-

--------------------------------------------------------------------------------




 

 

 

reservations or retentions of title under agreements with suppliers entered into
the in the Ordinary Course of Business of such Person; (iii) all obligations of
such Person issued or assumed as the deferred purchase price of Property or
services purchased by such Person (other than trade debt incurred in the
Ordinary Course of Business of such Person and due within 6 months of the
incurrence thereof) which would appear as liabilities on a balance sheet of such
Person; (iv) all obligations of such Person under take-or-pay or
similar arrangements or under commodities agreements; (v) all Debt of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, Property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed; (vi) all guaranties of
such Person with respect to Debt of the type referred to in this definition of
another Person; (vii) the net amount of all obligations of such Person under
Hedging Agreements; (viii) all preferred stock issued by such Person and
required by the terms thereof to be redeemed, or for which mandatory sinking
fund payments are due, by a fixed date; (ix) the principal portion of all
obligations of such Person under off-balance sheet financing arrangements
(including synthetic leases but excluding true operating leases); and (x) Debt
of a type referred to in the preceding clauses (i) through (ix) of this
definition of any partnership or unincorporated joint venture in which such
Person is a general partner or a joint venturer unless the terms of such Debt
provide that such Person shall not be liable for any portion thereof.

 

 

 

          Indemnified Amount - in the case of the Agent Indemnitees, the amount
of any loss, cost, expenses or damages suffered or incurred by Agent Indemnitees
and against which Lenders or any Obligor have agreed to indemnify Agent
Indemnitees pursuant to the terms of this Agreement or any of the other Credit
Documents; in the case of Lender Indemnitees, the amount of any loss, cost,
expense or damages suffered or incurred by any of the Lender Indemnitees and
against which Lenders or any Obligor have agreed to indemnify Lender Indemnitees
pursuant to the terms of this Agreement or any of the other Credit Documents;
and in the case of the Wachovia Indemnitees, the amount of any loss, cost,
expense or damages suffered or incurred by Wachovia Indemnitees and against
which Lenders or any Obligor have agreed to indemnify the Wachovia Indemnitees
pursuant to the terms of this Agreement or any of the other Credit Documents.

 

 

 

          Indemnified Claims - any and all claims, demands, liabilities,
obligations, losses, damages (including Environmental Damages), penalties,
actions, judgments, suits, awards, remedial response, costs, expenses or
disbursements of any kind or nature whatsoever (including reasonable attorneys’,
accountants’, consultants’ or paralegals’ fees and expenses), whether arising
under or in connection with the Credit Documents, under any Applicable Law
(including any Environmental Law) or otherwise, that may now or hereafter be
suffered or incurred by a Person and whether suffered or incurred in or as a
result of any investigation, litigation, arbitration or other judicial or
non-judicial proceeding or any appeals related thereto.

 

 

 

          Indemnitees - the Agent Indemnitees, the Lender Indemnitees and the
Wachovia Indemnitees.

 

 

 

          Insolvency Proceeding - any action, case or proceeding commenced by or
against a Person, or any agreement of such Person, for (i) the entry of an order
for relief under any chapter or provision of the Bankruptcy Code, or other
insolvency or debt adjustment law (whether state, provincial, federal or
foreign), (ii) the appointment of a receiver, trustee, liquidator or other
custodian for such Person or any part of its Property, (iii) an assignment or
trust mortgage for the benefit of creditors of such Person, or (iv) the
liquidation, dissolution or winding up of the affairs of such Person.

-20-

--------------------------------------------------------------------------------




 

 

 

          Instrument - shall have the meaning ascribed to the term “instrument”
in the UCC.

 

 

 

          Intellectual Property - Property of a Person constituting under any
Applicable Law a patent, patent application, copyright, trademark, service mark,
trade name or mask work, or license or other right to use any of the foregoing.

 

 

 

          Intellectual Property Claim - the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that a
Borrower’s ownership, use, marketing, sale or distribution of any Inventory,
Equipment, or other Property is violative of or otherwise infringes upon any
Intellectual Property rights of such Person.

 

 

 

          Interest Period - shall have the meaning ascribed to it in
Section 3.1.3 of this Agreement.

 

 

 

          Inventory - shall have the meaning ascribed to the term “inventory” in
the UCC and shall include all goods intended for sale or lease by a Borrower, or
for display or demonstration; all work in process; all raw materials and other
materials and supplies of every nature and description used or which might be
used in connection with the manufacture, printing, packing, shipping,
advertising, selling or furnishing such goods or otherwise used or consumed in a
Borrower’s business (but excluding Equipment).

 

 

 

          Inventory Formula Amount - on any date of determination thereof, an
amount equal to the least of (i) $70,000,000, (ii) the sum derived by
multiplying the Applicable Inventory Percentage by the Value of Eligible
Inventory consisting of Finished Goods and the Applicable Inventory Percentage
by the Value of Eligible Inventory consisting of Raw Materials, or (iii) the
Appraised NOLV as of such date.

 

 

 

          Inventory Reliance – on any date of determination thereof, the
percentage, as determined by Agent, calculated by dividing (i) the sum, without
duplication, of the total principal amount of outstanding Loans plus the total
outstanding LC Obligations minus the Accounts Formula Amount by (ii) the
Inventory Formula Amount; provided that, if the difference between (A) the sum,
without duplication, of the total principal amount of the Loans plus total
outstanding LC Obligations and (B) the Accounts Formula Amount is less than
zero, Inventory Reliance shall be 0%.

 

 

 

          Inventory Reserve - such reserves as may be established from time to
time by Agent in the exercise of its credit judgment to reflect changes in the
saleability of any Inventory or such other factors as may negatively affect the
Value of any Inventory. With limiting the generality of the foregoing, such
reserves may include reserves based on obsolescence, seasonality, theft or other
shrinkage, imbalance, change in composition or mix, or markdowns.

 

 

 

          Investment - any acquisition of Property by an Obligor or any of its
Subsidiaries in exchange for cash or other Property, whether in the form of an
acquisition of Equity Interests or Debt, or the purchase or acquisition by a
Borrower or any of its Subsidiaries of any other Property, or a loan, advance,
capital contribution or subscription.

 

 

 

          LC Application - an application (whether consisting of a single or
several documents) to LC Issuer, on a form approved by LC Issuer, for the
issuance of a Letter of Credit that is duly executed by a Borrower; provided,
that, in the event of a conflict between the terms of any such application and
this Agreement, the terms of this Agreement shall control.

-21-

--------------------------------------------------------------------------------




 

 

 

          LC Documents - any and all agreements, instruments and documents
required by LC Issuer to be executed at any time by Borrowers or any other
Person and delivered to LC Issuer and/or Agent in connection with, or as a
condition to the issuance of, a Letter of Credit, including each LC Application
and each LC Reimbursement Agreement.

 

 

 

          LC Issuer - Wachovia, in its capacity as issuer of the Letters of
Credit.

 

 

 

          LC Issuer Indemnitees - LC Issuer and its present and future officers,
directors and agents.

 

 

 

          LC Obligations - on any date of determination thereof, an amount (in
U.S. Dollars) equal to the sum of (i) all amounts then due and payable by any LC
Obligor on such date under Section 2.3 of this Agreement or any applicable LC
Reimbursement Agreement by reason of any payment made on or before such date by
LC Issuer under a Letter of Credit plus (ii) the aggregate undrawn amount of all
Letters of Credit which are then outstanding or for which an LC Application has
been delivered to and accepted by LC Issuer.

 

 

 

          LC Obligor - each Borrower and each other Person who is liable to
reimburse LC Issuer for any payment made by LC Issuer under a Letter of Credit.

 

 

 

          LC Reimbursement Agreement - a written agreement executed by an LC
Obligor in favor of LC Issuer and providing for such LC Obligor’s reimbursement
to LC Issuer for any amount paid by LC Issuer under a Letter of Credit. The
parties acknowledge that the agreement of an LC Obligor to reimburse LC Issuer
in connection with a Letter of Credit may be embodied solely in the LC
Application itself, in which event all references herein to the LC Reimbursement
Agreement with respect to such Letter of Credit shall mean and refer to the
applicable LC Application.

 

 

 

          LC Reserve - at any date, the aggregate of all LC Obligations
outstanding on such date, other than LC Obligations that are fully secured by
Cash Collateral pledged to Agent.

 

 

 

          Lender Group - Agent, Syndication Agent, Documentation Agent, each
Lender and LC Issuer.

 

 

 

          Lender Group Indemnitees - the Agent Indemnitees, the Lender
Indemnitees, and the LC Issuer Indemnitees.

 

 

 

          Lender Group Member - a Person who is a member of the Lender Group.

 

 

 

          Lender Indemnitees - each Lender in its capacity as a lender under
this Agreement and its present and future officers, directors and agents.

 

 

 

          Lenders - each of the financial institutions listed on the signature
pages hereof, together with their respective successors and permitted assigns
pursuant to Section 14.1 hereof, including Wachovia as the provider of
Settlement Loans.

 

 

 

          Letter of Credit - each Existing Letter of Credit and each other
standby or documentary letter of credit issued by LC Issuer for the account of a
Borrower pursuant to Section 2.3.

-22-

--------------------------------------------------------------------------------




 

 

 

          Letter of Credit Request - a request by Borrowers, in the form of
Exhibit B hereto, for the issuance by LC Issuer of a Letter of Credit.

 

 

 

          LIBOR Lending Office - with respect to a Lender, the office designated
as a LIBOR Lending Office for such Lender on the signature page hereof (or on
any Assignment and Acceptance, in the case of an assignee) and such other office
of such Lender or any of its Affiliates that is hereafter designated by written
notice to Agent.

 

 

 

          License Agreement - any agreement between Remington and a Licensor
pursuant to which Remington is authorized to use certain Intellectual Property
in connection with the manufacturing, marketing, sale or other distribution of
any Inventory of Remington.

 

 

 

          Licensor - any Person from whom Remington obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with Remington’s manufacture, marketing, sale or other distribution
of any Inventory.

 

 

 

          Licensor/Lender Agreement - an agreement between Agent and a Licensor
by which Agent is given the unqualified right, vis-a-vis such Licensor, to
enforce Agent’s Liens with respect to, and to dispose of, Remington’s Inventory
with the benefit of any Intellectual Property applicable thereto, irrespective
of Remington’s default under any License Agreement with such Licensor and which
is otherwise in form and substance satisfactory to Agent.

 

 

 

          Lien - any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on common law, statute or contract. The term “Lien” shall also include
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases and other title exceptions and encumbrances
affecting Property. For the purpose of this Agreement, each Person shall be
deemed to be the owner of any Property which it has acquired or holds subject to
a conditional sale agreement or other arrangement pursuant to which title to the
Property has been retained by or vested in some other Person for security
purposes. In no event shall the term “Lien” be deemed to include any license of
Intellectual Property unless such license contains a grant of a security
interest in such Intellectual Property.

 

 

 

          Lien Waiver - an agreement duly executed in favor of Agent, in form
and content acceptable to Agent, by which (i) for locations leased by an
Obligor, an owner or mortgagee of premises upon which any Property of an Obligor
is located agrees to waive or subordinate any Lien it may have with respect to
such Property in favor of Agent’s Lien therein and to permit Agent to enter upon
such premises and remove such Property or to use such premises to store or
dispose of such Property, or (ii) for locations at which any Obligor places
Inventory with a warehouseman or a processor, such warehouseman or processor
agrees to waive or subordinate any Lien it may have with respect to such
Property in favor of Agent’s Lien therein and to permit Agent to enter upon such
premises and remove such Property or to use such premises to store or dispose of
such Property.

 

 

 

          Loan - all or any portion of a Revolver Loan.

 

 

 

          Loan Account - the loan account established by each Lender on its
books pursuant to Section 5.9 of this Agreement.

 

 

 

          Lockbox - shall have the meaning ascribed to it in Section 8.2.5 (ii).

-23-

--------------------------------------------------------------------------------




 

 

 

          London Interbank Offered Rate - with respect to any Euro-Dollar Loan
and for the Interest Period of such Euro-Dollar Loan, the rate per annum
determined on the basis of the offered rate for deposits in U.S. Dollars of
amounts equal or comparable to the principal amount of such Euro-Dollar Loan
offered for a term comparable to such Interest Period, which rates appear on the
Telerate Page 3750 effective as of 11:00 a.m., London time, 2 Euro-Dollar
Business Days prior to the first day of such Interest Period, provided that if
no such offered rates appear on such page, the “London Interbank Offered Rate”
for such Interest Period will be the arithmetic average (rounded upward, if
necessary, to the next higher 1/100th of 1%) of rates quoted by not less than 2
major banks in New York City, selected by the Agent, at approximately
10:00 a.m., New York City time, 2 Euro-Dollar Business Days prior to the first
day of such Interest Period, for deposits in U.S. Dollars offered by leading
European banks for a period comparable to such Interest Period in an amount
comparable to the principal amount of such Euro-Dollar Loan.

 

 

 

          Management Subscription Agreement - any stock subscription, stock
option or similar agreement between Holding and an officer, director or employee
of Remington or any of its Subsidiaries providing for the issuance of capital
stock of Holding to such officer, director or employee.

 

 

 

          Management Investors - the officers, directors, employees and other
members of the management of Remington or a Subsidiary, or family members or
relatives thereof or trusts for the benefit of any of the foregoing, who on any
date of determination shall beneficially own or have the right to acquire,
directly or indirectly, capital stock of Holding.

 

 

 

          Margin Stock - shall have the meaning ascribed to it in Regulation U
of the Board of Governors.

 

 

 

          Material Adverse Effect - the effect of any event or condition which,
alone or when taken together with other events or conditions occurring or
existing concurrently therewith, (i) has a material adverse effect upon the
business, operations, Properties or condition (financial or otherwise) of
Borrowers (taken together) or of all Obligors, (taken as a whole); (ii) has or
may be reasonably expected to have any material adverse effect whatsoever upon
the validity or enforceability of this Agreement or any of the other Credit
Documents; (iii) has any material adverse effect upon the value of the whole or
any material part of the Collateral, the Liens of Agent with respect to the
Collateral or the priority of any such Liens; (iv) materially impairs the
ability of any Obligor to perform its obligations under any of the Credit
Documents, including repayment of any of the Obligations when due; or
(v) materially impairs the ability of Agent or any Lender to enforce or collect
the Obligations or realize upon any of the Collateral in accordance with the
Credit Documents and Applicable Law.

 

 

 

          Material Contract - an agreement to which an Obligor is a party (other
than the Credit Documents) (i) which is deemed to be a material contract as
provided in Regulation S-K promulgated by the Securities and Exchange Commission
under the Securities Act of 1933 or (ii) for which breach, termination,
cancellation, nonperformance or failure to renew could reasonably be expected to
have a Material Adverse Effect.

 

 

 

          Maximum Rate - the maximum non-usurious rate of interest permitted by
Applicable Law that at any time, or from time to time, may be contracted for,
taken, reserved, charged or received on the Debt in question or, to the extent
that at any time Applicable Law may thereafter permit a higher maximum
non-usurious rate of interest, then such higher rate. Notwithstan­ding

-24-

--------------------------------------------------------------------------------




 

 

 

any other provision hereof, the Maximum Rate shall be calculated on a daily
basis (computed on the actual number of days elapsed over a year of 365 or 366
days, as the case may be).

 

 

 

          Minimum Availability Condition - on any date of determination
occurring in any month set forth below prior to March 31, 2009, Excess
Availability of not less than the amount set forth opposite such month in the
following table, provided that the Minimum Availability Condition shall be
deemed satisfied if Excess Availability has not been less than the applicable
amount determined in accordance with the following table on more than 5 Business
Days, including such date of determination, during the Fiscal Quarter in which
such date of determination occurs:

 

 


 

 

 

 

 

 

 

 

Month

 

 

Minimum Availability Amount

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

January

 

 

$

25,000,000

 

 

February

 

 

$

25,000,000

 

 

March

 

 

$

20,000,000

 

 

April

 

 

$

15,000,000

 

 

May

 

 

$

10,000,000

 

 

June

 

 

$

10,000,000

 

 

July

 

 

$

10,000,000

 

 

August

 

 

$

15,000,000

 

 

September

 

 

$

25,000,000

 

 

October

 

 

$

30,000,000

 

 

November

 

 

$

30,000,000

 

 

December

 

 

$

30,000,000

 

 


 

 

 

          Money Borrowed - as applied to any Obligor, without duplication,
(i) Debt arising from the lending of money by any other Person to such Obligor;
(ii) Debt, whether or not in any such case arising from the lending of money by
another Person to such Obligor, (A) which is represented by notes payable or
drafts accepted that evidence extensions of credit, (B) which constitutes
obligations evidenced by bonds, debentures, notes or similar instruments, or
(C) upon which interest charges are customarily paid (other than accounts
payable) or that was issued or assumed as full or partial payment for Property;
(iii) Debt of an Obligor that constitutes a Capitalized Lease Obligation;
(iv) reimbursement obligations with respect to letters of credit, banker’s
acceptances, or guaranties of letters of credit or banker’s acceptances;
(v) Debt which is secured by a Lien on any asset of such Obligor, whether or not
such Debt is assumed by such Obligor; and (vi) Debt of such Obligor under any
guaranty of obligations that would constitute Debt for Money Borrowed under
clauses (i) through (v) hereof, if owed directly by such Obligor.

 

 

 

          Moody’s - Moody’s Investors Services, Inc.

 

 

 

          Mortgage - a mortgage, leasehold mortgage, deed of trust or security
deed executed by an Obligor after the Closing Date in favor of Agent and by
which such Obligor shall grant and convey to Agent, for the benefit of the
Lender Group, a Lien upon Real Estate of such Obligor as security for the
Obligations.

 

 

 

          Most Recent Covenant Test Period – the period of 4 consecutive Fiscal
Quarters ended on the last day of the Fiscal Quarter for which Agent has most
recently received from Borrowers

-25-

--------------------------------------------------------------------------------




 

 

 

the financial statements and the Compliance Certificate required pursuant to
Section 10.1.3(ii) of this Agreement.

 

 

 

          Multiemployer Plan - has the meaning set forth in Section 4001(a)(3)
of ERISA.

 

 

 

          Net Disposition Proceeds - with respect to a sale, lease, transfer or
other disposition of any Collateral (other than Inventory sold by Remington in
the Ordinary Course of Business and replacements of Equipment pursuant to
Section 8.4.2(ii)), the proceeds (including cash receivable (when received) by
way of deferred payment) received by a Borrower in cash from the sale, lease,
transfer or other disposition of Collateral, including insurance proceeds and
awards of compensation received with respect to the destruction or condemnation
of all or part of any Collateral, net of: (i) the reasonable and customary costs
and expenses of such sale, lease, transfer or other disposition (including legal
fees and sales commissions); (ii) amounts applied to repayment of Debt (other
than the Obligations) secured by a Permitted Lien on such Collateral disposed of
that is senior to Agent’s Liens; (iii) in connection with any sale of
Collateral, a reasonable reserve (not to exceed 5% of the total purchase price)
for post-closing adjustments to the purchase price pursuant to any agreement
governing the sale, provided that, upon the expiration of not more than 90 days
after the sale, any remaining reserve balance is remitted to Agent for
application to the Obligations; and (iv) provided no Cash Management Event has
occurred (unless a Cash Management Reinstatement Event has subsequently
occurred), no Event of Default exists at the time of, and no Out-of-Formula
Condition would result from any such sale, lease, transfer or other disposition,
Taxes paid or reasonably estimated to be paid as a result of such disposition
and appropriate amounts to be provided by a Borrower or a Subsidiary as a
reserve, in accordance with GAAP, or any Debt associated with such disposition
or any asset involved in such disposition and retained by a Borrower or
such Subsidiary, as the case may be, after such disposition.

 

 

 

          Net Orderly Liquidation Value - the appraised orderly liquidation
value of Inventory net of all costs, fees and expenses of such liquidation as
determined from time to time pursuant to an Appraisal.

 

 

 

          New Senior Notes - Remington’s 10 1/2% Senior Notes in the aggregate
principal amount of $200,000,000, due 2011.

 

 

 

          New Senior Notes Indenture - the Indenture dated as of January 24,
2003, pursuant to which, among other things, U. S. Bank and Trust, National
Association is appointed and serves as Indenture Trustee for the holders of the
New Senior Notes.

 

 

 

          Non-Excluded Taxes - as defined in Section 5.10 of this Agreement.

 

 

 

          Notes - each Revolver Note, the Settlement Note and any other
promissory note executed by Borrowers at Agent’s request to evidence any of the
Obligations.

 

 

 

          Notice of Borrowing - as defined in Section 4.1.1(i) of this
Agreement.

 

 

 

          Notice of Conversion/Continuation - as defined in Section 3.1.2(ii) of
this Agreement.

 

 

 

          Obligations - in each case, whether now in existence or hereafter
arising, (i) the principal of, and interest and premium, if any, on, the
Revolver Loans; (ii) all LC Obligations and all other obligations of any Obligor
to LC Issuer or any other Lender Group Member arising in connection

-26-

--------------------------------------------------------------------------------




 

 

 

with the issuance of any Letter of Credit; (iii) all Debt and other obligations
of a Borrower to any Lender Group Member or any Affiliate of a Lender Group
Member for any Banking Relationship Debt; and (iv) all other Debts, covenants
and duties now or at any time or times hereafter owing by any Obligor to any
Lender Group Member or any Affiliate of a Lender Group Member arising under or
pursuant to this Agreement or any of the other Credit Documents, whether
evidenced by any note or other writing, whether arising from an extension of
credit, opening of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several,
including all interests, charges, expenses, fees, attorney’s fees or other sums
(including Extraordinary Expenses) chargeable to any or all Obligors hereunder
or under any of the other Credit Documents.

 

 

 

          Obligor - each Borrower, each LC Obligor, each Guarantor and any other
Person that is at any time liable for the payment of the whole or any part of
the Obligations.

 

 

 

          Ordinary Course of Business - with respect to any transaction
involving any Person, the ordinary course of such Person’s business, as
conducted by such Person in accordance with past practices and undertaken by
such Person in good faith and not for the purpose of evading any covenant or
restriction in any Credit Document.

 

 

 

          Organization Documents - with respect to any Person, its charter,
certificate or articles of incorporation, bylaws, articles of organization,
operating agreement, partnership agreement or similar agreement or instrument
governing the formation or operation of such Person.

 

 

 

          Original Closing Date - January 24, 2003.

 

 

 

          OSHA - the Occupational Safety and Hazard Act of 1970.

 

 

 

          Other Agreements - the Notes, the Guaranties, the LC Documents, the
Contribution Agreement, each Licensor/Lender Agreement, and any and all
agreements, instruments and documents (other than this Agreement and the
Security Documents), heretofore, now or hereafter executed by a Borrower, any
Obligor or any other Person and delivered to any Lender Group Member in respect
of the trans­actions contemplated by this Agreement.

 

 

 

          Out-of-Formula Condition - as defined in Section 2.1.2 of this
Agreement.

 

 

 

          Out-of-Formula Loan - a Revolver Loan made when an Out-of-Formula
Condition exists or the amount of any Revolver Loan which, when funded, results
in an Out-of-Formula Condition.

 

 

 

          Participant - as defined in Section 14.2.1 of this Agreement.

 

 

 

          Payment Intangible - shall have the meaning ascribed to the term
“payment intangible” in the UCC.

 

 

 

          Payment Items - all checks, drafts, or other items of payment payable
to a Borrower, including proceeds of any of the Collateral.

-27-

--------------------------------------------------------------------------------




 

 

 

          Pending Revolver Loans - at any date, the aggregate principal amount
of all Revolver Loans which have been requested in any Notice of Borrowing
received by Agent but which have not theretofore been advanced by Agent or
Lenders.

 

 

 

          Permitted Acquisition - as defined in Section 10.2.13 of this
Agreement.

 

 

 

          Permitted Lien - a Lien of a kind specified in Section 10.2.5 of this
Agreement.

 

 

 

          Permitted Purchase Money Debt - Purchase Money Debt of a Borrower and
its Subsidiaries which is incurred on or after the date of this Agreement, is
secured by no Lien or only by a Purchase Money Lien and provided that the
aggregate amount of Purchase Money Debt outstanding at any time does not exceed
$7,500,000. For the purposes of this definition, the principal amount of any
Purchase Money Debt consisting of capitalized leases shall be computed as a
Capitalized Lease Obligation.

 

 

 

          Person - an individual, partnership, corporation, limited liability
company, limited liability partnership, joint stock company, land trust,
business trust, or unincorporated organization, or a government or agency or
political subdivision thereof.

 

 

 

          Plan - an employee benefit plan now or hereafter maintained for
employees of each Borrower that is covered by Title IV of ERISA.

 

 

 

          Pricing Adjustment Date - as defined in the definition of Applicable
Margin.

 

 

 

          Pricing Determination Date - shall mean December 31, 2006, and the
last day of each June, September, December and March thereafter.

 

 

 

          Pro Rata - a share of or in all Revolver Loans, participations in LC
Obligations, liabilities, payments, proceeds, collections, Collateral and
Extraordinary Expenses, which share for any Lender on any day shall be a
percentage (expressed as a decimal, rounded to the ninth decimal place) arrived
at by dividing the amount of the Revolver Commitment of such Lender on such date
by the aggregate amount of the Revolver Commitments of all Lenders on such date.

 

 

 

          Projected Availability - at any date of determination, Availability as
projected in the Projections for the immediately succeeding 12-month period.

 

 

 

          Projections - (i) prior to the Closing Date and thereafter until Agent
and Lenders receive new projections pursuant to Section 10.1.5 hereof, the
projections of each Borrower’s financial condition, results of operations, cash
flow and Projected Availability, prepared on a monthly basis for the Fiscal Year
ending December 31, 2006, and on an annual basis for the Fiscal Years ending
2007, 2008, 2009 and 2010; and (ii) thereafter, the projections most recently
received by Agent and Lenders pursuant to and as required by Section 10.1.5
hereof.

 

 

 

          Properly Contested - in the case of any Debt of an Obligor (including
any Taxes) that is not paid as and when due or payable by reason of such
Obligor’s bona fide dispute concerning its liability to pay same or concerning
the amount thereof, (i) such Debt is being properly contested in good faith by
appropriate proceedings promptly instituted and diligently conducted; (ii) such
Obligor has established appropriate reserves as shall be required in conformity
with GAAP, (iii) the non-payment of such Debt will not have a Material Adverse
Effect and will not result in a forfeiture of any material assets of such
Obligor; (iv) no Lien is imposed upon any of such

-28-

--------------------------------------------------------------------------------




 

 

 

Obligor’s assets with respect to such Debt unless such Lien is at all times
junior and subordinate in priority to the Liens in favor of Agent (except only
with respect to property taxes that have priority as a matter of applicable
state law) and enforcement of such Lien is stayed during the period prior to the
final resolution or disposition of such dispute; (v) if the Debt results from,
or is determined by the entry, rendition or issuance against an Obligor or any
of its assets of, a judgment, writ, order or decree, execution on such judgment,
writ, order or decree is stayed pending a timely appeal or other judicial
review; and (vi) if such contest is abandoned, settled or determined adversely
to such Obligor, such Obligor forthwith pays such Debt and all penalties,
interest and other amounts due in connection therewith.

 

 

 

          Property - any interest in any kind of property or asset, whether
real, personal or mixed, and whether tangible or intangible.

 

 

 

          Purchase Money Debt - means and includes (i) Debt (other than the
Obligations) for the payment of all or any part of the purchase price of any
Equipment or other fixed assets, (ii) any Debt (other than the Obligations)
incurred at the time of or within 30 days prior to or after the acquisition of
any Equipment or other fixed assets for the purpose of financing all or any part
of the purchase price thereof, and (iii) any renewals, extensions or
refinancings (but not any increases in the principal amounts) thereof
outstanding at the time.

 

 

 

          Purchase Money Lien - a Lien upon Equipment or other fixed assets
which secures Purchase Money Debt, but only if such Lien shall at all times be
confined solely to the Equipment or other fixed assets acquired through the
incurrence of the Purchase Money Debt secured by such Lien.

 

 

 

          Raw Materials - materials owned and used by Remington in the Ordinary
Course of Business in the production of Finished Goods, including steel, lead,
brass, powder, plastics and wood.

 

 

 

          RCRA - the Resource Conservation and Recovery Act (42 U.S.C.
§§ 6991-6991i) and all rules and regulations promulgated pursuant thereto.

 

 

 

          Real Estate - all parcels or tracts of real Property owned by any
Obligor and located in Lonoke County, Arkansas; Herkimer County, New York;
Graves County, Kentucky; Hardin County, Kentucky; Lexington County, Missouri;
Hancock County, Ohio; Pontotoc County, Oklahoma; and Rockingham County, North
Carolina.

 

 

 

          Real Property Documentation - means the following as to each parcel of
the Real Estate (except that the Agent may in its discretion waive or suspend
the requirement for delivery of certain of the Real Property Documentation for
any of the Real Estate, other than, unless directed by the Required Lenders, one
or more Mortgages);

 

 


 

 

 

 

 

 

          (i)     an owner’s/lessee’s affidavit for each parcel or tract of such
Real Estate;

 

 

 

 

 

          (ii)     a Mortgage for each parcel or tract of Real Estate;

 

 

 

 

 

          (iii)     such consents, acknowledgments, intercreditor or attornment
and subordination agreements as Agent may require from any Person with respect
to any portion of such Real Estate;

-29-

--------------------------------------------------------------------------------




 

 

 

 

 

          (iv)     a certificate as to the insurance required by the related
Mortgage, to the extent not theretofore furnished pursuant to this Agreement;

 

 

 

 

 

          (v)     if a Default or Event of Default exists or Agent or the
Required Lenders determine in good faith that it is or may be required by
applicable banking or other regulatory law or regulations, an appraisal of such
Real Estate, prepared by an appraiser satisfactory to Agent and engaged by and
on behalf of the Agent and Lenders;

 

 

 

 

 

          (vi)     any revenue ruling or similar assurance from the department
of revenue or taxation requested by the Agent with respect to any stamp,
intangible or other taxes payable in connection with the filing for record of
any of the Mortgages; and

 

 

 

 

 

          (vii)     the surveys, title insurance and flood insurance required by
Section 10.1.10.


 

 

 

          Regulated Substances - any substances, chemicals, materials or
elements that are prohibited, limited or regulated by the Environmental Laws, or
any other substances, chemicals, materials or elements that are defined as
“hazardous” or “toxic,” under the Environmental Laws, or that are harmful to the
health of occupants or users of the Real Estate. Without limiting the generality
of the foregoing, the term “Regulated Substances” shall also include any
substance, chemical, material or element (i) defined as a “hazardous substance;”
(ii) defined as a “regulated substance” within the meaning of Subtitle I of the
RCRA; (iii) designated as a “hazardous substance” pursuant to Section 311 of the
CWA, or listed pursuant to Section 307 of the CWA; (iv) defined as “hazardous,”
“toxic” or otherwise regulated, under any Environmental Laws adopted by the
state in which the Real Estate is located, or its agencies or political
subdivisions; (v) which is petroleum, petroleum products or derivatives or
constituents thereof; (vi) which is asbestos or asbestos-containing materials;
(vii) the presence of which requires notification, investigation or remediation
under any Environmental Laws; (viii) the presence of which on the Real Estate
causes or threatens to cause a nuisance upon the Real Estate or to adjacent
properties or poses or threatens to pose a hazard to the health or safety of
Persons on or about the Real Estate; (ix) the presence of which on adjacent
properties would constitute a trespass by an Obligor (x) which is urea
formaldehyde foam insulation or urea formaldehyde foam insulation-containing
materials (lead base paint or lead base paint-containing materials,
polychlorinated biphenyls or polychlorinated biphenyl-containing materials,
radon or radon-containing or producing materials, radioactive substances,
methane or volatile hydrocarbons; or (xi) which by any Environmental Laws
requires special handling in its collection, storage, treatment, or disposal.

 

 

 

          Regulation D - Regulation D of the Board of Governors.

 

 

 

          Register - the register maintained by Agent in accordance with
Section 5.9.2 of this Agreement.

 

 

 

          Reimbursement Date - as defined in Section 2.3.1(iii) of this
Agreement.

 

 

 

          Remington - shall have the meaning ascribed to such term in the
preamble to this Agreement.

 

 

 

          Reportable Event - any of the events set forth in Section 4043(b) of
ERISA.

-30-

--------------------------------------------------------------------------------




 

 

 

          Required Lenders - at any date of determination thereof, Lenders
having Revolver Commitments representing more than 50% of the aggregate Revolver
Commitments at such time; provided, however, that if any Lender shall be in
breach of any of its obligations hereunder to Borrowers or Agent, including any
breach resulting from its failure to honor its Revolver Commitment in accordance
with the terms of this Agreement, then, for so long as such breach continues,
the term “Required Lenders” shall mean Lenders (excluding each Lender that is in
breach of its obligations hereunder) having Revolver Commitments representing
more than 50% of the aggregate Revolver Commitments (excluding the Revolver
Commitments of each Lender that is in breach of its obligations hereunder) at
such time; provided further, however, that if the Revolver Commitments have been
terminated, the term “Required Lenders” shall mean Lenders (excluding each
Lender that is in breach of its obligations hereunder) holding Revolver Loans
representing more than 50% of the aggregate principal amount of Revolver Loans
outstanding at such time.

 

 

 

          Restricted Investment - any Investment other than the following:
(a) fixed assets to be used in the business of an Obligor or any of its
Subsidiaries so long as the acquisition costs thereof constitute Capital
Expenditures permitted hereunder; (b) goods held for sale or lease or to be used
in the manufacture of goods or the provision of services by an Obligor or any of
its Subsidiaries in the Ordinary Course of Business; (c) Current Assets arising
from the sale or lease of goods or the rendition of services in the Ordinary
Course of Business of an Obligor or any of its Subsidiaries; (d) Investments in
Subsidiaries of an Obligor to the extent that such Investments exist on the
Closing Date and are described on Schedule 9.1.4; (e) Investments received by an
Obligor in connection with an Insolvency Proceeding of a customer or supplier,
provided that such Investment is in the form an instrument or agreement for the
repayment of money on account of a claim that existed on the commencement of
such Insolvency Proceeding; (f) Investments in Cash Equivalents to the extent
not subject to the rights of offset in favor of a Person other than Agent or a
Lender; (g) Investments by any Subsidiary of a Borrower in a Borrower or in any
Wholly Owned Subsidiary of a Borrower that is a Guarantor and Investments of
Remington in any Wholly Owned Subsidiary of Remington that is a Guarantor
(provided that the foregoing shall not be construed to permit Brands to transfer
to any Affiliate other than Remington all or any material part of its
Intellectual Property, Factors to transfer to any Affiliate other than Remington
any of the Accounts acquired by Factors from Remington, or Remington to transfer
any of the Collateral to any Affiliate except for Investments expressly
permitted in other clauses of this definition and to Factors pursuant to the
Factoring Documents); (h) Investments by any Foreign Subsidiary of a Borrower in
any other Foreign Subsidiary of a Borrower; (i) in addition to Investments
otherwise expressly permitted hereinabove, Investments by a Borrower or any
Subsidiary of a Borrower in Foreign Subsidiaries of a Borrower in an aggregate
amount not to exceed $1,000,000 at any one time outstanding for all such Foreign
Subsidiaries; (j) loans or advances permitted by Section 10.2.2;
(k) acquisitions of Property permitted by Section 10.2.13; (l) loans and
advances to officers, directors or employees of the Borrowers or any of their
Subsidiaries (i) in the Ordinary Course of Business for travel and entertainment
expenses, advances against commissions and other similar advances, (ii) existing
on the Closing Date and disclosed to the Agent prior to the date hereof in
writing, (iii) made after the Closing Date for relocation expenses, not to
exceed (as to Borrowers and their Subsidiaries), $2,000,000 in the aggregate
outstanding at any time, and (iv) relating to indemnification or reimbursement
of any officers, directors or employees in respect of liabilities relating to
their serving in any such capacity; (m) loans and advances to officers,
directors or employees of the Borrowers or any of their Subsidiaries of up to
$5,000,000 outstanding at any one time in connection with the purchase by such
officer, director or employee of capital stock of Holding from Holding (provided
Remington secures such loan or advance with a Lien on the capital stock so

-31-

--------------------------------------------------------------------------------




 

 

 

purchased); (n) extensions of trade credit in the Ordinary Course of Business of
Remington or any of its Subsidiaries; (o) deposits required by Governmental
Authorities, public utilities or insurance companies in the Ordinary Course of
Business of Remington or any of its Subsidiaries; (p) Investments in the
New Senior Notes to the extent permitted by Section 10.2.6; and (q) Investments
(in addition to any other Investment permitted hereinabove) in an aggregate
amount not to exceed $5,000,000 at any one time outstanding.

 

 

 

          Restricted Payment - any Distribution or repurchase of the New Senior
Notes.

 

 

 

          Revolver Commitment - at any date for any Lender, the obligation of
such Lender to make Revolver Loans and to participate in LC Obligations pursuant
to the terms and conditions of this Agreement, which shall not exceed the
principal amount set forth opposite such Lender’s name under the heading
“Revolver Commitment” on the signature pages hereof or the signature page of the
Assignment and Acceptance by which it became a Lender, as modified from time to
time pursuant to the terms of this Agreement or to give effect to any applicable
Assignment and Acceptance; and “Revolver Commitments” means the aggregate
principal amount of the Revolver Commitments of all Lenders, the maximum amount
of which shall be $140,000,000 on the Closing Date but which shall be reduced in
accordance with the terms of Section 2.1.6 hereof.

 

 

 

          Revolver Loan - a Loan made by Lenders as provided in Section 2.1 of
this Agreement or a Settlement Loan funded by Wachovia.

 

 

 

          Revolver Note - an Amended and Restated Revolver Note to be executed
by Borrowers in favor of each Lender in the form of Exhibit A-1 attached hereto,
which shall be in the face amount of such Lender’s Revolver Commitment and which
shall evidence all Revolver Loans made by such Lender to Borrowers pursuant to
this Agreement.

 

 

 

          S&P - Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc.

 

 

 

          Schedule of Accounts - as defined in Section 8.2.1 of this Agreement.

 

 

 

          Security Documents - the Borrower Security Agreement, the Borrower
Stock Pledge Agreement, the Guarantor Patent and Trademark Agreement, the
Guarantor Security Agreements, the Mortgages and other Real Property
Documentation, the Holding Stock Pledge Agreement, the Brands Pledge Agreement,
each Deposit Account Control Agreement and all other instruments and agreements
now or at any time hereafter securing the whole or any part of the Obligations.

 

 

 

          Sellers - E.I. du Pont de Nemours and Company, a Delaware corporation,
and Remington Arms Company, Inc., now named Sporting Goods Properties, Inc.

 

 

 

          Senior Officer - for any Borrower, any member of the board of
directors, the president or the chief financial officer of, or in-house legal
counsel to, a Borrower.

 

 

 

          Settlement Date - as defined in Section 4.1.3(i) of this Agreement.

 

 

 

          Settlement Loan - as defined in Section 4.1.3(ii) of this Agreement.

 

 

 

          Settlement Note - the Amended and Restated Settlement Note to be
executed by Borrowers on or about the Closing Date in favor of Wachovia, in the
form of Exhibit A -2

-32-

--------------------------------------------------------------------------------




 

 

 

attached hereto, which evidences all Settlement Loans made by Wachovia to
Borrowers pursuant to this Agreement.

 

 

 

          Settlement Report - a report delivered by Agent to Lenders summarizing
the amount of the outstanding Revolver Loans as of the Settlement Date and the
calculation of the Borrowing Base as of such Settlement Date.

 

 

 

          Slow-Moving Goods - on any date, Finished Goods of Remington (i) which
have not been sold by Remington for more than 12 months prior to such date
(except for goods consisting of a new product line introduced within the
12-month period prior to such date) or (ii) the aggregate Value of which on such
date exceeds the aggregate Values of all goods of the same type that were sold
by Remington during the 12-month period prior to such date.

 

 

 

          Solvent - as to any Person, such Person (i) owns Property whose fair
saleable value is greater than the amount required to pay all of such Person’s
Debts (including contingent Debts), (ii) is able to pay all of its Debts as such
Debts mature, (iii) has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage
and (iv) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code or any other Applicable Law (including the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any other law pertaining
to fraudulent transfers or acts voidable by creditors).

 

 

 

          Solvency Certificate - a certificate addressed to Agent and Lenders,
and in form and scope reasonably acceptable to them, that (i) is executed by a
Senior Officer and (ii) sets forth, as of the date of such certificate, a pro
forma GAAP Consolidated balance sheet, pro forma fair market value Consolidated
balance sheet, and Projections showing Borrowers’ Projected Availability and
working capital for the 12-month period following the date of the certificate,
and giving pro forma effect to the proposed Distribution or other transaction on
account of which such certificate is required.

 

 

 

          Spare Parts and WIP Inventory - those categories of Remington’s
Inventory identified as “spare parts and work-in-process” on the appraisal
report of Inventory dated December 30, 2002, prepared by Jay, Cobb & Marley
Collateral Services for Agent or the most recent Appraisal delivered to Agent.

 

 

 

          Subordinated Debt - unsecured Debt incurred by Remington that is
expressly subordinated and made junior to the payment and performance of all of
its Obligations and contains terms and conditions (including interest rate,
amount of debt, terms of repayment and subordination terms) that are
satisfactory to Agent.

 

 

 

          Subsidiary - for either Borrower, any Person in which more than 50% of
its outstanding Voting Stock or more than 50% of all Equity Interests is owned,
directly or indirectly, by such Borrower, by one or more other Subsidiaries of
such Borrower or by such Borrower and one or more other Subsidiaries.

 

 

 

          Subsidiary Guarantors -Brands and each Domestic Subsidiary that
hereafter becomes a Subsidiary Guarantor pursuant to Section 10.2.19.

 

 

 

          Subsidiary Guaranty - a guarantee to be executed by a Subsidiary
Guarantor in favor of Agent for the benefit of the Lender Group and by which
such Subsidiary Guarantor shall

-33-

--------------------------------------------------------------------------------




 

 

 

guarantee payment and performance of the Obligations, which guarantee shall be
in form and substance satisfactory to Agent.

 

 

 

          Supermajority Lenders - at any date of determination thereof, Lenders
having Revolver Commitments representing more than 75% of the aggregate Revolver
Commitments at such time; provided, however, that if any Lender shall be in
breach of any of its obligations hereunder to Borrowers or Agent, including any
breach resulting from its failure to honor its Revolver Commitment in accordance
with the terms of this Agreement, then for so long as such breach continues, the
term “Supermajority Lenders” shall mean Lenders (excluding each Lender that is
in breach of its obligations hereunder) having Revolver Commitments representing
more than 75% of the aggregate Revolver Commitments (excluding the Revolver
Commitments of the Lender that is in breach of its obligations hereunder) at
such time; provided further,  however, that if the Revolver Commitments have
been terminated, the term “Supermajority Lenders” shall mean Lenders (excluding
each Lender that is in breach of its obligations hereunder) holding Revolver
Loans representing more than 75% of the aggregate principal amount of Revolver
Loans outstanding (excluding all Revolver Loans of the Lender that is in breach
of its obligations hereunder) at such time.

 

 

 

          Syndication Agent - shall have the meaning ascribed to it in the
preamble to this Agreement.

 

 

 

          Syndication Fee Letter - the letter agreement, dated January 6, 2003,
between Remington, Wachovia and Arranger.

 

 

 

          Taxes - any present or future taxes, levies, imposts, duties, fees,
assessments, deductions, withholdings or other charges of whatever nature,
including income, receipts, excise, property, sales, use, transfer, license,
payroll, withholding, social security and franchise taxes now or hereafter
imposed, assessed or levied by any Governmental Authority and all interest,
penalties, additions to tax and similar liabilities with respect thereto.

 

 

 

          Transferee - as defined in Section 14.3.3 of this Agreement.

 

 

 

          Type - any type of a Revolver Loan determined with respect to the
interest option applicable thereto, which shall be either a Euro-Dollar Loan or
a Base Rate Loan.

 

 

 

          UCC - the Uniform Commercial Code (or any successor statute) as
adopted and in force in the State of New York or, when the laws of any other
state govern the method or manner of the perfection or enforcement of any
security interest in any of the Collateral, the Uniform Commercial Code (or any
successor statute) of such state.

 

 

 

          Upstream Payment - a payment or distribution of cash or other Property
by a Subsidiary to a Borrower, whether in repayment of Debt owed by such
Subsidiary to such Borrower, as a dividend or Distribution on account of such
Borrower’s ownership of Equity Interests or otherwise.

 

 

 

          U.S. Dollars and the sign $ - lawful money of the United States of
America.

 

 

 

          USA Patriot Act - the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act
of 2001.

-34-

--------------------------------------------------------------------------------




 

 

 

          Value - with reference to the value of Inventory on any date, value
determined on the basis of the lower of cost or market of such Inventory on such
date, with the cost thereof calculated on a first-in, first-out basis,
determined in accordance with GAAP.

 

 

 

          Voting Stock - Securities of any class or classes of a corporation the
holders of which are ordinarily, in the absence of contingencies, entitled to
elect a majority of the corporate directors (or Persons performing similar
functions).

 

 

 

          Wachovia - Wachovia Bank, National Association, a national bank, and
its successors and assigns.

 

 

 

          Wal-Mart - Wal-Mart Stores, Inc., a Delaware corporation, or any
Subsidiary thereof.

 

 

 

          Wachovia Indemnitees - Wachovia and all of its present and future
officers, directors and agents.

 

 

 

          Wholly Owned Subsidiary - as to any Person, a corporation, partnership
or other entity 80% or more of the Equity Interests having voting power of which
is owned of record and beneficially (directly or indirectly) by such Person.

          1.2.    Accounting Terms. Unless otherwise specified herein, all terms
of an accounting character used in this Agreement shall be interpreted, all
accounting determinations under this Agreement shall be made, and all financial
statements required to be delivered under this Agreement shall be prepared in
accordance with GAAP, applied on a basis consistent with the most recent audited
Consolidated financial statements of Borrowers and their Consolidated
Subsidiaries heretofore delivered to Agent and Lenders and using the same method
for Inventory valuation as used in such audited financial statements, except for
any change required by GAAP unless (i) Borrowers shall have objected to
determining such compliance on such basis at the time of delivery of such
financial statements or (ii) Agent or any Lender shall so object in writing
within 30 days after the delivery of such financial statements, in either of
which events such calculations shall be made on a basis consistent with those
used in the preparation of the latest financial statements as to which such
objection shall not have been made. In the event of any change in GAAP that
occurs after the date of this Agreement and that is material to a Borrower,
either (i) Agent, Lenders and Borrowers mutually shall agree that Borrowers will
make conforming adjustments to any financial covenants set forth in this
Agreement, or the components thereof, that are affected by such change or
(ii) Agent may require that Borrowers shall report their covenant compliance
based on GAAP as in effect immediately prior to the occurrence of such change
with a reconciliation to GAAP as in effect after the occurrence of such change.

          1.3.    UCC Terms. All other terms contained in this Agreement shall
have, when the context so indicates, the meanings provided for by the UCC to the
extent the same are used or defined therein.

          1.4.    Certain Matters of Construction. The terms “herein,” “hereof”
and “hereunder” and other words of similar import refer to this Agreement as a
whole and not to any particular section, paragraph or subdivision. Any pronoun
used shall be deemed to cover all genders. In the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding.” The
section titles, table of contents and list of exhibits appear as a matter of
convenience only and shall not affect the interpretation of this Agreement. All
references to statutes and related regulations shall include any amendments of
same and any successor statutes and regulations; any of the Credit Documents
shall include any and all amendment or modifications thereto and any and all
restatements, extensions or renewals thereof; to any

-35-

--------------------------------------------------------------------------------




Person shall mean and include the successors and permitted assigns of such
Person; to “including” and “include” shall be understood to mean “including,
without limitation”; to “writing” or “written” shall be understood to refer to
printing, typing, computer disk, e-mail and other means of producing words in a
visible form; and to the time of day shall mean the time of day on the day in
question in New York, New York unless otherwise expressly provided in this
Agreement. A Default or an Event of Default shall be deemed to exist at all
times during the period commencing on the date that such Default or Event of
Default occurs to the date on which such Default or Event of Default is waived
in writing pursuant to this Agreement or, in the case of a Default, is cured
within any period of cure expressly provided in this Agreement; and an Event of
Default shall “continue” or be “continuing” until such Event of Default has been
waived in writing by Agent. Whenever the phrase “to the best of a Borrower’s
knowledge” or words of similar import relating to the knowledge or the awareness
of such Borrower is used herein, such phrase shall mean and refer to (i) the
actual knowledge of a Senior Officer of such Borrower or (ii) the knowledge that
a Senior Officer would have obtained if he had engaged in a good faith and
diligent performance of his duties, including the making of such reasonable
specific inquiries as may be necessary of the officers, employees or agents of
an Obligor and a good faith attempt to ascertain the existence or accuracy of
the matter to which such phrase relates. All calculations of Value shall be in
U.S. Dollars, all Revolver Loans made hereunder shall be funded in U.S. Dollars,
and all amounts payable in respect of any of the Obligations shall be paid in
U.S. Dollars.Any Lien referred to in this Agreement or any of the other Credit
Documents as having been created in favor of Agent, any agreement entered into
by Agent pursuant to this Agreement or any of the other Credit Documents, any
payment made by or to or funds received by Agent pursuant to or as contemplated
by any of the Credit Documents, or any other act taken or omitted to be taken by
Agent shall, unless otherwise expressly provided, be created, entered into, made
or received, or taken or omitted for the benefit or account of the Lender Group.

SECTION 2. CREDIT FACILITIES

          Subject to the terms and conditions of, and in reliance upon the
representations and warranties made in, this Agreement and the other Credit
Documents, Lenders severally agree to the extent and in the manner hereinafter
set forth to make their respective Pro Rata shares of the Revolver Commitments
available to Borrowers, in an aggregate amount of $140,000,000 under the
Revolver Commitments, as follows:

          2.1.      Revolver Facility.

                      2.1.1      Revolver Loans. Each Lender agrees, severally
to the extent of its Revolver Commitment and not jointly with the other Lenders,
upon the terms and subject to the conditions set forth herein, to make Revolver
Loans to Borrowers on any Domestic Business Day during the period from the date
hereof through the Domestic Business Day before the last day of the Committed
Term, not to exceed in aggregate principal amount outstanding at any time such
Lender’s Revolver Commitment at such time, which Revolver Loans may be repaid
and reborrowed in accordance with the provisions of this Agreement; provided,
however, that Lenders shall have no obligation to Borrowers whatsoever to make
any Revolver Loan on or after the Commitment Termination Date or if at the time
of the proposed funding thereof the aggregate principal amount of all of the
Revolver Loans and Pending Revolver Loans then outstanding exceeds, or would
exceed after the funding of such Revolver Loan, the Borrowing Base. Each
Borrowing of Revolver Loans shall be funded by each Lender in an amount equal to
its Pro Rata share thereof (except for Revolver Loans funded by Wachovia as
Settlement Loans). The Revolver Loans shall bear interest as set forth in
Section 3.1 hereof. Each Revolver Loan shall, at the option of Borrowers, be
made or continued as, or converted into, part of one or more Borrowings that,
unless specifically provided herein, shall consist entirely of Base Rate Loans
or Euro-Dollar Loans.

-36-

--------------------------------------------------------------------------------




                      2.1.2      Out-of-Formula Loans. If the unpaid balance of
Revolver Loans outstanding at any time should exceed the Borrowing Base at such
time (an “Out-of-Formula Condition”), such Revolver Loans shall nevertheless
constitute Obligations that are secured by Collateral and entitled to all of the
benefits of the Credit Documents. If Lenders are willing in their sole and
absolute discretion to make Out-of-Formula Loans, such Out-of-Formula Loans
shall be payable on demand and shall bear interest at the Default Rate; provided
that, if Lenders do make Out-of-Formula Loans, neither Agent nor any Lender
shall be deemed thereby to have changed the limits of the Borrowing Base or be
obligated to honor future requests for Revolver Loans when an Out-of-Formula
Condition exists or would result therefrom.

                      2.1.3      Use of Proceeds. The proceeds of the Revolver
Loans shall be used by each Borrower solely for one or more of the following
purposes: (i) to pay the fees and transaction expenses associated with the
closing of the transactions described herein; (ii) to pay any of the
Obligations; (iii) in the case of Factors, solely to pay the purchase price for
Accounts purchased from Remington; and (iv) to make expenditures for other
lawful corporate purposes of each Borrower to the extent such expenditures are
not prohibited by this Agreement or Applicable Law. In no event may any Revolver
Loan proceeds be used by a Borrower to purchase or to carry, or to reduce,
retire or refinance any Debt incurred, or to reduce, retire or refinance any
Debt incurred to purchase or carry, any Margin Stock or for any related purpose
that violates the provisions of Regulations T, U or X of the Board of Governors;
or to fund any Distribution except to the extent that the funding thereof with
the proceeds of the Revolvers Loans is expressly permitted by Section 10.2.7; or
to fund any operations or finance any investments or activities in, or to make
any payments to, a Blocked Person. If any Revolver Loans are funded on any date
that there is outstanding any amount owing by Factors to Remington, then such
Revolver Loans shall be deemed to have been disbursed for the benefit of Factors
in payment of such unpaid amount owed by Factors to Remington, regardless of
whether or not the proceeds of such Revolver Loans are disbursed to an account
of Factors or Remington.

                      2.1.4      Revolver Notes. The Revolver Loans made by each
Lender and interest accruing thereon shall be evidenced by the records of Agent
and such Lender and by the Revolver Note payable to such Lender, which shall be
executed by each Borrower, completed in conformity with this Agreement and
delivered to such Lender on the Closing Date. All outstanding principal amounts
and accrued interest under the Revolver Loans shall be due and payable as set
forth in Section 5.2 hereof.

                      2.1.5      Adjustments to Advance Rates. Each Borrower
acknowledges that the Applicable Accounts Percentage and the Applicable
Inventory Percentage have been established based upon Agent’s initial
determination of the loan value of each Borrower’s Eligible Accounts and
Eligible Inventory as of the date of this Agreement. Agent may from time to time
adjust the Applicable Accounts Percentage or the Applicable Inventory
Percentage, or both, and any such adjustment shall become effective immediately
upon Agent’s giving notice thereof to Borrowers; provided, however, that no
increase in the Applicable Accounts Percentage above the level in effect on the
Closing Date shall be authorized unless approved by all Lenders in writing; any
increase in the Applicable Inventory Percentage shall not be authorized unless
approved by the Supermajority Lenders in writing, except for an adjustment to
the Applicable Inventory Percentage to a level less than or equal to the level
in effect on the Closing Date, as contemplated in the definition of “Applicable
Inventory Percentage”; and Agent shall in all events make any adjustments to the
Applicable Accounts Percentage if and to the extent directed to do so in writing
by all Lenders, and any adjustments to the Applicable Inventory Percentage if
and to the extent directed to do so in writing by the Supermajority Lenders.

-37-

--------------------------------------------------------------------------------




                      2.1.6      Voluntary Reductions of Revolver Commitments.
The Borrowers shall have the right to reduce the amount of the Revolver
Commitments at any time and from time to time upon written notice to Agent of
such reduction, which notice shall specify the amount of such reduction shall be
irrevocable once given, and shall be given at least 10 Domestic Business Days
prior to the date of such reduction; provided, however, that any partial
reduction shall be made in an amount not less than $5,000,000 and in the
integral multiples of $1,000,000 in excess thereof. The effective date of any
voluntary reduction of the Revolver Commitments shall be 10 Domestic Business
Days after such notice is received by Agent. Each such voluntary reduction shall
be applied ratably among the Lenders’ Revolver Commitments. If on the effective
date of any such reduction in the Revolver Commitments and after giving effect
thereto an Out-of-Formula Condition exists, then the provisions of Section
5.2.1(iii) hereof shall apply, except that such repayment shall be due
immediately upon such effective date without further notice to or demand upon
Borrowers. If the Revolver Commitments are reduced to zero, then such reduction
shall be deemed a termination of the Revolver Commitments by Borrowers pursuant
to Section 6.2.2 hereof. The Revolver Commitments once reduced may not be
reinstated without the written consent of all Lenders.

          2.2.      Reserved.

          2.3.      LC Facility.

                      2.3.1      Issuance of Letters of Credit. Subject to all
of the terms and conditions hereof, LC Issuer agrees, during the Committed Term,
to issue one or more Letters of Credit on a Borrower’s request therefor from
time to time:

 

 

 

                         (i)     Whenever a Borrower desires that Letter of
Credit be issued for a Borrower’s account, Borrowers shall deliver to LC Issuer
a Letter of Credit Request for the issuance of such Letter of Credit not later
than 5 Domestic Business Days prior to the proposed date of issuance of the
Letter of Credit, such request to be irrevocable and to specify the original
face amount of the Letter of Credit requested, the effective date (which date
shall be a Domestic Business Day) of issuance of such requested Letter of
Credit, the date on which such requested Letter of Credit is to expire (which
date shall be at least one Domestic Business Day prior to the last day of the
Committed Term), the purpose for which such Letter of Credit is to be issued and
the name and address of the beneficiary of the requested Letter of Credit. If so
requested by LC Issuer, Borrowers shall attach to such notice the form of the
proposed Letter of Credit that a Borrower requests be issued. Letters of Credit
may be requested by Borrowers only if such Letters of Credit are to be used to
support obligations of a Borrower incurred in the Ordinary Course of Business,
including worker’s compensation and other insurance obligations of a Borrower on
a standby basis or for such other purposes as Agent may approve from time to
time in writing.

 

 

 

                          (ii)     The obligation of LC Issuer to issue any
Letter of Credit is subject to the satisfaction of the conditions precedent
contained in Section 11 hereof and the following additional conditions
precedent, all in a manner satisfactory to LC Issuer: (a) Borrowers shall have
delivered to LC Issuer, at such times and in such manner as LC Issuer or Agent
may prescribe, an LC Application in form and substance satisfactory to LC Issuer
for the issuance of Letter of Credit and such other documents as may be required
pursuant to the terms thereof; (b) no Default or Event of Default exists at the
time of the request for the issuance of the proposed Letter of Credit or on the
issuance date or after giving effect thereto; (c) Agent shall have determined
that, after giving effect to the issuance of the requested Letter of Credit and
all other unissued Letters of Credit for which an LC Application has been
submitted to LC Issuer,

-38-

--------------------------------------------------------------------------------




 

 

 

the LC Obligations would not exceed $15,000,000, no Out-of-Formula Condition
would exist, and, if no Revolver Loans are then outstanding, the LC Obligations
do not exceed the Borrowing Base; (d) the currency in which payment is to be
made under the requested Letter of Credit is U.S. Dollars; (e) the expiry date
of the requested Letter of Credit occurs at least 1 Domestic Business Day prior
to the last day of the Committed Term and all of the other terms, as well as the
form of the requested Letter of Credit, are acceptable to LC Issuer; and (f) the
issuance of the requested Letter of Credit would not cause all LC Obligations
then outstanding to exceed any limit imposed by law or regulation upon LC
Issuer. Promptly after the issuance of each Letter of Credit, LC Issuer shall
give Agent notice of the issuance thereof and Agent shall give each Lender
notice of such issuance. In determining whether to honor any request for a
drawing under a Letter of Credit, LC Issuer shall have no obligation to any
Lender other than to confirm that any certificates or other documents required
to be delivered under Letter of Credit in connection with such drawing have been
presented and appear on their face to comply with the requirements of the Letter
of Credit.

 

 

 

                          (iii)     Borrowers jointly and severally agree to
reimburse LC Issuer for any draw under each Letter of Credit as hereinafter
provided and to pay to Agent, for the benefit of LC Issuer, the amount of all
other liabilities and obligations payable to LC Issuer under or in connection
with such Letter of Credit immediately when due, irrespective of any claim,
setoff, defense or other right that a Borrower may have at any time against LC
Issuer or any other Person. If LC Issuer shall pay any amount under a Letter of
Credit, then Borrowers shall be jointly and severally obligated to pay to LC
Issuer, in U.S. Dollars on the first Domestic Business Day following the date on
which payment was made by LC Issuer under such Letter of Credit (the
“Reimbursement Date”), an amount equal to the amount paid by LC Issuer under
such Letter of Credit together with interest from and after the date of LC
Issuer’s payment under such Letter of Credit until payment in full is made by
Borrowers at a variable rate per annum in effect from time to time hereunder for
Revolver Loans constituting Base Rate Loans. Each Borrower assumes all risks of
the acts, omissions or misuses of any Letter of Credit by the beneficiary
thereof. The obligation of Borrowers to reimburse LC Issuer for any payment
under any Letter of Credit shall be absolute, unconditional and irrevocable and
shall be paid without regard to any lack of validity or enforceability of any
Letter of Credit or any LC Documents; the existence of any claim, setoff,
defense or other right which a Borrower may have at any time against a
beneficiary of any Letter of Credit or any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), LC Issuer, Agent,
any Lender or any other Person, whether in connection with this Agreement, any
Letter of Credit, any of the LC Documents, the transactions contemplated herein
or any unrelated transaction; any draft, certificate or any other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Credit Documents;
payment by the LC Issuer under any Letter of Credit against presentation of any
draft or certificate that does not comply with the terms of such Letter of
Credit, except payment resulting from the gross negligence or willful misconduct
of the LC Issuer; or any other circumstances or happenings whatsoever, whether
or not similar to any of the foregoing, except circumstances or happenings
resulting from the gross negligence or willful misconduct of the LC Issuer. If
any LC Obligations are not repaid in accordance with the applicable LC
Reimbursement Agreement or this Section 2.3.1(iii), then Agent shall be
authorized (but not required) to make a Settlement Loan in the amount of such
payment and to disburse the proceeds thereof to the LC Issuer, and
notwithstanding the occurrence or continuance of a Default or an Event of
Default at the time of such payment, such Settlement

-39-

--------------------------------------------------------------------------------




 

 

 

Loan shall be subject to the provisions of Section 4.1.3 and the absolute
obligations of Lenders to pay for their respective participating interests in
such Settlement Loan.

 

 

                          (iv)      No Letter of Credit shall be extended or
amended in any respect that is not solely ministerial, unless all of the
conditions applicable for the issuance of a new Letter of Credit have been
satisfied with respect to such Letter of Credit.

                      2.3.2      Participations.

 

 

 

                          (i)     Immediately upon the issuance of any Letter of
Credit by LC Issuer, each Lender shall be deemed to have irrevocably and
unconditionally purchased and received, without recourse or warranty, an
undivided interest and participation in such Letter of Credit, equal to such
Lender’s Pro Rata share of the face amount thereof, and in all LC Obligations
with respect thereto (other than amounts owing to LC Issuer under Section 3.2.4
hereof), and any security therefor or guaranty pertaining thereto; provided,
however, that if LC Issuer shall have received written notice from a Lender on
or before the Domestic Business Day immediately prior to the date of LC Issuer’s
issuance of a Letter of Credit that one or more of the conditions set forth in
Section 11 or Section 2.3.1 is not then satisfied, LC Issuer shall have no
obligation to issue (and shall not issue) the requested Letter of Credit or any
other Letter of Credit until such notice is withdrawn in writing by that Lender
or until the Required Lenders have effectively waived such condition in
accordance with this Agreement. In no event shall LC Issuer be deemed to have
notice or knowledge of the existence of any Default or Event of Default or the
failure of any of the conditions in Section 11 or 2.3.1 to be satisfied prior to
its receipt of such notice from a Lender.

 

 

                          (ii)     If LC Issuer makes any payment under a Letter
of Credit and Borrowers do not repay or cause to be repaid the amount of such
payment on the Reimbursement Date, LC Issuer shall promptly notify Agent, which
shall promptly notify each Lender, of such payment and each Lender shall
promptly (and in any event within 1 Domestic Business Day after its receipt of
notice from Agent) and unconditionally pay to Agent, for the account of LC
Issuer, in immediately available funds, the amount of such Lender’s Pro Rata
share of such payment, and Agent shall promptly pay such amounts to LC Issuer.
If a Lender does not make its Pro Rata share of the amount of such payment
available to Agent on a timely basis as herein provided, such Lender agrees to
pay to Agent for the account of LC Issuer, forthwith on demand, such amount
together with interest thereon at the Federal Funds Rate until paid. The failure
of any Lender to make available to Agent for the account of LC Issuer such
Lender’s Pro Rata share of the LC Obligations shall not relieve any other Lender
of its obligation hereunder to make available to Agent its Pro Rata share of the
LC Obligations, but no Lender shall be responsible for the failure of any other
Lender to make available to Agent its Pro Rata share of the LC Obligations on
the date such payment is to be made.

 

 

                          (iii)      Whenever LC Issuer receives a payment from
or on behalf of any LC Obligor on account of any LC Obligations as to which
Agent has previously received for the account of and paid to LC Issuer payment
from a Lender pursuant to this Section 2.3.2, LC Issuer shall promptly pay to
Agent for the benefit of such Lender, such Lender’s Pro Rata share of the amount
of such payment received from or on behalf of Borrowers. Each such payment shall
be made by LC Issuer on the Domestic Business Day on which LC Issuer receives
immediately available funds pursuant to the immediately preceding sentence, if
received prior to 11:00 a.m. on such Domestic Business Day, and otherwise on the
next succeeding Domestic Business Day.

-40-

--------------------------------------------------------------------------------




 

 

 

                          (iv)      Upon the request of any Lender, LC Issuer
shall furnish to such Lender copies of any LC Documents and such other
documentation as may be reasonably requested by such Lender.

 

 

 

                          (v)     The obligation of each Lender to make payments
to Agent for the account of LC Issuer in connection with LC Issuer’s payment
under a Letter of Credit shall be absolute, unconditional and irrevocable, not
subject to any counterclaim, setoff, qualification or exception whatsoever, and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances and irrespective of whether or not any LC Obligor may
assert or have any claim for any lack of validity or unenforceability of this
Agreement, any of the LC Documents or any other Credit Documents; the existence
of any Default or Event of Default; any draft, certificate or other document
presented under a Letter of Credit having been determined to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; the surrender or impairment of any
Collateral for any of the Obligations or the performance or observation of any
of the terms of any of the Credit Documents; payment by the LC Issuer under any
Letter of Credit against presentation of any draft or certificate that does not
comply with the terms of such Letter of Credit, except for payment resulting
from the gross negligence or willful misconduct of the LC Issuer; the existence
of any claim, setoff, defense or other right that a Borrower may have at any
time against a beneficiary named in a Letter of Credit or any transferee of any
Letter of Credit (or any Person for whom any such transferee may be acting), the
LC Issuer, any Lender or any other Person, whether in connection with this
Agreement, any LC Documents, the transactions contemplated herein or any
unrelated transaction; or any other circumstances or happenings whatsoever,
whether or not similar to any of the foregoing, except circumstances or
happenings resulting from the gross negligence or willful misconduct of the LC
Issuer.

 

 

 

                          (vi)      Neither LC Issuer nor any of its officers,
directors, employees or agents shall be liable to any Lender Group Member for
any action taken or omitted to be taken under or in connection with any of the
LC Documents except as a result of actual gross negligence or willful misconduct
on the part of LC Issuer. LC Issuer does not assume any responsibility for any
failure or delay in performance or breach by a Borrower or any other Person of
any of its obligations under any of the LC Documents. LC Issuer does not make to
Lenders any express or implied warranty, representation or guaranty with respect
to the LC Obligations, the LC Documents, or any LC Obligor. LC Issuer shall not
be responsible to any Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of or any of the LC Documents; the
validity, genuineness, enforceability, collectibility, value or sufficiency of
any of the Collateral or the perfection of any Lien therein; or the assets,
liabilities, financial condition, results of operations, business,
creditworthiness or legal status of Borrowers, any other Obligor or any Account
Debtor. In connection with its administration of and enforcement of rights or
remedies under any of the LC Documents, LC Issuer shall be entitled to act, and
shall be fully protected in acting upon, any certification, notice or other
communication in whatever form believed by LC Issuer, in good faith, to be
genuine and correct and to have been signed or sent or made by a proper Person.
LC Issuer may consult with and employ legal counsel, accountants and other
experts and to advise it concerning its rights, powers and privileges under the
LC Documents and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advise given by such experts.
LC Issuer may employ agents and attorneys-in-fact in connection with any matter
relating to the LC Documents and shall not be liable for the negligence, default
or misconduct of any such agents or attorneys-in-fact selected by LC Issuer with
reasonable care. LC Issuer shall not have any liability to any Lender Group

-41-

--------------------------------------------------------------------------------




 

 

 

Member by reason of LC Issuer’s refraining to take any action under any of the
LC Documents without having first received written instructions from the
Required Lenders to take such action.

                      2.3.3      Cash Collateral Account. If any LC Obligations,
whether or not then due or payable, shall for any reason exist (x) at any time
when an Event of Default has occurred and is continuing, (y) on any date that
Availability is less than zero, or (z) on or at any time after the Commitment
Termination Date, then Borrowers shall, on demand by Agent or the Required
Lenders, forthwith deposit with Agent, in cash, an amount equal to the maximum
aggregate amount of all LC Obligations then outstanding. If Borrowers fail to
make such deposit on the first Domestic Business Day following Agent’s or the
Required Lenders’ demand therefor, Lenders may (and shall upon direction of the
Required Lenders) advance such amount as Revolver Loans (whether or not an
Out-of-Formula Condition is created thereby and irrespective of the occurrence
of the Commitment Termination Date). Such cash (together with any interest
accrued thereon) shall be held by Agent in the Cash Collateral Account and may
be invested, as so directed by Agent in its discretion, in Cash Equivalents.
Each Borrower hereby pledges to Agent and grants to Agent a security interest in
all Cash Collateral held in the Cash Collateral Account from time to time and
all proceeds thereof, as security for the payment of all Obligations, whether or
not then due or payable. From time to time after cash is deposited in the Cash
Collateral Account, Agent shall apply Cash Collateral then held in the Cash
Collateral Account to the payment of any amounts, in such order as Agent may
elect, as shall be or shall become due and payable by Borrowers to either of
Agent or any Lender with respect to the LC Obligations which may be then
outstanding. No Borrower nor any other Person claiming by, through or under or
on behalf of such Borrower shall have any right to withdraw any of the Cash
Collateral held in the Cash Collateral Account, including any accrued interest,
provided that upon termination or expiration of all Letters of Credit and the
payment and satisfaction of all of the LC Obligations outstanding, any Cash
Collateral remaining in the Cash Collateral Account shall be returned to
Borrowers unless an Event of Default then exists (in which event Agent may apply
such Cash Collateral to the payment of any other Obligations outstanding, as
directed by Agent, with any surplus to be turned over to Borrowers).

                      2.3.4    Indemnification.

 

 

 

                         (i)     In addition to any other indemnity which
Borrowers may have to Agent, LC Issuer or any Lender under this Agreement or any
of the other Credit Documents and without limiting such other indemnification
provisions, Borrowers hereby agree jointly and severally to indemnify each of
the Lender Group Indemnitees from and to defend and hold each of the Lender
Group Indemnitees harmless against any and all Indemnified Claims that any one
or more of them may (other than as the result of their own gross negligence or
willful misconduct) incur or be subject to as a consequence, directly or
indirectly, of (x) the issuance of, payment or failure to pay or any performance
or failure to perform under any Letter of Credit or LC Documents, or (y) any
suit, investigation or proceeding as to which any Lender Group Indemnitee may
become a party to as a consequence, directly or indirectly, of the issuance of
any Letter of Credit or payment or failure to pay thereunder or (z) any action,
suit or other proceeding to recover, set aside or reclaim any amount paid by or
on behalf of Borrowers, or from any proceeds of Collateral, to or for the
benefit of any Lender Group Indemnitee on account of any of the LC Obligations.
This indemnity shall survive payment in full of the Obligations and termination
of the Revolver Commitments.

 

 

 

                         (ii)     Each Lender agrees to indemnify and defend
each of the LC Issuer Indemnitees (to the extent that the LC Issuer Indemnitees
are not reimbursed by Borrowers or any other Obligor, but without limiting the
indemnification obligations of Borrowers under this Agreement), from and
against, and to pay their Pro Rata share of, any and all Indemnified Claims

-42-

--------------------------------------------------------------------------------




 

 

 

that may be imposed on, incurred by or asserted against any of the LC Issuer
Indemnitees in any way related to or arising out of (x) LC Issuer’s
administration or enforcement of rights or remedies under any of the LC
Documents or any of the transactions contemplated therein (including costs and
expenses which each Borrower is obligated to pay under Section 15.2 hereof), or
(y) any Indemnified Claim against which each Borrower has indemnified LC Issuer
Indemnitees pursuant to Section 2.3.4(i), provided that no Lender shall be
liable to any of the LC Issuer Indemnitees for any of the foregoing to the
extent that they result solely from the willful misconduct or gross negligence
of such LC Issuer. This indemnity shall survive payment in full of the
Obligations and termination of the Revolver Commitments.

 

 

                      2.3.5      Existing Letters of Credit. As of the Closing
Date, there exist certain letters of credit issued by LC Issuer for the account
of one or more Borrowers, as more fully described on Schedule 2.3.5 hereto
(collectively, the “Existing Letters of Credit”). The parties hereto acknowledge
and agree that, concurrently with the making of the initial Loans hereunder,
such Existing Letters of Credit shall constitute Letters of Credit hereunder for
all purposes as fully as if such Existing Letters of Credit had been issued as
Letters of Credit hereunder.

SECTION 3. INTEREST, FEES AND CHARGES

          3.1.      Interest.

                      3.1.1      Rates of Interest. Each Borrower agrees to pay
interest in respect of all unpaid principal amounts of the Revolver Loans from
the respective dates such principal amounts are advanced until paid (whether at
stated maturity, on acceleration or otherwise) at a rate per annum equal to the
applicable rate indicated below:

 

 

 

                          (i)     for Revolver Loans made or outstanding as Base
Rate Loans, the Applicable Margin plus the Alternate Base Rate in effect from
time to time; or

 

 

 

                          (ii)     for Revolver Loans made or outstanding as
Euro-Dollar Loans, the Applicable Margin plus the relevant Adjusted London
Interbank Offered Rate for the applicable Interest Period selected by each
Borrower in conformity with this Agreement.

          Upon determining the Adjusted London Interbank Offered Rate for any
Interest Period requested by Borrowers, Agent shall promptly notify Borrowers
thereof by telephone and, if so requested by Borrowers, confirmed in writing.
Such determination shall, absent manifest error, be final, conclusive and
binding on all parties and for all purposes. The applicable rate of interest for
all Revolver Loans bearing interest based upon the Alternate Base Rate shall be
increased or decreased, as the case may be, by an amount equal to any increase
or decrease in the Alternate Base Rate, with such adjustments to be effective as
of the opening of business on the day that any such change in the Alternate Base
Rate becomes effective. Interest on each Revolver Loan shall accrue from and
including the date on which such Revolver Loan is made, converted to a Revolver
Loan of another Type or continued as a Euro-Dollar Loan to (but excluding) the
date of any repayment thereof; provided, however, that, if a Revolver Loan is
repaid on the same day made, one day’s interest shall be paid on such Revolver
Loan. The Alternate Base Rate on the date of this Agreement is 7.50% per annum
and, therefore, the rate of interest in effect hereunder on such date, expressed
in simple interest terms, is 8.00% per annum with respect to any portion of the
Revolver Loans bearing interest as a Base Rate Loan.

-43-

--------------------------------------------------------------------------------




                      3.1.2      Conversions and Continuations.

 

 

 

                          (i)     Each Borrower may on any Domestic Business
Day, subject to the giving of a proper Notice of Conversion/Continuation as
hereinafter described, elect (A) to continue all or any part of a Euro-Dollar
Loan by selecting a new Interest Period therefor, to commence on the last day of
the immediately preceding Interest Period, or (B) to convert all or any part of
a Revolver Loan of one Type into a Revolver Loan of another Type; provided,
however, that no outstanding Revolver Loans, or any part thereof, may be
converted into or continued as Euro-Dollar Loans when any Default or Event of
Default exists. Any conversion of a Euro-Dollar Loan into a Base Rate Loan shall
be made on the last day of the Interest Period for such Euro-Dollar Loan. Any
conversion or continuation made with respect to less than the entire outstanding
balance of the Revolver Loans, must be allocated among Lenders on a pro rata
basis, and the Interest Period for such Revolver Loans converted into or
continued as Euro-Dollar Loans shall be coterminous for each Lender.

 

 

 

                          (ii)     Whenever Borrowers desire to convert or
continue Revolver Loans under Section 3.1.2(i), Borrowers shall give Agent
written notice (or telephonic notice promptly confirmed in writing)
substantially in the form of Exhibit C (“Notice of Conversion/Continuation”),
signed by an authorized officer of a Borrower, at least 1 Domestic Business Day
before the requested conversion date, in the case of a conversion into Base Rate
Loans, and at least 3 Domestic Business Days before the requested conversion or
continuation date, in the case of a conversion into or continuation of
Euro-Dollar Loans. Promptly after receipt of a Notice of
Conversion/Continuation, Agent shall notify each Lender in writing of the
proposed conversion or continuation. Each such Notice of Conversion/Continuation
shall be irrevocable and shall specify the aggregate principal amount of the
Revolver Loans to be converted or continued, the date of such conversion or
continuation (which shall be a Domestic Business Day) and whether the Revolver
Loans are being converted into or continued as Euro-Dollar Loans (and, if so,
the duration of the Interest Period to be applicable thereto) or Base Rate
Loans. If, upon the expiration of any Interest Period in respect of any
Euro-Dollar Loans Borrowers shall have failed to deliver the Notice of
Conversion/Continuation, Borrowers shall be deemed to have elected to convert
such Euro-Dollar Loans to Base Rate Loans.

                      3.1.3      Interest Periods. In connection with the making
or continuation of, or conversion into, each Borrowing of Euro-Dollar Loans,
Borrowers shall select an interest period (each an “Interest Period”) to be
applicable to such Euro-Dollar Loan, which Interest Period shall commence on the
date such Euro-Dollar Loan is made and shall end on a numerically corresponding
day in the first, second, third or sixth month thereafter; provided, however,
that:

 

 

 

                          (i)     the initial Interest Period for a Euro-Dollar
Loan shall commence on the date of such Borrowing (including the date of any
conversion from a Revolver Loan of another Type) and each Interest Period
occurring thereafter in respect of such Revolver Loan shall commence on the date
on which the next preceding Interest Period expires;

 

 

 

                          (ii)     if any Interest Period would otherwise expire
on a day that is not a Domestic Business Day, such Interest Period shall expire
on the next succeeding Domestic Business Day, provided that if any Interest
Period in respect of Euro-Dollar Loans would otherwise expire on a day which is
not a Domestic Business Day but is a day of the month after which no further
Domestic Business Day occurs in such month, such Interest Period shall expire on
the next preceding Domestic Business Day;

-44-

--------------------------------------------------------------------------------




 

 

 

                          (iii)      any Interest Period that begins on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period shall expire on the last Domestic Business Day of
such calendar month;

 

 

 

                          (iv)      no Interest Period with respect to any
portion of principal of any Revolver Loan shall extend beyond a date on which
each Borrower is required to make a scheduled payment of such portion of
principal;

 

 

 

                          (v)     no Interest Period shall extend beyond the
last day of the Committed Term; and

 

 

 

                          (vi)      there shall be no more than 10 Interest
Periods in effect at any one time.

                      3.1.4      Interest Rate Not Ascertainable. If Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) that on any date for determining the
Adjusted London Interbank Offered Rate for any Interest Period, by reason of any
changes arising after the date of this Agreement affecting the London interbank
market or any Lender’s position in such market, adequate and fair means do not
exist for ascertaining the applicable interest rate on the basis provided for in
the definition of Adjusted London Interbank Offered Rate, then, and in any such
event, Agent shall forthwith give notice (by telephone confirmed in writing) to
Borrowers of such determination. Until Agent notifies Borrowers that the
circumstances giving rise to the suspension described herein no longer exist,
the obligation of Lenders to make Euro-Dollar Loans shall be suspended, and such
affected Revolver Loans then outstanding shall, at the end of the then
applicable Interest Period or at such earlier time as may be required by
Applicable Law, bear the same interest as Base Rate Loans.

                      3.1.5      Default Rate of Interest. Interest shall accrue
at the Default Rate (i) with respect to any portion of the Obligations (and, to
the extent permitted by Applicable Law, all past due interest) that is not paid
on the due date thereof (whether due at stated maturity, on demand, upon
acceleration or otherwise) until paid in full; (ii) with respect to the
principal amount of all of the Obligations (and, to the extent permitted by
Applicable Law, all past due interest) upon the earlier to occur of (x) a
Borrower’s receipt of notice from Agent of Required Lenders’ election to charge
the Default Rate based upon the existence of any Event of Default (which notice
Agent shall send only with the consent or at the direction of the Required
Lenders), whether or not acceleration or demand for payment of the Obligations
has been made, or (y) the commencement by or against a Borrower of an Insolvency
Proceeding; and (iii) with respect to the principal amount of any Out-of-Formula
Loans for so long as any Out-of Formula Condition exists, whether or not demand
for payment of such Out-of-Formula Loans has been made by Agent. To the fullest
extent permitted by Applicable Law, the Default Rate shall apply and accrue on
any judgment entered with respect to any of the Obligations and to the unpaid
principal amount of the Obligations during the pendency of any Insolvency
Proceeding of a Borrower. Each Borrower acknowledges that the cost and expense
to Agent and Lenders attendant upon the occurrence of an Event of Default are
difficult to ascertain or estimate and that the Default Rate is a fair and
reasonable estimate to compensate Agent and Lenders for such added cost and
expense.

          3.2.      Fees.      In consideration of Lenders’ establishment of the
Revolver Commitments in favor of each Borrower, and Agent’s agreement to serve
as Agent hereunder, Borrowers agree to pay the following fees:

                      3.2.1      Unused Line Fee. Borrowers shall be jointly and
severally obligated to pay to Agent, for the account of Lenders, (i) if the
Average Revolver Facility Balance for any month (or portion

-45-

--------------------------------------------------------------------------------




thereof that this Agreement is in effect is 50% or more of the aggregate
Revolver Commitments in effect on the first day of such month, a fee equal to
0.375% per annum of the amount by which the Average Revolver Facility Balance
for such month (or such portion thereof) is less than the aggregate Revolver
Commitments in effect on the first day of such month, or (ii) if the Average
Revolver Facility Balance for any month (or portion thereof that this Agreement
is in effect) is less than 50% of the aggregate Revolver Commitment in effect on
the first day of such month, a fee equal to 0.500% per annum of the amount by
which the Average Revolver Facility Balance for such month (or such portion
thereof) is less than the aggregate Revolver Commitments in effect on the first
day of such month. Such fee shall be paid by Borrowers or debited by Agent as of
the first day of the following month; but if this Agreement is terminated on a
day other than the first day of a month, then any such fee payable for the month
in which termination shall occur shall be paid on the effective date of such
termination.

                      3.2.2      Audit and Appraisal Fees. Borrowers shall be
jointly and severally obligated to reimburse Agent for all reasonable costs and
expenses at any time incurred by Agent in connection with all audits and
appraisals of any Obligor’s books, records and Collateral and such other matters
pertaining to any Obligor as Agent shall reasonably deem appropriate.

                      3.2.3      General Provisions. All fees shall be fully
earned by the identified recipient thereof pursuant to the foregoing provisions
of this Agreement on the due date thereof and, except as otherwise set forth
herein or required by Applicable Law, shall not be subject to rebate, refund or
proration. All fees provided for in Section 3.2 are and shall be deemed to be
for compensation for services and are not, and shall not be deemed to be,
interest or any other charge for the use, forbearance or detention of money.

                      3.2.4      LC Facility Fees. In consideration of the
issuance of Letters of Credit by LC Issuer and the purchase of participating
interests therein by Lenders, Borrowers jointly and severally agree to pay the
following fees:

 

 

 

                          (i)     to Agent for the account of Lenders, for each
Letter of Credit issued hereunder, a commitment fee at a per annum rate equal to
the Applicable Margin for Euro-Dollar Loans times the daily average of the
undrawn amount of such Letter of Credit. The foregoing fee shall be payable in
arrears on the first day of each Fiscal Quarter and on the Commitment
Termination Date. The rate at which the fee payable under this clause (i) is
computed shall be increased by 2% per annum during any period in which the
Default Rate shall be in effect;

 

 

 

                          (ii)     to Agent for the account of LC Issuer, all
customary fees, expenses and other charges payable in connection with the
issuance, modification or amendment of any Letter of Credit; and

 

 

 

                          (iii)      to Agent for the account of LC Issuer, a
“fronting fee,” which shall be equal to 0.125% of the face amount of each Letter
of Credit issued by LC Issuer, and which shall be payable at the time of
issuance of such Letter of Credit. The amount of such fee shall be subject to
change at any time by LC Issuer.

                      3.2.5      Lenders’ Fees/Agent’s Fees. Borrowers shall pay
all fees required to be paid to Agent under the Fee Letters at the respective
times and in the respective amounts set forth therein.

          3.3.      Computation of Interest and Fees. All fees and other charges
provided for in this Agreement that are calculated as a per annum percentage of
any amount and all interest shall be calculated daily and shall be computed on
the actual number of days elapsed over a year of 360 days. For

-46-

--------------------------------------------------------------------------------




purposes of computing interest and other charges hereunder, all Payment Items
received by Agent and to be applied to the Obligations shall be deemed applied
by Agent and Lenders to the Obligations (subject to final payment of such items)
on the Domestic Business Day following the Domestic Business Day on which Agent
receives such items.

          3.4.      Reimbursement of Expenses. If (a) at any time or times
regardless of whether or not an Event of Default then exists, Agent incurs legal
or accounting fees or expenses or any other out-of-pocket costs or expenses in
connection with (i) the negotiation, preparation and execution of this Agreement
or any of the other Credit Documents (including the negotiation, preparation or
procurement of the Real Property Documentation), any amendment of or
modification of this Agreement or any of the other Credit Documents; (ii) the
administration of this Agreement, or any of the other Credit Documents and the
transactions contemplated hereby and thereby; (iii) any litigation, contest,
dispute, suit, proceeding or action (whether instituted by Agent, any Lender, an
Obligor or any other Person) in any way relating to the Collateral, the
perfection or priority or any of Agent’s Liens the validity or enforceability of
the Credit Documents or the validity, allowance or amount of any of the
Obligations; (iv) any attempt to enforce any rights of Agent or any Lender or
any Participant against any or all Obligors or any other Person which may be
obligated to either of Agent or any Lender by virtue of this Agreement or any of
the other Credit Documents, including the Account Debtors; (v) any inspection or
audit with respect to any Obligor’s books and records or any of the Collateral;
(vi) any appraisal of any of the Collateral; (vii) any attempt to verify,
protect, preserve, restore, collect, sell, liquidate or otherwise dispose of or
realize upon any Collateral; or (viii) any investigation (including background
checks) performed to determine whether any Obligor, or any officer, director
shareholder or Affiliate of an Obligor has violated any Anti-Terrorism Law or
other similar law; (b) any Lender incurs any legal fees or expenses or any other
out-of-pocket costs or expenses in connection with the negotiation, preparation
and execution of this Agreement or any of the other Credit Documents; or (c) at
any time an Event of Default exists, any Lender incurs legal or accounting fees
or expenses or any other out-of-pocket costs or expenses in connection with any
attempt to enforce any rights of such Lender against any or all Obligors or any
other Person which may be obligated to such Lender by virtue of this Agreement
or any of the other Credit Documents; then all such reasonable legal,
accounting, and other costs and expenses shall be charged to Borrowers. All
amounts chargeable to Borrowers under this Section 3.4 shall be Obligations
secured by Collateral, shall be payable on demand to Agent for the account of
Agent or Lenders, as the case may be.

          3.5.      Bank Charges. Borrowers shall pay to Agent, on demand, any
and all fees, costs or expenses which Agent pays to a bank or other similar
institution arising out of or in connection with (i) the forwarding to Borrowers
or any other Person on behalf of Borrowers by Agent of proceeds of Revolver
Loans made by Lenders to each Borrower pursuant to this Agreement and (ii) the
depositing for collection by Agent of any Payment Item received or delivered to
Agent or any Lender on account of the Obligations. Each Borrower acknowledges
and agrees that Agent may charge such costs, fees and expenses to Borrowers
based upon Agent’s good faith estimate of such costs, fees and expenses as they
are incurred by Agent.

          3.6.      Illegality. Notwithstanding anything to the contrary
contained elsewhere in this Agreement, if (i) any change in any law or
regulation or in the interpretation thereof by any Governmental Authority
charged with the administration thereof shall make it unlawful for a Lender to
make or maintain a Euro-Dollar Loan or to give effect to its obligations as
contemplated hereby with respect to a Euro-Dollar Loan or (ii) at any time such
Lender determines that the making or continuance of any Euro-Dollar Loan has
become impracticable as a result of a contingency occurring after the date
hereof which adversely affects the London interbank market or the position of
such Lender in such market, then such Lender shall after such determination give
Agent and Borrowers notice thereof and may thereafter (1) declare that
Euro-Dollar Loans will not thereafter be made by such Lender, whereupon any
request by

-47-

--------------------------------------------------------------------------------




Borrowers for a Euro-Dollar Loan shall be deemed a request for a Base Rate Loan
unless such Lender’s declaration shall be subsequently withdrawn (which
declaration shall be withdrawn promptly after the cessation of the circumstances
described in clause (i) or (ii) above); and (2) require that all outstanding
Euro-Dollar Loans made by such Lender be converted to Base Rate Loans, under the
circumstances of clause (i) or (ii) of this Section 3.6 insofar as such Lender
determines the continuance of Euro-Dollar Loans to be impracticable, in which
event all such Euro-Dollar Loans shall be converted automatically to Base Rate
Loans as of the date of a Borrower’s receipt of the aforesaid notice from such
Lender.

          3.7.      Increased Costs. If, by reason of (a) the introduction of or
any change (including any change by way of imposition or increase of reserve
requirements) in or in the interpretation of any law or regulation, or (b) the
compliance with any guideline or request from any central bank or other
Governmental Authority or quasi-governmental authority exercising control over
banks or financial institutions generally (whether or not having the force of
law):

 

 

 

                          (i)     any Lender shall be subject after the date
hereof to any Taxes, duty or other charge with respect to any Euro-Dollar Loan
or its obligation to make Euro-Dollar Loans, or a change shall result in the
basis of taxation of payment to any Lender of the principal of or interest on
its Euro-Dollar Loans or its obligation to make Euro-Dollar Loans (except for
Non-Excluded Taxes covered by Section 5.10 (including Non-Excluded Taxes imposed
solely by reason of any failure of such Lender to comply with its obligations
under Section 5.10(b)) and changes in taxes measured by or imposed upon the
overall net income, or franchise taxes, or taxes on overall capital or net
worth, or branch taxes (in the case of such capital, net worth or branch taxes,
imposed in lieu of overall net income taxes), of such Lender or its applicable
lending office, branch, or any affiliate thereof); or

 

 

 

                          (ii)     any reserve (including any imposed by the
Board of Governors), special deposits or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender shall be
imposed or deemed applicable or any other condition affecting its Euro-Dollar
Loans or its obligation to make Euro-Dollar Loans shall be imposed on such
Lender or the London interbank market;

and as a result thereof there shall be any increase in the cost to such Lender
of agreeing to make or making, funding or maintaining Euro-Dollar Loans (except
to the extent already included in the determination of the applicable Adjusted
London Interbank Offered Rate for Euro-Dollar Loans), or there shall be a
reduction in the amount received or receivable by such Lender, then such Lender
shall, promptly after determining in good faith the existence or amount of any
such increased costs for which such Lender seeks payment hereunder, give
Borrowers notice thereof, describing in reasonable detail the nature and
calculation of such increased cost, and Borrowers shall from time to time, upon
written notice from and demand by such Lender (with a copy of such notice and
demand to Agent), pay to Agent for the account of such Lender, within 5 Domestic
Business Days after the date specified in such notice and demand, an additional
amount sufficient to indemnify such Lender against such increased costs. A
certificate as to the amount of such increased cost, submitted to Borrowers by
such Lender, shall be final, conclusive and binding for all purposes, absent
manifest error and if determined in good faith.

          If any Lender shall advise Agent at any time that, because of the
circumstances described hereinabove in this Section 3.7 or any other
circumstances arising after the date of this Agreement affecting such Lender or
the London interbank market or such Lender’s position in such market, the
Adjusted London Interbank Offered Rate, as determined by Agent, will not
adequately and fairly reflect the cost to such Lender of funding Euro-Dollar
Loans, then, and in any such event:

-48-

--------------------------------------------------------------------------------




 

 

 

                          (i)     Agent shall forthwith give notice (by
telephone confirmed in writing) to Borrowers and the other Lenders of such
event;

 

 

 

                          (ii)     Borrowers’ right to request and such Lender’s
obligation to make Euro-Dollar Loans shall be immediately suspended and
Borrowers’ right to continue a Euro-Dollar Loan as such beyond the then
applicable Interest Period shall also be suspended, until each condition giving
rise to such suspension no longer exists; and

 

 

 

                          (iii)      such Lender shall make a Base Rate Loan as
part of the requested Borrowing of Euro-Dollar Loans, which Base Rate Loan
shall, for all purposes, be considered part of such Borrowing.

          For purposes of this Section 3.7, all references to a Lender shall be
deemed to include any bank holding company or bank parent of such Lender.

          3.8.      Capital Adequacy. If any Lender determines that after the
date hereof (a) the adoption of any Applicable Law regarding capital
requirements for banks or bank holding companies or the subsidiaries thereof,
(b) any change in the interpretation or administration of any such Applicable
Law by any Governmental Authority, central bank, or comparable agency charged
with the interpretation or administration thereof, or (c) compliance by such
Lender or its holding company with any request or directive of any such
Governmental Authority, central bank or comparable agency regarding capital
adequacy (whether or not having the force of law), has the effect of reducing
the return on such Lender’s capital to a level below that which such Lender
could have achieved (taking into consideration such Lender’s and its holding
company’s policies with respect to capital adequacy immediately before such
adoption, change or compliance and assuming that such Lender’s capital was fully
utilized prior to such adoption, change or compliance) but for such adoption,
change or compliance as a consequence of such Lender’s commitment to make the
Revolver Loans pursuant hereto by any amount deemed by such Lender to be
material:

 

 

 

                          (i)     Agent shall promptly, after its receipt of a
certificate from such Lender setting forth such Lender’s determination of such
occurrence, give notice thereof to Borrowers and the other Lenders; and

 

 

 

                          (ii)     Borrowers shall pay to Agent, for the account
of such Lender, as an additional fee from time to time, on demand, such amount
as such Lender certifies to be the amount reasonably calculated to compensate
such Lender for such reduction.

          A certificate of such Lender claiming entitlement to compensation as
set forth above will be conclusive in the absence of manifest error. Such
certificate will set forth the nature of the occurrence giving rise to such
compensation, the additional amount or amounts to be paid to such Lender
(including the basis for such Lender’s determination of such amount), and the
method by which such amounts were determined. In determining such amount, such
Lender may use any reasonable averaging and attribution method. For purposes of
this Section 3.8 all references to a Lender shall be deemed to include any bank
holding company or bank parent of such Lender.

          3.9.      Funding Losses. Borrowers shall be jointly and severally
obligated to compensate each Lender, upon such Lender’s written request (which
request shall set forth the basis for requesting such amounts and which request
shall, absent manifest error, be final, conclusive and binding upon all of the
parties hereto), for all losses, expenses and liabilities (including any
interest paid by such Lender to lenders of funds borrowed by such Lender to make
or carry its Euro-Dollar Loans to the extent not

-49-

--------------------------------------------------------------------------------




recovered by such Lender in connection with the re-employment of such funds, but
excluding any loss of profit or anticipated return in respect of the Applicable
Margin), which such Lender may sustain: (i) if for any reason (other than a
default by such Lender) a Borrowing of, or conversion to or continuation of,
Euro-Dollar Loans does not occur on the date specified therefor in a Notice of
Borrowing or Notice of Conversion/ Continuation (whether or not withdrawn), (ii)
if any repayment (including any conversions pursuant to Section 3.1.2 hereof) of
any its Euro-Dollar Loans occurs on a date that is not the last day of an
Interest Period applicable thereto, or (iii) if, for any reason, Borrowers
default in their obligation to repay Euro-Dollar Loans when required by the
terms of this Agreement. For purposes of this Section 3.9, all references to a
Lender shall be deemed to include any bank holding company or bank parent of
such Lender. The calculations of all amounts payable to any Lender under this
Section 3.9 shall be made as though such Lender had actually funded or committed
to fund its Euro-Dollar Loan through the purchase for an underlying deposit in
an amount equal to the amount of such Euro-Dollar Loan and having a maturity
comparable to the relevant Interest Period for such Euro-Dollar Loan; provided,
however, a Lender may fund its Euro-Dollar Loans in any manner it deems fit and
the foregoing assumption shall be utilized only for the calculation of amounts
payable under this Section 3.9.

          3.10.      Maximum Interest. Regardless of any provision contained in
any of the Credit Documents, in no contingency or event whatsoever shall the
aggregate of all amounts that are contracted for, charged or received by Agent
or any Lender pursuant to the terms of this Agreement or any of the other Credit
Documents and that are deemed interest under Applicable Law exceed the highest
rate permissible under any Applicable Law. No agreements, conditions, provisions
or stipulations contained in this Agreement or any of the other Credit Documents
or the exercise by Agent of the right to accelerate the payment or the maturity
of all or any portion of the Obligations, or the exercise of any option
whatsoever contained in any of the Credit Documents, or the prepayment by
Borrowers of any of the Obligations, or the occurrence of any contingency
whatsoever, shall entitle Agent or any Lender to charge or receive in any event,
interest or any charges, amounts, premiums or fees deemed interest by Applicable
Law (such interest, charges, amounts, premiums and fees referred to herein
collectively as “Interest”) in excess of the Maximum Rate and in no event shall
Borrowers be obligated to pay Interest exceeding such Maximum Rate, and all
agreements, conditions or stipulations, if any, which may in any event or
contingency whatsoever operate to bind, obligate or compel Borrowers to pay
Interest exceeding the Maximum Rate shall be without binding force or effect, at
law or in equity, to the extent only of the excess of Interest over such Maximum
Rate. If any Interest is charged or received in excess of the Maximum Rate
(“Excess”), each Borrower acknowledges and stipulates that any such charge or
receipt shall be the result of an accident and bona fide error, and such Excess,
to the extent received, shall be applied first to reduce the principal
Obligations and the balance, if any, returned to Borrowers, it being the intent
of the parties hereto not to enter into a usurious or otherwise illegal
relationship. The right to accelerate the maturity of any of the Obligations
does not include the right to accelerate any Interest that has not otherwise
accrued on the date of such acceleration, and neither Agent nor any Lenders
intend to collect any unearned Interest in the event of any such acceleration.
Each Borrower recognizes that, with fluctuations in the rates of interest set
forth in Section 3.1.1 of this Agreement, and the Maximum Rate, such an
unintentional result could inadvertently occur. All monies paid to Agent or any
Lender hereunder or under any of the other Credit Documents, whether at maturity
or by prepayment, shall be subject to any rebate of unearned Interest as and to
the extent required by Applicable Law. By the execution of this Agreement,
Borrowers covenant that (i) the credit or return of any Excess shall constitute
the acceptance by Borrowers of such Excess, and (ii) no Borrower shall seek or
pursue any other remedy, legal or equitable, against Agent or any Lender, based
in whole or in part upon contracting for, charging or receiving any Interest in
excess of the Maximum Rate. For the purpose of determining whether or not any
Excess has been contracted for, charged or received by Agent or any Lender, all
Interest at any time contracted for, charged or received from Borrowers in
connection with any of the Credit Documents shall, to the extent permitted by
Applicable Law, be amortized, prorated, allocated and spread in equal parts

-50-

--------------------------------------------------------------------------------




throughout the full term of the Obligations. Borrowers, Agent and Lenders shall,
to the maximum extent permitted under Applicable Law, (i) characterize any
non-principal payment as an expense, fee or premium rather than as Interest and
(ii) exclude voluntary prepayments and the effects thereof. The provisions of
this Section 3.10 shall be deemed to be incorporated into every Credit Document
(whether or not any provision of this Section is referred to therein). All such
Credit Documents and communications relating to any Interest owed by Borrowers
and all figures set forth therein shall, for the sole purpose of computing the
extent of Obligations, be automatically recomputed by Borrowers, and by any
court considering the same, to give effect to the adjustments or credits
required by this Section 3.10.

SECTION 4. LOAN ADMINISTRATION

          4.1.      Manner of Borrowing and Funding Revolver Loans. Borrowings
under the Revolver Commitments established pursuant to Section 2.1 hereof shall
be made and funded as follows:

                      4.1.1      Notice of Borrowing.

 

 

 

                          (i)     Whenever a Borrower desires to make a
Borrowing under Section 2.1 of this Agreement (other than a Borrowing resulting
from a conversion or continuation pursuant to Section 3.1.2), Remington shall
give Agent prior written notice (or telephonic notice promptly confirmed in
writing) of such Borrowing request (a “Notice of Borrowing”), which shall be in
the form of Exhibit D annexed hereto and signed by an authorized officer of
Remington. Such Notice of Borrowing shall be given by Remington no later than
12:00 noon at the office of Agent designated by Agent from time to time (a) on
the Domestic Business Day of the requested funding date of such Borrowing, in
the case of Base Rate Loans, and (b) at least 3 Euro-Dollar Business Days prior
to the requested funding date of such Borrowing, in the case of Euro-Dollar
Loans. Notices received after 12:00 noon shall be deemed received on the next
Domestic Business Day. The Revolver Loans made by each Lender may be made or
continued as or converted into Base Rate Loans or Euro-Dollar Loans. Each
Revolver Loan (other than Settlement Loans) requested by Borrowers after the
Closing Date shall be for an amount of $100,000 or integral multiples of
$100,000 in excess of that amount, except for Revolver Loans deemed requested
pursuant to clause (ii) of this Section 4.1.1. Each Notice of Borrowing (or
telephonic notice thereof) shall be irrevocable and shall specify (a) the
principal amount of the Borrowing, (b) the date of Borrowing (which shall be a
Domestic Business Day), (c) whether the Borrowing is to consist of Base Rate
Loans or Euro-Dollar Loans, (d) in the case of Euro-Dollar Loans, the duration
of the Interest Period to be applicable thereto, and (e) the account of
Borrowers to which the proceeds of such Borrowing are to be disbursed. Borrowers
may not request any Euro-Dollar Loans if a Default or Event of Default exists.

 

 

 

                          (ii)     Unless payment is otherwise timely made by
Borrowers, the becoming due of any amount required to be paid with respect to
any of the Obligations (whether as principal, accrued interest, fees or other
charges, including the repayment of any LC Obligations) shall be deemed
irrevocably to be a request (without any requirement for the submission of a
Notice of Borrowing) for Revolver Loans on the due date of, and in an aggregate
amount required to pay, such Obligations, and the proceeds of such Revolver
Loans may be disbursed by way of direct payment of the relevant Obligation and
shall bear interest as Base Rate Loans. If Borrowers elect to establish one or
more controlled disbursement accounts with any Lender that is a bank, then the
presentation for payment of any check or other item of payment drawn on any such
controlled disbursement account at a time when there are insufficient funds in
such account to cover such check shall be deemed irrevocably to be a request
(without any requirement for the submission of a Notice of Borrowing) for
Revolver Loans on the date of such presentation and in

-51-

--------------------------------------------------------------------------------




 

 

 

an amount equal to the aggregate amount of the items presented for payment, and
the proceeds of such Revolver Loans may be disbursed directly to the controlled
disbursement account and shall bear interest as Base Rate Loans. Neither Agent
nor any Lender shall have any obligation to Borrowers to honor any deemed
request for a Revolver Loan on or after the Commitment Termination Date or when
an Out-of-Formula Condition exists or would result therefrom or when any
condition precedent in Section 11 hereof is not satisfied, but may do so in the
discretion of Agent (or at the direction of the Required Lenders) and without
regard to the existence of, and without being deemed to have waived, any Default
or Event of Default and regardless of whether such Revolver Loan is funded after
the Commitment Termination Date.

 

 

 

                          (iii)      As an accommodation to Borrowers, Agent and
Lenders may permit telephonic requests for Borrowings and electronic transmittal
of instructions, authorizations, agreements or reports to Agent by Borrowers;
provided, however, that Borrowers shall confirm each such telephonic request for
a Borrowing of Euro-Dollar Loans or for a single Borrowing of Base Rate Loans in
excess of $5,000,000 by delivery of the required Notice of Borrowing to Agent by
facsimile transmission promptly, but in no event later than 5:00 p.m. on the
same day. Unless Borrowers specifically direct Agent and Lenders in writing not
to accept or act upon telephonic or electronic communications from Borrowers,
neither Agent nor any Lender shall have any liability to Borrowers for any loss
or damage suffered by Borrowers as a result of Agent’s or any Lender’s honoring
of any requests, execution of any instructions, authorizations or agreements or
reliance on any reports communicated to it telephonically or electronically and
purporting to have been sent to Agent or Lenders by Borrowers and neither Agent
nor any Lender shall have any duty to verify the origin of any such
communication or the identity or authority of the Person sending it.

                      4.1.2      Fundings by Lenders. Subject to its receipt of
notice from Agent of a Notice of Borrowing as provided in Sections 4.1.1(i) or
4.1.3(ii) (except in the case of a deemed request for a Revolver Loan as
provided in Sections 4.1.1(ii) or 4.1.3(ii) hereof, in which event no Notice of
Borrowing need be submitted), each Lender shall timely honor its Revolver
Commitment by funding its Pro Rata share of each Borrowing of Revolver Loans
that is properly requested by Borrowers and that each Borrower is entitled to
receive under this Agreement. Agent shall promptly notify Lenders of each Notice
of Borrowing. Each Lender shall deposit with Agent an amount equal to its Pro
Rata share of the Borrowing requested by Borrowers at Agent’s designated bank in
immediately available funds not later than 2:00 p.m. on the date of funding of
such Borrowing, unless Agent’s notice to Lenders is received after 1:00 p.m. on
the proposed funding date of a Base Rate Loan, in which event Lenders shall
deposit with Agent their respective Pro Rata shares of the requested Borrowing
on or before 11:00 a.m. of the next Domestic Business Day. Subject to its
receipt of such amounts from Lenders, Agent shall make the proceeds of the
Revolver Loans received by it available to Borrowers by disbursing such proceeds
in accordance with Remington’s disbursement instructions set forth in the
applicable Notice of Borrowing. Unless Agent shall have been notified in writing
by a Lender prior to 12:00 noon on the proposed funding date (in the case of
Base Rate Loans) or by 2:00 p.m. at least 2 Domestic Business Days before the
proposed funding date (in the case of Euro-Dollar Loans) that such Lender does
not intend to deposit with Agent an amount equal such Lender’s Pro Rata share of
the requested Borrowing, Agent may assume that such Lender has deposited or
promptly will deposit its share with Agent and Agent may in its discretion
disburse a corresponding amount to each Borrower on the applicable funding date.
If a Lender’s Pro Rata share of such Borrowing is not in fact deposited with
Agent, then, if Agent has disbursed to each Borrower an amount corresponding to
such share, then such Lender agrees to pay, and in addition Borrowers agree to
repay, to Agent forthwith on demand such corresponding amount, together with
interest thereon, for each day from the date such amount is disbursed by Agent
to or for the benefit of Borrowers until the date such amount is paid or repaid
to Agent, (a) in the case of Borrower, at the

-52-

--------------------------------------------------------------------------------




interest rate applicable to such Borrowing and (b) in the case of such Lender,
at the Federal Funds Rate. If such Lender repays to Agent such corresponding
amount, such amount so repaid shall constitute a Revolver Loan, and if both such
Lender and Borrowers shall have repaid such corresponding amount, Agent shall
promptly return to Borrowers such corresponding amount in same day funds. A
notice from Agent submitted to any Lender with respect to amounts owing under
this Section 4.1.2 shall be conclusive, absent manifest error.

                      4.1.3     Settlement and Settlement Loans.

 

 

 

                          (i)     In order to facilitate the administration of
the Revolver Loans under this Agreement, Lenders agree (which agreement shall
not be for the benefit of or enforceable by Borrowers) that settlement among
them with respect to the Revolver Loans may take place on a periodic basis on
dates determined from time to time by Agent (each a “Settlement Date”), which
may occur before or after the occurrence or during the continuance of a Default
or Event of Default and whether or not all of the conditions set forth in
Section 11 of this Agreement have been met. On each Settlement Date, payment
shall be made by or to each Lender in the manner provided herein and in
accordance with the Settlement Report delivered by Agent to Lenders with respect
to such Settlement Date so that, as of each Settlement Date and after giving
effect to the transaction to take place on such Settlement Date, each Lender
shall hold its Pro Rata share of all Revolver Loans and LC Obligations then
outstanding. Agent shall request settlement with the Lenders on a basis not less
frequently than once every 5 Domestic Business Days.

 

 

 

                          (ii)     Between Settlement Dates, Agent may request
Wachovia to advance, and Wachovia may, but shall in no event be obligated to,
advance to Borrowers out of Wachovia’s own funds the entire principal amount of
any Borrowing of Revolver Loans that are Base Rate Loans requested or deemed
requested pursuant to this Agreement (any such Revolver Loan funded exclusively
by Wachovia being referred to as a “Settlement Loan”). Each Settlement Loan
shall constitute a Revolver Loan hereunder, shall be a Base Rate Loan and shall
be subject to all of the terms, conditions and security applicable to other
Revolver Loans, except that all payments thereon shall be payable to Wachovia
solely for its own account. The joint and several obligation of Borrowers to
repay such Settlement Loans to Wachovia shall be evidenced by the Settlement
Note and the records of Wachovia. Agent shall not request Wachovia to make any
Settlement Loan if (A) Agent shall have received written notice from any Lender
that one or more of the applicable conditions precedent set forth in Section 11
hereof will not be satisfied on the requested funding date for the applicable
Borrowing or (B) the requested Borrowing would exceed the amount of Availability
on the funding date or would cause the then outstanding principal balance of all
Settlement Loans to exceed $5,000,000. Wachovia shall not be required to
determine whether the applicable conditions precedent set forth in Section 11
hereof have been satisfied or the requested Borrowing would exceed the amount of
Availability on the funding date applicable thereto prior to making, in its sole
discretion, any Settlement Loan. On each Settlement Date, or, if earlier, upon
demand by Agent for payment thereof, the then outstanding Settlement Loans shall
be immediately due and payable. As provided in Section 4.1.1(ii), Borrowers
shall be deemed to have requested (without necessity of submitting any Notice of
Borrowing) Revolver Loans to be made on each Settlement Date in the amount of
all outstanding Settlement Loans and to have authorized Agent to cause the
proceeds of such Revolver Loans to be applied to the repayment of such
Settlement Loans and interest accrued thereon. Agent shall notify the Lenders of
the outstanding balance of Settlement Loans prior to 12:00 noon on each
Settlement Date and each Lender shall deposit with Agent an amount equal to its
Pro Rata share of the amount of Revolver Loans deemed requested in immediately
available funds not later than 1:00 p.m. on such Settlement Date, and without
regard to whether any of the conditions precedent set forth in

-53-

--------------------------------------------------------------------------------




 

 

 

Section 11 are satisfied or the Commitment Termination Date has occurred. If any
Settlement Loan is not repaid on the due date thereof, then on the second
Domestic Business Day after Wachovia’s request each Lender (other than Wachovia)
shall purchase a participating interest in such Settlement Loan in an amount
equal to its Pro Rata share of such Settlement Loan by transferring to Wachovia,
in immediately available funds, the amount of such participation. The proceeds
of Settlement Loans may be used solely for purposes for which Revolver Loans
generally may be used in accordance with Section 2.1.3 hereof. If any amounts
received by Wachovia in respect of any Settlement Loans are later required to be
returned or repaid by Wachovia to Borrowers or any other Obligor or their
respective representatives or successors-in-interest, whether by court order,
settlement or otherwise, the other Lenders shall, upon demand by Wachovia with
notice to Agent, pay to Agent for the account of Wachovia, an amount equal to
each other Lender’s Pro Rata share of all such amounts required to be returned
by Wachovia.

                      4.1.4      Disbursement Authorization. Each Borrower
hereby irrevocably authorizes Agent to disburse the proceeds of each Revolver
Loan requested by Borrowers, or deemed to be requested pursuant to Section 4.1.1
or Section 4.1.3(ii), as follows: (i) the proceeds of each Revolver Loan
requested under Section 4.1.1(i) shall be disbursed by Agent in accordance with
the terms of the written disbursement letter from Borrowers in the case of the
initial Borrowing, and, in the case of each subsequent Borrowing, by wire
transfer to such bank account as may be agreed upon by a Borrower and Agent from
time to time or elsewhere if pursuant to a written direction from a Borrower;
and (ii) the proceeds of each Revolver Loan requested under Section 4.1.1(ii) or
Section 4.1.3(ii) shall be disbursed by Agent by way of direct payment of the
relevant interest or other Obligation. Any Revolver Loan proceeds received by
Borrowers or in payment of any of the Obligations shall be deemed to have been
received by Borrowers.

          4.2.      Defaulting Lender. If any Lender shall, at any time, fail to
make any payment to Agent or Wachovia that is required hereunder, Agent may, but
shall not be required to, retain payments that would otherwise be made to such
defaulting Lender hereunder and apply such payments to such defaulting Lender’s
defaulted obligations hereunder, at such time, and in such order, as Agent may
elect in its sole discretion. With respect to the payment of any funds from
Agent to a Lender or from a Lender to Agent, the party failing to make the full
payment when due pursuant to the terms hereof shall, upon demand by the other
party, pay such amount together with interest on such amount at the Federal
Funds Rate. The failure of any Lender to fund its portion of any Revolver Loan
shall not relieve any other Lender of its obligation, if any, to fund its
portion of the Revolver Loan on the date of Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make any Revolver Loan to be
made by such Lender on the date of any Borrowing. Solely for purposes of voting
or consenting to matters with respect to any of the Credit Documents, Collateral
or any Obligations and determining a defaulting Lender’s Pro Rata share of
payments and proceeds of Collateral, a defaulting Lender shall not be deemed to
be a “Lender” and such Lender’s Revolver Commitment shall be deemed to be zero.
The provisions of this Section 4.2 shall be solely for the benefit of the Lender
Group and may not be enforced by Borrowers.

          4.3.      Special Provisions Governing Euro-Dollar Loans.

                      4.3.1      Number of Euro-Dollar Loans. In no event may
the number of Euro-Dollar Loans outstanding at any time to any Lender exceed 10.

                      4.3.2      Minimum Amounts. Each Borrowing of Euro-Dollar
Loans pursuant to Section 4.1.1(i), and each continuation of or conversion to
Euro-Dollar Loans pursuant to Section 3.1.2

-54-

--------------------------------------------------------------------------------




hereof, shall be in a minimum amount of $1,000,000 and integral multiples of
$100,000 in excess of that amount.

                      4.3.3      LIBOR Lending Office. Each Lender’s initial
LIBOR Lending Office is set forth opposite its name on the signature pages
hereof. Each Lender shall have the right at any time and from time to time to
designate a different office of itself or of any Affiliate as such Lender’s
LIBOR Lending Office, and to transfer any outstanding Euro-Dollar Loans to such
LIBOR Lending Office. No such designation or transfer shall result in any
liability on the part of Borrowers for increased costs or expenses resulting
solely from such designation or transfer. Increased costs or expenses resulting
from a change in Applicable Law occurring subsequent to any such designation or
transfer shall be deemed not to result solely from such designation or transfer.

          4.4.      Borrowers’ Representative. Each Borrower hereby irrevocably
appoints Remington, and Remington agrees to act under this Agreement as, the
agent and representative of itself and Factors for all purposes under this
Agreement, including requesting Borrowings, selecting whether any Revolver Loan
or portion thereof is to bear interest as a Base Rate Loan or a Euro-Dollar
Loan, and receiving account statements and other notices and communications to
Borrowers (or either of them) from Agent. Agent may rely, and shall be fully
protected in relying, on any Notice of Borrowing, Notice of
Conversion/Continuation, disbursement instructions, reports, information,
Borrowing Base Certificate or any other notice or communication made or given by
Remington, whether in its own name, on behalf of either Borrower or on behalf of
“the Borrowers,” and Agent shall have no obligation to make any inquiry or
request any confirmation from or on behalf of any other Borrower as to the
binding effect on such Borrower of any such Notice of Borrowing, Notice of
Conversion Continuation, instruction, report, information, Borrowing Base
Certificate or other notice or communication, nor shall the joint and several
character of Borrowers’ liability for the Obligations be affected, provided that
the provisions of this Section 4.4 shall not be construed so as to preclude
either Borrower from directly requesting Borrowings or taking other actions
permitted to be taken by “a Borrower” hereunder. All Revolver Loans disbursed to
the account of either Borrower shall be deemed to have been made to and for the
joint benefit of both Borrowers. Agent may maintain a single Loan Account in the
name of “Remington Arms Company, Inc.,” and each Borrower expressly agrees to
such arrangement and confirms that such arrangement shall have no effect on the
joint and several character of such Borrower’s liability for the Obligations.

          4.5.      All Revolver Loans to Constitute One Obligation. The
Revolver Loans shall constitute one general (and joint and several) obligation
of Borrowers and shall be secured by Agent’s Liens upon all of the Collateral
except as may be otherwise expressly provided in any of the Credit Documents;
provided, however, that each Agent and each Lender shall be deemed to be a
creditor of each Borrower and the holder of a separate claim against each
Borrower to the extent of any Obligations owed by Borrowers to Agent or such
Lender.

SECTION 5. PAYMENTS

          5.1.      General Repayment Provisions. All payments (including all
prepayments) of principal of and interest on the Revolver Loans, LC Obligations
and other Obligations shall be made to Agent in U.S. Dollars without any offset
or counterclaim and, with respect to payments made other than by application of
balances in a Cash Collateral Account, in immediately available funds not later
than 12:00 noon on the due date (and payment made after such time on the due
date to be deemed to have been made on the next succeeding Domestic Business
Day). All payments received by Agent shall be distributed by Agent to Lenders,
subject to the right of offset that Agent may have as to amounts otherwise to be

-55-

--------------------------------------------------------------------------------




remitted to a particular Lender by reason of amounts due Agent from such Lender
under any of the Credit Documents.

          5.2.      Repayment of Revolver Loans.

                    5.2.1      Payment of Principal. The outstanding principal
amounts with respect to the Revolver Loans shall be repaid as follows:

 

 

 

                          (i)     Any portion of the Revolver Loans bearing
interest as Base Rate Loans shall be paid by Borrowers to Agent, for the benefit
of Lenders (or, in the case of Settlement Loans, for the sole benefit of
Wachovia), unless timely converted to a Euro-Dollar Loan in accordance with this
Agreement, upon (a) the Commitment Termination Date, (b) if a Cash Management
Event occurs, the receipt by Agent, any Lender or any Obligor of any proceeds of
Collateral, and (c) in the case of Settlement Loans, the earlier of Wachovia’s
demand for payment or on each Settlement Date with respect to all Settlement
Loans outstanding on such date.

 

 

 

                          (ii)     Any portion of the Revolver Loans bearing
interest as Euro-Dollar Loans shall be paid by Borrowers to Agent, for the
benefit of Lenders, unless converted to a Base Rate Loan or continued as a
Euro-Dollar Loan in accordance with this Agreement, upon the earlier to occur of
(a) the last day of the Interest Period applicable thereto or (b) the Commitment
Termination Date. In no event shall Borrowers be authorized to pay any
Euro-Dollar Loan prior to the last day of the Interest Period applicable thereto
unless (x) otherwise agreed in writing by Agent, a Cash Management Event shall
occur, or Borrowers are otherwise expressly authorized or required by any
provision of this Agreement to pay any Euro-Dollar Loan outstanding on a date
other than the last day of the Interest Period applicable thereto, and (y)
Borrowers pay to Agent, for the benefit of Lenders and concurrently with any
prepayment of a Euro-Dollar Loan, the amount due Agent and Lenders under Section
3.9 hereof as a consequence of such prepayment.

 

 

 

                          (iii)     Notwithstanding anything to the contrary
contained elsewhere in this Agreement, if an Out-of-Formula Condition shall
exist, Borrowers shall, on the sooner to occur of Agent’s demand or the first
Domestic Business Day after Borrowers have obtained knowledge of such
Out-of-Formula Condition, repay the outstanding Revolver Loans that are Base
Rate Loans in an amount sufficient to reduce the aggregate unpaid principal
amount of all Revolver Loans by an amount equal to such excess; and, if such
payment of Base Rate Loans is not sufficient to eliminate the Out-of-Formula
Condition, then Borrowers shall immediately either (a) deposit with Agent, for
the benefit of Lenders, for application to any outstanding Revolver Loans
bearing interest as Euro-Dollar Loans as the same become due and payable
(whether at the end of the applicable Interest Periods or on the Commitment
Termination Date), cash in an amount sufficient to eliminate such Out-of-Formula
Condition to be held by Agent pending disbursement of same to Lenders, but
subject to Agent’s Lien thereon and rights of offset with respect thereto, or
(b) pay the Revolver Loans outstanding as Euro-Dollar Loans to the extent
necessary to eliminate such Out-of-Formula Condition and also pay to Agent for
the benefit of Lenders any and all amounts required by Section 3.9 hereof to be
paid by reason of the prepayment of a Euro-Dollar Loan prior to the last day of
the Interest Period applicable thereto.

                    5.2.2      Payment of Interest. Interest accrued on the
Revolver Loans shall be due and payable on (i) the first calendar day of each
month (for the immediately preceding month), computed through the last calendar
day of the preceding month, with respect to any portion of a Revolver Loan
bearing interest as a Base Rate Loan and (ii) with respect to any portion of a
Revolver Loan bearing

-56-

--------------------------------------------------------------------------------




interest as a Euro-Dollar Loan, the earlier to occur of (a) the last day of the
applicable Interest Period or (b) for a Euro-Dollar Loan having an Interest
Period of 6 months, the date that is 3 months after the first day of such
Interest Period and on the last day of such Interest Period. Accrued interest
shall also be paid by each Borrower on the Commitment Termination Date. With
respect to any Base Rate Loan converted into a Euro-Dollar Loan pursuant to
Section 3.1.2 on a day when interest would not otherwise have been payable with
respect to such Base Rate Loan, accrued interest to the date of such conversion
on the amount of such Base Rate Loan so converted shall be paid on the
conversion date.

          5.3.      Reserved.

          5.4.      Prepayments. The following provisions shall govern
Borrowers’ rights and obligations with respect to prepayment of the Obligations
(with the application of such prepayments to be governed by the provisions of
Section 5.8 hereof):

                       (a)      Borrowers shall, concurrently with the receipt
by any Obligor of any Net Disposition Proceeds from any sale or other
disposition of Collateral (other than sales of Inventory in the Ordinary Course
of Business of Remington and replacements of Equipment permitted pursuant to
Section 8.4.2(ii)) make or cause to be made a mandatory prepayment of the
Revolver Loans, provided that nothing herein shall be construed to authorize any
disposition of Collateral except as expressly elsewhere authorized by this
Agreement or the other Credit Documents; and

                       (b)      With respect to any condemnation awards or
proceeds of insurance of the type required by Section 8.1.2(i), Borrowers shall
prepay the Revolver Loan as and to the extent required by Section 8.1.2(ii).

          5.5.      Payment of Other Obligations. Borrowers shall pay all costs,
fees and charges pursuant to this Agreement as and when provided in Section 3.2
hereof, to Agent or to any other Person designated by Agent in writing. The
balance of the Obligations requiring the payment of money, including the LC
Obligations, shall be repaid by Borrowers to Agent, for the benefit of Agent or
Lenders, as the case may be, as and when provided in the Credit Documents, or,
if no date of payment is otherwise specified in the Credit Documents, on demand.

          5.6.      Marshalling; Payments Set Aside. Neither Agent nor any
Lender shall be under any obligation to marshall any assets in favor of
Borrowers or any other Obligor or against or in payment of any or all of the
Obligations. To the extent that a Borrower makes a payment or payments to Agent
or any Lender or any of such Persons receives payment from the proceeds of
Collateral or exercises its right of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor, shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred. The provisions of the immediately preceding sentence
of this Section 5.6 shall survive any termination of the Revolver Commitments
and payment in full of the Obligations.

          5.7.      Agent’s Allocation of Payments and Collections.

                      5.7.1      Allocation of Payments. All monies to be
applied to the Obligations, whether such monies represent voluntary payments by
one or more Obligors or are received pursuant to demand for payment or realized
from any disposition of Collateral, shall be allocated among Agent and such of
the Lenders as are entitled thereto (and, with respect to monies allocated to
Lenders, with each Lender to

-57-

--------------------------------------------------------------------------------




receive its Pro Rata share thereof, unless otherwise provided herein): (i)
first, to Agent to pay any Indemnified Amount that has not been paid to Agent by
Borrowers or Lenders, together with interest accrued thereon at the rate
applicable to Revolver Loans that are Base Rate Loans; (ii) second, to Agent to
pay the amount of Extraordinary Expenses and amounts owing to Agent pursuant to
Section 15.10 hereof that have not been reimbursed to Agent by Borrowers or
Lenders, together with interest accrued thereon at the rate applicable to
Revolver Loans that are Base Rate Loans; (iii) third, to Agent to pay any fees
due and payable to Agent, including fees payable to Agent pursuant to the
Syndication Fee Letter; (iv) fourth, to Agent to pay principal and accrued
interest on any portion of the Revolver Loans which Agent may have advanced on
behalf of any Lender and for which Agent has not been reimbursed by such Lender
or Borrowers; (v) fifth, to Wachovia to pay the principal and accrued interest
on any portion of the Settlement Loans outstanding, to be shared with Lenders
that have acquired and paid for a participating interest in such Settlement
Loans; (vi) sixth, to the extent Wachovia has not received from any Lender
payment as required by Section 2.3.2(ii) hereof, to Wachovia to pay all such
required payments from each such Lender; (vii) seventh, to each Lender for any
Indemnified Amount that such Lender has paid to Agent and any Extraordinary
Expenses that such Lender has reimbursed to Agent, to the extent that such
Lender has not been reimbursed from Obligors therefor; (viii) eighth, to Lenders
for any Indemnified Amount and any Extraordinary Expenses that have not been
paid to them by Obligors; (ix) ninth, to LC Issuer to pay principal and interest
with respect to the LC Obligations (or to the extent any of the LC Obligations
are contingent and an Event of Default then exists, deposited in the Cash
Collateral Account to provide security for the payment of the LC Obligations),
which payment shall be shared with the Lenders in accordance with Section
2.3.2(iii) hereof; (x) tenth, to Lenders in payment of the unpaid principal and
accrued interest in respect of the Revolver Loans (other than Settlement Loans),
with each Lender to receive therefrom its Pro Rata share or a share on such
other basis as may be agreed upon in writing by Lenders (which agreement or
agreements may be entered into without notice to or the consent or approval of
Borrowers); and (xi) eleventh, to Lenders in payment of the unpaid principal and
accrued interest in respect of any other Obligations then outstanding, including
Hedging Agreements with Lenders or their Affiliates, with each Lender to receive
therefrom its ratable share or a share on such other basis as may be agreed upon
in writing by Lenders (which agreement or agreements may be entered into without
notice to or the consent or approval of Borrowers). The allocations set forth in
this Section 5.7 are solely to determine the rights and priorities of Agent and
Lenders as among themselves and may be changed by Agent and Lenders without
notice to or the consent or approval of Borrowers or any other Person.

                     5.7.2      Erroneous Allocation. Agent shall not be liable
for any allocation or distribution of payments made by it in good faith and, if
any such allocation or distribution is subsequently determined to have been made
in error, the sole recourse of any Lender to which payment was due but not made
shall be to recover from the other Lenders any payment in excess of the amount
to which such other Lenders are determined to be entitled (and such other
Lenders hereby agree to return to such Lender any such erroneous payments
received by them). In no event shall Borrowers or any other Obligor be deemed to
be a beneficiary of this Section 5.7.2 or authorized to enforce any of the
provisions of this Section 5.7.2, and nothing in this Section 5.7.2 shall be
construed to affect Agent’s or any Lender’s recourse against Borrowers or any
other Obligor with respect to the Obligations.

          5.8.     Application of Payments and Collections.

                     5.8.1      Application of Prepayments. Except as otherwise
expressly provided in this Agreement, Agent shall be authorized to apply any
prepayments, whether voluntary or mandatory, to such of the then outstanding
Obligations as Agent may elect in its sole discretion, provided that, if at the
time of Agent’s receipt of any prepayment any Default or Event of Default
exists, such prepayment shall be applied to the outstanding Obligations and
allocated among Agent and Lenders as and to the extent provided in Section 5.7
hereof.

-58-

--------------------------------------------------------------------------------




                     5.8.2      Waiver of Application. Except that to the extent
that the manner of application to the Obligations of any payments or proceeds of
Collateral is expressly governed by other provisions of this Agreement or any of
the other Credit Documents, each Borrower irrevocably waives the right to direct
the application of any and all payment and collections at any time or times
hereafter received by either of Agent or any Lender from or on behalf of each
Borrower, and each Borrower does hereby irrevocably agree that Agent shall have
the continuing exclusive right to apply and reapply any and all such payments
and collections received at any time or times hereafter by either of Agent or
any Lender against the Obligations, in such manner as Agent may deem advisable,
notwithstanding any entry by Agent upon any of its books and records; provided,
however, that at any time that a Default or Event of Default exists, all
payments and proceeds of Collateral shall be allocated and applied in accordance
with the provisions of Section 5.7 hereof.

                     5.8.3      Credit Balance. If as a result of collections of
Accounts as authorized by Section 8.2.5 a credit balance exists in favor of
Borrowers, such credit balance shall not accrue interest in favor of Borrowers,
but shall be available to Borrowers at any time or times. Agent may, at its
option, offset such credit balance against any of the Obligations upon and after
the occurrence of an Event of Default.

          5.9.     Revolver Loan Accounts; the Register; Account Stated.

                     5.9.1      Revolver Loan Accounts. Each Lender shall
maintain in accordance with its usual and customary practices an account or
accounts (a “Revolver Loan Account”) evidencing the Debt of Borrowers to such
Lender resulting from each Revolver Loan owing to such Lender from time to time,
including the amount of principal and interest payable to such Lender from time
to time hereunder and under each Note payable to such Lender.

                     5.9.2     The Register. Agent shall maintain a register
(the “Register”) which shall include a master account and a subsidiary account
for each Lender and in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Type of each Revolver Loan
comprising such Borrowing and any Interest Period applicable thereto, (ii) the
effective date and amount of each Assignment and Acceptance delivered to and
accepted by it and the parties thereto, (iii) the amount of any principal or
interest due and payable or to become due and payable from Borrowers to each
Lender hereunder or under the Notes, and (iv) the amount of any sum received by
Agent from Borrowers or any other Obligor and each Lender’s share thereof. The
Register shall be available for inspection by Borrowers or any Lender at the
offices of Agent at any reasonable time and from time to time upon reasonable
prior notice.

                     5.9.3      Entries Binding. The entries made in the
Register and each Revolver Loan Account shall be admissible in any action or
proceeding relating to any of the Credit Documents and, absent manifest error,
shall constitute rebuttably presumptive evidence of the information contained
therein, irrespective of whether any Obligation is also evidenced by a
promissory note or other instrument; provided, however, that if a copy of
information contained in the Register or any Revolver Loan Account is provided
to any Obligor, or any Obligor inspects the Register or any Revolver Loan
Account, at any time or from time to time, then the information contained in the
Register or the Revolver Loan Account, as applicable shall be conclusive and
binding on such Obligor for all purposes absent manifest error, unless such
Obligor notifies Agent in writing within 30 days after such Obligor’s receipt of
such copy or such Obligor’s inspection of the Register or Revolver Loan Account
of its intention to dispute the information contained therein.

-59-

--------------------------------------------------------------------------------




          5.10.      Gross Up for Taxes; Withholding Tax Exemption.

                        5.10.1      Tax Gross Up. Except as provided below in
this Section 5.10, all payments made by Borrowers under this Agreement and the
Notes shall be made free and clear of, and without deduction or withholding for
or on account of, any present or future income, stamp or other Taxes or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, excluding (i) Taxes measured by or imposed upon
the overall net income of any Lender or its applicable lending office, or any
branch or affiliate thereof, (ii) all franchise, branch, and doing business
Taxes or (iii) Taxes on the overall capital or net worth of any Lender or its
applicable lending office, or any branch or affiliate thereof, in each case
imposed in lieu of net income taxes, imposed: (a) by the jurisdiction under the
laws of which such Lender, applicable lending office, branch or affiliate is
organized or is located, or in which its principal executive office is located,
or any nation within which such jurisdiction is located or any political
subdivision thereof; or (b) by reason of any connection between the jurisdiction
imposing such Tax and such Lender, applicable lending office, branch or
affiliate other than a connection arising solely from such Lender having
executed, delivered or performed its obligations, or received payment under or
enforced, this Agreement or the Notes. If any such non-excluded Taxes or
withholdings (“Non-Excluded Taxes”) are required to be withheld from any amounts
payable to Agent or any Lender hereunder or under the Notes, the amounts so
payable to Agent or such Lender shall be increased to the extent necessary to
yield to Agent or such Lender (after payment of all Non-Excluded Taxes) interest
or any such other amounts payable hereunder at the rates or in the amounts
specified in this Agreement and the Notes; provided, however, that Borrowers
shall be entitled to deduct and withhold any Non-Excluded Taxes and shall not be
required to increase any such amounts payable to any Lender that is not
organized under the laws of the United States of America or a state thereof if
such Lender fails to comply with the requirements of Section 5.10.2. Whenever
any Non-Excluded Taxes are payable by Borrowers, as promptly as possible
thereafter Borrowers shall send to the Agent for its own account or for the
account of such Lender, as the case may be, a certified copy of an original
official receipt received by Borrowers showing payment thereof. If Borrowers
fail to pay any Non-Excluded Taxes when due to the appropriate taxing authority
or fail to remit to Agent the required receipts or other required documentary
evidence, Borrowers shall indemnify Agent and Lenders for any incremental Taxes,
interest or penalties that may become payable by Agent or any Lender as a result
of any such failure. The agreements in this Section 5.10.1 shall survive the
termination of this Agreement and the payment of the Notes and all other amounts
payable hereunder.

                        5.10.2      Withholding Tax Exemption. Each Lender that
is not incorporated under the laws of the United States of America or a state
thereof shall:

 

 

 

                            (X)(i)      on or before the date of any payment by
Borrowers under this Agreement or the Notes to such Lender, deliver to Borrowers
and Agent (A) 2 duly completed copies of United States Internal Revenue Service
Form W-8BEN or W-8ECI, or successor applicable form, as the case may be,
certifying that it is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes and (B) an
Internal Revenue Service Form W-8BEN or W-9, or successor applicable form, as
the case may be, certifying that it is entitled to an exemption from United
States backup withholding tax;

 

 

 

                            (ii)     deliver to Borrowers and Agent 2 further
copies of any such form or certification on or before the date that any such
form or certification expires or becomes obsolete and after the occurrence of
any event requiring a change in the most recent form previously delivered by it
to Borrowers; and

-60-

--------------------------------------------------------------------------------




 

 

 

                            (iii)     obtain such extensions of time for filing
and complete such forms or certifications as may reasonably be requested by
Borrowers or Agent; or

 

 

 

                            (Y)     in the case of any such Lender that is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code
and that is relying on the exemption under Section 881(c) of the Code, (i)
represent to Borrowers (for the benefit of Borrowers and Agent) that it is not a
bank within the meaning of Section 881(c)(3)(A) of the Code, (ii) agree to
furnish to Borrowers on or before the date of any payment by Borrowers, with a
copy to Agent, (A) a certificate substantially in the form of Exhibit I hereto
(any such certificate a “U.S. Tax Compliance Certificate”) and (B) 2 accurate
and complete original signed copies of Internal Revenue Service Form W-8BEN, or
successor applicable form certifying to such Lender’s legal entitlement at the
date of such certificate to an exemption from U.S. withholding tax under the
provisions of Section 881(c) of the Internal Revenue Code with respect to
payments to be made under this Agreement (and to deliver to Borrowers and Agent
2 further copies of such form on or before the date it expires or becomes
obsolete and after the occurrence of any event requiring a change in the most
recently provided form and, if necessary, obtain any extensions of time
reasonably requested by Borrowers or Agent for filing and completing such
forms), and (iii) agree, to the extent legally entitled to do so, upon
reasonable request by Borrowers, to provide to Borrowers (for the benefit of
Borrowers and Agent) such other forms as may be reasonably required in order to
establish the legal entitlement of such Lender to an exemption from withholding
with respect to payments under this Agreement;

unless in any such case any change in treaty, law or regulation has occurred
after the date such Person becomes a Lender hereunder which renders all such
forms inapplicable or which would prevent such Lender from duly completing and
delivering any such form with respect to it and such Lender so advises Borrowers
and Agent. Each Person that shall become a Lender or a Participant pursuant to
Section 14 shall, upon the effectiveness of the related transfer, be required to
provide all of the forms, certifications and statements required pursuant to
this Section 5.10.2, provided that in the case of a Participant the obligations
of such Participant pursuant to this Section 5.10.2 shall be determined as if
the Participant were a Lender except that such Participant shall furnish all
such required forms, certifications and statements to the Lender from which the
related participation shall have been purchased.

          5.11.      Certain Rules Relating to the Payment of Additional
Amounts.

                        5.11.1.      Upon the request, and at the expense, of
Borrowers, each Lender to which any Borrower is required to pay any additional
amount pursuant to Section 5.10, and any Participant in respect of whose
participation such payment is required, shall reasonably afford Borrowers the
opportunity to contest, and reasonably cooperate with Borrowers in contesting,
the imposition of any Non-Excluded Tax giving rise to such payment; provided
that (i) such Lender shall not be required to afford Borrowers the opportunity
to so contest unless Borrowers shall have confirmed in writing to such Lender
their obligation to pay such amounts pursuant to this Agreement and (ii)
Borrowers shall reimburse such Lender for its reasonable attorneys’ and
accountants’ fees and disbursements incurred in so cooperating with Borrowers in
contesting the imposition of such Non-Excluded Tax.

                        5.11.2.      If a Lender changes its applicable lending
office (other than pursuant to Section 5.11.3 below) and the effect of the
change, as of the date of the change, would be to cause Borrowers to become
obligated to pay any additional amount under Section 5.10, Borrowers shall not
be obligated to pay such additional amount.

-61-

--------------------------------------------------------------------------------




                        5.11.3.      If a condition or an event occurs which
would, or would upon the passage of time or giving of notice, result in the
payment of any additional amount to any Lender by Borrowers pursuant to Section
5.10, such Lender shall promptly notify Borrowers and Agent and shall take such
steps as may reasonably be available to it and acceptable to Borrowers to
mitigate the effects of such condition or event (which shall include efforts to
rebook the Loans held by such Lender at another lending office, or through
another branch or an affiliate, of such Lender); provided that such Lender shall
not be required to take any step that, in its reasonable judgment, would be
materially disadvantageous to its business or operations or would require it to
incur additional costs (unless Borrowers agree to reimburse such Lender for the
reasonable incremental out-of-pocket costs thereof).

                        5.11.4.      If Borrowers shall become obligated to pay
additional amounts pursuant to Section 5.10 and any affected Lender shall not
have promptly taken steps necessary to avoid the need for payments under Section
5.10, Borrowers shall have the right, for so long as such obligation remains,
(x) with the assistance of Agent, to seek one or more substitute Lenders
reasonably satisfactory to Agent and Borrowers to purchase the affected Loan, in
whole or in part, at an aggregate price no less than such Loan’s principal
amount plus accrued interest, fees and expenses, and assume the affected
obligations under this Agreement, or (y) upon at least 4 Business Days
irrevocable notice to Agent, to prepay the affected Loan, in whole or in part
without premium or penalty. In the case of the substitution of a Lender,
Borrowers, Agent, the affected Lender, and any substitute Lender shall execute
and deliver an appropriately completed Assignment and Acceptance pursuant to
Section 14.3 to effect the assignment of rights to, and the assumption of
obligations by, the substitute Lender. In the case of a prepayment of an
affected Loan, the amount specified in the prepayment notice shall be due and
payable on the date specified therein, together with any accrued interest, fees
and expenses to such date on the amount prepaid. No such substitution or
prepayment shall affect the obligation of Borrowers to pay the relevant
additional amounts pursuant to Section 5.10 with respect to the period prior to
such substitution or prepayment, as the case may be.

                        5.11.5      The obligations of a Lender or Participant
under this Section 5.11 shall survive the termination of this Agreement and the
payment of the Notes and all other amounts payable hereunder.

          5.12.      Nature and Extent of Each Borrower’s Liability.

                        5.12.1      Joint and Several Liability. Each Borrower
shall be liable for, on a joint and several basis, and hereby guarantees the
timely payment by the other Borrower of, all of the Revolver Loans and other
Obligations, regardless of which Borrower actually may have received the
proceeds of any Revolver Loans or other extensions of credit hereunder or the
amount of such Revolver Loans received or the manner in which Agent or any
Lender accounts for such Revolver Loans or other extensions of credit on its
books and records, it being acknowledged and agreed that Revolver Loans to one
Borrower inure to the mutual benefit of both Borrowers and that Agent and
Lenders are relying on the joint and several liability of Borrowers in extending
the Revolver Loans and other financial accommodations hereunder. Each Borrower
hereby unconditionally and irrevocably agrees that upon default in the payment
when due (whether at stated maturity, by acceleration or otherwise) of any
principal of, or interest owed on, any of the Revolver Loans or other
Obligations, such Borrower shall forthwith pay the same, without notice or
demand.

                     5.12.2      Unconditional Nature of Liability. Each
Borrower’s joint and several liability hereunder with respect to, and guaranty
of, the Revolver Loans and other Obligations shall, to the fullest extent
permitted by Applicable Law, be unconditional irrespective of (i) the validity,
enforceability, avoidance or subordination of any of the Obligations or of any
promissory note or other document evidencing all or any part of the Obligations,
(ii) the absence of any attempt to collect any of the

-62-

--------------------------------------------------------------------------------




Obligations from any other Obligor or any Collateral or other security therefor,
or the absence of any other action to enforce the same, (iii) the waiver,
consent, extension, forbearance or granting of any indulgence by Agent or any
Lender with respect to any provision of any instrument evidencing or securing
the payment of any of the Obligations, or any other agreement now or hereafter
executed by the other Borrower and delivered to Agent or any Lender, (iv) the
failure by Agent to take any steps to perfect or maintain the perfected status
of its security interest in or Lien upon, or to preserve its rights to, any of
the Collateral or other security for the payment or performance of any of the
Obligations or Agent’s release of any Collateral or of its Liens upon any
Collateral, (v) Agent’s or Lenders’ election, in any proceeding instituted under
the Bankruptcy Code, for the application of Section 1111(b)(2) of the Bankruptcy
Code, (vi) any borrowing or grant of a security interest by the other Borrower,
as debtor-in-possession under Section 364 of the Bankruptcy Code, (vii) the
release or compromise, in whole or in part, of the liability of any Obligor for
the payment of any of the Obligations, (viii) any amendment or modification of
any of the Credit Documents or waiver of any Default or Event of Default
thereunder, (ix) any increase in the amount of the Obligations beyond any limits
imposed herein or in the amount of any interest, fees or other charges payable
in connection therewith, or any decrease in the same, (x) the disallowance of
all or any portion of Agent’s or any Lender’s claims for the repayment of any of
the Obligations under Section 502 of the Bankruptcy Code, or (xi) any other
circumstance that might constitute a legal or equitable discharge or defense of
a Borrower. After the occurrence and during the continuance of any Event of
Default, Agent may proceed directly and at once, without notice to any Obligor,
against any or all of Obligors to collect and recover all or any part of the
Obligations, without first proceeding against any other Obligor or against any
Collateral or other security for the payment or performance of any of the
Obligations, and each Borrower, to the fullest extent permitted by Applicable
Law, waives any provision that might otherwise require Agent under Applicable
Law to pursue or exhaust its remedies against any Collateral or any other
Obligor before pursuing such Borrower. Each Borrower consents and agrees that
Agent shall be under no obligation to marshal any assets in favor of any such
Borrower or against or in payment of any or all of the Obligations.

                     5.12.3      No Reduction in Liability for Obligations. No
payment or payments made by an Obligor or received or collected by Agent from an
Obligor or any other Person by virtue of any action or proceeding or any setoff
or appropriation or application at any time or from time to time in reduction of
or in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Borrower under this Agreement, each of
which shall remain jointly and severally liable for the payment and performance
of all Revolver Loans and other Obligations until the Obligations are paid in
full and this Agreement is terminated.

                     5.12.4      Contribution. Each Borrower is unconditionally
obligated to repay the Obligations as a joint and several obligor under this
Agreement. If, as of any date, the aggregate amount of payments made by a
Borrower on account of the Obligations and proceeds of such Borrower’s
Collateral that are applied to the Obligations exceeds the aggregate amount of
Revolver Loan proceeds actually used by such Borrower in its business (such
excess amount being referred to as an “Accommodation Payment”), then the other
Borrower (the “Contributing Borrower”) shall be obligated to make contribution
to such Borrower (the “Paying Borrower”) in an amount equal to (A) the product
derived by multiplying the sum of each Accommodation Payment of the Paying
Borrower by the Allocable Percentage of the Contributing Borrower less (B) the
amount, if any, of the then outstanding Accommodation Payment of such
Contributing Borrower (such last mentioned amount which is to be subtracted from
the aforesaid product to be increased by any amounts theretofore paid by such
Contributing Borrower by way of contribution hereunder, and to be decreased by
any amounts theretofore received by such Contributing Borrower by way of
contribution hereunder); provided, however, that a Paying Borrower’s recovery of
contribution hereunder from the other Borrower shall be limited to that amount
paid by the Paying Borrower in excess of its Allocable Percentage of all
Accommodation

-63-

--------------------------------------------------------------------------------




Payments then outstanding of both Borrowers. As used herein, the term “Allocable
Percentage” shall mean, on any date of determination thereof, a fraction the
denominator of which shall be 2 and the numerator of which shall be 1.

                     5.12.5      Subordination. Each Borrower hereby
subordinates any claims, including any right of payment, subrogation,
contribution and indemnity, that it may have from or against any other Obligor,
and any successor or assign of any other Obligor, including any trustee,
receiver or debtor-in-possession, howsoever arising, due or owing or whether
heretofore, now or hereafter existing, to the payment in full of all of the
Obligations.

SECTION 6. COMMITTED TERM AND TERMINATION OF COMMITMENTS

          6.1.      Committed Term of Revolver Commitments. Subject to each
Lender’s right to cease making Revolver Loans or other extensions of credit
hereunder to Borrowers when any of the conditions precedent set forth in Section
11.2 are not satisfied (provided that such Lender has complied with the
provisions of Section 4.1.2) or upon termination of the Revolver Commitments as
provided in Section 6.2 hereof, the Revolver Commitments shall be in effect for
the Committed Term.

          6.2.      Termination.

                     6.2.1      Termination by Agent. Agent may (and upon the
direction of the Required Lenders, shall) terminate the Revolver Commitments
without notice at any time that an Event of Default exists; provided that the
Revolver Commitments shall automatically terminate as provided in Section 12.2
hereof.

                     6.2.2      Termination by Borrowers. Upon at least 10
Domestic Business Days prior written notice to Agent, Borrowers may, at their
option, terminate the Revolver Commitments; provided, that no such termination
by Borrowers shall be effective until Borrowers have satisfied all of the
Obligations and executed in favor of and delivered to Agent and each Lender a
general release of all Indemnified Claims that each Borrower may have against
either of Agent or any Lender. Any notice of termination given by Borrowers
shall be irrevocable unless Agent otherwise agrees in writing. Borrowers may
elect to terminate the Revolver Commitments in their entirety only. No section
of this Agreement, Type of Revolver Loan available hereunder or Revolver
Commitment may be terminated by Borrowers singly.

                     6.2.3      Effect of Termination. On the effective date of
termination of the Revolver Commitments by Agent or by Borrowers, all of the
Obligations shall be immediately due and payable and Lenders shall have no
obligation to make any Revolver Loans or issue any Letter of Credit. All
undertakings, agreements, covenants, warranties and representations of each
Borrower contained in the Credit Documents shall survive any such termination
and Agent shall retain its Liens in Collateral and all of its rights and
remedies under the Credit Documents notwithstanding such termination until
Borrowers have satisfied the Obligations to Agent and Lenders, in full. For
purposes hereof, the Obligations shall not be deemed to have been satisfied
until all Obligations for the payment of money have been paid to Agent in same
day funds and all Obligations that are at the time in question contingent
(including all LC Obligations that exist by virtue of an outstanding Letter of
Credit) have been fully cash collateralized in favor and to the satisfaction of
Agent or Agent has received as beneficiary a direct pay letter of credit in form
and from an LC Issuer acceptable to Agent (based upon Agent’s customary criteria
for determining the acceptability to it of such LC Issuers) and providing for
direct payment to Agent of all such contingent Obligations at the time they
become fixed. Notwithstanding the payment in full of the Obligations, Agent
shall not be required to terminate its security interests in any of the
Collateral unless, with respect to any

-64-

--------------------------------------------------------------------------------




loss or damage Agent may incur as a result of the dishonor or return of any
Payment Items applied to the Obligations, Agent shall have received either (i) a
written agreement, executed by Borrowers and any Person whose loans or other
advances to Borrowers are used in whole or in part to satisfy the Obligations,
indemnifying Agent and Lenders from any such loss or damage; or (ii) such
monetary reserves and Liens on Collateral for such period of time as Agent, in
its reasonable discretion, may deem necessary to protect Agent from any such
loss or damage. All obligations of Borrowers to indemnify Agent and each Lender
pursuant to this Agreement shall in all events survive any termination of the
Revolver Commitments.

SECTION 7. COLLATERAL

          7.1.      Collateral for Obligations. The prompt payment and
performance of all of the Obligations shall be secured by the Liens granted to
Agent for the benefit of the Lender Group pursuant to the Security Documents, to
the extent provided in the Security Documents, including the Liens created by
the Mortgages upon all Real Estate and the Liens created under the Borrower
Security Agreement and the Guarantor Security Agreements.

          7.2.      Real Estate as Collateral. On or before June 13, 2006, each
Borrower shall, and shall cause each Obligor to, execute and deliver to Agent an
amendment to each Mortgage that such Borrower or Obligor is requested by Agent
to execute with respect to the Real Estate (or in the case of Borrowers’ New
York Real Estate, a new Mortgage having the same priority as the existing
Mortgage), after first complying with the provisions of Section 10.1.10.

          7.3.      Commercial Tort Claims. Within 30 days after a Borrower or a
Guarantor makes a filing or appearance in court as a claimant with respect to a
Commercial Tort Claim (as defined in the UCC) for damages equal to or exceeding
$100,000 (and if no dollar amount of recovery is expressly set forth in a
filing, such amount shall be the amount such Borrower or such Guarantor in good
faith believes to be the amount of recoverable damages), Borrowers shall send to
Agent and Lender written notice, signed by such Borrower or such Guarantor,
containing the following: (i) an identification of the parties involved, the
amount claimed for damages by such Borrower or such Guarantor, and the events
that gave rise to such Commercial Tort Claim, and (ii) a grant of a security
interest in such Commercial Tort Claim in favor of Agent for the benefit of the
Lender Group. Agent shall be authorized to amend any UCC-1 financing statements,
without further authorization by such Borrower or such Guarantor, in order to
include an identification of such Commercial Tort Claim as part of the
Collateral.

          7.4.      Lien Perfection; Further Assurances. Promptly after Agent’s
request therefor, each Borrower shall execute and deliver to Agent such
instruments, assignments or documents as are necessary under the UCC or other
Applicable Law to perfect Agent’s Liens in any of the Collateral, and shall take
such other action as may be requested by Agent to enable Agent to obtain
“control” (within the meaning of Revised Article 9 of the UCC) with respect to
any Collateral consisting of investment property, a Deposit Account, electronic
chattel paper or letter of credit rights having an individual value in excess of
$25,000 or having an aggregate value of $250,000 or more, or give effect to or
carry out the intent and purposes of this Agreement or any of the Security
Documents.

SECTION 8. COLLATERAL ADMINISTRATION

          8.1.      General Provisions.

                     8.1.1      Location of Collateral. All tangible items of
Collateral, other than Inventory in transit, shall at all times be kept by
Borrowers at one or more of the business locations of Borrowers set

-65-

--------------------------------------------------------------------------------




forth in Schedule 8.1.1 hereto and shall not be moved therefrom, without the
prior written approval of Agent, except that in the absence of an Event of
Default and acceleration of the maturity of the Obligations in consequence
thereof, Remington may have Inventory, Equipment or any record relating to
Collateral at locations in the United States as long as (i) with respect to any
location other than as set forth in Schedule 8.1.1 at which Inventory in an
aggregate amount of $2,500,000 or more (or $175,000 or more per location) and
Equipment (if any) in an aggregate amount of $2,500,000 or more (or $175,000 or
more per location) is located, Borrowers shall have obtained a Lien Waiver, and
(ii) with respect to any other location, Borrowers shall have given Agent at
least 10 days prior written notice of such location prior to moving Collateral
to such location, and (iii) make sales or other dispositions of Collateral to
the extent authorized by Section 10.2.9 hereof.

                     8.1.2      Insurance of Collateral; Condemnation Proceeds.

                                  (i)      Borrowers shall maintain and pay for
insurance upon all Collateral, wherever located, covering casualty, hazard,
public liability, theft, malicious mischief, and such other risks in such
amounts and with such insurance companies as are satisfactory to Agent and with
an insurance company with a Best’s rating of “A” or better and a financial size
category of not less than XII. All proceeds payable under each such policy shall
be payable to Agent for application to the Obligations. Borrowers shall deliver
the originals or certified copies of such policies to Agent with satisfactory
lender’s loss payable endorsements reasonably satisfactory to Agent, naming
Agent as sole lender’s loss payee, assignee or additional insured, as
appropriate. Each policy of insurance or endorsement shall contain a clause
requiring the insurer to give not less than 30 days prior written notice to
Agent in the event of cancellation of the policy for any reason whatsoever and a
clause specifying that the interest of Agent shall not be impaired or
invalidated by any act or neglect of a Borrower or the owner of the Property or
by the occupation of the premises for purposes more hazardous than are permitted
by said policy. If the Borrowers fail to provide and pay for such insurance,
Agent may, at its option, but shall not be required to, procure the same and
charge Borrowers therefor. Borrowers agree to deliver to Agent, promptly as
rendered, true copies of all reports made in any reporting forms to insurance
companies. For so long as no Event of Default exists, Borrowers shall have the
right to settle, adjust and compromise any claim with respect to any insurance
maintained by Borrowers provided that all proceeds thereof are applied in the
manner specified in this Agreement, and Agent agrees promptly to provide any
necessary endorsement to any checks or drafts issued in payment of any such
claim. At any time that an Event of Default exists, only Agent shall be
authorized to settle, adjust and compromise such claims and Agent shall have all
rights and remedies with respect to such policies of insurance as are provided
for in this Agreement and the other Credit Documents.

                                   (ii)      Any proceeds of insurance referred
to in this Section 8.1.2 and any condemnation awards that are paid to Agent in
connection with a condemnation of Collateral shall be paid to Agent and applied
first to the payment of the Revolver Loans and then to any other Obligations
outstanding, provided that if requested by Borrowers in writing within 30 days
after Agent’s receipt of such proceeds relating to Equipment or Real Estate and
if no Default or Event of Default exists, Borrowers may apply such proceeds to
repair or replace the damaged or destroyed Equipment or Real Estate so long as
(1) such repair or replacement is promptly undertaken and concluded, (2) the
repaired or replaced Property is at all times free and clear of Liens other than
Permitted Liens and permits Borrowers to resume productivity comparable to
Borrowers’ productivity levels prior to the loss, and (3) the amount of proceeds
from any single casualty affecting Equipment or Real Estate does not exceed
$2,500,000.

                     8.1.3      Protection of Collateral. All reasonable costs
and expenses of protecting, storing, warehousing, insuring, handling,
maintaining and shipping of the Collateral, all Taxes imposed under any
Applicable Law on any of the Collateral or in respect of the sale thereof, and
all other payments required

-66-

--------------------------------------------------------------------------------




to be made by Agent to any Person to realize upon the Collateral shall be borne
and paid by Borrowers. If the Borrowers fail to pay promptly any portion thereof
when due, Agent may, at its option, but shall not be required to, pay the same
and charge Borrowers therefor. Neither Agent nor any Lender shall be liable or
responsible in any way for the safekeeping of any of the Collateral or for any
loss or damage thereto (except for reasonable care in the custody thereof while
any Collateral is in Agent’s actual possession) or for any diminution in the
value thereof, or for any act or default of any warehouseman, carrier,
forwarding agency, or other Person whomsoever, but the same shall be at each
Borrower’s sole risk.

                     8.1.4      Defense of Title to Collateral. Borrowers shall
at all times jointly and severally defend their respective title to the
Collateral and Agent’s Liens therein against all Persons and all claims and
demands whatsoever.

          8.2.      Administration of Accounts.

                     8.2.1      Records and Schedules of Accounts. Each Borrower
shall keep accurate and complete records of its Accounts and all payments and
collections thereon and shall submit to Agent with each Borrowing Base
Certificate to be delivered pursuant to Section 8.5, or on such other periodic
basis as Agent shall request a sales and collections report for the preceding
period, in form satisfactory to Agent. Each Borrower shall also provide to
Agent, in form acceptable to Agent, a detailed aged trial balance of its
Accounts existing as of the last day of the preceding month, specifying the
names, addresses, face value, dates of invoices and due dates for each Account
Debtor obligated on an Account so listed (“Schedule of Accounts”), and, upon
Agent’s request therefor, copies of proof of delivery and the original copy of
all documents, including repayment histories and present status reports relating
to the Accounts so scheduled and such other matters and information relating to
the status of then existing Accounts as Agent shall reasonably request. In
addition, if Accounts of a Borrower in an aggregate face amount in excess of
$1,000,000 cease to be Eligible Accounts, in whole or in part, Borrowers shall
notify Agent of such occurrence promptly (and in any event within 2 Domestic
Business Days) after a Borrower’s having obtained knowledge of such occurrence
and the Borrowing Base shall thereupon be adjusted to reflect such occurrence.
Each Borrower shall deliver to Agent, upon Agent’s request, copies of invoices
or invoice registers related to all of its Accounts.

                     8.2.2      Discounts, Disputes and Returns. If a Borrower
grants any discounts, allowances or credits (including co-operative advertising
and volume rebates) that are not shown on the face of the invoice for the
Account involved, Borrowers shall report such discounts, allowances or credits,
as the case may be to Agent as part of the next required Schedule of Accounts.
If any amounts due and owing in excess of $1,000,000 are in dispute between a
Borrower and any Account Debtor, or if any returns are made in excess of
$1,000,000 with respect to any Accounts owing from an Account Debtor, such
Borrower shall provide Agent with written notice thereof at the time of
submission of the next Schedule of Accounts, explaining in detail the reason for
the dispute or return, all claims related thereto and the amount in controversy.
Upon and after the occurrence of an Event of Default, Agent shall have the right
to settle or adjust all disputes and claims directly with the Account Debtor and
to compromise the amount or extend the time for payment of any Accounts of a
Borrower upon such terms and conditions as Agent may deem advisable, and to
charge the deficiencies, costs and expenses thereof, including attorney’s fees,
to Borrowers.

                     8.2.3      Taxes. If an Account of a Borrower includes a
charge for any Taxes payable to any governmental taxing authority, Agent may, in
its sole discretion, after notice to Borrower, to pay the amount thereof to the
proper taxing authority for the account of Borrowers and to charge Borrowers
therefor; provided, however, that neither Agent nor any Lenders shall be liable
for any Taxes that may be due by a Borrower.

-67-

--------------------------------------------------------------------------------




                     8.2.4      Account Verification. Whether or not a Default
or an Event of Default exists, Agent shall have the right at any time, in the
name of Agent, any designee of Agent or a Borrower to verify the validity,
amount or any other matter relating to any Accounts of a Borrower by mail,
telephone, telegraph or otherwise. Each Borrower shall cooperate fully with
Agent in an effort to facilitate and promptly conclude any such verification
process.

                     8.2.5      Lockbox; Collateral Reserve Account; Control
Agreements. (i) On or before the Closing Date, each Borrower and each Guarantor
shall establish and continually maintain with Agent one or more Collateral
Reserve Accounts and shall join with Agent in executing Deposit Account Control
Agreements with each depository bank other than Wachovia (so that all such
depository banks become Approved Depositories) into which is deposited an
aggregate amount in excess of $25,000 of cash and Payment Items which such
Borrower or Guarantor has or may at any time hereafter receive in full or
partial payment for any Inventory, in respect of any Borrower’s or Guarantor’s
Accounts, Chattel Paper or General Intangibles. In addition, each Borrower and
each Guarantor receiving any Net Disposition Proceeds which are required to be
applied to prepayment of the Revolver Loans pursuant to Section 5.4(a) shall (or
shall cause each other Person receiving such Net Disposition Proceeds to)
promptly remit all such proceeds to Agent. In the event that any cash or Payment
Items are inadvertently received by an Obligor or any other Person, other than
in accordance with the terms of this Agreement, such Obligor or other Person
shall be deemed to hold the same in trust for the benefit of Agent and shall
promptly forward them to Agent or another Approved Depository. Subject to the
provisions of clauses (ii) and (iii) below, all amounts held by Approved
Depositories may be transferred to the operating account of a Borrower or a
Guarantor in the Ordinary Course of Business.

                     (ii)     If at any time a Cash Management Event (as defined
below) occurs, each Borrower and each relevant Guarantor shall promptly open a
lockbox with Agent (or at the option of Agent, Agent shall be given exclusive
control of the existing lockbox or lockboxes) (in either case, a “Lockbox”), and
Agent shall notify Wachovia and all other Approved Depositories to remit
balances in Deposit Accounts maintained by them to Agent. Agent agrees not to
exercise its exclusive control over any such Deposit Accounts except after and
during the continuance of a Cash Management Event. Agent also agrees, upon
Borrowers’ written request, to notify Wachovia and all other Approved
Depositories to remit balances in Deposit Accounts maintained by them to
Borrowers after the occurrence of a Cash Management Reinstatement Event (as
defined below), unless a subsequent Cash Management Event shall occur, whereupon
Agent shall notify Wachovia and all other Approved Depositories to remit
balances in Deposit Accounts maintained by them to Agent. Agent shall remove
from all Lockboxes, and shall deposit to a Collateral Reserve Account promptly
after receipt, all cash and Payment Items received from Account Debtors and all
amounts received from Approved Depositories and, subject to clause (iii) below,
Agent shall apply the proceeds thereof against the Obligations in accordance
with the terms of this Agreement, with remaining collected amounts in each
Collateral Reserve Account to be transferred by Agent to the operating account
of a Borrower, provided that Net Deposition Proceeds shall be held subject to
the provisions of Section 5.4. As used herein, the term “Cash Management Event”
shall mean the occurrence or existence of any of the following events or
conditions: (x) Availability on any date shall be less than $12,500,000 (whether
or not Availability shall thereafter equal or exceed such amount); (y) there
shall occur any event or condition that has had or could reasonably be expected
to have a Material Adverse Effect, as determined in the reasonable judgment of
Agent or the Required Lenders; or (z) an Event of Default shall exist and Agent
or the Required Lenders shall have, in its or their sole discretion, elected to
enforce, collect and receive all amounts owing with respect to the Accounts
and/or other Collateral. As used herein, the term “Cash Management Reinstatement
Event” shall mean the occurrence or existence of the following events or
conditions after a Cash Management Event has occurred: (i) Availability shall
have been not less than (A) $17,500,000 for a period of 120 consecutive

-68-

--------------------------------------------------------------------------------




days during the Availability Test Period after the occurrence of a Cash
Management Event during the Availability Test Period, or (B) $17,500,000 for a
period of 90 consecutive days after the occurrence of a Cash Management Event at
any other time and (ii) during such 120-day or 90-day period, as the case may
be, no event or condition shall exist which would constitute a Cash Management
Event.

                     (iii)      At any time that an Event of Default exists,
Agent may at any time in its sole credit judgment, and shall if requested to do
so in writing by the Required Lenders, direct Account Debtors to make payments
with respect to any or all of the Accounts, Chattel Paper and General
Intangibles of Borrowers and Guarantors directly to Agent, and the Account
Debtors are hereby authorized and directed to do so by Borrowers and Guarantors
upon Agent’s direction, and the funds so received shall be deposited in a
Collateral Reserve Account, and all amounts in a Collateral Reserve Account
during the existence of any such Event of Default may be applied by Agent to the
Obligations in accordance with the provisions of this Agreement.

          8.3.      Administration of Inventory.

                     8.3.1      Records and Reports of Inventory. Each Borrower
shall keep accurate and complete records of its Inventory and shall furnish
Agent and Lenders inventory reports respecting such Inventory in form and detail
satisfactory to Agent and Lenders at such times as Agent and Lenders may
request, but so long as no Default or Event of Default exists, no more
frequently than once each week. Each Borrower shall either (i) conduct a
physical inventory of its Inventory, or (ii) maintain a program of cycle
counting of Inventory (which program is acceptable to, and has been certified
by, its certified public accountants), in each case as often as Agent may
request but so long as no Default or Event of Default exists, no more frequently
than once each Fiscal Year, and shall provide to Agent and Lenders a report
based on each such physical inventory promptly thereafter, together with such
supporting information as Agent shall request.

                     8.3.2      Returns of Inventory. No Borrower shall return
any of its Inventory to a supplier or vendor thereof, or any other Person,
whether for cash, credit against future purchases or then existing payables, or
otherwise, unless (i) such return is in the Ordinary Course of Business of such
Borrower; (ii) no Default or Event of Default exists at the time of such return
or would result therefrom; (iii) the return of such Inventory will not result in
an Out-of-Formula Condition; and (iv) any payments received by a Borrower in
connection with any such return are promptly turned over to Agent for
application to the Obligations.

          8.4.      Administration of Equipment.

                     8.4.1      Records and Schedules of Equipment. Each
Borrower shall keep accurate records itemizing and describing the kind, type,
quality, quantity and value of its Equipment and all dispositions made in
accordance with Section 8.4.2 hereof, and shall furnish Agent and Lenders with a
current schedule containing the foregoing information on an annual basis and, at
any time that a Default or Event of Default exists as and when requested by
Agent (but in no event more frequently than 4 times per calendar year). Promptly
after request therefor by Agent, each Borrower shall deliver to Agent and
Lenders any and all evidence (if any) of ownership of any of the Equipment.

                     8.4.2      Dispositions of Equipment. No Borrower shall
sell, lease or otherwise dispose of or transfer any of its Equipment or any part
thereof without the prior written consent of Agent; provided, however, that the
foregoing restriction shall not apply, for so long as no Default or Event of
Default exists, to (i) dispositions which, in the aggregate as to Borrowers
during any consecutive 12-month period, have a fair market value or book value,
whichever is more, of $2,000,000 or less, provided that all

-69-

--------------------------------------------------------------------------------




Net Disposition Proceeds thereof are remitted to Agent for application to the
Obligations; (ii) replacements of Equipment that is substantially worn, damaged
or obsolete with Equipment of like kind, function and value, provided that the
replacement Equipment shall be acquired prior to or concurrently with any
disposition of the Equipment that is to be replaced, the replacement Equipment
shall be free and clear of Liens other than Permitted Liens that are not
Purchase Money Liens, and Borrowers shall have given Agent at least 10 days
prior written notice of any such disposition that involves Equipment having a
fair market value or book value, whichever is more, of $500,000 or more; and
(iii) dispositions authorized by Section 10.2.9(ii), provided that all Net
Disposition Proceeds thereof are remitted to Agent for application to the
Obligations.

                     8.4.3      Condition of Equipment. The Equipment is in good
operating condition and repair, and all necessary replacements of and repairs
thereto shall be made so that the value and operating efficiency of the
Equipment shall be maintained and preserved, reasonable wear and tear excepted.
No Borrower will permit any of its Equipment to become affixed to any real
Property leased to each Borrower so that an interest arises therein under the
real estate laws of the applicable jurisdiction unless the landlord of such real
Property has executed a landlord waiver or leasehold mortgage in favor of and in
form acceptable to Agent, and no Borrower will permit any of its Equipment to
become an accession to any personal Property that is subject to a Lien unless
the Lien is a Permitted Lien (other than a Purchase Money Lien).

                     8.4.4      Appraisals. Agent reserves the right,
exercisable from time to time hereafter in Agent’s credit judgment, to require
each Borrower and each Guarantor to obtain, and each Borrower and each Guarantor
shall promptly obtain, at each Borrower’s expense, appraisals or updates to
existing appraisals reflecting then current values of the Equipment or Inventory
of Borrowers; provided, however, that unless a Default or Event of Default
exists, not more than one such appraisal of Equipment annually and not more than
two such appraisals of Inventory annually shall be conducted at Borrowers’
expense. Nothing herein shall be construed to prohibit Agent from obtaining any
such appraisal, either directly or through any Agent Professional, and charging
the cost of any such appraisal to Borrowers, subject to the limitations
hereinabove set forth.

          8.5.      Borrowing Base Certificates. Borrowers shall deliver to
Agent a Borrowing Base Certificate each month, on the 15th day of such month, in
which the Borrowing Base shall be calculated as of the last day of the
immediately preceding month (each a “Monthly Borrowing Base Certificate”);
provided, however, that (i) if on any date Availability (as reflected in a
Borrowing Base Certificate or as independently determined by Agent) is less than
$30,000,000, then Agent may also require Borrowers to deliver a Borrowing Base
Certificate on or before the third Domestic Business Day of each week, in which
the Borrowing Base shall be calculated as of the last day of the immediately
preceding week (each a “Weekly Borrowing Base Certificate”); and (ii) if on any
date Availability is less than $8,000,000 or the aggregate amount of outstanding
Revolver Loans exceeds the Formula Amount as shown on the last Borrowing Base
Certificate or as otherwise calculated by Agent, then, without limiting any
other right or remedy of Agent or Lenders hereunder as a consequence of any such
Out-of-Formula Condition, Agent may also require Borrowers to deliver to Agent a
Borrowing Base Certificate on each Domestic Business Day (each a “Daily
Borrowing Base Certificate”); and provided further, however, that, if Agent
shall require Borrowers to submit Borrowing Base Certificates more frequently
than once a month, the calculations shown in each Daily Borrowing Base
Certificate or Weekly Borrowing Base Certificate, as applicable, need show only
changes in the Accounts and the components of the Accounts (for the avoidance of
doubt the other components of the Borrowing Base shall be adjusted at the time
of and reflected on each subsequent Monthly Borrowing Base Certificate). All
calculations of Availability in connection with the preparation of any Borrowing
Base Certificate shall originally be made by Borrowers and certified to Agent,
provided that Agent shall have the right to review and adjust, in the exercise
of its

-70-

--------------------------------------------------------------------------------




credit judgment, any such calculation (A) to reflect its reasonable estimate of
any decline in value of Collateral described therein, (B) to the extent that
such calculation is not made by Borrowers in accordance with this Agreement, and
(C) to the extent that such calculation does not accurately reflect the amount
of the Availability Reserve. In no event shall the Borrowing Base on any date be
deemed to exceed the amount of the Borrowing Base shown on the Borrowing Base
Certificate last received by Agent prior to such date, as such Borrowing Base
Certificate may be adjusted by Agent as herein authorized. With the delivery of
each Borrowing Base Certificate, Borrowers shall deliver to Agent a report of
Inventory Reliance covered by the period of the Borrowing Base Certificate, in
form and substance satisfactory to Agent.

          8.6.      Collateral Reporting. Borrowers shall deliver to Agent (i)
together with the Borrowing Base Certificate to be delivered pursuant to Section
8.5, a Schedule of Accounts, inventory and consigned inventory reports, and (ii)
on or before the 15th day of each month, a summary of accounts payable, each in
form and detail satisfactory to Agent and Lenders. Each such report or summary
shall include all supporting documentation requested by Agent and Lenders.

          8.7.     Payment of Charges. All amounts chargeable to Borrowers under
this Section 8 shall be Obligations secured by all of the Collateral and shall
be payable on demand.

SECTION 9. REPRESENTATIONS AND WARRANTIES

          9.1.      General Representations and Warranties. To induce Agent and
Lenders to enter into this Agreement and to make available the Revolver
Commitments, each Borrower warrants and represents to Agent and Lenders that:

                     9.1.1      Organization and Qualification. Each Borrower
and each of its Subsidiaries is an entity duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization. Each
Borrower and each of its Subsidiaries is duly qualified and is authorized to do
business and is in good standing as a foreign corporation or limited liability
company in each state or jurisdiction listed on Schedule 9.1.1 hereto and in all
other states and jurisdictions in which the failure of such Borrower or any of
its Subsidiaries to be so qualified could reasonably be expected to have a
Material Adverse Effect.

                     9.1.2      Power and Authority. Each Borrower and each of
its Subsidiaries is duly authorized and empowered to enter into, execute,
deliver and perform this Agreement and each of the other Credit Documents to
which it is a party. The execution, delivery and performance of this Agreement
and each of the other Credit Documents have been duly authorized by all
necessary action and do not and will not (i) require any consent or approval of
any of the holders of Equity Interests of any Obligor; (ii) contravene the
Organization Documents of any Obligor; (iii) violate, or cause any Obligor to be
in default under, any provision of any Applicable Law, order, writ, judgment,
injunction, decree, determination or award in effect having applicability to
such Obligor; (iv) result in a breach of or constitute a default under any
indenture or loan or credit agreement or any other agreement, lease or
instrument to which any Obligor is a party or by which it or its Properties may
be bound or affected, to the extent that any such breach or default could
reasonably be expected to have a Material Adverse Effect; or (v) result in, or
require, the creation or imposition of any Lien (other than Permitted Liens)
upon or with respect to any of the Properties now owned or hereafter acquired by
any Obligor.

                     9.1.3      Legally Enforceable Agreement. This Agreement
is, and each of the other Credit Documents when delivered under this Agreement
will be, a legal, valid and binding obligation of each Obligor party thereto
enforceable against such Obligor in accordance with the respective terms of such

-71-

--------------------------------------------------------------------------------




Credit Documents, except as the enforceability thereof may be limited by laws
relating to Insolvency Proceeding or other similar laws of general application
affecting the enforcement of creditors’ rights generally or by general equitable
principles.

                     9.1.4      Capital Structure. As of the date hereof,
Schedule 9.1.4 hereto states (i) the correct name of each Subsidiary, its
jurisdiction of organization and the percentage of its Equity Interest having
voting powers owned by each Person, (ii) the name of each corporate Affiliate of
each Borrower and the nature of the affiliation and (iii) the number of
authorized and issued Equity Interests (and treasury shares) of each Borrower
and each of its Subsidiaries. Each Borrower has good title to all of the shares
it purports to own of the Equity Interests of each of its Subsidiaries, free and
clear in each case of any Lien other than Permitted Liens. All such Equity
Interests have been validly issued in accordance with all Applicable Law and are
fully paid and non-assessable.

                     9.1.5      Corporate Names. During the 5-year period
preceding the date of this Agreement, no Borrower nor any of its Subsidiaries
has been known as or used any corporate, fictitious or trade names except those
listed on Schedule 9.1.5 hereto. Except as set forth on Schedule 9.1.5, no
Borrower nor any of its Subsidiaries has been the surviving corporation of a
merger or consolidation or acquired all or substantially all of the assets of
any Person.

                     9.1.6      Business Locations; Agent for Process. As of the
Closing Date, the chief executive office and other places of business of each
Borrower and each of its Subsidiaries are as listed on Schedule 8.1.1 hereto.
During the 5-year period preceding the Original Closing Date, no Borrower nor
any of its Subsidiaries had an office, place of business or agent for service of
process other than as listed on Schedule 8.1.1. Except as shown on Schedule
8.1.1, on the date hereof, no Inventory of a Borrower having an aggregate Value
in excess of $175,000 per location or $2,500,000 for all locations is stored
with a bailee, warehouseman or similar Person from whom a Lien Waiver has not
been obtained nor is any Inventory consigned to any Person.

                     9.1.7      Title to Properties; Priority of Liens. Each
Borrower and each of its Subsidiaries has good and marketable title to and fee
simple ownership of, or valid and subsisting leasehold interests in, all of its
real Property, and good title to all of its material items of personal Property,
including all Property reflected in the financial statements referred to in
Section 9.1.9 or delivered pursuant to Section 10.1.3, in each case free and
clear of all Liens except Permitted Liens and Liens claimed with respect to Debt
that is being Properly Contested. Each Borrower has paid or discharged, and has
caused each of its Subsidiaries to pay and discharge, all lawful claims which,
if unpaid, could reasonably be expected to become a Lien against any Properties
of such Borrower or such Subsidiary that is not a Permitted Lien. The Liens
granted to Agent under the Security Documents are first priority Liens, subject
only to those Permitted Liens which are expressly permitted by the terms of the
Credit Documents to have priority over the Liens of Agent.

                     9.1.8      Accounts. Agent may rely, in determining which
Accounts of a Borrower are Eligible Accounts, on all statements and
representations made by such Borrower with respect to any Accounts. Unless
otherwise indicated in writing to Agent, with respect to each Account of a
Borrower, such Borrower warrants that:

 

 

 

                    (i)     It is genuine and in all respects what it purports
to be, and it is not evidenced by a judgment;

 

 

 

                     (ii)     It arises out of a completed, bona fide sale and
delivery of goods by such Borrower in the Ordinary Course of its Business and
substantially in accordance with the terms

-72-

--------------------------------------------------------------------------------




 

 

 

and conditions of all purchase orders, contracts or other documents relating
thereto and forming a part of the contract between such Borrower and the Account
Debtor;

 

 

 

                     (iii)     It is for a liquidated amount maturing as stated
in the duplicate invoice covering such sale or rendition of services, a copy of
which has been furnished or is available to Agent on request;

 

 

 

                     (iv)      Such Account, and Agent’s security interest
therein, is not, and will not (by voluntary act or omission of such Borrower) be
in the future, subject to any offset, Lien, deduction, defense, dispute,
counterclaim or any other adverse condition, except offsets for advertising
allowances and disputes resulting in returned goods where the amount in
controversy is reasonably determined by Agent to be immaterial, and each such
Account is absolutely owing to such Borrower and is not contingent in any
respect or for any reason;

 

 

 

                     (v)     The contract under which such Account arose does
not condition or restrict such Borrower’s right to assign to Agent the right to
payment thereunder unless such Borrower has obtained the Account Debtor’s
consent to such Collateral assignment or complied with any conditions to such
assignment (regardless of whether under the UCC or other Applicable Law any such
restrictions are ineffective to prevent the grant of a Lien upon such Account in
favor of Agent);

 

 

 

                     (vi)      Such Borrower has not made any agreement with any
Account Debtor thereunder for any extension, compromise, settlement or
modification of any such Account or any deduction therefrom, except discounts or
allowances which are granted by such Borrower in the ordinary course of its
business for prompt payment and which are reflected in the calculation of the
net amount of each respective invoice related thereto and are reflected in the
Schedules of Accounts and Borrowing Base Certificates submitted to Agent
pursuant to this Agreement;

 

 

 

                     (vii)     To the best of such Borrower’s knowledge, there
are no facts, events or occurrences which are reasonably likely to impair the
validity or enforceability of any of its Accounts or reduce the amount payable
thereunder from the face amount of the invoice and statements delivered to Agent
with respect thereto;

 

 

 

                     (viii)     To the best of such Borrower’s knowledge, the
Account Debtor thereunder (1) had the capacity to contract at the time any
contract or other document giving rise to the Account was executed and (2) such
Account Debtor is Solvent; and

 

 

 

                     (ix)     To the best of such Borrower’s knowledge, there
are no proceedings or actions which are threatened or pending against any
Account Debtor thereunder and which are reasonably likely to result in any
material adverse change in such Account Debtor’s financial condition or the
collectibility of such Account.

                     9.1.9     Financial Statements. Except as disclosed on
Schedule 9.1.9, the Consolidated balance sheets of Borrowers and such other
Persons described therein (including the accounts of all Subsidiaries of
Borrowers for the respective periods during which a Subsidiary relationship
existed) as of December 31, 2005, and the related statements of income, changes
in stockholder’s equity, and changes in financial position for the periods ended
on such dates, have been prepared in accordance with GAAP, and present fairly
the Consolidated financial positions of each Borrower and such Persons at such
dates and the results of each Borrower’s operations for such periods (subject to
normal year-end adjustments and the absence of footnotes). Since December 31,
2005, there has been no material adverse change in the

-73-

--------------------------------------------------------------------------------




condition, financial or otherwise, of either Borrower and such other Persons as
shown on the Consolidated financial statements, taken as a whole, as of such
date.

                     9.1.10      Full Disclosure. All information, other than
financial projections, pro forma information and forward looking statements,
which has been or is hereafter made available to Agent or any of Lenders by or
on behalf of either Borrower or any of their representatives in connection with
this Agreement, when taken as a whole with the Company’s public filings with the
Securities and Exchange Commission, is and will be complete and correct in all
material respects as of the date made available to Agent or Lenders and does not
and will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein not materially
misleading and (ii) all financial projections, estimates, pro forma information
and forward looking statements concerning Borrowers and their Subsidiaries that
have been or are hereafter made available to Agent or any of Lenders have been
or will be prepared in good faith based upon reasonable assumptions.

                     9.1.11      Solvent Financial Condition. Each Obligor is
now Solvent and, after giving effect to the Revolver Loans to be made and each
Letter of Credit to be issued hereunder and the consummation of the other
transactions described in the Credit Documents, each Obligor will be and remain
Solvent.

                     9.1.12      Surety Obligations. Except as set forth on
Schedule 9.1.12 hereto, on the Closing Date, no Borrower nor any of its
Subsidiaries is obligated as surety or indemnitor under any surety or similar
bond or other contract issued or entered into to assure payment, performance or
completion of performance of any undertaking or obligation of any Person.

                     9.1.13      Taxes. The federal tax identification number of
each Borrower and each of its Subsidiaries is as shown on Schedule 9.1.13
hereto. Each Borrower and each of its Subsidiaries has filed all federal, state,
municipal, local, and foreign tax returns and other reports it is required by
law to file and has paid, or made provision for the payment of, all Taxes upon
it, its income and Properties as and when such Taxes are due and payable, except
to the extent that such Taxes are being Properly Contested and except where the
same could not reasonably be expected to have a Material Adverse Effect. The
provision for Taxes on the books of each Borrower and each of its Subsidiaries
is appropriate in accordance with GAAP for all years not closed by applicable
statutes, and for its current Fiscal Year.

                     9.1.14      Brokers. There are no claims for brokerage
commissions, finder’s fees or investment banking fees in connection with the
transactions contemplated by this Agreement or any of the other Credit
Documents, other than placement fees payable solely by Borrowers (and not by any
Lender Group Member) in connection with the issuance of the New Senior Notes.

                     9.1.15      Intellectual Property. Each Borrower and each
of its Subsidiaries owns, or has the legal right to use, the Intellectual
Property necessary for the conduct of its business as currently conducted except
for those in respect of which the failure to own or have such legal right to use
could not be reasonably expected to have a Material Adverse Effect. No claim has
been asserted and is pending by any Person challenging or questioning the use of
any such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does either Borrower know of any such claim, and to
the knowledge of the Borrowers, the use of such Intellectual Property by each
Borrower and each of its Subsidiaries does not infringe on the rights of any
Person, except for such claims and infringements that in the aggregate, could
not be reasonably expected to have a Material Adverse Effect.

                     9.1.16      Governmental Approvals. Each Borrower and each
of its Subsidiaries has, and is in good standing with respect to, all
Governmental Approvals necessary to continue to conduct its

-74-

--------------------------------------------------------------------------------




business as heretofore or proposed to be conducted by it and to own or lease and
operate its Properties as now owned or leased by it, except to the extent any
failure to have or obtain such Governmental Approvals or to be in good standing
could not reasonably be expected to have a Material Adverse Effect.

                     9.1.17      Compliance with Laws. Each Borrower and each of
its Subsidiaries has duly complied with, and its Properties, business operations
and leaseholds are in compliance in all material respects with, the provisions
of all Applicable Law (except to the extent that any such noncompliance with
Applicable Law could not reasonably be expected to have a Material Adverse
Effect) and there have been no citations, notices or orders of noncompliance
issued to a Borrower or any of its Subsidiaries under any such law, rule or
regulation, other than as could not reasonably be expected to have a Material
Adverse Effect. No Inventory has been produced, stored, distributed or sold in
violation of the FLSA and Gun Control Laws.

                     9.1.18      Restrictions. No Borrower nor any of its
Subsidiaries is a party or subject to any contract, agreement, or charter or
other corporate restriction, which has or could be reasonably expected to have a
Material Adverse Effect. Except as set forth on Schedule 9.1.18 hereto, no
Borrower nor any of its Subsidiaries is a party or subject to any contract or
agreement (other than this Agreement and the Senior Note Indenture) which
restricts its right or ability to incur Debt, none of which prohibit the
execution of or compliance with this Agreement or the other Credit Documents by
any Borrower or any of its Subsidiaries, as applicable.

                     9.1.19      Litigation. Except as set forth on Schedule
9.1.19 hereto, there are no actions, suits, or proceedings pending on the date
hereof, or to the knowledge of either Borrower, threatened on the date hereof,
against or affecting either Borrower or any of its Subsidiaries, or the
business, operations, Properties, profits or condition of either Borrower or any
of its Subsidiaries, which, is reasonably likely to be determined adversely to
either Borrower or any of its Subsidiaries, and, if so determined, could
reasonably be expected to have a Material Adverse Effect. To the knowledge of
Borrowers, no Borrower nor any of its Subsidiaries is in default on the date
hereof with respect to any order, writ, injunction, judgment, decree or rule of
any court, Governmental Authority or arbitration board or tribunal.

                     9.1.20      No Defaults. No Default or Event of Default
exists at the time of, or would result from, the funding of any Revolver Loan or
other extension of credit. No Borrower nor any of its Subsidiaries is in
default, and no event has occurred and no condition exists which constitutes or
which with the passage of time or the giving of notice or both would constitute
a default, under any Material Contract or in the payment of any Debt of such
Borrower or any of its Subsidiaries to any Person for Money Borrowed in an
aggregate amount exceeding $2,500,000.

                     9.1.21      Leases. Schedule 9.1.21 hereto is a complete
listing of all material capitalized and operating leases of each Borrower and
each of its Subsidiaries on the date hereof. Each Borrower and each of its
Subsidiaries is in substantial compliance with all of the terms of each of its
respective capitalized and operating leases and no fact or situation exists upon
which the lessor under any such lease could terminate same or declare such
Borrower or any of its Subsidiaries in default thereunder, except to the extent
that such termination or default could not reasonably be expected to have a
Material Adverse Effect.

                     9.1.22      Pension Plans. Except as disclosed on Schedule
9.1.22 hereto, no Borrower nor any of its Subsidiaries has any Plan on the date
hereof. Each Borrower and each of its Subsidiaries is in substantial compliance
with the requirements of ERISA and the regulations promulgated thereunder with
respect to each Plan, except where failure to so comply could not reasonably be
expected to have a Material Adverse Effect. No fact or situation that is
reasonably likely to result in a material adverse

-75-

--------------------------------------------------------------------------------




change in the financial condition of each Borrower or any of its Subsidiaries
exists in connection with any Plan. No Borrower nor any of its Subsidiaries has
any withdrawal liability in connection with a Multiemployer Plan, which
liability could reasonably be expected to have a Material Adverse Effect or
result in the imposition of any Lien that is not a Permitted Lien.

                    9.1.23  Reserved.

                    9.1.24  Labor Relations. Except as described on Schedule
9.1.24 hereto, no Borrower nor any of its Subsidiaries is a party to any
collective bargaining agreement on the date hereof. On the date hereof, there
are no material grievances, disputes or controversies with any union or any
other organization of a Borrower or any of its Subsidiaries’ employees, or, to
each Borrower’s knowledge, any threats of strikes, work stoppages or any
asserted pending demands for collective bargaining by any union or organization.

                    9.1.25  Investment Company Act; Public Utility Holding
Company Act. No Obligor is an “investment company” within the meaning of the
Investment Company Act of 1940, or a “holding company,” or a “subsidiary
company” of a “holding company,” or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company,” within the meaning of the Public
Utility Holding Company Act of 1935.

                    9.1.26  Margin Stock. No Borrower nor any of its
Subsidiaries is engaged, principally or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock.

                    9.1.27  Investments. As of the date of this Agreement, no
Borrower nor any of its Subsidiaries owns any Equity Interests or other than
those disclosed on Schedule 9.1.27 hereto.

                    9.1.28  Bank Accounts. As of the date of this Agreement, no
Borrower nor any of its Subsidiaries has any bank accounts other than those
disclosed on Schedule 9.1.28.

                    9.1.29  Mergers and Acquisitions. During the period of 48
months immediately preceding the month in which the Closing Date occurred, no
Borrower has merged with or into, or acquired all or substantially all of the
assets of or Equity Interests in, any Person.

                    9.1.30  Environmental Representations and Warranties. Except
as is otherwise set forth on Schedule 9.1.30 attached hereto:

 

 

 

                (a)     no Contamination is present at, on or under any of the
Real Estate which could be reasonably expected to have a Material Adverse Effect
and no Contamination is being discharged or emitted from any of the Real Estate
onto any surrounding or adjacent areas which could be reasonably expected to
have a Material Adverse Effect;

 

 

 

                (b)     except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect, all activities and
operations at all of the Real Estate have been and are being conducted in
compliance with all Environmental Laws, and each Obligor has obtained all
permits, licenses, consents and approvals required under the Environmental Laws
for the conduct of operations and activities at all of the Real Estate, and all
such permits, licenses, consents and approvals are in full force and effect;

-76-

--------------------------------------------------------------------------------




 

 

 

                (c)     no parcel of the Real Estate has ever been used to
generate, manufacture, refine, transport, handle, transfer, produce, treat,
store, dispose of or process any Regulated Substances, except in compliance with
all Environmental Laws and in such a manner that no Contamination has been
released on or under any of the Real Estate which could be reasonably expected
to have a Material Adverse Effect;

 

 

 

                (d)     no leaking underground or aboveground storage tanks
subject to regulation under any Environmental Laws are, or to the best of each
Borrower’s knowledge, have been, located on or under any of the Real Estate;

 

 

 

                (e)     as of the Original Closing Date, no levels of radon that
require treatment under Applicable Law, (including applicable health and safety
regulation) containing or producing products were present in the existing
structures on any of the Real Estate. If at any time during the term of this
Agreement, amounts of radon that require treatment under Applicable Law
(including applicable health and safety regulation) are detected in any
structures on any of the Real Estate, each Borrower agrees, at its sole expense,
to take all actions necessary to reduce such radon gas to acceptable levels;

 

 

 

                (f)     (i) no civil, administrative or criminal proceeding is
pending or, to either Borrower’s knowledge, threatened against any Obligor
relating to the condition of or activities at any of the Real Estate; (ii) no
notice of any violation or potential liability under any Environmental Laws has
been received, nor has either Borrower reason to believe such notice will be
received, the adverse resolution of which could reasonably be expected to have a
Material Adverse Effect; (iii) no Obligor has entered into any consent, decree
or judicial order or settlement affecting any of the Real Estate; and (iv) no
Obligor nor any of the Real Estate has been the subject of any other
administrative or judicial order or decree;

 

 

 

                (g)     no parcel of the Real Estate is listed or proposed for
listing on the National Priorities List pursuant to Section 9605 of CERCLA, or
on the Comprehensive Environmental Response, Compensation and Liability
Information System or on any similar state or local list of sites requiring
investigation or remediation;

 

 

 

                (h)     no portion of any of the Real Estate constitutes a
wetland or coastal zone, as defined by the applicable Environmental Laws;

 

 

 

                (i)     no Environmental Lien has been filed with respect to any
of the Real Estate or any other assets of an Obligor, and no Lien has been
attached to any revenues or Property owned by an Obligor and located in a state
where any of the Real Estate is located, for damages or cleanup, response or
removal costs, under any Environmental Laws, or arising from an intentional or
unintentional act or omission in violation thereof by an Obligor, or any
previous owner or operator of the Real Estate;

 

 

 

                (j)     no Contamination has been discharged or emitted in
violation of any applicable Environmental Laws from any of the Real Estate into
waters on, under or adjacent to the Real Estate, or onto lands from which
Regulated Substances might seep, flow or drain into such waters; and

 

 

 

                (k)     to the best of each Borrower’s knowledge, no report,
analysis, study or other document prepared by or for any Person exists stating
that any Contamination has

-77-

--------------------------------------------------------------------------------




 

 

 

 

been, or currently is, located upon or under any of the Real Estate, other than
as disclosed in documents delivered to Agent prior to the Closing Date.

 

 

 

9.1.31  Anti-Terrorism Laws.

 

 

 

            (a)    None of the Obligors nor Holding is in violation of any
Anti-Terrorism Law or engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any Anti-Terrorism Law.

 

 

 

            (b)    None of the Obligors nor Holding is any of the following
(each a “Blocked Person”):

 

 

 

 

            (i)     a Person that is listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, or a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224;

 

 

 

 

 

            (ii)    a Person or entity that commits, threatens or conspires to
commit or supports “terrorism” as defined in Executive Order No. 13224;

 

 

 

 

 

            (ii)    a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list;

 

 

 

 

 

            (iiii)  a Person or entity who is affiliated with a Person or entity
listed above; or

 

 

 

 

 

            (v)    an agency of the government of, an organization directly or
indirectly controlled by, or a Person resident in, a country on any official
list maintained by OFAC.

 

 

 

 

            (c)     None of the Obligors knowingly (i) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Blocked Person, (ii) has more than 10% of its assets
in a Blocked Person, (iii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, or (iv) derives more than 10% of its operating income from
investments in or transactions with a Blocked Person.

 

 

       9.2.     Reaffirmation of Representations and Warranties. Each
representation and warranty contained in this Agreement and the other Credit
Documents shall be deemed to be reaffirmed by each Borrower upon each delivery
of a Notice of Borrowing to Agent in accordance with Section 4.1 of this
Agreement, except for changes in the nature of each Borrower’s or, if
applicable, any of its Subsidiaries’ business or operations that may occur after
the date hereof in the Ordinary Course of Business so long as Agent has
consented to such changes or such changes are not violative of any provision of
this Agreement. Notwithstanding the foregoing, representations and warranties
which by their terms are applicable only to a specific date shall be deemed made
only at and as of such date.

-78-

--------------------------------------------------------------------------------




         9.3.     Survival of Representations and Warranties. All
representations and warranties of Borrowers contained in this Agreement or any
of the other Credit Documents shall survive the execution, delivery and
acceptance thereof by Agent, Lenders, Borrowers and any other party thereto and
the closing of the transactions described therein or related thereto.

SECTION 10. COVENANTS AND CONTINUING AGREEMENTS

         10.1.   Affirmative Covenants. For so long as there are any Revolver
Commitments outstanding and thereafter until payment in full of the Obligations
(except for contingent obligations of Borrowers under indemnifications that
survive termination of the Revolver Commitments), each Borrower covenants that,
unless otherwise consented to by the Required Lenders in writing, it shall and
shall cause each of its Subsidiaries to:

                    10.1.1   Visits and Inspections. Permit representatives of
Agent and each Lender, from time to time, as often as may be reasonably
requested, but only during normal business hours and (except when a Default or
Event of Default exists) upon reasonable prior notice, to visit and inspect the
Properties of each Borrower and each of its Subsidiaries, inspect its books and
records, and discuss with its officers, employees and independent accountants,
each Borrower’s and each Subsidiary’s business, financial condition, business
prospects and results of operations and permit Agent to audit and make extracts
from their books and records and to be accompanied by Lenders in connection
therewith.

                    10.1.2   Notices. Notify Agent and Lenders in writing,
promptly after each Borrower’s obtaining actual knowledge thereof, (i) of the
commencement of any litigation affecting any Obligor or any of its Properties,
whether or not the claims asserted in such litigation are considered by each
Borrower to be covered by insurance, and of the institution of any
administrative proceeding, to the extent that such litigation or proceeding, if
determined adversely to such Obligor, could reasonably be expected to have a
Material Adverse Effect; (ii) of any material labor dispute to which any Obligor
may become a party, any strikes or walkouts relating to any of its plants or
other facilities, and the expiration of any labor contract to which it is a
party or by which it is bound; (iii) of any material default by any Obligor
under or termination of any Material Contract or any note, indenture, credit
agreement, mortgage, lease, deed, guaranty or other similar agreement relating
to any Debt of such Obligor exceeding $1,000,000; (iv) of any Default or Event
of Default; (v) of any default by any Person under any note or other evidence of
Debt payable to an Obligor in an amount exceeding $1,000,000; (vi) of any
judgment against any Obligor in an amount exceeding $1,000,000; (vii) of the
assertion by any Person of any Intellectual Property Claim against any Obligor,
the adverse resolution of which could reasonably be expected to have a Material
Adverse Effect; (viii) of any violation or asserted violation of ERISA, any Gun
Control Law, OSHA, the Fair Labor Standards Act, or any Environmental Law, the
adverse resolution of which could reasonably be expected to have a Material
Adverse Effect; (ix) of any unauthorized release of Regulated Substances or any
Contamination by an Obligor or on any Property owned or occupied by an Obligor,
to the extent that any such unauthorized release of Regulated Subsidiaries or
any Contamination could reasonably be expected to have a Material Adverse
Effect; and (x) of any termination or cancellation of, or any materially adverse
modification or change in the business relationship between either Borrower and
any customer or group of customers whose purchases individually or in the
aggregate are material to the business of either Borrower, or of any similar
condition or state of facts or circumstances which is reasonably likely to have
a Material Adverse Effect.

                    10.1.3   Financial and Other Information. Keep adequate
records and books of account with respect to its business activities in which
proper entries are made in accordance with GAAP reflecting all its financial
transactions; and cause to be prepared and to be furnished to Agent and Lenders
the following (all to be prepared in accordance with GAAP applied on a
consistent basis, unless each

-79-

--------------------------------------------------------------------------------




Borrower’s certified public accountants concur in any change therein, such
change is disclosed to Agent and is consistent with GAAP and, if required by the
Required Lenders, the financial covenants set forth in Section 10.3 are amended
in a manner requested by the Required Lenders to take into account the effects
of such change):

 

 

 

                    (i)     as soon as available, and in any event within 105
days after the close of Borrowers’ 2005 Fiscal Year, and within 90 days after
the close of each Fiscal Year thereafter, the audited balance sheet of Remington
and its Consolidated Subsidiaries as at the end of such Fiscal Year and the
related audited consolidated statements of operations, changes in stockholders’
equity and cash flows for such Fiscal Year, certified without material
qualification by Grant Thornton LLP or any other a firm of independent certified
public accountants of recognized national standing selected by Borrowers but
reasonably acceptable to Agent (except for a qualification for a change in
accounting principles with which the accountant concurs), and setting forth in
each case in comparative form the corresponding Consolidated figures for the
preceding Fiscal Year and an unaudited schedule detailing the eliminating
entries that comprise the Consolidated financial statements;

 

 

 

                     (ii)    as soon as available, and in any event within 50
days after the end of each Fiscal Quarter hereafter, including the last Fiscal
Quarter of Borrowers’ Fiscal Year, the unaudited interim balance sheet of
Remington and its Consolidated Subsidiaries as at the end of such Fiscal Quarter
and the related unaudited Consolidated statements of operations, changes in
stockholders’ equity and cash flows of Remington and its Consolidated
Subsidiaries for such Fiscal Quarter and the portion of the Fiscal Year through
the end of such Fiscal Quarter, setting forth, in the case of each such
consolidated balance sheet and such consolidated statements of operations and
cash flows in comparative form the figures for the corresponding period of the
previous Fiscal Year, certified by the principal financial officer of each
Borrower as prepared in accordance with GAAP and fairly presenting the
Consolidated financial position and results of operations of Remington and its
Consolidated Subsidiaries for such Fiscal Quarter and period subject only to
changes from audit and year-end adjustments and except that such statements need
not contain notes and an unaudited schedule detailing the eliminating entries
that comprise the Consolidated financial statements;

 

 

 

                    (iii)   as soon as available, and in any event within 30
days after the end of each month hereafter, including the last month of
Borrowers’ Fiscal Year, the unaudited interim balance sheet of Remington and its
Consolidated Subsidiaries as at the end of such month and the related unaudited
consolidated statements of operations, changes in stockholders’ equity and cash
flows of Remington and its Consolidated Subsidiaries for such month and the
portion of the Fiscal Year through the end of such month, setting forth, in the
case of each such Consolidated balance sheet and such Consolidated statements of
operations and cash flows in comparative form the figures for the corresponding
period of the previous Fiscal Year, certified by the principal financial officer
of each Borrower as prepared in accordance with GAAP and fairly presenting the
Consolidated financial position and results of operations of Borrowers and their
Consolidated Subsidiaries for such month and period subject only to changes from
audit and year-end adjustments and except that such statements need not contain
notes;

 

 

 

                    (iv)   promptly, and in any event within 15 days, after the
sending or filing thereof, as the case may be, copies of any regular, periodic
and special reports or registration statements which a Borrower files with the
Securities and Exchange Commission or any Governmental Authority which may be
substituted therefor, or any national securities exchange;

-80-

--------------------------------------------------------------------------------




 

 

 

                    (v)    promptly upon request of Agent, copies of any annual
report to be filed in accordance with ERISA in connection with each Plan; and

 

 

 

                    (vi)   such other data and information (financial and
otherwise) as Agent, from time to time, may reasonably request, bearing upon or
related to the Collateral or any Obligor’s financial condition or results of
operations.

                    Concurrently with the delivery of the financial statements
described in clause (i) of this Section 10.1.3, Borrowers shall deliver to Agent
and Lenders a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the audit
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate. Concurrently with the delivery of the
financial statements described in clauses (i) and (ii) of this Section 10.1.3,
or more frequently if requested by Agent or any Lender during any period that a
Default or Event of Default exists, Borrowers shall cause to be prepared and
furnished to Agent and Lenders a Compliance Certificate executed by the chief
financial officer of each Borrower.

                    10.1.4   Landlord and Storage Agreements. Provide Agent with
copies of all existing agreements, and promptly after execution thereof provide
Agent with copies of all future agreements, in each case between each Borrower
and any mortgagee or any landlord, warehouseman, bailee or processor which owns
any premises at which Collateral with a value in excess of $175,000 may, from
time to time, be kept; and make a diligent and good faith effort to obtain with
respect to any such premises at which Collateral is stored or located a Lien
Waiver, duly executed in favor of Agent.

                    10.1.5   Projections. No later than 60 days after the
beginning of each Fiscal Year, provide Agent with Consolidated (for Remington
and its Consolidated Subsidiaries) Projections as at the end of and for each
month of such Fiscal Year.

                    10.1.6   Taxes. Pay and discharge all Taxes on it, its
income, business and Properties prior to the date on which such Taxes become
delinquent or penalties attach thereto, except and to the extent only that such
Taxes are being Properly Contested. Upon Agent’s request, Borrowers shall
provide to Agent proof of the payment of or deposit for all federal excise
taxes.

                    10.1.7   Compliance with Laws. Comply with all Applicable
Law, including ERISA, all Environmental Laws, OSHA, FLSA, the Gun Control Laws,
the USA Patriot Act and all laws, statutes, regulations and ordinances regarding
the collection, payment and deposit of Taxes, and obtain and keep in force any
and all Governmental Approvals necessary to the ownership of its Properties or
to the conduct of its business, to the extent that any such failure to comply,
obtain or keep in force could be reasonably likely to have a Material Adverse
Effect. Without limiting the generality of the foregoing, if any unauthorized
release of any Regulated Substances or any Contamination shall occur at or on
any of the Properties of a Borrower or any of its Subsidiaries, Borrowers shall,
or shall cause the applicable Subsidiary to, act promptly to investigate and
report to Agent and, to the extent required under applicable Environmental Laws,
to all appropriate Governmental Authorities, and to take appropriate remedial
action to remediate, such unauthorized release of any Regulated Substances or
any Contamination, whether or not ordered or otherwise directed to do so by any
Governmental Authority (unless and to the extent such action is being undertaken
by Sellers or any Affiliate of Sellers pursuant to Sellers’ indemnification
obligations to either Borrower). Each Obligor shall deliver to Agent and Lenders
any certification or other evidence reasonably requested from time to time by
Agent or any Lender, confirming such Person’s compliance with the USA Patriot
Act.

-81-

--------------------------------------------------------------------------------




                    10.1.8   Insurance. In addition to the insurance required
herein with respect to Collateral, maintain and cause each Obligor to maintain,
with financially sound and reputable insurers, insurance with respect to its
Properties and business against such casualties and contingencies of such type
(including product liability, business interruption, larceny, embezzlement, or
other criminal misappropriation insurance) and in such amounts as is customary
for companies of established repute engaged in the same or similar business as
Borrowers.

                    10.1.9   Compliance with LC Documents. Comply, and cause
each of the other LC Obligors to comply, with each of the LC Documents.

                    10.1.10 Title Insurance Policy Endorsements. Furnish to
Agent, as soon as practicable, but in any event no later than June 13, 2006, in
respect of each parcel of the Real Estate owned by an Obligor subject to a
Mortgage an amendment to which is required by Section 7.2, an endorsement to the
title policy to be dated the date of recording of each amendment to each
Mortgage delivered in accordance with Section 7.2. Each such endorsement shall
(i) ensure that each Mortgage as amended insured thereby creates a valid first
Lien on such parcel free and clear of all defects and encumbrances, except
Permitted Liens; and (ii) name Agent as the insured thereunder. Borrowers shall
give Agent evidence reasonably satisfactory to Agent that all premiums in
respect of each such endorsement, and all charges for mortgage recording taxes,
if any, have been paid.

                    10.1.11 Post-Closing Covenants.

 

 

 

            (a)         On or before May 1, 2006, Borrowers shall deliver to
Agent, and Agent shall have received and found satisfactory, good standing
certificates for each Obligor, issued by the Secretary of State or other
Governmental Authority of each jurisdiction where the conduct of such Obligor’s
business activities or ownership of its Property necessitates qualification.

 

 

 

            (b)        Borrowers acknowledge that Agent will obtain after the
Closing Date, at Borrower’s expense, an appraisal or an update to existing
appraisals reflecting then current values of trademarks and other Intellectual
Property of Borrowers and the Guarantors, and Borrowers agree to, and to cause
the Guarantor to, cooperate with Agent and the appraisers in such appraisal.

          10.2.    Negative Covenants. For so long as there are any Revolver
Commitments outstanding and thereafter until payment in full of the Obligations
(except for contingent obligations of Borrowers under indemnifications that
survive termination of the Revolver Commitments), each Borrower covenants that,
unless the Required Lenders have first consented thereto in writing, it shall
not and shall not permit any of its Subsidiaries to:

                    10.2.1   Fundamental Changes. Merge, reorganize, consolidate
or amalgamate with any Person, or liquidate, wind up its affairs or dissolve
itself, or sell all or substantially all of its assets or business, in each case
whether in a single transaction or a series of related transactions, except (i)
any Subsidiary of a Borrower may be merged or consolidated with or into such
Borrower (provided that such Borrower shall be the continuing or surviving
corporation and, after giving effect to any such merger or consolidation, such
Borrower shall be in compliance with all of the other terms of this Agreement)
or into any one or more Wholly Owned Subsidiaries of such Borrower which are
Guarantors (provided that the Wholly Owned Subsidiary or Wholly Owned
Subsidiaries shall be the continuing or surviving corporation), and Factors may
be merged with and into Remington (provided that Remington shall be the
surviving corporation and after giving effect to such merger Remington shall be
in compliance with all of the other terms of this Agreement); (ii) any
Subsidiary (other than Factors) may sell, lease, transfer or

-82-

--------------------------------------------------------------------------------




otherwise dispose of any or all of its assets or business (upon voluntary
liquidation or otherwise) to a Borrower or any Wholly Owned Subsidiary of such
Borrower that is a Guarantor, and Factors may sell, transfer or otherwise
dispose of all of its assets and business to Remington (upon voluntary
liquidation or otherwise); (iii) any Foreign Subsidiary of a Borrower may be
merged or consolidated with or into any one or more Wholly Owned Foreign
Subsidiary of such Borrower and any Foreign Subsidiary of such Borrower may
sell, lease, transfer or otherwise dispose of any or all of its assets or
business (upon voluntary liquidation or otherwise) to any Wholly Owned Foreign
Subsidiary; and (iv) in the case of any Subsidiary, as permitted by Section
10.2.9.

                    10.2.2   Loans. Make any loans or other advances of money to
any Person other than loans and advances of the types described in clauses (d),
(e), (f), (g), (h), (i), (l), (m), (n) (o) and (q) in the definition of
Restricted Investment.

                    10.2.3   Permitted Debt. Create, incur, assume, guarantee or
suffer to exist (A) in the case of Factors, any Debt other than the Obligations,
Debt owing to Remington pursuant to the Factoring Documents in connection with
the purchase by Factors from Remington of Accounts of Remington, subject in all
events to the Liens in favor of Agent, Debt arising from a guaranty of the New
Senior Notes or of Subordinated Debt of Remington that is permitted in Section
10.2.3(ii), and other Debt not to exceed $100,000 in the aggregate at any time
outstanding; (B) in the case of Brands, any Debt other than the Obligations,
Debt owing under License Agreements entered into by Brands, as licensor, in the
Ordinary Course of Business, Debt arising from a guaranty of the New Senior
Notes or of Subordinated Debt of Remington that is permitted by Section
10.2.3(ii) and other Debt not to exceed $100,000 at any time outstanding; and
(C) in the case of Remington and any Subsidiary of Remington other than Factors
and Brands, any Indebtedness other than Debt evidenced by the New Senior Notes
and the following Indebtedness:

 

 

 

 

 

(i)     the Obligations;

 

 

 

 

                     (ii)    Subordinated Debt existing on the Closing Date and
Subordinated Debt incurred after the Closing Date to the extent that, after
giving effect thereto, no Default or Event of Default exists;

 

 

 

 

 

(iii)   Debt arising under Hedging Agreements permitted by this Agreement;

 

 

 

 

 

(iv)    Purchase Money Debt to the extent that it is Permitted Purchase Money
Debt;

 

 

 

 

                      (v)    Debt for Money Borrowed by Remington (other than
the Obligations, Permitted Purchase Money Debt, Debt evidenced by the New Senior
Notes and Subordinated Debt permitted by this Agreement), but only to the extent
that such Debt is outstanding on the date of this Agreement and is not to be
satisfied on or about the Closing Date from the proceeds of the initial Revolver
Loans hereunder;

 

 

 

 

                      (vi)   Debt arising from guaranties in connection with up
to an aggregate principal amount of $5,000,000 of Debt outstanding at any time
incurred by directors, officers, employees, managers or consultants of or to
Holding or Remington in connection with any Management Subscription Agreement,
and any refinancings, refundings, extensions or renewals thereof;

-83-

--------------------------------------------------------------------------------




 

 

 

 

                  (vii)     Debt in respect of loans made by either Borrower or
any Subsidiary to either Borrower or any Subsidiary to the extent that such
loans do not constitute Restricted Investments;

 

 

 

 

                  (viii)    Debt assumed or incurred in connection with
Acquisitions to the extent permitted pursuant to Section 10.2.13;

 

 

 

 

                  (ix)      any renewal or refinancing of Debt for Money
Borrowed that is otherwise permitted to be incurred or to exist by any of the
foregoing provisions of this Section 10.2.3, provided that such refinancing is
in an aggregate principal amount that does not exceed the aggregate principal
amount of the Debt plus interest and premiums being renewed or refinanced, the
refinancing Debt has a later or equal final maturity and a longer or equal
weighted average life than the Debt being renewed or refinanced, the refinancing
Debt does not bear a rate of interest that exceeds a market rate (as determined
in good faith by a Senior Officer) as of the date of such renewal or
refinancing, the refinancing Debt is subordinated to the same extent as the Debt
for Money Borrowed to the extent that such Debt for Money Borrowed is itself
subordinate to the Obligations, the covenants contained in any instrument or
agreement relating to the refinancing Debt are no less favorable to Borrowers
(as determined in good faith by a Senior Officer) than those relating to the
Debt being renewed or refinanced, and at the time of and after giving effect to
such renewal or refinancing, no Default or Event of Default shall exist; and

 

 

 

 

                  (x)       Indebtedness not included in any of the foregoing
provisions of this Section 10.2.3 which is not secured by a Lien and does not
exceed at any time, in the aggregate, the sum of $10,000,000.

None of the provisions of this Section 10.2.3 that authorize any Obligor to
incur any Debt shall be deemed to override, modify or waive any of the
provisions of Section 10.3, which shall constitute an independent and separate
covenant and obligation of each Borrower.

                    10.2.4   Affiliate Transactions. Enter into, or be a party
to any transaction with any Affiliate or stockholder, except:

 

 

 

 

             (i)     the transactions expressly permitted by the Credit
Documents, including Sections 10.2.3(vi), 10.2.7 and 10.2.12 hereof;

 

 

 

 

 

             (ii)    payment of customary directors’ fees and indemnities;

 

 

 

 

 

             (iii)   transactions with Affiliates that were consummated prior to
the date hereof and have been disclosed to Agent prior to the Closing Date;

 

 

 

 

 

             (iv)   loans and advances to Affiliates and officers and directors
of Affiliates that are expressly permitted by Section 10.2.2 hereof;

 

 

 

 

 

             (v)    agreements with CD&R and BRS for the rendering of management
consulting or financial advisory services to either or both Borrowers for
compensation not to exceed as to both Borrowers and their Subsidiaries
$1,000,000 in the aggregate in any Fiscal Year, plus reasonable out-of-pocket
expenses provided that no such compensation shall be paid at a time when a
Default or Event of Default exists or if a Default or Event of Default would
occur as a result of the payment thereof;

 

-84-

--------------------------------------------------------------------------------




 

 

 

             (vi)   entering into or performing any consulting, management or
employment agreements or other compensation arrangements with (A) an officer or
employee of a Borrower, Holding or any of their respective Subsidiaries that
provides for annual aggregate base compensation less than or equal to $750,000
for each such officer or employee or (B) a director of a Borrower, Holding or
any of their respective Subsidiaries that provides for annual aggregate
compensation less than or equal to $50,000 plus expenses for each such director
in such capacity;

 

 

 

             (vii)  entering into, making payments pursuant to and otherwise
performing an indemnification and contribution agreement in favor of CD&R, C&D
Fund IV, BRS, BRS Fund II, the Affiliates thereof and each person who becomes a
director, officer or employee of Holding, Remington or any of their respective
Subsidiaries, in respect of liabilities (A) arising under the Securities Act of
1933, as amended, the Securities Exchange Act of 1934, as amended, and any other
applicable securities laws or otherwise, in connection with any offering of
securities by Holding, Remington or any of their respective Subsidiaries, (B)
incurred to third parties for any action or failure to act of Borrowers or any
of their respective Subsidiaries, predecessors or successors, (C) arising out of
the performance by CD&R or BRS of management consulting or financial advisory
services provided to Holding, Remington or any of their respective Subsidiaries,
(D) arising out of the fact that any indemnitee was or is a director, officer or
employee of Holding, Remington or any of their respective Subsidiaries, or is or
was serving at the request of any such corporation as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust or
enterprise or (E) to the fullest extent permitted by Delaware or other
applicable state law, out of any breach or alleged breach by such indemnitee of
his or her fiduciary duty as a director or officer of Holding, Remington or any
of their respective Subsidiaries;

 

 

 

             (viii) other transactions that are (A) permitted by the Credit
Documents, and (B) entail terms no less favorable to such Borrower or such
Subsidiary, as the case may be, than would obtain in a comparable arm’s length
transaction with a Person which is not an Affiliate. For purposes of this
Section 10.2.4(viii), (i) any transaction with any Affiliate shall be deemed to
have satisfied the standard set forth in clause (B) of the first sentence hereof
if (x) such transaction is approved by a majority of the Disinterested Directors
of the Board of Directors of Remington or the applicable Subsidiary, or (y) in
the event that at the time of any such transaction, there are no Disinterested
Directors serving on the Board of Directors of Remington or such Subsidiary,
such transaction shall be stated to be fair to Remington or such Subsidiary from
a financial point of view, or otherwise approved, by a nationally recognized
investment banking firm or other expert with expertise in appraising the terms
and conditions of the type of transaction for which approval is required.
“Disinterested Director” shall mean, with respect to any Person and transaction,
a member of the Board of Directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

                   10.2.5   Limitation on Liens. Create or suffer to exist any
Lien upon any of its Property, income or profits, whether now owned or hereafter
acquired, except the following (collectively, “Permitted Liens”):

 

 

 

(i)     Liens at any time granted in favor of Agent;

-85-

--------------------------------------------------------------------------------




 

 

 

 

              (ii)    Liens for Taxes (excluding any Lien imposed pursuant to
any of the provisions of ERISA) not yet due and payable or being Properly
Contested;

 

 

 

 

              (iii)   Liens arising in the Ordinary Course of Business of a
Borrower or any of its Subsidiaries’ business by operation of law (such as
materialmen’s, mechanic’s, warehousemen’s, carrier’s, landlord’s and other
similar nonconsensual Liens), but only if payment in respect of any such Lien is
not at the time required or the Debt secured by any such Lien is being Properly
Contested and such Liens do not materially detract from the value of the
Property of such Borrower or such Subsidiary and do not materially impair the
use thereof in the operation of such Borrower’s or such Subsidiary’s business;

 

 

 

 

              (iv)   Purchase Money Liens granted by Remington or any of its
Subsidiaries other than Factors and Brands, to the extent securing Permitted
Purchase Money Debt of Remington or any of its Subsidiaries other than Factors
or Brands;

 

 

 

 

              (v)    Liens arising by virtue of the rendition, entry or issuance
against Remington or any of its Subsidiaries other than Factors or Brands, or
any Property of Remington or any of its Subsidiaries other than Factors or
Brands, of any judgment, writ, order, or decree for so long as the Debt secured
by any such Lien and the Lien itself are being Properly Contested and such Lien
is at all times junior in priority to any Liens in favor of Agent;

 

 

 

 

              (vi)   Liens incurred or deposits made by Remington in the
Ordinary Course of Business to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Money Borrowed), statutory
obligations, bonds and other similar obligations or arising as a result of
progress payments under government contracts, provided that, to the extent any
such Liens attach to any of the Collateral, such Liens are at all times
subordinate and junior in priority to the Liens upon the Collateral in favor of
Agent;

 

 

 

 

              (vii)  easements, rights-of-way, restrictions (including zoning
restrictions), covenants, matters of plat, minor defects or irregularities in
title, or other agreements of record and other similar charges or encumbrances
on Real Estate of an Obligor that do not interfere, in any material respect,
with the ordinary conduct of the business of such Obligor and all Liens
disclosed on title commitments with respect to Real Estate to the extent that
such commitments are acceptable to, and accepted by, Agent;

 

 

 

 

              (viii) Liens arising from pledges or deposits made in the Ordinary
Course of Business of an Obligor (other than Factors or Brands) to secure
payment of worker’s compensation insurance, unemployment insurance, pensions or
Social Security programs;

 

 

 

 

              (ix)   Liens arising by virtue of Applicable Law relating to
banker’s liens, rights of setoff or similar rights as to deposit accounts or
other funds maintained with depository institutions;

 

 

 

 

              (x)    Liens granted by Remington in favor of Factors with respect
to Accounts acquired by Factors pursuant to the Factoring Documents provided
that the interest of Factors in all such acquired Accounts shall be subject and
subordinate to Agent’s Liens therein;

 

 

 

 

              (xi)   Liens imposed under Environmental Laws, but only if and to
the extent that the Debt secured by any such Environmental Lien is being
Properly Contested, Borrowers are not otherwise in default of their duties or
covenants in Section 10.4 and the existence of any

-86-

--------------------------------------------------------------------------------




 

 

 

such Liens does not materially impair the ability of any Obligor to use the
Property subject to such Lien in the Ordinary Course of Business;

 

 

 

 

              (xii)   Liens existing on Property (other than Inventory or
Accounts) at the time of the acquisition thereof by Remington or a Subsidiary
which do not materially interfere with the use of the Property subject thereto
or extend to or cover any Property of Remington or such Subsidiary other than
the Property being acquired;

 

 

 

              (xiii)   such other Liens as Required Lenders in their sole
discretion may hereafter approve in writing; and

 

 

 

              (xiv)   Liens, if any, shown on Schedule 10.2.5.

               10.2.6   Subordinated Debt. Make or agree to any amendment to any
document or instrument pertaining to the subordination, terms of payment or
required prepayments of any Subordinated Debt, give any notice of optional
redemption or optional prepayment or offer to repurchase under any such document
or instrument, or directly or indirectly make any payment of principal or
interest on or in redemption, retirement or repurchase of any Subordinated Debt
if the payment thereof would violate any agreement in favor of the Lender Group
with respect to the right of the holder of such Subordinated Debt to be paid or
the payment is made prior to, or in an amount greater than that required to pay
any amount due on, a scheduled date for the payment of principal or interest in
respect of such Subordinated Debt.

               10.2.7   Restricted Payments. Declare or make any Restricted
Payments other than:

 

 

 

     (a)         Upstream Payments;

 

 

 

     (b)         Restricted Payments in an amount sufficient to fund the
reasonable operating expenses of Holding that arise in the Ordinary Course of
Business and the tax obligations of Holding (including franchise taxes) to the
extent related to (A) Borrowers’ operations and not paid directly by a Borrower
as part of the payment of the consolidated tax obligations of Borrowers, Holding
and their Affiliates, or (B) Restricted Payments received by Holding, provided
that the aggregate amount of cash Distributions made under this clause (b) does
not exceed $100,000 in any Fiscal Year;

 

 

 

     (c)         Restricted Payments in an amount sufficient to allow Holding to
repurchase shares of its capital stock or rights, options or units in respect
thereof from any Management Investors (or any of their respective heirs,
successors, assigns, legal representatives or estates), or as otherwise
contemplated by any Management Subscription Agreements, for an aggregate
purchase price not to exceed $750,000 from and after the Closing Date; provided
that such amount shall be increased by an amount equal to the cash proceeds to
Holding of any resales or new issuances of shares and options to any Management
Investors, at any time after the initial issuances to any Management Investors,
together with the aggregate amount of deferred compensation owed by Holding or
any of its Subsidiaries to any Management Investor that shall thereafter have
been cancelled, waived or exchanged at any time after the initial issuances to
any thereof in connection with the grant to such Management Investor of the
right to receive or acquire shares of capital stock of Holding, in each case
which has been reported to Agent in writing by Remington;

 

 

 

     (d)         Restricted Payments for the purpose of purchasing New Senior
Notes in an

-87-

--------------------------------------------------------------------------------




 

 

 

 

aggregate amount not to exceed $5,000,000, so long as at the time of each such
Restricted Payment, and after giving effect thereto, each of the Restricted
Payment Conditions (other than the condition set forth in clause (ii) of the
definition thereof) is satisfied;

 

 

 

     (e)     during the Availability Test Period, cash Distributions to Holding
in an amount sufficient for Holding to pay the accrued and unpaid interest on
the $20,000,000 Senior Note A Due 2011 and the $12,891,480.11 Senior Note B Due
2012, each dated February 12, 2003, and each made by Holding payable to C&D Fund
IV, in accordance with their terms in effect on the date of issuance thereof, so
long as at the time of each such Restricted Payment, and after giving effect
thereto, both the Minimum Availability Condition and each of the Restricted
Payment Conditions are satisfied; and

 

 

 

     (f)     at any time other than during the Availability Test Period,
Restricted Payments, so long as at the time of each such Restricted Payment, and
after giving effect thereto, each of the Restricted Payment Conditions is
satisfied.

 

 

 

As used herein “Restricted Payment Conditions” shall mean each of the following
conditions, all of which must be satisfied before any Restricted Payment under
Section 10.2.7(e) or (f) may be made:

 

 

 

 

 

          (i)     no Default or Event of Default exists at the time of or after
giving effect to any such Restricted Payment and, after giving effect to the
Restricted Payment, no Event of Default under Section 10.3 is projected to occur
as shown in the then current Projections;

 

 

 

 

 

          (ii)    Borrowers give to Agent not less than 10 Business Days prior
written notice of Remington’s intent to make any such Restricted Payment, the
amount thereof and the proposed date of the Restricted Payment (which shall in
any event not be more than 30 days after the date on which such notice is given
to Agent);

 

 

 

 

 

          (iii)   after giving effect to such Restricted Payment, Borrowers will
have total Availability of not less than $12,500,000 and calculated from
Borrowers’ then current Projections, Borrowers will have total Availability of
not less than $12,500,000 at any time during the 12-month period immediately
following the month in which such Restricted Payment is to be paid;

 

 

 

 

 

          (iv)   the Restricted Payment is not violative of any Applicable Law
relating to Restricted Payments generally;

 

 

 

 

 

          (v)    if the aggregate amount of all cash Restricted Payments paid
during the 12-month period prior to the date of payment of the proposed
Restricted Payment when added to the proposed Restricted Payment exceeds
$10,000,000, Borrowers provide Agent with a Solvency Certificate certifying that
each Obligor is Solvent and will remain Solvent after payment of the proposed
Restricted Payment; and

 

 

 

 

 

          (vi)   the amount of the Restricted Payment, when added to the
aggregate amount of all other Restricted Payments after October 1, 2002 (other
than Restricted Payments pursuant to Section 10.2.7(d)), does not exceed the

-88-

--------------------------------------------------------------------------------




 

 

 

 

 

sum of (A) 50% of the aggregate amount of Consolidated Net Income of Borrowers
accrued on a cumulative basis during the period commencing during the period
October 1, 2002, and ending on the last day of the Fiscal Quarter ending prior
to the date of the Restricted Payment for which Agent has received the financial
statements required pursuant to Section 10.1.3(ii), plus (B) $5,000,000.

               10.2.8  Capital Expenditures. Make Capital Expenditures
(including expenditures by way of capitalized leases but excluding (i) any
reinvestments of Net Disposition Proceeds (or amounts equal thereto) during the
term of this Agreement received with respect to any disposition of Equipment
which reinvestments are made in accordance with Section 8.2.3, (ii) any
reinvestments of proceeds of insurance (or amounts equal thereto) which are made
in accordance with Section 8.1.2 and (iii) any Permitted Acquisition, which in
the aggregate, as to Borrowers and their Subsidiaries, exceed $12,500,000 during
any Fiscal Year; provided that (a) any Capital Expenditures permitted to be made
during any Fiscal Year and not made during such Fiscal Year (excluding Capital
Expenditures permitted to be carried forward from a prior Fiscal Year) may be
carried over and expended during the next succeeding Fiscal Year (any such
amount to be certified to Agent in the Compliance Certificate delivered for the
last Fiscal Quarter of such Fiscal Year), and (b) Capital Expenditures made
during any Fiscal Year shall be first deemed made in respect of amounts carried
over from the prior Fiscal Year and then deemed in respect of amounts permitted
for such Fiscal Year.

               10.2.9  Disposition of Assets. Sell, assign, lease, consign or
otherwise dispose of any of its Properties (including any Equity Interests) or
any interest therein, including any disposition of Property as part of a sale
and leaseback transaction, to or in favor of any Person, except (i) sales of
Inventory by Remington or any Subsidiary (other than Brands or Factors) in the
Ordinary Course of Business of Remington or such Subsidiary unless an Event of
Default exists hereunder and Agent in writing has demanded surrender of
possession of such Inventory or otherwise required that no further disposition
of such Inventory be made, (ii) dispositions of Equipment to the extent
authorized by Section 8.4.2 hereof, (iii) a transfer of Property by a Subsidiary
of a Borrower to such Borrower or to another Wholly-Owned Subsidiary that is a
Guarantor or by a Foreign Subsidiary to another Foreign Subsidiary of such
Borrower (except that neither Brands nor Factors shall sell or otherwise
transfer any of their assets to a Person other than Remington), (iv) the
abandonment or other disposition of patents, trademarks or other Intellectual
Property that are, in the reasonable judgment of Borrowers no longer
economically practicable to maintain or useful in the conduct of the business of
Borrowers or any of their Subsidiaries, (v) other dispositions expressly
permitted by other provisions of the Credit Documents, (vi) other dispositions
by Remington of any Property (other than Equity Interests in Brands and Factors
and any rights of Remington under License Agreements) provided that the fair
market value of all such Properties disposed of by Remington in any Fiscal Year
does not exceed, in aggregate, $2,500,000, and provided that, at the time of
each such disposition and after giving effect thereto, no Event of Default or
Out-of-Formula Condition exists, (vii) sales of Accounts by Remington to Factors
pursuant to the Factoring Documents and (viii) licenses of Intellectual Property
by Brands to Remington.

               10.2.10 Equity Interests of Subsidiaries. Permit any of its
Subsidiaries to issue any additional Equity Interests except director’s
qualifying shares unless such Equity Interests, if and to the extent required by
the Security Documents, are pledged to the Agent as collateral security for the
Obligations.

               10.2.11 Bill-and-Hold Sales, Etc. Make a sale to any customer on
a bill-and-hold, guaranteed sale, sale and return, sale on approval or
consignment basis, or any sale on a repurchase or return basis.

-89-

--------------------------------------------------------------------------------




               10.2.12 Restricted Investments. Make or have any Restricted
Investment.

               10.2.13 Acquisitions. Make any Acquisition other than a Permitted
Acquisition. As used herein, the term “Acquisition” shall mean any transaction,
or any series of transactions, by which a Borrower or any of its Subsidiaries
directly or indirectly (a) acquires any ongoing business unit or all or
substantially all of the assets of any Person, whether through the purchase of
assets, merger or otherwise, (b) acquires (in one transaction or as the most
recent transaction in a series of transactions) control of at least a majority
in ordinary voting power of the securities of a corporation which have ordinary
voting power for the election of directors or (c) acquires control of 50% or
more ownership interest in any partnership or joint venture. As used herein, the
term “Permitted Acquisition” shall mean any Acquisition by Remington or any of
its Subsidiaries (other than Factors or Brands) in which each of the following
conditions is satisfied: (1) the business of the Person that is the subject of
Acquisition is related or substantially similar to the business of Remington and
its Subsidiaries on the date hereof; (2) immediately before and after giving
effect to such Acquisition, no Default or Event of Default shall have occurred
and be continuing or would result therefrom, Borrowers shall have Projected
Availability of not less than $12,500,000 and each Borrower shall be Solvent;
(3) the aggregate consideration (other than common stock and warrants or options
to acquire common stock) paid by Borrowers and/or any of their Subsidiaries
(including the assumption of any Debt) in connection with all such acquisitions
from and after the Closing Date does not exceed $7,500,000; (4) in the case of
an Acquisition of all or substantially all of the assets of a Person, there will
be no Liens on any of such assets after the Acquisition other than Permitted
Liens; (5) at least 5 Domestic Business Days before the Acquisition, Borrowers
shall have delivered to Agent (i) a Compliance Certificate for the period of 4
full Fiscal Quarters immediately preceding such Acquisition (prepared in good
faith and in a manner and using such methodology that is consistent with the
most recent financial statements delivered to Agent pursuant to this Agreement)
giving pro forma effect to the consummation of such Acquisition and evidencing
compliance with the covenants contained in Section 10.3 hereof, and (ii) a
certificate from the chief financial officer of Borrowers and related
projections which demonstrate to the satisfaction of Agent that Borrowers shall
remain in pro-forma compliance with all financial covenants set forth in Section
10.3 of this Agreement and, during the Availability Test Period, shall satisfy
the Minimum Availability Condition after giving pro forma effect to the
consummation of such Acquisition; (6) Agent shall have received copies of (i)
the definitive documents, (ii) lien search reports, title insurance commitments
and environmental assessments, if any, obtained by or provided to Borrowers,
(iii) historical financial statements of the Person to be acquired, including
the audited financial statements for such Person’s most recently completed
fiscal year, certified by its independent certified public accountants, if any,
and (iv) all other financial information, and such other documents and
information of the Person to be acquired, including related due diligence
documents, as Agent may reasonably request; (7) Agent contemporaneously with the
closing of such Acquisition shall have received (i) such documents and
instruments as may be necessary to grant or confirm to Agent a first priority
perfected Lien on and security interest in all of the assets so acquired, and
(ii) if a Person is acquired and not merged into a Borrower and such Person
becomes a Subsidiary other than a Foreign Subsidiary, a guaranty of the
Obligations and a security agreement (together with applicable UCC-1 financing
statements) executed by such Person, together with such other collateral
documents and opinions of counsel relating to the validity, legality and
enforceability of the legal documentation described in clauses (i) and (ii) of
this subsection and the creation of a perfected Lien on such assets or Equity
Interests as may be reasonably requested by Agent; and (8) if so requested by
Agent (and Agent shall make such request at the direction of the Required
Lenders), in the case of any Acquisition of Equity Interests, such Equity
Interests shall promptly be pledged to Agent as security for the payment of the
Obligations pursuant to documentation acceptable to Agent; provided, however,
only sixty-five percent (65%) of the Equity Interests of any Foreign Subsidiary
shall be so pledged. If such assets consist of Inventory acquired by Remington
or Accounts acquired by a Borrower that are to be included in the Borrowing Base
simultaneously with the consummation of the Permitted Acquisition, Agent’s
examiners

-90-

--------------------------------------------------------------------------------




shall have completed a field exam and audit of the Person to be acquired, in
scope and with results reasonably acceptable to Agent, or if such field exam and
audit are not conducted prior to the consummation of such Permitted Acquisition,
then any Accounts or Inventory of such Person to be acquired shall not be
included in the Borrowing Base and shall be ineligible for borrowing purposes
until such exam and audit are conducted in scope and with results reasonably
acceptable to Agent.

                    10.2.14 Anti-Terrorism Laws. Conduct any business or engage
in any transaction or dealing with any Blocked Person, including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person; deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to Executive Order
No. 13224; or engage in on conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in Executive Order No. 13224 or the USA Patriot
Act.

                    10.2.15 Tax Consolidation. File or consent to the filing of
any consolidated income tax return with any Person other than Holding, a
Borrower and any Subsidiary thereof.

                    10.2.16 Fiscal Year. Establish a fiscal year different from
the Fiscal Year.

                    10.2.17 Organization Documents. Amend, modify or otherwise
change any of the terms or provisions in any of its Organization Documents as in
effect on January 24, 2003, except for changes that do not affect in any way a
Borrower’s or any of its Subsidiaries’ rights and obligations to enter into and
perform the Credit Documents to which it is a party and to pay all of the
Obligations and that do not otherwise have a Material Adverse Effect.

                    10.2.18 Conduct of Business. Engage in any business other
than the business engaged in by it on the Closing Date and any business or
activities which are substantially similar, related or incidental thereto.

                    10.2.19 Subsidiaries. Divest itself of any material assets
by transferring them to a Subsidiary except as expressly permitted elsewhere in
this Agreement, or create or acquire any new Subsidiary after the Closing Date
unless: (A) if such new Subsidiary is a Domestic Subsidiary, it is a Wholly
Owned Subsidiary of a Borrower and/or another Wholly Owned Subsidiary of such
Borrower and, if so requested by Agent (in its sole discretion or at the
direction of the Required Lenders), such Borrower causes such new Subsidiary to
become a Subsidiary Guarantor and a party to the Subsidiary Guaranty, the
Contribution Agreement, and each Security Document that is relevant to the type
of asset held by such new Subsidiary and sufficient to grant or convey to Agent
for the benefit of the Lender Group a first priority Lien upon the assets of
such new Guarantor; and (B) if such new Subsidiary is a Foreign Subsidiary owned
by a Borrower or a Domestic Subsidiary, such Borrower causes the owner of the
Equity Interests of such Foreign Subsidiary (whether such owner is a Borrower or
a Subsidiary) to grant to Agent a first priority Lien upon 65% of the Equity
Interests in such Foreign Subsidiary pursuant to documentation satisfactory to
Agent for the benefit of the Lender Group, together, in each case, to the extent
required by Agent, with such favorable opinions of legal counsel for such
Borrower or Subsidiary relating to the validity, legality and enforceability of
the legal documentation described in clauses (A) and (B) of this Section
10.2.19.

                    10.2.20 Restrictions on Upstream Payments. Create or suffer
to exist any encumbrance or restriction on the ability of a Subsidiary to make
any Upstream Payment, except for encumbrances or restrictions (i) pursuant to
the Credit Documents and the New Senior Notes Indenture and (ii) existing under
Applicable Law.

-91-

--------------------------------------------------------------------------------




                    10.2.21 Hedging Agreements. Enter into or maintain any
Hedging Agreement other than (i) interest rate and commodity agreements in
existence on the Closing Date and described on Schedule 10.2.21, (ii) interest
rate agreements entered into for the purpose of hedging against interest rate
fluctuations with respect to variable rate Debt of a Borrower or any of its
Subsidiaries, and (iii) Hedging Agreements relating to the purchase of
commodities used in the Ordinary Course of Business of Remington and its
Subsidiaries.

                    10.2.22 Factoring Documents. Amend, modify or restate any of
the Factoring Documents in a manner that impairs the Agent’s security interest
in the assigned Accounts or otherwise negatively affects Agent or Lenders, in
each case as determined by Agent in the exercise of its reasonable judgment;
provided, that termination of the Factoring Documents and/or of any other
arrangements involving the sale or assignment by Remington of Accounts of
Remington to Factors, in each case in connection with the merger of Factors with
or into Remington in a transaction in which Remington is the surviving entity,
or the liquidation or any other dissolution of Factors in compliance with the
terms of this Agreement, shall not be prohibited by this Section 10.2.22.

                    10.2.23 Licenses of Intellectual Property. Enter into, as
licensor, any license of Intellectual Property owned by an Obligor if such
license (i) would materially restrict or impair the ability of any Obligor to
conduct, or to continue to conduct, its business in substantially the manner
conducted on the Closing Date, (ii) would require the consent or approval of
such licensee in order for Agent to foreclose upon, market and sell, after an
Event of Default, any Inventory forming part of the Collateral, or (iii) would
materially and adversely affect the value of any such Intellectual Property as
collateral security for the Obligations.

          10.3.  Specific Financial Covenants. For so long as there are any
Revolver Commitments outstanding and thereafter until payment in full of the
Obligations (except for contingent obligations of Borrowers under
indemnifications that survive termination of the Revolver Commitments), each
Borrower covenants that, unless otherwise consented to by the Required Lenders
in writing, it shall:

                    10.3.1 Consolidated Fixed Charge Coverage Ratio. At any time
that the Minimum Availability Condition is not satisfied, have maintained a
Consolidated Fixed Charge Coverage Ratio for the Most Recent Covenant Test
Period of not less than 1.1 to 1.0. Upon the occurrence of the Availability Test
Period Termination Date, Borrowers’ compliance with this financial covenant
shall be determined as set forth in Section 10.3.3.

                    10.3.2 Minimum Consolidated EBITDA. During the Availability
Test Period, maintain a Consolidated EBITDA of not less than the amount set
forth below as of the last day of the Most Recent Covenant Test Period ending on
the date set forth opposite such amount:

 

 

 

4 Fiscal Quarters Ending

 

Minimum Amount

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

December 31, 2005

 

$31,000,000

March 31, 2006

 

$29,000,000

June 30, 2006

 

$28,500,000

September 30, 2006

 

$32,500,000

December 31, 2006

 

$34,000,000

March 31, 2007

 

$32,000,000

June 30, 2007

 

$32,000,000

September 30, 2007

 

$32,000,000

December 31, 2007

 

$36,000,000

March 31, 2008

 

$34,000,000

June 30, 2008

 

$34,000,000

September 30, 2008

 

$34,000,000

December 31, 2008

 

$38,000,000

-92-

--------------------------------------------------------------------------------




                    10.3.3 Termination of Availability Test Period; Compliance
with Financial Covenants Thereafter. The Availability Test Period shall
terminate on the sooner to occur of (i) the date on which written notice is
received by Agent from Borrowers, in which notice Borrowers state their election
to terminate the Availability Test Period, or (ii) March 31, 2009 (the
“Availability Test Period Termination Date”). After the occurrence of the
Availability Test Period Termination Date, Borrowers’ compliance with the
financial covenants set forth in Sections 10.3.1 and 10.3.2 shall be determined
as follows:

 

 

 

          (A)     for the Most Recent Covenant Test Period prior to the
Availability Test Period Termination Date, Borrowers shall have maintained a
Consolidated Fixed Charge Coverage Ratio of at least 1.1 to 1.0; and

 

 

 

          (B)     on and at all times after the Availability Test Period
Termination Date, Borrowers shall maintain a Consolidated Fixed Charge Coverage
Ratio for the 4 consecutive Fiscal Quarters ending on the last day of each
Fiscal Quarter of at least 1.1 to 1.0.

          10.4.  Environmental Covenants. For so long as there are any Revolver
Commitments outstanding and thereafter until payment in full of the Obligations
(except for contingent Obligations of Borrowers under indemnifications that
survive termination of the Revolver Commitments), each Borrower covenants that,
unless the Required Lenders have otherwise consented thereto in writing, it
shall and shall cause all of its Subsidiaries to:

                    10.4.1. ensure that all activities at all of the Real Estate
to be conducted in material compliance with all applicable Environmental Laws,
except to the extent that any such noncompliance could not reasonably be
expected to have a Material Adverse Effect and does not result in the imposition
of any Lien on any such Real Estate that is not a Permitted Lien.

                    10.4.2. provide Agent with (i) copies of all Environmental
Notices and all other correspondence, notices of violation, summons, orders,
complaints or other documents received by such Borrower, its lessees,
sublessees, occupants or assigns, pertaining to compliance with any
Environmental Laws; (ii) copies of all reports of previous environmental
investigations undertaken at any of the Real Estate, which such Borrower has or
knows of and can obtain possession; and (iii) any other environmental
information, including copies of Environmental Permits or other licenses,
certificates and permits required by the Environmental Laws that Agent may
reasonably request.

                    10.4.3. not generate, manufacture, refine, transport,
transfer, produce, store, use, process, treat, dispose of, handle, or in any
manner deal with, any Regulated Substances on any part of any of the Real
Estate, nor permit others to engage in any such activity on the Real Estate,
except for (i) those Regulated Substances which are used or present in the
Ordinary Course of Business in compliance with all Environmental Laws and have
not been released into the environment in such a manner as to constitute
Contamination (except for releases which, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect and are promptly remediated), and
(ii) those Regulated Substances which are naturally occurring on the Real
Estate, but only in such naturally occurring form;

-93-

--------------------------------------------------------------------------------




                    10.4.5. not cause or permit, as a result of any intentional
or unintentional act or omission on the part of such Borrower or any tenant,
subtenant, occupant or assigns, the presence of Regulated Substances or
Contamination on any of the Real Estate, except for (i) those Regulated
Substances which are used or present in the Ordinary Course of Business in
compliance with all Environmental Laws, are listed on Schedule 9.1.30 attached
hereto and have not been released into the environment in such a manner as to
constitute Contamination (except for releases which, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect and are promptly
remediated), and (ii) those Regulated Substances which are naturally occurring
on the Premises, but only in such naturally occurring form.

                    10.4.6. give notice and a full description to Agent promptly
upon such Borrower’s acquiring knowledge of each of the following: (i) any
enforcement, clean-up, removal or other regulatory action threatened, instituted
or completed by any Governmental Authority with respect to such Borrower or any
of the Real Estate; (ii) any material claim made or threatened by any third
party against such Borrower or any Real Estate relating to damage, contribution,
compensation, loss or injury resulting from any Regulated Substances or
Contamination; and (iii) the presence of any Contamination on, under, from or
affecting any of the Real Estate;

                    10.4.7. timely comply with any applicable Environmental Laws
requiring the removal, treatment, storage, processing, handling, transportation
or disposal of Regulated Substances or Contamination, provide Agent with
satisfactory evidence of such compliance;

                    10.4.8. conduct and complete, in accordance with applicable
Environmental Laws, all investigations, studies, sampling and testing, as well
as all remedial, removal and other actions necessary to clean up and remove all
Contamination on, under, from or affecting any of the Real Estate, to the extent
that the failure to do so could reasonably be expected to have a Material
Adverse Effect or result in the imposition of a Lien that is not a Permitted
Lien, unless such action is being undertaken by Sellers pursuant to Sellers’
indemnification obligations to Remington;

                    10.4.9. obtain and maintain Environmental Permits relating
to such Borrower, the Real Estate, or the operation of such Borrower’s business,
except to the extent that failure to obtain or maintain any such Environmental
Permits could not reasonably be expected to have a Material Adverse Effect;

                    10.4.10. permit Agent, at any time after notice to Borrowers
and in Agent’s sole discretion, to commission an investigation into the presence
of Regulated Substances or Contamination on, from or affecting any of the Real
Estate, or the compliance with Environmental Laws at, or relating to, any of the
Real Estate. Such an investigation performed by Agent shall be at Borrowers’
expense if the performance of the investigation is commenced (i) upon or after
the occurrence of a Default or an Event of Default; or (ii) because Agent has a
reasonable belief that an Obligor has violated any provision of any of the
Credit Documents (including any representation, warranty or covenant in this
Agreement). All other investigations performed by Agent shall be at Agent’s and
Lenders’ expense. In connection with any such investigation, each Borrower, its
tenants, subtenants, occupants and assigns, shall comply with all reasonable
requests for information made by Agent or its agents and each Borrower
represents and warrants that all responses to any such requests for information
will be correct and complete. Each Borrower covenants and agrees to provide
Agent and its consultants and advisors with rights of access to all areas of the
Real Estate and to permit Agent and its consultants and advisors to perform
testing (including any invasive testing) necessary or appropriate, in Agent’s
reasonable judgment, to perform such investigation. Each Borrower acknowledges
and agrees that neither Agent nor any Lender is under any duty to conduct any
such investigations of the Real Estate and any such investigations by Agent
shall be solely for the purposes of protecting Agent’s Liens upon the Real
Estate and preserving its rights under the Credit Documents. No site visit,
observation, or testing by Agent shall constitute a waiver of any

-94-

--------------------------------------------------------------------------------




Default or Event of Default or be characterized as a representation regarding
the presence or absence of Regulated Substances or Contamination at the Real
Estate. Neither Agent nor any Lender owes any duty of care to protect Borrowers
or any third party from the presence of Regulated Substances, Contamination or
any other adverse condition affecting the Real Estate nor shall Agent or any
Lender be obligated to disclose to Borrowers or any third party any report or
findings made in connection with any investigation done on behalf of Agent
unless required by Applicable Law;

                    10.4.11. promptly commence and perform any corrective work
required under Applicable Law to address any Environmental Damages (“Corrective
Work”), unless such Corrective Work is being performed by Sellers pursuant to
its indemnification obligations to Remington, after (i) a Borrower obtains
actual knowledge of any Contamination on, in, under, affecting, or migrating to
or from any of the Real Estate or any surrounding areas; or (ii) an event occurs
for which Agent can seek indemnification from a Borrower pursuant to Section
15.2;

                    10.4.12. provide to Agent written notification at least 5
Domestic Business Days prior to the commencement of any such Corrective Work,
and to give Agent periodic reports (no less frequently than quarterly), during
the performance of such Corrective Work, on such Borrower’s progress with
respect thereto, and to promptly give Agent such other information with respect
thereto as Agent shall reasonably request. Such written notice shall contain the
name of the person or entity performing such Corrective Work and shall be
accompanied by: (i) written evidence, satisfactory in form and content to Agent,
showing that such person or entity is fully insured against any and all injury
and damages caused by or resulting from the performance of such Corrective Work;
and (ii) copies of the plans for such Corrective Work, approved in writing by
the appropriate governmental authorities. Any Corrective Work conducted by a
Borrower shall be diligently performed and shall comply with all Environmental
Laws and all other applicable laws to correct, contain, clean up, treat, remove,
resolve, dispose of or minimize the impact of all Regulated Substances or
Contamination. Any failure by Agent or any Lender to object to any actions taken
by a Borrower shall not be construed to be an approval by Agent or any Lender of
such actions, and this Agreement shall not be construed as creating any
obligation for Agent or any Lender to initiate any contests or to perform or
review the Indemnitor’s or any other party’s performance of, any Corrective
Work, or disburse any funds for any contests or the performance of any
Corrective Work;

                    10.4.13. permit Agent, should it elect to do so, in addition
to the other remedies of Agent and Lenders in the Credit Documents, to perform
any Corrective Work and any other such actions as Agent, in its sole discretion,
shall deem necessary to repair and remedy any damage to the Real Estate caused
by Regulated Substances or Contamination or any such Corrective Work, if such
Corrective Work or actions are not being performed by Sellers pursuant to
Sellers’ indemnification obligations to Remington. In such event, all funds
expended by Agent or Lenders, or all of them, in connection with the performance
of any Corrective Work, including all attorneys’ fees, engineering fees,
consultant fees and similar charges, shall become a part of the Obligations and
shall be due and payable by the Borrowers on demand. Each disbursement made by
Agent or Lenders, or all of them, pursuant to this provision shall bear interest
at the lower of the Default Rate or the highest rate allowable under Applicable
Law from the date Borrower shall have received written notice that the funds
have been advanced by Agent or Lenders, or all of them, until paid in full; and

                    10.4.14. if any Claim is asserted against Agent or any
Lender with respect to Regulated Substances, Environmental Laws or
Contamination, agree that Agent and Lenders may (i) select the engineers, other
consultants and attorneys for Agent’s or any Lender’s defense or guidance, (ii)
determine the appropriate legal strategy for such defense, and (iii) compromise
or settle such claim, all in Agent’s and Lenders’ sole discretion, and agree
that Borrowers shall be liable to Agent and Lenders in

-95-

--------------------------------------------------------------------------------




accordance with the terms hereof for liabilities, costs and expenses incurred by
Agent and Lenders in this regard.

SECTION 11. CONDITIONS PRECEDENT

          11.1.  Conditions Precedent to Initial Credit Extensions.
Notwithstanding any other provision of this Agreement or any of the other Credit
Documents, and without affecting in any manner the rights of Agent and Lenders
under the other sections of this Agreement, Lenders shall not be required to
fund any Revolver Loan requested by Borrowers or to issue any Letter of Credit,
unless, on or before March 15, 2006, each of the following conditions has been
and continues to be satisfied:

                    11.1.1 Credit Documents. This Agreement shall have been duly
executed and delivered to Agent by each of the Obligors and each Lender. The
Borrowers shall have duly executed and delivered the Revolver Notes to the
Lenders in accordance with Section 2.14 and the Settlement Notes to Wachovia in
accordance with Section 4.1.3(ii).

                    11.1.2 Availability. Agent shall have determined, and
Lenders shall be satisfied, that, after giving effect to all transactions to be
concluded on the Closing Date, Availability is not less than $25,000,000.

                    11.1.3 Evidence of Perfection and Priority of Liens. Agent
shall have received confirmation that all UCC-1 financing statements and other
Security Documents required to be filed or recorded to perfect the Liens of
Agent in Collateral (excluding only Intellectual Property which is registered in
countries other than the United States) have been filed and evidence in form
satisfactory to Agent and Lenders that such Liens will constitute valid and
perfected security interests and Liens, and that there are no other Liens upon
Collateral except for Permitted Liens.

                    11.1.4 Organization Documents. Agent shall have received a
copy of the Organization Documents of each Obligor, and all amendments thereto,
certified by the Secretary of State or other appropriate officials of the
jurisdiction of each Obligor’s state of organization, or a certificate of each
Obligor’s secretary or assistant secretary confirming that there have been no
changes to such Organization Documents since January 24, 2003.

                    11.1.5 Good Standing Certificates. Agent shall have received
good standing certificates for each Obligor, issued by the Secretary of State or
other Governmental Authority of such Obligor’s jurisdiction of organization.

                    11.1.6 Insurance. Agent shall have received certified copies
of the casualty insurance policies of each Borrower with respect to Collateral
and business interruption insurance policies, together with loss payable
endorsements on Agent’s standard form of loss payee endorsement naming Agent as
loss payee with respect to each such policy and certified copies of each
Borrower’s liability insurance policies, including product liability policies,
together with endorsements naming Agent as an additional insured, all as
required by the Credit Documents.

                    11.1.7 No Material Adverse Change. No material adverse
change in the business, Properties, results of operations or financial condition
of either Remington, or of Borrowers and Guarantors and their respective
Subsidiaries, taken as a whole, shall have occurred since December 31, 2005, and
no material adverse change shall have occurred, in the quality, quantity or
value of Collateral shall have occurred since December 31, 2005.

-96-

--------------------------------------------------------------------------------




                    11.1.8 Fees and Expenses. Wachovia and each Lender shall
have received, in immediately available funds, all fees and reimbursement for
all expenses required to be paid by each Borrower to Wachovia and to each
Lender, in its capacity as a Lender or as Syndication Agent or Documentation
Agent, as applicable, on or prior to the Closing Date, including all fees
payable as set forth in the Fee Letters.

          11.2.  Conditions Precedent to All Revolver Loans. Notwithstanding any
other provision of this Agreement or any of the other Credit Documents, and
without affecting in any manner the rights of Agent and Lenders under the other
sections of this Agreement, Lenders shall not be required to make any Revolver
Loans or otherwise extend any credit to or for the benefit of Borrowers
hereunder, unless and until each of the following conditions has been and
continues to be satisfied:

                    11.2.1 No Defaults. No Default or Event of Default shall
exist at the time of, or would result from, the funding of such Revolver Loan or
other extension of credit.

                    11.2.2 Satisfaction of Conditions in Other Credit Documents.
Each of the conditions precedent set forth in any other Credit Document shall
have been and shall remain satisfied.

                    11.2.3 No Litigation. No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any court, governmental agency or legislative body to enjoin, restrain or
prohibit, or to obtain damages in respect of, or which is related to or arises
out of, this Agreement or any of the other Credit Documents or the consummation
of the transactions contemplated hereby or thereby.

                    11.2.4 No Material Adverse Effect. No event shall have
occurred and no condition shall exist which has or may be reasonably likely to
have a Material Adverse Effect.

                    11.2.5 Borrowing Base Certificate. Agent shall have received
most recent Borrowing Base Certificate required by the terms of this Agreement
or otherwise requested by Agent pursuant to the terms hereof.

          11.3.  Limited Waiver of Conditions Precedent. If, after the Closing
Date, Lenders shall make any Revolver Loans, issue any Letter of Credit or
otherwise extend any credit to Borrowers under this Agreement at a time when any
of the foregoing conditions precedent are not satisfied (regardless of whether
the failure of satisfaction of any such conditions precedent was known or
unknown to either of Agent or any Lender), the funding of such Revolver Loans
shall not operate as a waiver of the right of Agent and Lenders to insist upon
the satisfaction of all conditions precedent with respect to each subsequent
Borrowing requested by Borrowers or a waiver of any Default or Event of Default
as a consequence of the failure of any such conditions to be satisfied, unless
Agent, with the prior written consent of the Required Lenders (or the unanimous
written consent of all Lenders with respect to the waiver of any Event of
Default for which the consent of all Lenders is required by Section 13.9.1), in
writing waives the satisfaction of any condition precedent in which event such
waiver shall only be applicable for the specific instance given and only to the
extent and for the period of time expressly stated in such written waiver.

SECTION 12. EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT

          12.1.  Events of Default. The occurrence or existence of any one or
more of the following events or conditions shall constitute an “Event of
Default” (each of which Events of Default shall be

-97-

--------------------------------------------------------------------------------




deemed to exist unless and until waived by Agent and Lenders in accordance with
the provisions of Section 13.9 hereof):

                    12.1.1 Payment of Obligations. Borrowers shall fail to pay
any of the Obligations, including any of the Revolver Loans, as and when due and
payable (whether due at stated maturity, on demand, upon acceleration or
otherwise).

                    12.1.2 Misrepresentations. Any representation, warranty or
other written statement to either of Agent or any Lender by or on behalf of any
Obligor, whether made in or furnished in compliance with or in reference to any
of the Credit Documents, proves to have been false or misleading in any material
respect when made or furnished or when reaffirmed pursuant to Section 9.2
hereof.

                    12.1.3 Breach of Specific Covenants. Borrowers shall fail or
neglect to perform, keep or observe any covenant contained in Sections 7, 8.1.1,
8.2.1, 8.2.4, 8.2.5, 8.5, 10.1.1, 10.1.10, 10.1.11, 10.2 or 10.3 hereof on the
date that each Borrower is required to perform, keep or observe such covenant.

                    12.1.4 Breach of Other Covenants. Borrowers shall fail or
neglect to perform, keep or observe any covenant contained in this Agreement
(other than a covenant which is dealt with specifically elsewhere in Section
12.1 hereof) and the breach of such other covenant is not cured to Agent’s and
the Required Lender’s satisfaction within 15 days after the sooner to occur of
any Senior Officer’s receipt of notice of such breach from Agent or the date on
which such failure or neglect first becomes known to any Senior Officer;
provided, however, that such notice and opportunity to cure shall not apply in
the case of any failure to perform, keep or observe any covenant which is not
capable of being cured at all or within such 15-day period or which is a willful
and knowing breach by Borrowers; and provided further, however, that with
respect to Borrowers’ failure to perform any of their obligations under Section
10.1.3, no notice or 15-day grace period shall apply if, during the 12-month
period preceding the date on which such failure to perform occurs, the Borrowers
have not timely performed any of their obligations under Section 10.1.3 on two
other occasions.

                    12.1.5 Default Under Other Documents. Any Obligor shall
default in the due and punctual observance or performance of any liability or
obligation to be observed or performed by it under any of the Other Agreements
or any of the Security Documents.

                    12.1.6 Default Under Other Debt. There shall occur any event
or condition that results in the acceleration of the maturity of Debt
outstanding of a Borrower or any of its Subsidiaries in an aggregate principal
amount of $2,500,000 or more (including any required mandatory prepayment or
“put” of such Debt to such Borrower or any of its Subsidiaries) or enables (or,
with the giving of notice or lapse of time or both, would enable) the holders of
such Debt or commitment or any Person acting on such holder’s behalf to
accelerate the maturity thereof or terminate any such commitment prior to its
normal expiration (including any required mandatory prepayment or “put” of such
Debt to such Borrower or any of its Subsidiaries).

                    12.1.7 Uninsured Losses. Any loss, theft, damage or
destruction of any of Collateral not fully covered (subject to such deductibles
as Agent shall have permitted) by insurance if the amount not covered by
insurance exceeds $2,500,000.

                    12.1.8 Solvency. An Obligor shall be unable to pay all of
its Debts as such Debts mature.

-98-

--------------------------------------------------------------------------------




                    12.1.9 Insolvency Proceedings. Any Obligor shall commence,
or shall consent to the commencement against it of, any Insolvency Proceeding or
any Insolvency Proceeding shall be commenced against an Obligor and the same
shall not have been dismissed within 60 days after the commencement thereof.

                    12.1.10 Business Disruption; Condemnation. There shall occur
a cessation of a substantial part of the business of any Obligor for a period
which could be reasonably expected to have a Material Adverse Effect; or any
Obligor shall suffer the loss, revocation or termination of any license
(including any Licensing Agreement), permit or other Material Contract now held
or hereafter acquired by such Obligor, to the extent that such loss or
revocation could be reasonably expected to have a Material Adverse Effect; or
any Obligor shall be enjoined, restrained or in any way prevented by court,
governmental or administrative order from conducting all or any material part of
its business affairs; or any material lease or agreement pursuant to which any
Obligor leases or occupies any premises on which Collateral is located shall be
canceled or terminated prior to the expiration of its stated term and such
cancellation or termination could be reasonably expect to have a Material
Adverse Effect or results in an Out-of-Formula Condition; or any material part
of Collateral shall be taken through condemnation or the value of such Property
shall be materially impaired through condemnation; or the loss by a Borrower of
a material part of the business of any customer of such Borrower which will be
deemed material if such loss accounted for more than 15% of the aggregate sales
of such Borrower during the Fiscal Year ending prior to such loss.

                    12.1.11 Change of Control. A Change of Control shall occur.

                    12.1.12 ERISA. A Reportable Event shall occur which
constitutes grounds for the termination by the Pension Benefit Guaranty
Corporation of any Plan or for the appointment by the appropriate United States
district court of a trustee for any Plan, or if, as a result of any Reportable
Event, any Plan shall be terminated or any such trustee shall be requested or
appointed, or if any Obligor is in “default” (as defined in Section 4219(c)(5)
of ERISA) with respect to payments to a Multiemployer Plan resulting from each
Borrower’s, such Subsidiary’s or such Obligor’s complete or partial withdrawal
from such Multiemployer Plan.

                    12.1.13 Challenge to Credit Documents. Any Obligor or any of
its Affiliates shall challenge or contest in any action, suit or proceeding the
validity or enforceability of any of the Credit Documents, the legality or
enforceability of any of the Obligations or the perfection or priority of any
Lien granted to Agent.

                    12.1.14 Judgment. A judgment or order for the payment of
money shall be entered against an Obligor that (i) exceeds the uncontested
insurance available therefor by $500,000, (ii) results in the creation or
imposition of a Lien upon any asset of such Obligor that is not a Permitted
Lien, (iii) has been levied or executed upon by any holder of such judgment, or
(iv) is not paid within 45 days after the date of entry.

                    12.1.15 Repudiation of or Default Under Guaranty. Any
Guarantor shall revoke or attempt to revoke the guaranty signed by such
Guarantor, shall repudiate such Guarantor’s liability thereunder, or shall be in
default under the terms thereof, or shall fail to confirm in writing, promptly,
after receipt of Agent’s written request therefor, such Guarantor’s ongoing
liability under such guaranty in accordance with the terms thereof.

                    12.1.16 Default Under New Senior Notes. Any Obligor shall be
in default of any of its obligations under the New Senior Notes or the New
Senior Notes Indenture and, as a consequence of

-99-

--------------------------------------------------------------------------------




which the payment or maturity of the New Senior Notes could be accelerated or
demand for payment thereof made or other rights or remedies exercised by or on
behalf of the holders of the New Senior Notes.

                    12.1.17 Criminal Forfeiture. Any Obligor shall be convicted
under any criminal law that could lead to a forfeiture of any Property of such
Obligor that could be reasonably expected to have a Material Adverse Effect.

Notwithstanding the foregoing, no Default or Event of Default shall be deemed to
occur or exist under Sections 12.1.2 (with respect to the representations made
in Section 9.1.20), 12.1.6, or 12.1.16 as a result of any failure by Holding,
Remington or any of Remington’s Subsidiaries to (i) file with the Securities and
Exchange Commission reports or other documents required to be filed with the
Securities and Exchange Commission with respect to the 2005 Fiscal Year, or (ii)
deliver to the Trustee or Holders of Notes under (and as defined in) the New
Senior Notes Indenture financial statements with respect to the 2005 Fiscal Year
required to be delivered under the Indenture, in either case unless and until an
“Event of Default” under (and as defined in) the New Senior Notes Indenture
results therefrom.

          12.2.  Acceleration of Obligations; Termination of Revolver
Commitments. Without in any way limiting the right of Agent to demand payment of
the Obligations owed solely to it or the right of the Agent to demand payment of
any portion of the Obligations payable on demand in accordance with this
Agreement or any of the other Credit Documents;

                    12.2.1. Upon or at any time after the occurrence of an Event
of Default (other than pursuant to Section 12.1.9 hereof) and for so long as
such Event of Default shall exist, Agent may in its discretion (and, upon
receipt of written instructions to do so from the Required Lenders, shall) (a)
declare the principal of and any accrued interest on the Revolver Loans and all
other Obligations owing under any of the Credit Documents to be, whereupon the
same shall become without further notice or demand (all of which notice and
demand each Borrower expressly waives), forthwith due and payable and Borrowers
shall forthwith pay to Agent the entire principal of and accrued and unpaid
interest on the Revolver Loans and other Obligations plus reasonable attorneys’
fees and expenses if such principal and interest are collected by or through an
attorney-at-law and (b) terminate the Revolver Commitments.

                    12.2.2. Upon the occurrence of an Event of Default specified
in Section 12.1.9 hereof, all of the Obligations shall become automatically due
and payable without declaration, notice or demand by Agent to or upon Borrowers
and the Revolver Commitments shall automatically terminate as if terminated by
Agent pursuant to Section 6.2.1 hereof and with the effect specified in Section
6.2.3 hereof; provided, however, that if either of Agent or Lenders shall
continue to make Revolver Loans, issue Letters of Credit, or otherwise extend
credit to Borrowers pursuant to this Agreement after an automatic termination of
the Revolver Commitments by reason of the commencement of an Insolvency
Proceeding by or against Borrowers, such Revolver Loans and other credit shall
nevertheless be governed by this Agreement and enforceable against and
recoverable from each Obligor as if such Insolvency Proceeding had never been
instituted.

          12.3.  Other Remedies. Upon and after the occurrence of an Event of
Default and for so long as such Event of Default shall exist, Agent shall, at
the direction of either the Agent or the Required Lenders, exercise from time to
time all of the rights and remedies (without prejudice to the rights of either
of Agent or any Lender to enforce its claim against any or all Obligors) of a
secured party under the UCC or under other Applicable Law, and all other legal
and equitable rights to which Agent may be entitled under any of the Credit
Documents, all of which rights and remedies shall be cumulative and shall be in
addition to any other rights or remedies contained in this Agreement or any of
the other Credit

-100-

--------------------------------------------------------------------------------




Documents, and none of which shall be exclusive. Agent is hereby irrevocably
granted a license or other right to use, without charge, each Borrower’s
Intellectual Property and each Borrower’s computer hardware and software, trade
secrets, brochures, customer lists, promotional and advertising materials,
labels, and packaging materials, and any Property of a similar nature, in
advertising for sale, marketing, selling and collecting, and in completing the
manufacturing of, Collateral, and each Borrower’s rights under all licenses and
all franchise agreements shall inure to Agent’s benefit.

          12.4.  Setoff. In addition to any Liens granted under any of the
Credit Documents and any rights now or hereafter available under Applicable Law,
each Lender Group Member (and each of their respective Affiliates) is hereby
authorized by each Borrower at any time that an Event of Default exists, without
notice to Borrowers or any other Person (any such notice being hereby expressly
waived), to set off and to appropriate and apply any and all deposits, general
or special (including Debt evidenced by certificates of deposit whether matured
or unmatured (but not including trust accounts)) and any other Debt at any time
held or owing by such Lender Group Member (or any of their Affiliates) to or for
the credit or the account of Borrowers against and on account of the Obligations
of Borrowers arising under the Credit Documents to each Lender Group Member,
including all Revolver Loans and LC Obligations and all claims of any nature or
description arising out of or in connection with this Agreement, irrespective of
whether or not (i) any Lender Group Member shall have made any demand hereunder,
(ii) Agent, at the request or with the consent of the Required Lenders, shall
have declared the principal of and interest on the Revolver Loans and other
amounts due hereunder to be due and payable as permitted by this Agreement and
even though such Obligations may be contingent or unmatured or (iii) the
Collateral for the Obligations is adequate. Notwithstanding the foregoing, each
Lender Group Member agrees with each other that it shall not, without the
express consent of the Required Lenders, and that it shall (to the extent that
it is lawfully entitled to do so) upon the request of the Required Lenders,
exercise its setoff rights hereunder against any accounts of Borrower now or
hereafter maintained with any Lender Group Member (or any Affiliate of any of
them), but no Borrower shall have a claim or cause of action against any Lender
Group Member for any setoff made without the consent of the Required Lenders and
the validity of any such setoff shall not be impaired by the absence of such
consent. If any party (or its Affiliate) exercises the right of setoff provided
for hereunder, such party shall be obligated to share any such setoff in the
manner and to the extent required by Section 13.5.

          12.5.  Remedies Cumulative; No Waiver.

                    12.5.1. All covenants, conditions, provisions, warranties,
guaranties, indemnities, and other undertakings of Borrowers contained in this
Agreement and the other Credit Documents, or in any document referred to herein
or contained in any agreement supplementary hereto or in any schedule given to
either of Agent or any Lender or contained in any other agreement between either
of Agent or any Lender and Borrowers, heretofore, concurrently, or hereafter
entered into, shall be deemed cumulative to and not in derogation or
substitution of any of the terms, covenants, conditions, or agreements of
Borrowers herein contained. The rights and remedies of Agent and Lenders under
this Agreement and the other Credit Documents shall be cumulative and not
exclusive of any rights or remedies that either of Agent or any Lender would
otherwise have.

                    12.5.2. The failure or delay of either of Agent or any
Lender to require strict performance by Borrowers of any provision of any of the
Credit Documents or to exercise or enforce any rights, Liens, powers, or
remedies under any of the Credit Documents or with respect to Collateral shall
not operate as a waiver of such performance, Liens, rights, powers and remedies,
but all such requirements, Liens, rights, powers, and remedies shall continue in
full force and effect until all Revolver Loans and all other Obligations owing
or to become owing from Borrowers to either of Agent or any Lender shall have
been fully satisfied. None of the undertakings, agreements, warranties,
covenants and

-101-

--------------------------------------------------------------------------------




representations of each Borrower contained in this Agreement or any of the other
Credit Documents and no Event of Default under this Agreement or any other
Credit Documents shall be deemed to have been suspended or waived by either of
Agent or any Lender, unless such suspension or waiver is by an instrument in
writing specifying such suspension or waiver and is signed by a duly authorized
representative of Agent or such Lender and directed to Borrowers.

                    12.5.3. If either of Agent or any Lender shall accept
performance by Borrowers, in whole or in part, of any obligation that Borrowers
are required by any of the Credit Documents to perform only when a Default or
Event of Default exists, or if either of Agent or any Lender shall exercise any
right or remedy under any of the Credit Documents that may not be exercised
other than when a Default or Event of Default exists, such Agent’s or Lender’s
acceptance of such performance by Borrowers or such Agent’s or Lender’s exercise
of any such right or remedy shall not operate to waive any such Event of Default
or to preclude the exercise by such Agent or Lender of any other right or
remedy, unless otherwise expressly agreed in writing by such Agent or such
Lender, as the case may be.

SECTION 13. PROVISIONS PERTAINING TO AGENTS AND LENDERS

          13.1.  Appointment, Authority and Duties of Agent.

                    13.1.1. Each Lender Group Member hereby irrevocably appoints
and designates Wachovia as Agent to act as herein specified. Agent may, and each
Lender Group Member shall be deemed irrevocably to have authorized Agent to,
enter into all Credit Documents to which Agent is or is intended to be a party
and all amendments hereto and all Security Documents at any time executed by
Borrowers, for its benefit and the benefit of each other Lender Group Member
and, except as otherwise provided in this Section 13, to exercise such rights
and powers under this Agreement and the other Credit Documents as are
specifically delegated to Agent by the terms hereof and thereof, together with
such other rights and powers as are reasonably incidental thereto. Each Lender
Group Member agrees that any action taken by Agent, the Supermajority Lenders or
the Required Lenders in accordance with the provisions of this Agreement or the
other Credit Documents, and the exercise by Agent, the Required Lenders or the
Supermajority Lenders of any of the powers set forth herein or therein, together
with such other powers as are reasonably incidental thereto, shall be authorized
and binding upon all Lender Group Members. Without limiting the generality of
the foregoing, Agent shall have the sole and exclusive right and authority to
(a) act as the disbursing and collecting agent for Lenders with respect to all
payments and collections arising in connection with this Agreement and the other
Credit Documents; (b) execute and deliver as Agent each Credit Document and
accept delivery of each such agreement delivered by a Borrower or any other
Obligor; (c) act as Agent for the Lender Group Members for purposes of the
perfection of all security interests and Liens created by this Agreement or the
Security Documents with respect to all items of the Collateral and, subject to
the direction of the Required Lenders, for all other purposes stated therein,
provided that Agent hereby appoints, authorizes and directs each Lender to act
as a collateral sub-agent for Agent and the other Lenders for purposes of the
perfection of all security interests and Liens with respect to each Borrower’s
Deposit Accounts maintained with, and all cash held by, such Lender; (d) subject
to the direction of the Required Lenders, manage, supervise or otherwise deal
with the Collateral; and (e) except as may be otherwise specifically restricted
by the terms of this Agreement and subject to the direction of the Required
Lenders, exercise all remedies given to Agent with respect to any of the
Collateral under the Credit Documents relating thereto, Applicable Law or
otherwise. The duties of Agent shall be ministerial and administrative in
nature, and Agent shall not have by reason of this Agreement or any other Credit
Document a fiduciary relationship with any Lender Group Member (or any Lender’s
participants). Unless and until its authority to do so is revoked in writing by
Required Lenders, Agent alone shall be authorized to determine whether any
Accounts or Inventory constitute Eligible Accounts or Eligible Inventory (basing
such determination in each case upon the

-102-

--------------------------------------------------------------------------------




meanings given to such terms in this Agreement), or whether to impose or release
any reserve, and to exercise its own credit judgment in connection therewith,
which determinations and judgments, if exercised in good faith, shall exonerate
Agent from any liability to any Lender Group Member or any other Person for any
errors in judgment.

                    13.1.2. Agent (which term, as used in this sentence, shall
include reference to Agent’s officers, directors, employees, attorneys, agents
and Affiliates and to the officers, directors, employees, attorneys and agents
of Agent’s Affiliates) shall not: (a) have any duties or responsibilities except
those expressly set forth in this Agreement and the other Credit Documents or
(b) be required to take, initiate or conduct any litigation, foreclosure or
collection proceedings hereunder or under any of the other Credit Documents
except to the extent directed to do so by the Required Lenders during the
continuance of any Event of Default. Once a direction to take any action that
may be directed by the Required Lenders hereunder has been given by the Required
Lenders to Agent, and subject to any other directions which may be given from
time to time by the Required Lenders, decisions regarding the manner in which
any such action has to be implemented and conducted (with the exception of any
decision to settle, compromise or dismiss any legal proceeding, with or without
prejudice, which decision shall require the consent of the Required Lenders)
shall be made by Agent, with such assistance and advice of counsel as it may
deem appropriate. Notwithstanding the provisions of the immediately preceding
sentence, any and all decisions to settle, compromise or dismiss any legal
proceeding, with or without prejudice, which implements, accrues or results in
or has the affect of causing any release, change or occurrence, where such
release, change or occurrence would require the consent of the Supermajority
Lenders or the consent of all Lenders pursuant to the terms of this Agreement,
also shall require the consent of the Supermajority Lenders or the consent of
all Lenders, as applicable. The conferral upon Agent of any right hereunder
shall not imply a duty on Agent’s part to exercise any such right unless
instructed in writing to do so by the Required Lenders in accordance with this
Agreement.

                    13.1.3. Agent may perform any of its duties by or through
its agents and employees and may employ one or more Agent Professionals and
shall not be responsible for the negligence or misconduct of any such Agent
Professionals selected by it with reasonable care. Each Borrower shall promptly
(and in any event, on demand) reimburse Agent for all reasonable expenses
(including all Extraordinary Expenses) incurred by Agent pursuant to any of the
provisions hereof or of any of the other Credit Documents or in the execution of
any of Agent’s duties hereby or thereby created or in the exercise of any right
or power herein or therein imposed or conferred upon it or Lenders (excluding,
however, general overhead expenses), and each Lender agrees promptly to pay to
Agent, on demand, such Lender’s Pro Rata share of any such reimbursement for
expenses (including Extraordinary Expenses) that is not timely made by Borrowers
to Agent.

                    13.1.4. The rights, remedies, powers and privileges
conferred upon Agent hereunder and under the other Credit Documents may be
exercised by Agent without the necessity of the joinder of any other parties
unless otherwise required by Applicable Law. If Agent shall request instructions
from the Required Lenders with respect to any act or action (including the
failure to act) in connection with this Agreement or any of the other Credit
Documents, Agent shall be entitled to refrain from such act or taking such
action unless and until Agent shall have received instructions from the Required
Lenders; and Agent shall not incur liability to any Lender Group Member or any
other Person by reason of so refraining. Without limiting the foregoing, no
Lender Group Member shall have any right of action whatsoever against Agent as a
result of Agent acting or refraining from acting hereunder or under any of the
Credit Documents pursuant to or in accordance with the instructions of the
Required Lenders except for Agent’s own gross negligence or willful misconduct
in connection with any action taken by it. Notwithstanding anything to the
contrary contained in this Agreement, Agent shall not be required to take any
action that is in its opinion contrary to Applicable Law or the terms of any of
the Credit Documents

-103-

--------------------------------------------------------------------------------




or that would in its reasonable opinion subject it or any of its officers,
employees or directors to personal liability; provided, however, that if Agent
shall fail or refuse to take action that is not contrary to Applicable Law or to
any of the terms of any of the Credit Documents even if such action in Agent’s
opinion would subject it to potential liability, the Required Lenders may remove
Agent and appoint a successor Agent in the same manner and with the same effects
as is provided in this Agreement with respect to Agent’s resignation.

                    13.1.5. Agent shall promptly, upon receipt thereof, forward
to each Lender (i) copies of any significant written notices, reports,
certificates and other information received by Agent from any Obligor (but only
if and to the extent such Obligor is not required by the terms of the Credit
Documents to supply such information directly to Lenders) and (ii) copies of the
results of any field audits by Agent with respect to each Borrower. Agent shall
have no liability to any Lender Group Member for any errors in or omissions from
any field audit or other examination of each Borrower or the Collateral, unless
such error or omission was the direct result of Agent’s willful misconduct.

          13.2.  Agreements Regarding Collateral and Examination Reports.

                    13.2.1. Agent shall be authorized, at its option and in its
discretion, to release any Lien upon any Collateral (i) upon the termination of
the Revolver Commitments and payment or satisfaction of all of the Obligations
or (ii) constituting Property sold or disposed of in accordance with the terms
of Section 8.4.2 or Section 10.2.9 if each Borrower certifies to Agent that the
disposition is made in compliance with the terms of this Agreement (and Agent
may rely conclusively on any such certificate, without further inquiry). Agent
shall, if directed to do so by the Required Lenders, release any Lien upon any
Collateral so long as the aggregate value (as determined by the Required Lenders
in their sole discretion) of all Collateral in respect of which Agent shall have
released its Lien during any period of 12 months (excluding Collateral from
which Agent’s Lien is released in accordance with Section 8.4.2) does not exceed
$5,000,000. Except as expressly authorized or required by this Agreement or
Applicable Law, Agent shall not execute any release or termination of any Lien
upon any of the Collateral without the prior written authorization of all
Lenders. Agent shall have no obligation whatsoever to any Lender Group Member to
assure that any of the Collateral exists or is owned by each Borrower or is
cared for, protected or insured or has been encumbered, or that Agent’s Liens
have been properly, sufficiently or lawfully created, perfected, protected or
enforced or entitled to any particular priority or to exercise any duty of care
with respect to any of the Collateral.

                    13.2.2. Agent shall furnish each Lender, promptly after the
same becomes available, a copy of each field audit or examination report (each a
“Report” and collectively, “Reports”) prepared by or on behalf of Agent. Each
Lender agrees that neither Wachovia nor Agent makes any representation or
warranty as to the accuracy or completeness of any Report and shall not be
liable for any information contained in or omitted from any such Report; agrees
that the Reports are not intended to be comprehensive audits or examinations,
that Wachovia or Agent or any other Person performing any audit or examination
will inspect only specific information regarding Borrowers or the Collateral and
will rely significantly upon each Borrower’s books and records as well as upon
representations of each Borrower’s officers and employees; agrees to keep all
Reports confidential and strictly for its internal use and not to distribute the
Reports to any Person (except to its Participants, accountants, attorneys and
other Persons with whom such Lender has a confidential relationship) or use any
Report in any other manner; and, without limiting the generality of any other
indemnification contained herein, agrees to hold Agent and any other Person
preparing a Report harmless from any action that the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Revolver Loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or its purchase of, a loan or loans of Borrowers, and
to pay

-104-

--------------------------------------------------------------------------------




and protect, and indemnify, defend and hold Agent and each other such Person
preparing a Report harmless from and against all claims, actions, proceedings,
damages, costs, expenses and other amounts (including attorneys’ fees incurred
by Agent and any such other Person preparing a Report as the direct or indirect
result of any third parties who might obtain all or any part of any Report
through the indemnifying Lender.

          13.3.  Reliance By Agent. Agent shall be entitled to rely, and shall
be fully protected in so relying, upon any certification, notice or other
communication (including any thereof by telephone, telex, telegram, telecopier
message or cable) believed by it to be genuine and correct and to have been
signed, sent or made by or on behalf of the proper Person or Persons, and upon
advice and statements of Agent Professionals selected by Agent. As to any
matters not expressly provided for by this Agreement or any of the other Credit
Documents, Agent shall in all cases be fully protected in acting or refraining
from acting hereunder and thereunder in accordance with the instructions of the
Required Lenders, and such instructions of the Required Lenders and any action
taken or failure to act pursuant thereto shall be binding upon the Lender Group.

          13.4.  Action Upon Default. Agent shall not be deemed to have
knowledge of the occurrence of a Default or an Event of Default unless it has
received written notice from a Lender or a Borrower specifying the occurrence
and nature of such Default or Event of Default. If Agent shall receive such a
notice of a Default or an Event of Default or shall otherwise acquire actual
knowledge of any Default or Event of Default, Agent shall promptly notify
Lenders in writing and Agent shall take such action and assert such rights under
this Agreement and the other Credit Documents, or shall refrain from taking such
action and asserting such rights, as the Required Lenders shall direct from time
to time. If any Lender shall receive a notice of a Default or Event of Default
or shall otherwise acquire actual knowledge of any Default or Event of Default,
such Lender shall promptly notify Agent and the other Lenders in writing. As
provided in Section 13.3 hereof, Agent shall not be subject to any liability by
reason of acting or refraining to act pursuant to any request of the Required
Lenders except for its own willful misconduct or gross negligence in connection
with any action taken by it. Before directing Agent to take or refrain from
taking any action or asserting any rights or remedies under this Agreement and
the other Credit Documents on account of any Event of Default, the Required
Lenders shall consult with and seek the advice of (but without having to obtain
the consent of) each other Lender, and promptly after directing Agent to take or
refrain from taking any such action or asserting any such rights, the Required
Lenders will so advise each other Lender of the action taken or refrained from
being taken and, upon request of any Lender, will supply information concerning
actions taken or not taken. In no event shall the Required Lenders, without the
prior written consent of each Lender, direct Agent to accelerate and demand
payment of the Revolver Loans held by one Lender without accelerating and
demanding payment of all other Revolver Loans or to terminate the Revolver
Commitments of one or more Lenders without terminating the Revolver Commitments
of all Lenders. Each Lender agrees that, except as otherwise provided in any of
the Credit Documents or as authorized by the Required Lenders, it will not take
any legal action or institute any action or proceeding against any Obligor with
respect to any of the Obligations or Collateral or accelerate or otherwise
enforce its portion of the Obligations. Without limiting the generality of the
foregoing, no Lender Group Member may exercise any right that it might otherwise
have under Applicable Law to credit bid at foreclosure sales, UCC sales or other
similar sales or dispositions of any of the Collateral except as authorized by
the Required Lenders. Notwithstanding anything to the contrary set forth in this
Section 13.4 or elsewhere in this Agreement, each Lender and LC Issuer shall be
authorized to take such action to preserve or enforce its rights against any
Obligor where a deadline or limitation period is otherwise applicable and would,
absent the taken of specified action, bar the enforcement of Obligations held by
such Lender against such Obligor, including the filing of proofs of claim in any
Insolvency Proceeding.

-105-

--------------------------------------------------------------------------------




          13.5.  Ratable Sharing. If any Lender shall obtain any payment or
reduction (including any amounts received as adequate protection of a bank
account deposit treated as cash collateral under the Bankruptcy Code) of any
Obligation of Borrowers hereunder (whether voluntary, involuntary, through the
exercise of any right of set-off or otherwise) in excess of its Pro Rata share
of payments or reductions on account of such Obligations obtained by all of the
Lenders, such Lender shall forthwith (i) notify the other Lenders and Agent of
such receipt and (ii) purchase from the other Lenders such participations in the
affected Obligations as shall be necessary to cause such purchasing Lender to
share the excess payment or reduction, net of costs incurred in connection
therewith, on a Pro Rata basis, provided that if all or any portion of such
excess payment or reduction is thereafter recovered from such purchasing Lender
or additional costs are incurred, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery or such additional costs,
but without interest. Each Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 13.5 may, to the
fullest extent permitted by Applicable Law, exercise all of its rights of
payment (including the right of set-off) with respect to such participation as
fully as if such Lender were the direct creditor of such Borrower in the amount
of such participation.

          13.6.  Indemnification of Agent Indemnitees.

                    13.6.1. Each Lender agrees to indemnify and defend the Agent
Indemnitees (to the extent not reimbursed by Borrowers under this Agreement, but
without limiting the indemnification obligation of Borrowers under this
Agreement), on a Pro Rata basis, and to hold each of the Agent Indemnitees
harmless from and against, any and all Indemnified Claims which may be imposed
on, incurred by or asserted against any of the Agent Indemnitees in any way
related to or arising out of this Agreement or any of the other Credit Documents
or any other document contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby (including the costs and expenses
which Borrowers are obligated to pay under Section 15.2 hereof or amounts Agent
may be called upon to pay in connection with any Lockbox or Collateral Reserve
Account contemplated hereby or the enforcement of any of the terms hereof or
thereof or of any such other documents), provided that no Lender shall be liable
to any Agent Indemnitee for any of the foregoing to the extent that they result
solely from the willful misconduct or gross negligence of such Agent Indemnitee.

                    13.6.2. Without limiting the generality of the foregoing
provisions of this Section 13.6, if Agent should be sued by any receiver,
trustee in bankruptcy, debtor-in-possession or other Person on account of any
alleged preference or fraudulent transfer received or alleged to have been
received from a Borrower or any other Obligor as the result of any transaction
under the Credit Documents, then in such event any monies paid by Agent in
settlement or satisfaction of such suit, together with all Extraordinary
Expenses incurred by Agent in the defense of same, shall be promptly reimbursed
to Agent by Lenders to the extent of each Lender’s Pro Rata share.

                    13.6.3. Without limiting the generality of the foregoing
provisions of this Section 13.6, if at any time (whether prior to or after the
Commitment Termination Date) any action or proceeding shall be brought against
any of the Agent Indemnitees by an Obligor or by any other Person claiming by,
through or under an Obligor, to recover damages for any act taken or omitted by
Agent under any of the Credit Documents or in the performance of any rights,
powers or remedies of Agent against any Obligor, any Account Debtor, the
Collateral or with respect to any Revolver Loans, or to obtain any other relief
of any kind on account of any transaction involving any Agent Indemnitees under
or in relation to any of the Credit Documents, each Lender agrees to indemnify,
defend and hold the Agent Indemnitees harmless with respect thereto and to pay
to the Agent Indemnitees such Lender’s Pro Rata share of such amount as any of
the Agent Indemnitees shall be required to pay by reason of a judgment, decree,
or other order entered in such action or proceeding or by reason of any
compromise or settlement

-106-

--------------------------------------------------------------------------------




agreed to by the Agent Indemnitees, including all interest and costs assessed
against any of the Agent Indemnitees in defending or compromising such action,
together with all expenses paid or incurred by the Agent Indemnitees to any
Agent Professionals or other Persons in connection therewith; provided, however,
that no Lender shall be liable to any Agent Indemnitee for any of the foregoing
to the extent that they arise solely from the willful misconduct or gross
negligence of such Agent Indemnitee. In Agent’s discretion, Agent may also
reserve for or satisfy any such judgment, decree or order from proceeds of
Collateral prior to any distributions therefrom to or for the account of
Lenders.

          13.7.  Limitation on Responsibilities of Agent. Agent shall in all
cases be fully justified in failing or refusing to act hereunder unless it shall
have received further assurances to its satisfaction from Lenders of their
indemnification obligations under Section 13.6 hereof against any and all
Indemnified Claims which may be incurred by Agent by reason of taking or
continuing to take any such action. Agent shall not be liable to any Lender
Group Member (or any Lender’s participants) for any action taken or omitted to
be taken under or in connection with this Agreement or the other Credit
Documents except as a result of actual gross negligence or willful misconduct on
the part of Agent. Agent does not assume any responsibility for any failure or
delay in performance or breach by any Obligor or any Lender of its obligations
under this Agreement or any of the other Credit Documents. Agent does not make
to any Lender Group Member, and no Lender Group Member makes to Agent or the
other Lender Group Member, any express or implied warranty, representation or
guarantee with respect to the Revolver Loans, the Collateral, the Credit
Documents or any Obligor. Neither Agent nor any of its officers, directors,
employees, attorneys or agents shall be responsible to any Lender Group Member,
and no Lender Group Member nor any of its agents, attorneys or employees shall
be responsible to Agent or the any other Lender Group Member, for: (i) any
recitals, statements, information, representations or warranties contained in
any of the Credit Documents or in any certificate or other document furnished
pursuant to the terms hereof; (ii) the execution, validity, genuineness,
effectiveness or enforceability of any of the Credit Documents; (iii) the
validity, genuineness, enforceability, collectibility, value, sufficiency or
existence of any Collateral, or the perfection or priority of any Lien therein;
(iv) the assets, liabilities, financial condition, results of operations,
business, creditworthiness or legal status of any Obligor or any Account Debtor;
or (v) any calculation of clause (b) of the Formula Amount or any determination
of the violation or non-violation of the New Senior Notes Indenture based on
representations, warranties or certifications of Borrowers. Neither Agent nor
any of its officers, directors, employees, attorneys or agents shall have any
obligation to any Lender Group Member to ascertain or inquire into the existence
of any Default or Event of Default, the observance or performance by any Obligor
of any of the duties or agreements of such Obligor under any of the Credit
Documents or the satisfaction of any conditions precedent contained in any of
the Credit Documents. Agent may consult with and employ legal counsel,
accountants and other experts and shall be entitled to act upon, and shall be
fully protected in any action taken in good faith reliance upon, any advice
given by such experts.

          13.8.  Successor Agent and Co-Agent.

                    13.8.1. Subject to the appointment and acceptance of a
successor Agent as provided below, Agent may resign at any time by giving at
least 30 days written notice thereof to each Lender and each Borrower. Upon
receipt of any notice of such resignation, the Required Lenders, after prior
consultation with (but without having to obtain consent of) each Lender, shall
have the right to appoint a successor Agent which shall be (i) a Lender, (ii) a
United States based affiliate of a Lender, or (iii) a commercial bank that is
organized under the laws of the United States or of any State thereof and has a
combined capital surplus of at least $100,000,000 and, provided no Default or
Event of Default then exists, is reasonably acceptable to each Borrower (and for
purposes hereof, any successor to Wachovia shall be deemed acceptable to each
Borrower). Upon the acceptance by a successor Agent of an appointment to serve
as Agent hereunder, such successor Agent shall thereupon succeed to and become

-107-

--------------------------------------------------------------------------------




vested with all the rights, powers, privileges and duties of the retiring Agent
without further act, deed or conveyance, and the retiring Agent shall be
discharged from its duties and obligations hereunder. After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Section 13 (including the
provisions of Section 13.6 hereof) shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Agent. Notwithstanding anything to the contrary contained in this Agreement, any
successor by merger or acquisition of the stock or assets of Wachovia shall
continue to be Agent hereunder unless such successor shall resign in accordance
with the provisions hereof.

                    13.8.2. It is the purpose of this Agreement that there shall
be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business as agent or otherwise in any
jurisdiction. It is recognized that, in case of litigation under any of the
Credit Documents, or in case Agent deems that by reason of present or future
laws of any jurisdiction agent might be prohibited from exercising any of the
powers, rights or remedies granted to agent or Lenders hereunder or under any of
the Credit Documents or from holding title to or a Lien upon any Collateral or
from taking any other action which may be necessary hereunder or under any of
the Credit Documents, agent may appoint an additional Person as a separate agent
or co-agent which is not so prohibited from taking any of such actions or
exercising any of such powers, rights or remedies. If Agent shall appoint an
additional Person as a separate agent or co-agent as provided above, each and
every remedy, power, right, claim, demand or cause of action intended by any of
the Credit Documents to be exercised by or vested in or conveyed to Agent with
respect thereto shall be exercisable by and vested in such separate agent or
co-agent, but only to the extent necessary to enable such separate agent or
co-agent to exercise such powers, rights and remedies, and every covenant and
obligation necessary to the exercise thereof by such separate agent or co-agent
shall run to and be enforceable by either of them. Should any instrument from
the Lender Group be required by the separate agent or co-agent so appointed by
Agent in order more fully and certainly to vest in and confirm to him or it such
rights, powers, duties and obligations, any and all of such instruments shall,
on request, be executed, acknowledged and delivered by the Lender Group Members,
whether or not a Default or Event of Default then exists. In case any separate
agent or co-collateral agent, or a successor to either, shall die, become
incapable of acting, resign or be removed, all the estates, properties, rights,
powers, duties and obligations of such separate agent or co-agent, so far as
permitted by Applicable Law, shall vest in and be exercised by the Agent until
the appointment of a new Agent or successor to such separate agent or co-agent.

          13.9.  Consents, Amendments and Waivers; Out-of-Formula Loans.

                    13.9.1. No amendment or modification of any provision of
this Agreement shall be effective without the prior written agreement of the
Required Lenders and each Borrower, and no waiver of any Default or Event of
Default shall be effective without the prior written consent of the Required
Lenders; provided, however, that (i) without the prior written consent of Agent,
no amendment or waiver shall be effective with respect to any provision in any
of the Credit Documents (including this Section 13) to the extent such provision
relates to the rights, duties or immunities of Agent; (ii) without the prior
written consent of Wachovia, no amendment or waiver with respect to the
provisions of Sections 2.3 or 4.1.3 shall be effective; (iii) without the prior
written consent of all Lenders, no waiver of any Default or Event of Default
shall be effective if the Default or Event of Default relates to a Borrower’s
failure to observe or perform any covenant that may not be amended without the
unanimous written consent of Lenders (and, where so provided hereinafter, the
written consent of Agent) as hereinafter set forth in this Section 13.9.1; and
(iv) written agreement of all Lenders (except a defaulting Lender as provided in
Section 4.2 of this Agreement) shall be required to effectuate any amendment,
modification or waiver that would (a) alter the provisions of Sections 3.2, 3.4,
3.9, 5.5, 5.6, 5.7, 5.9, 5.10, 6.1, 13, 15.2, 15.3, or 15.17, (b) amend the
definitions of “Pro Rata,” “Required Lenders,” “Supermajority Lenders,”

-108-

--------------------------------------------------------------------------------




“Availability Reserve” or “Borrowing Base” (and the other defined terms used in
such definitions, but the percentage rates of advance may be adjusted as
expressly provided in or contemplated by Section 2.1.5 and the definition of
Applicable Inventory Percentage), if the effect would be to increase the amount
of Availability, or any provision of this Agreement obligating Agent to take
certain actions at the direction of the Required Lenders, or any provision of
any of the Credit Documents regarding the Pro Rata treatment or obligations of
Lenders, (c) increase or otherwise modify any of the Revolver Commitments (other
than to reduce proportionately each Lender’s Revolver Commitment in connection
with any overall reduction in the amount of the Revolver Commitments), (d) alter
or amend (other than to increase) the rate of interest payable in respect of the
Revolver Loans (except as may be expressly authorized by the Credit Documents or
as may be necessary, in Agent’s judgment, to comply with Applicable Law), (e)
waive or agree to defer collection of any fee or other charge provided for under
any of the Credit Documents or the unused line fee in Section 3.2.1 hereof, (f)
subordinate the priority of any Liens granted to Agent under any of the Credit
Documents with respect to any material part of the Collateral to Liens granted
to any other Person, except as currently provided in or contemplated by the
Credit Documents in connection with Borrowers’ incurrence of Permitted Purchase
Money Debt and except for Liens granted by an Obligor to financial institutions
with respect to amounts on deposit with such financial institutions to cover
returned items, processing and analysis charges and other charges in the
Ordinary Course of Business that relate to deposit accounts with such financial
institutions, (g) alter the time or amount of repayment of any of the Loans
(except a moratorium or deferral of payment pursuant to a forbearance agreement
entered into by Agent and the Required Lenders with Borrowers at any time that
an Event of Default exists) or waive any Event of Default resulting from
nonpayment of the Loans on the due date thereof (or within any applicable period
of grace), or (h) release any Obligor from liability for any of the Obligations.
No Lender shall be authorized to amend or modify any Note held by it, unless
such amendment or modification is consented to in writing by all Lenders;
provided, however, that the foregoing shall not be construed to prohibit an
amendment or modification to any provision of this Agreement that may be
effected pursuant to this Section 13.9.1 by agreement of Borrowers and the
Required Lenders even though such an amendment or modification results in an
amendment or modification of the Notes by virtue of the incorporation by
reference in each of the Notes of this Agreement. The making of any Revolver
Loans hereunder by any Lender during the existence of a Default or Event of
Default shall not be deemed to constitute a waiver of such Default or Event of
Default. Any waiver or consent granted by Lenders hereunder shall be effective
only if in writing and then only in the specific instance and for the specific
purpose for which it was given.

                    13.9.2. Unless otherwise directed in writing by the Required
Lenders, Agent may require Lenders to honor requests by Borrowers for
Out-of-Formula Loans (in which event, and notwithstanding anything to the
contrary set forth in Section 2.1.1 or elsewhere in this Agreement, Lenders
shall continue to make Revolver Loans up to their Pro Rata share of the Revolver
Commitments) and to forbear from requiring Borrowers to cure an Out-of-Formula
Condition, (1) when no Event of Default exists (or if an Event of Default
exists, when the existence of such Event of Default is not known by Agent), if
and for so long as (i) such Out-of-Formula Condition does not continue for a
period of more than 10 consecutive Business Days, following which no
Out-of-Formula Condition exists for at least 10 consecutive Business Days before
another Out-of-Formula Condition exists, (ii) the amount of the Revolver Loans
outstanding at any time does not exceed the aggregate of the Revolver
Commitments at such time, and (iii) the Out-of-Formula Condition is not known by
Agent at the time in question to exceed $5,000,000; and (2) regardless of
whether or not an Event of Default exists, if Agent discovers the existence of
an Out-of-Formula Condition not previously known by it to exist, but Lenders
shall be obligated to continue making such Revolver Loans as directed by Agent
only (A) if the amount of the Out-of-Formula Condition is not increased by more
than $2,000,000 above the amount determined by Agent to exist on the date of
discovery thereof and (B) for a period not to exceed 5 Business Days. In no

-109-

--------------------------------------------------------------------------------




event shall Borrowers or any other Obligor be deemed to be a beneficiary of this
Section 13.9.2 or authorized to enforce any of the provisions of this Section
13.9.2.

                     13.9.3. In connection with any proposed amendment to any of
the Credit Documents or waiver of any terms thereof or any Default or Event of
Default thereunder, no Borrower shall solicit, request or negotiate for or with
respect to any such proposed amendment or waiver of any of the provisions of
this Agreement or any of the other Credit Documents unless each Lender shall be
informed thereof by such Borrower and shall be afforded an opportunity of
considering the same and shall be supplied by such Borrower with sufficient
information to enable such Lender to make an informed decision with respect
thereto. No Borrower will, directly or indirectly, pay or cause to be paid any
remuneration or other thing of value, whether by way supplemental or additional
interest, fee or otherwise, to any Lender (in it capacity as Lender hereunder)
as consideration for or as an inducement to the consent to or agreement by such
Lender with any waiver or amendment of any of the terms or conditions of this
Agreement or any of the Credit Documents that require unanimous consent of all
Lenders, unless such remuneration or thing of value is concurrently paid on the
same terms on a Pro Rata basis to all Lenders; provided, however, that if any
amendment or waiver of any of the terms or conditions of this Agreement or any
of the other Credit Documents may be effected by the Required Lenders, then any
fee that Borrowers contract to pay in connection with any such amendment or
waiver may be paid only to those Lenders which agree in writing to such
amendment or waiver and not to any of the other Lenders which do not so agree.

                     13.9.4. Any request, authority or consent of any Person
who, at the time of making such request or giving such a authority or consent,
is a Lender, shall be conclusive and binding upon any Assignee of such Lender.

          13.10. Due Diligence and Non-Reliance. Each Lender hereby acknowledges
and represents that it has, independently and without reliance upon Agent or the
other Lenders, and based upon such documents, information and analyses as it has
deemed appropriate, made its own credit analysis of each Obligor and its own
decision to enter into this Agreement and to fund the Revolver Loans to be made
by it hereunder and to purchase participations in the LC Obligations pursuant to
Section 2.3.2 hereof, and each Lender has made such inquiries concerning the
Credit Documents, the Collateral and each Obligor as such Lender feels necessary
and appropriate, and has taken such care on its own behalf as would have been
the case had it entered into the other Credit Documents without the intervention
or participation of the other Lenders or Agent. Each Lender hereby further
acknowledges and represents that the other Lenders and Agent have not made any
representations or warranties to it concerning any Obligor, any of the
Collateral or the legality, validity, sufficiency or enforceability of any of
the Credit Documents. Each Lender also hereby acknowledges that it will,
independently and without reliance upon the other Lenders or Agent, and based
upon such financial statements, documents and information as it deems
appropriate at the time, continue to make and rely upon its own credit decisions
in making Revolver Loans and in taking or refraining to take any other action
under this Agreement or any of the other Credit Documents. Except for notices,
reports and other information expressly required to be furnished to Lenders by
Agent hereunder, Agent shall not have any duty or responsibility to provide any
Lender with any notices, reports or certificates furnished to Agent by any
Obligor or any credit or other information concerning the affairs, financial
condition, business or Properties of any Obligor (or any of its Affiliates)
which may come into possession of Agent or any of Agent’s Affiliates.

          13.11. Representations and Warranties of Lenders. By its execution of
this Agreement, each Lender hereby represents and warrants to Borrowers and the
other Lenders that it has the power to enter into and perform its obligations
under this Agreement and the other Credit Documents; that it has taken all
necessary and appropriate action to authorize its execution and performance of
this Agreement

-110-

--------------------------------------------------------------------------------




and the other Credit Documents to which it is a party, each of which will be
binding upon it and the obligations imposed upon it herein or therein will be
enforceable against it in accordance with the respective terms of such
documents; and that no part of the funds to be used by it to fund Loans
hereunder from time to time constitutes (i) assets allocated to any separate
account maintained by such Lender in which any employee benefit plan (or its
related trust) has any interest or (ii) any other assets of any employee benefit
plan (as the terms “employee benefit plan” and “separate account” are defined in
ERISA).

          13.12.  The Required and Supermajority Lenders. As to any provisions
of this Agreement or the other Credit Documents under which action may or is
required to be taken upon direction or approval of the Required Lenders or the
Supermajority Lenders, the direction or approval of the Required Lenders or the
Supermajority Lenders, as applicable, shall be binding upon each Lender to the
same extent and with the same effect as if each Lender had joined therein.
Notwithstanding anything to the contrary contained in this Agreement, no
Borrower shall be deemed to be a beneficiary of, or be entitled to enforce, sue
upon or assert as a defense to any of the Obligations, any provisions of this
Agreement that requires Agent or any Lender to act, or conditions their
authority to act, upon the direction or consent of the Required Lenders or the
Supermajority Lenders; and any action taken by Agent or any Lender that requires
the consent or direction of the Required Lenders or the Supermajority Lenders as
a condition to taking such action shall, insofar as a Borrower is concerned, be
presumed to have been taken with the requisite consent or direction of the
Required Lenders or the Supermajority Lenders, as applicable.

          13.13.  Several Obligations. The obligations and commitments of each
Lender under this Agreement and the other Credit Documents are several and
neither Agent nor any Lender shall be responsible for the performance by the
other Lenders of its obligations or commitments hereunder or thereunder.
Notwithstanding any liability of Lenders stated to be joint and several to third
Persons under any of the Credit Documents, such liability shall be shared, as
among Lenders, Pro Rata according to the respective Revolver Commitments of
Lenders.

          13.14.  Agent in its Individual Capacity. With respect to its
obligation to lend under this Agreement, the Revolver Loans made by it and each
Note issued to it, Agent shall have the same rights and powers hereunder and
under the other Credit Documents as any other Lender or holder of a Note and may
exercise the same as though it were not performing the duties specified herein;
and the terms “Lenders,” “Required Lenders,” or any similar term shall, unless
the context clearly otherwise indicates, include Agent in its capacity as a
Lender. Agent and its Affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with each Borrower or any other Obligor, or any affiliate of a
Borrower or any other Obligor, as if it were any other bank and without any duty
to account therefor (or for any fees or other consideration received in
connection therewith) to the other Lenders. Wachovia or its Affiliates may
receive information regarding each Borrower or any of such Borrower’s Affiliates
and account debtors (including information that may be subject to
confidentiality obligations in favor of such Borrower or any of its Affiliates)
and neither Agent nor Wachovia shall be under any obligation to provide such
information to any other Lender Group Member to the extent acquired by Wachovia
in its individual capacity and not as Agent hereunder.

          13.15.  No Third Party Beneficiaries. This Section 13 is not intended
to confer any rights or benefits upon a Borrower or any other Person except
Lenders and Agent, and no Person (including a Borrower) other than Lenders and
Agent shall have any right to enforce any of the provisions of this Section 13
except as expressly provided in Section 13.17 hereof. As between Borrowers and
Agent, any action that Agent may take or purport to take on behalf of Lenders
under any of the Credit

-111-

--------------------------------------------------------------------------------




Documents shall be conclusively presumed to have been authorized and approved by
Lenders as herein provided.

          13.16.  Notice of Transfer. Agent may deem and treat a Lender party to
this Agreement as the owner of such Lender’s portion of the Revolver Loans for
all purposes, unless and until a written notice of the assignment or transfer
thereof executed by such Lender has been received by Agent.

          13.17.  Replacement of Certain Lenders. If a Lender (“Affected
Lender”) shall have (i) failed to fund its Pro Rata share of any Revolver Loan
requested (or deemed requested) by Borrowers which such Lender is obligated to
fund under the terms of this Agreement and which such failure has not been
cured, (ii) requested compensation from Borrowers under Section 3.7 to recover
increased costs incurred by such Lender (or its parent or holding company) which
are not being incurred generally by the other Lenders (or their respective
parents or holding companies), (iii) delivered a notice pursuant to Section 3.6
hereof claiming that such Lender is unable to extend Euro-Dollar Loans to
Borrowers for reasons not generally applicable to the other Lenders, or (iv)
failed (within 5 Business Days after Agent’s request) or refused to give its
consent to any amendment, waiver or action for which consent of all of the
Lenders is required and in respect of which the Required Lenders have consented,
then, in any such case and in addition to any other rights and remedies that
Agent, any other Lender or Borrowers may have against such Affected Lender,
Borrowers or Agent may make written demand on such Affected Lender (with a copy
to Agent in the case of a demand by Borrowers and a copy to Borrowers in the
case of a demand by Agent) for the Affected Lender to assign, and such Affected
Lender shall assign pursuant to one or more duly executed Assignment and
Acceptances within 5 Business Days after the date of such demand, to one or more
Lenders willing to accept such assignment or assignments, or to one or more
Eligible Assignees designated by Agent, all of such Affected Lender’s rights and
obligations under this Agreement (including its Revolver Commitments and all
Obligations owing to it) in accordance with Section 14 hereof; provided,
however, that Agent shall have no duty to locate an Eligible Assignee for the
purpose of accepting such assignment. Agent is hereby irrevocably authorized to
execute one or more Assignment and Acceptances as attorney-in-fact for any
Affected Lender which fails or refuses to execute and deliver the same within 5
Business Days after the date of such demand. The Affected Lender shall be
entitled to receive, in cash and concurrently with execution and delivery of
each such Assignment and Acceptance, all amounts owed to the Affected Lender
hereunder or under any other Credit Document, including the aggregate
outstanding principal amount of the Revolver Loans owed to such Lender, together
with accrued interest thereon through the date of such assignment. Upon the
replacement of any Affected Lender pursuant to this Section 13.17, such Affected
Lender shall cease to have any participation in, entitlement to, or other right
to share in the Liens of Agent in any Collateral and such Affected Lender shall
have no further liability to Agent, any Lender or any other Person under any of
the Credit Documents (except as provided in Section 13.6 hereof as to events or
transactions which occur prior to the replacement of such Affected Lender),
including any commitment to make Revolver Loans or purchase participations in LC
Obligations.

-112-

--------------------------------------------------------------------------------




          13.18.    Remittance of Payments and Collections.

                        13.18.1.     All payments by any Lender to Agent shall
be made not later than the time set forth elsewhere in this Agreement on the
Business Day such payment is due; provided, however, that if such payment is due
on demand by Agent and such demand is made on the paying Lender after 11:00 a.m.
on such Business Day, then payment shall be made by 11:00 a.m. on the next
Business Day. Payment by Agent to any Lender shall be made by wire transfer,
promptly following Agent’s receipt of funds for the account of such Lender and
in the type of funds received by Agent; provided, however, that if Agent
receives such funds at or prior to 12:00 noon, Agent shall pay such funds to
such Lender by 2:00 p.m. on such Business Day, but if Agent receives such funds
after 12:00 noon, Agent shall pay such funds to such Lender by 2:00 p.m. on the
next Business Day.

                        13.18.2.     With respect to the payment of any funds
from Agent to a Lender or from a Lender to Agent, the party failing to make full
payment when due pursuant to the terms hereof shall, on demand by the other
party, pay such amount together with interest thereon at the Federal Funds Rate.
In no event shall each Borrower be entitled to receive any credit for any
interest paid by Agent to any Lender, or by any Lender to Agent, at the Federal
Funds Rate as provided herein.

                        13.18.3.     If Agent pays any amount to a Lender in the
belief or expectation that a related payment has been or will be received by
Agent from an Obligor and such related payment is not received by Agent, then
Agent shall be entitled to recover such amount from each Lender that receives
such amount. If Agent determines at any time that any amount received by it
under this Agreement or any of the other Credit Documents must be returned to an
Obligor or paid to any other Person pursuant to any Applicable Law, court order
or otherwise, then, notwithstanding any other term or condition of this
Agreement or any of the other Credit Documents, Agent shall not be required to
distribute such amount to any Lender.

          13.19.    Syndication/Documentation Agent and Arranger. None of the
Syndication Agent, the Documentation Agent or the Arranger in their capacities
as such shall have any duties or responsibilities or incur any liability under
this Agreement or any of the Credit Documents.

          13.20.    No Reliance on Agent’s Customer Identification Program. Each
Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with the Borrowers, their
Affiliates or their agents, the Credit Documents or the transactions hereunder:
(1) any identity verification procedures, (2) any record keeping, (3) any
comparisons with government lists, (4) any customer notices or (5) any other
procedures required under the CIP Regulations or such other laws.

          13.21.    USA Patriot Act. Each Lender or assignee or participant of a
Lender this is not organized under the laws of the United States of America or a
state thereof (and is not excepted from the certification requirement contained
in Section 313 of the USA Patriot Act and the applicable regulations because it
is both (i) an affiliate of a depository institution or foreign bank that
maintains a physical presence in the United States or foreign country, and (ii)
subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank) shall deliver to Administrative Agent
the certification, or, if applicable, recertification, certifying that such
Lender is not a “shell” and certifying to

-113-

--------------------------------------------------------------------------------




other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (1) within ten (10) days after the Closing Date and (2)
at such other times as are required under the USA Patriot Act.

SECTION 14. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

          14.1.     Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of each Borrower, Agent and Lenders and their
respective successors and assigns, except that (i) no Borrower shall have the
right to assign its rights or delegate performance of any of its obligations
under any of the Credit Documents and (ii) any assignment by any Lender must be
made in compliance with Section 14.3 hereof. Agent may treat the payee of any
Note as the owner thereof for all purposes hereof unless and until such payee
complies with Section 14.3 in the case of an assignment thereof or, in the case
of any other transfer, a written notice of the transfer is filed with Agent. Any
assignee or transferee of a Note agrees by acceptance thereof to be bound by all
the terms and provisions of the Credit Documents. Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the holder of a Note, shall be conclusive and binding on
any subsequent holder, transferee or assignee of such Note or of any Note or
Notes issued in exchange therefor.

          14.2.     Participations.

                        14.2.1     Permitted Participants; Effect. Any Lender
may, in the Ordinary Course of Business of such Lender and in accordance with
Applicable Law, but subject to Agent’s written consent and (if no Event of
Default exists), the prior consent of Borrowers (which consent of Borrowers
shall not be unreasonably withheld or delayed) at any time sell to one or more
banks or other financial institutions (each a “Participant”) a participating
interest in any of the Obligations owing to such Lender, any Revolver Commitment
of such Lender or any other interest of such Lender under any of the Credit
Documents. In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Credit Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the holder of any Note for all purposes under the Credit Documents, all amounts
payable by Borrowers under this Agreement and any of the Notes shall be
determined as if such Lender had not sold such participating interests, and
Borrowers and Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Credit
Documents. If a Lender sells a participation to a Person other than an Affiliate
of such Lender, then such Lender shall give prompt written notice thereof to
each Borrower and the other Lenders.

                        14.2.2     Voting Rights. Each Lender shall retain the
sole right to approve, without the consent of any Participant, any amendment,
modification or waiver of any provision of the Credit Documents other than an
amendment, modification or waiver with respect to any Revolver Loans or Revolver
Commitment in which such Participant has an interest which forgives principal,
interest or fees or reduces the stated interest rate or the stated rates at
which fees are payable with respect to any such Revolver Loan or Revolver
Commitment, postpones the Commitment Termination Date, or any date fixed for any
regularly scheduled payment of interest or fees on such Revolver Loan or
Revolver Commitment, or releases from liability Borrowers or any Guarantor or
releases substantially all of the Collateral.

                        14.2.3     Benefit of Set-Off. Each Borrower agrees that
each Participant shall be deemed to have the right of set-off provided in
Section 12.4 hereof in respect of its participating interest in amounts owing
under the Credit Documents to the same extent and subject to the same
requirements under this Agreement (including Section 13.5) as if the amount of
its participating interest were owing

-114-

--------------------------------------------------------------------------------




directly to it as a Lender under the Credit Documents, provided that each Lender
shall retain the right of set-off provided in Section 12.4 hereof with respect
to the amount of participating interests sold to each Participant. Lenders agree
to share with each Participant, and each Participant by exercising the right of
set-off provided in Section 12.4 agrees to share with each Lender, any amount
received pursuant to the exercise of its right of set-off, such amounts to be
shared in accordance with Section 13.5 hereof as if each Participant were a
Lender.

          14.3.     Assignments.

                        14.3.1     Permitted Assignments. Subject to its
compliance with Section 14.3.2, a Lender may, in accordance with Applicable Law,
at any time assign to any Eligible Assignee all or any part of its rights and
obligations under the Credit Documents, so long as (i) each assignment is of a
constant, and not a varying, ratable percentage of all of the transferor
Lender’s rights and obligations under the Credit Documents with respect to the
Revolver Loans and the LC Obligations and, in the case of a partial assignment,
is in a minimum principal amount of $2,500,000 or integral multiples of
$1,000,000 in excess of that amount; (ii) except in the case of an assignment in
whole of a Lender’s rights and obligations under the Credit Documents or an
assignment by one original signatory to this Agreement to another such
signatory, immediately after giving effect to any assignment, the aggregate
amount of the Revolver Commitments retained by the transferor Lender shall in no
event be less than $10,000,000; (iii) the parties to each such assignment shall
execute and deliver to Agent, for its acceptance and recording, an Assignment
and Acceptance. Nothing contained herein shall limit in any way the right of a
Lender to assign any or all or any portion of the Obligations owing to it to any
Federal Reserve Bank or the United States Treasury as collateral security
pursuant to Regulation A of the Board of Governors and any Operating Circular
issued by such Federal Reserve Bank, provided that any payment made by Borrowers
in respect of such assigned Revolver Loans in accordance with the terms of this
Agreement shall satisfy each Borrower’s obligations hereunder in respect of such
assigned Revolver Loans to the extent of such payment, and no such assignment
shall release the assigning Lender from its obligations hereunder.

                        14.3.2     Effect; Effective Date. Upon (i) delivery to
Agent of a notice of assignment substantially in the form attached as Exhibit H
hereto at least 2 Business Days prior to the proposed assignment, together with
any consents required by Section 14.3.1, and (ii) payment of a $4,000 fee to the
Agent for processing any assignment to an Eligible Assignee that is not an
Affiliate of the transferor Lender, such assignment shall become effective on
the effective date specified in such notice of assignment (provided that such
fee shall not be payable with respect to any assignment by a transferor Lender
party hereto on the date of this Agreement if, after giving effect to such
assignment, the amount of the Revolver Commitment retained by such transferor
Lender is at least $25,000,000). On and after the effective date of such
assignment, such Eligible Assignee shall for all purposes be a Lender party to
this Agreement and any other Credit Document executed by the Lenders and shall
have all the rights and obligations of the Lender under the Credit Documents to
the same extent as if it were an original party thereto, and no further consent
or action by Borrowers, Lenders or Agent shall be required to release the
transferor Lender with respect to the Revolver Commitment (or portion thereof)
of such Lender and Obligations assigned to such Eligible Assignee. Upon the
consummation of any assignment to an Eligible Assignee pursuant to this
Section 14.3.2, the transferor Lender, Agent and Borrowers shall make
appropriate arrangements so that replacement Notes are issued to such transferor
Lender and new Notes or, as appropriate, replacement Notes, are issued to such
Eligible Assignee, in each case in principal amounts reflecting their respective
Revolver Commitments, as adjusted pursuant to such assignment.

                        14.3.3     Dissemination of Information. Each Borrower
authorizes each Lender and Agent to disclose to any Participant, any Eligible
Assignee or any other Person acquiring an interest in the Credit Documents by
operation of law (each a “Transferee”), and any prospective Transferee, any and
all

-115-

--------------------------------------------------------------------------------




information in Agent’s or such Lender’s possession concerning such Borrower, the
Subsidiaries of such Borrower or the Collateral, subject to confidentiality
undertakings on the part of such Transferee identical in substance to
Section 15.16.

          14.4.     Tax Treatment. If any interest in any Credit Document is
transferred to any Transferee that is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such Transferee, concurrently with the effectiveness of such
transfer, to comply with the provisions of Sections 5.10 and 5.11 hereof. No
Transferee shall be entitled to receive any greater payment under Section 5.10
than the transferor Lender would have been entitled to receive as of such date.

SECTION 15. MISCELLANEOUS

          15.1.     Power of Attorney. Each Borrower hereby irrevocably
designates, makes, constitutes and appoints Agent (and all Persons designated by
Agent, including Agent) as such Borrower’s true and lawful attorney (and
agent-in-fact) and Agent, or Agent’s designee, may, without notice to such
Borrower and in either such Borrower’s or Agent’s name, but at the cost and
expense of such Borrower:

                       15.1.1.    At such time or times as Agent or said
designee, in its sole discretion, may determine, endorse such Borrower’s name on
any Payment Item or proceeds of Collateral which come into the possession of
Agent or under Agent’s control.

                       15.1.2.    At such time or times upon or after the
occurrence of an Event of Default as Agent or its designee in its sole
discretion may determine: (i) demand payment of the Accounts from the Account
Debtors, enforce payment of the Accounts by legal proceedings or otherwise, and
generally exercise all of such Borrower’s rights and remedies with respect to
the collection of the Accounts; (ii) settle, adjust, compromise, discharge or
release any of the Accounts or other Collateral or any legal proceedings brought
to collect any of the Accounts or other Collateral; (iii) sell or assign any of
the Accounts and other Collateral upon such terms, for such amounts and at such
time or times as Agent deems advisable; (iv) take control, in any manner, of any
item of payment or proceeds relating to Collateral; (v) prepare, file and sign
such Borrower’s name to a proof of claim in bankruptcy or similar document
against any Account Debtor or to any notice of lien, assignment or satisfaction
of Lien or similar document in connection with any of Collateral; (vi) receive,
open and dispose of all mail addressed to such Borrower and to notify postal
authorities to change the address for delivery thereof to such address as Agent
may designate; (vii) endorse the name of such Borrower upon any of the items of
payment or proceeds relating to Collateral and deposit the same to the account
of Agent on account of the Obligations; (viii) endorse the name of such Borrower
upon any chattel paper, document, instrument, invoice, freight bill, bill of
lading or similar document or agreement relating to any Accounts or Inventory of
any Obligor and any other Collateral; (ix) use such Borrower’s stationery and
sign the name of such Borrower to verifications of the Accounts and notices
thereof to Account Debtors; (x) use the information recorded on or contained in
any data processing equipment and computer hardware and software relating to the
Accounts, Inventory, Equipment and any other Collateral; (xi) make and adjust
claims under policies of insurance; and (xii) do all other acts and things
necessary, in Agent’s determination, to fulfill such Borrower’s obligations
under this Agreement.

          15.2.     General Indemnity. Each Borrower hereby agrees to indemnify
and defend the Indemnitees and to hold the Indemnitees harmless from and against
any Indemnified Claim ever suffered or incurred by any of the Indemnitees
arising out of or related to this Agreement or any of the other Credit
Documents, the performance by Agent or Lenders of their respective duties or the
exercise of any of their respective rights or remedies hereunder, or the result
of such Borrower’s failure to observe, perform or

-116-

--------------------------------------------------------------------------------




discharge any of its duties hereunder. Each Borrower shall also indemnify and
defend the Indemnitees against and save the Indemnitees harmless from all
Indemnified Claims of any Person arising out of, related to or with respect to
any of the transactions entered into pursuant to this Agreement or any of the
other Credit Documents or Agent’s Lien upon any Collateral. Without limiting the
generality of the foregoing, this indemnity shall extend to any Environmental
Damages and other Indemnified Claims asserted against or incurred (whether
before or after the release, satisfaction or extinguishment of any Mortgage or
Mortgages) by any of the Indemnitees (including Agent or any Lender as
mortgagee-in-possession or successor-in-interest to any Obligor as owner of any
of the Real Estate by virtue of a foreclosure or acceptance of deed-in-lieu of
foreclosure) by any Person under any Environmental Laws or similar laws by
reason of each Borrower’s or any other Person’s violation or non-compliance, or
alleged violation or non-compliance, with any Environmental Laws, or any
unauthorized release of any Regulated Substances or any Contamination on, in,
under, affecting, migrating or threatening to migrate to or from all or any
portions of the Real Estate. Additionally, if any Taxes other than (i)
Non-Excluded Taxes, the payment of which shall be controlled by Section 5.10 and
(ii) the Taxes described in clauses (i), (ii) and (iii) of the first sentence of
Section 5.10.1 (but excluding any stamp, documentary, recording or similar
taxes) shall now or at any time or times hereafter be payable by either of
Agent, any Lender or any Obligor on account of the execution or delivery of this
Agreement, or the execution, delivery, issuance or recording of any of the other
Credit Documents or any amendment thereto, or the creation or repayment of any
of the Obligations hereunder, by reason of any Applicable Law now or hereafter
in effect, each Borrower will pay (or will promptly reimburse Agent and Lenders
for the payment of) all such Taxes, including any interest and penalties
thereon, and will indemnify and hold Indemnitees harmless from and against all
liability in connection therewith. The foregoing indemnities are in addition to
and not in lieu of any other indemnities contained in any of the other Credit
Documents, but shall not apply to Indemnified Claims incurred by any of the
Indemnitees as a direct and proximate result of their own gross negligence or
willful misconduct.

          15.3.     Survival of All Indemnities. Notwithstanding anything to the
contrary in this Agreement or any of the other Credit Documents, the obligation
of Borrowers and each Lender with respect to each indemnity given by it in this
Agreement, whether given by each Borrower to Agent Indemnitees, or Lender
Indemnitees or Wachovia Indemnitees or by any Lender to any Agent Indemnitees or
Wachovia Indemnitees, shall survive the payment in full of the Obligations and
the termination of any of the Revolver Commitments.

          15.4.     Modification of Agreement. This Agreement may not be
modified, altered or amended, except by an agreement in writing signed by each
Borrower, Agent and Lenders (or except as otherwise expressly allowed by Section
13.9); provided, however, that no consent, written or otherwise, of Borrowers
shall be necessary or required in connection with any amendment of any of the
provisions of Section 13 (other than Section 13.7 and 13.9) or any other
provision of this Agreement that affects only the rights, duties and
responsibilities of Lenders and Agent as among themselves so long as no such
amendment imposes any additional obligations on Borrowers.

          15.5.     Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision of this Agreement shall be prohibited by or
invalid under Applicable Law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

          15.6.     English Language. The parties hereto acknowledge that they
have requested and are satisfied that the Credit Documents as well as all
notices, actions and legal proceedings, be drawn up in the English language.

-117-

--------------------------------------------------------------------------------




          15.7.     Cumulative Effect; Conflict of Terms. To the fullest extent
permitted by Applicable Law, the provisions of the Other Agreements and the
Security Documents are hereby made cumulative with the provisions of this
Agreement. Except as otherwise provided in any of the other Credit Documents by
specific reference to the applicable provision of this Agreement, if any
provision contained in this Agreement is in direct conflict with, or
inconsistent with, any provision in any of the other Credit Documents, the
provision contained in this Agreement shall govern and control.

          15.8.     Execution in Counterparts. This Agreement and any amendments
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which counterparts taken together
shall constitute but one and the same instrument.

          15.9.     Notice. All notices, requests and demands to or upon a party
hereto shall be in writing and shall be sent by certified or registered mail,
return receipt requested, personal delivery against receipt or by telecopier or
other facsimile transmission and shall be deemed to have been validly served,
given or delivered when delivered against receipt or, in the case of facsimile
transmission, when received (if on a Domestic Business Day and, if not received
on a Domestic Business Day, then on the next Domestic Business Day after
receipt) at the office where the noticed party’s telecopier is located, in each
case addressed to the noticed party at the address shown for such party on the
signature page hereof or, in the case of a Person who becomes a Lender after the
date hereof, at the address shown on the Assignment and Acceptance by which such
Person became a Lender. Notwithstanding the foregoing, no notice to or upon
Agent pursuant to Sections 2.1.6, 2.3, 3.1, 4.1 or 6.2.2 shall be effective
until actually received by the Asset Based Lending Group of Agent in Charlotte,
North Carolina. Any written notice, request or demand that is not sent in
conformity with the provisions hereof shall nevertheless be effective on the
date that such notice, request or demand is actually received by the individual
to whose attention at the noticed party such notice, request or demand is
required to be sent. In no event, however, shall any notice given to Agent be
deemed to constitute notice to Agent, or vice versa.

          15.10.    Performance of Borrowers’ Obligations. If an Event of
Default exists by virtue of the failure of a Borrower to discharge any covenant,
duty or obligation hereunder or under any of the other Credit Documents, Agent
may, in its sole discretion at any time or from time to time, for such
Borrower’s account and at such Borrower’s expense, pay any amount or do any act
required of such Borrower hereunder or under any of the other Credit Documents
or otherwise lawfully requested by Agent to (i) enforce any of the Credit
Documents or collect any of the Obligations, (ii) preserve, protect, insure or
maintain or realize upon any of the Collateral, or (iii) preserve, defend,
protect or maintain the validity or priority of Agent’s Liens upon any of the
Collateral, including the payment of any judgment against such Borrower, any
insurance premium, any warehouse charge, any finishing or processing charge, any
landlord claim, any other Lien upon or with respect to any of the Collateral
(whether or not a Permitted Lien). All payments that Agent may make under this
Section and all out-of-pocket costs and expenses (including Extraordinary
Expenses) that Agent pays or incurs in connection with any action taken by it
hereunder shall be reimbursed to Agent by Borrowers on demand, with interest
from the date such payment is made or such costs or expenses are incurred to the
date of payment thereof at the Default Rates applicable for Revolver Loans that
are Base Rate Loans. Any payment made or other action taken by Agent under this
Section shall be without prejudice to any right to assert, and without waiver
of, any Event of Default hereunder and without prejudice to any right of Agent
to proceed thereafter as provided herein or in any of the other Credit
Documents.

          15.11.    Agent’s, Required Lenders’ or Supermajority Lenders’
Consent. Whenever any Lender Group Member’s consent is required to be obtained
under this Agreement or any of the other Credit Documents as a condition to any
action, inaction, condition or event, such Lender Group Member

-118-

--------------------------------------------------------------------------------




shall be authorized to give or withhold its consent in its sole and absolute
discretion and to condition its consent upon the giving of additional collateral
security for the Obligations, the payment of money or any other matter.

          15.12.    Credit Inquiries. Each Borrower hereby authorizes and
permits Agent and Lenders (but Agent and Lenders shall have no obligation) to
respond to usual and customary credit inquiries from third parties concerning
such Borrower or any of its Subsidiaries.

          15.13.    Time of Essence. Time is of the essence of this Agreement,
the Other Agreements and the Security Documents.

          15.14.    Entire Agreement; Exhibits and Schedules. This Agreement and
the other Credit Documents, together with all other instruments, agreements and
certificates executed by the parties in connection therewith or with reference
thereto, embody the entire understanding and agreement between the parties
hereto and thereto with respect to the subject matter hereof and thereof and
supersede all prior agreements, understandings and inducements, whether express
or implied, oral or written. Each of the Exhibits and each of the Schedules
attached hereto are incorporated into this Agreement and by this reference made
a part hereof.

          15.15.    Interpretation. No provision of this Agreement or any of the
other Credit Documents shall be construed against or interpreted to the
disadvantage of any party hereto by any court or other governmental or judicial
authority by reason of such party having or being deemed to have structured or
dictated such provision.

          15.16.    Confidentiality. Each Lender Group Member agrees to exercise
reasonable efforts (and, in any event, with at least the same degree of care as
it ordinarily exercises with respect to confidential information of its other
customers) to keep any confidential information delivered or made available by a
Borrower to it, including information obtained by it as a result of a visit or
investigation pursuant to Section 10.1.1 hereof, confidential from any Person
other than individuals employed or retained by it who are or are expected to
become engaged in evaluating, approving, structuring, administering or otherwise
giving professional advice with respect to any of the Revolver Loans or
Collateral; provided, however, that nothing herein shall prevent a Lender Group
Member from disclosing such confidential information (i) to any party to this
Agreement from time to time or any Participant so long as such Participant has
agreed in writing to be bound by the provisions of this Section; (ii) pursuant
the order of any court or administrative agency, (iii) upon the request or
demand of any regulatory agency or authority having jurisdiction over either of
Agent or such Lender or, with respect to disclosures to applicable Governmental
Authorities enforcing Anti-Terrorism Laws, in accordance with Agent’s or such
Lender’s regulatory compliance policy, (iv) which has been publicly disclosed
other than by an act or omission of Agent or any Lender except as permitted
herein, (v) to the extent reasonably required in connection with any litigation
(with respect to any of the Credit Documents or any of the transactions
contemplated thereby) to which any Lender Group Member or its Affiliates may be
a party, (vi) to the extent reasonably required in connection with the exercise
of any remedies hereunder, (vii) to any Agent Professionals or any Lender’s
legal counsel and independent auditors, (viii) to any actual or proposed
Participant, Assignee or other Transferee of all or part of a Lender’s rights
hereunder so long as such Participant or Transferee has agreed in writing to be
bound by the provisions of this Section, (ix) to the National Association of
Insurance Commissioners or any similar organization or to any nationally
recognized rating agency that requires access to information about a Lender’s
portfolio in connection with ratings issued with respect to such Lender, or (x)
with the consent of each Borrower.

-119-

--------------------------------------------------------------------------------




          15.17.    USA PATRIOT Act Notice. Each Lender hereby notifies
Borrowers that, pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies each Borrower,
which information includes the name and address of each Borrower and other
information that will allow such Lender to identify each Borrower in accordance
with the USA PATRIOT Act. Agent and Lenders will also require information
regarding each personal guarantor, if any, and may require information regarding
Borrowers’ management and owners, such as legal name, address, social security
number and date of birth.

          15.18.    Obligations of Lenders Several. The obligations of each
Lender hereunder are several, and no Lender shall be responsible for the
obligations or Revolver Commitment of any other Lender. Nothing contained in
this Agreement and no action taken by Lenders pursuant hereto shall be deemed to
constitute the Lenders to be a partnership, association, joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled, to
the extent not otherwise restricted hereunder, to protect and enforce its rights
arising out of this Agreement and any of the other Credit Documents and it shall
not be necessary for either of Agent or any other Lender to be joined as an
additional party in any proceeding for such purpose.

          15.19.    Advertising and Publicity. With the prior consent of each
Borrower (which shall not be unreasonably withheld or delayed), Agent, on behalf
of Lenders, may issue and disseminate to the public (by advertisement or
otherwise) information describing the credit accommodations made available by
Lenders pursuant to this Agreement, including the name and address of each
Borrower, the amount and security for the credit accommodations and the general
nature of each Borrower’s business, provided that detail regarding terms (such
as interest rate) may be provided only to industry publications, such as the
“LPC Gold Sheets.”

          15.20.    Amendment and Restatement. This Agreement amends and
restates, but does not otherwise supersede, the Original Credit Agreement. It is
the intent of the parties hereto that nothing contained herein shall constitute
a novation or an accord and satisfaction with respect to the Original Credit
Agreement or any of the Obligations.

          15.21.    Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York (without giving
effect to the conflict of laws principles thereof, other than Section 5-1401 of
the New York General Obligations Law); provided, however, that if any of
Collateral shall be located in any jurisdiction other than New York, the laws of
such jurisdiction shall govern the method, manner and procedure for foreclosure
of Agent’s Lien upon Collateral and the enforce­ment of Agent’s other remedies
of Collateral to the extent that the laws of such jurisdiction are different
from or inconsistent with the laws of the State of New York. Notwithstanding the
foregoing provision for the notice and sale of Collateral under the law of the
situs, it is the parties’ intention that New York law control the obligations of
each Borrower under the Credit Documents and the enforcement of the same such
that, for example, each Borrower agrees and acknowledges that pursuant to New
York law they shall be liable for a deficiency judgment notwithstanding the sale
of real Property collateral under a power of sale and further that Lenders or
Agent may, at their election, seek a money judgment under the Credit Documents
without first exhausting all Collateral securing the Obligations thereunder.

          15.22.    Specific Waivers.

                     15.22.1.    Each Borrower waives (i) the right to trial by
jury (which each Agent and each Lender hereby also waives) in any action, suit,
proceeding or counterclaim of any kind arising

-120-

--------------------------------------------------------------------------------




out of or related to any of the Credit Documents, the Obligations or the
Collateral; (ii) presentment, demand and protest and notice of presentment,
protest, default, non payment, maturity, release, compromise, settlement,
extension or renewal of any or all commercial paper, accounts, contract rights,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which such Borrower may in any way be liable and hereby ratifies and confirms
whatever Agent may do in this regard; (iii) notice prior to taking possession or
control of the Collateral or any bond or security which might be required by any
court prior to allowing Agent to exercise any of such Agent’s remedies; (iv) the
benefit of all valuation, appraisement and exemption laws; and (v) notice of
acceptance hereof. Each Borrower acknowledges that the foregoing waivers are a
material inducement to each Agent’s and each Lender’s entering into this
Agreement and that Agent and Lenders are relying upon the foregoing waivers in
its future dealings with such Borrower. Each Borrower warrants and represents
that it has reviewed the foregoing waivers with its legal counsel and has
knowingly and voluntarily waived its jury trial rights following consultation
with legal counsel. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the Court.

                    15.22.2.     The parties to this Agreement expressly waive
and agree to forego any right under Applicable Law to recover punitive,
exemplary, loss profits, consequential or similar damages in any arbitration,
action, suit or other proceeding involving a controversy or claim arising out of
or relating to any of the Credit Documents or any of the transactions
contemplated thereby.

                    15.22.3.    Each Borrower waives any and all rights and
defenses such Borrower may have because any of the Obligations are secured by
real Property. This means, among other things: (i) Agent and Lenders may collect
from such Borrower without first resorting to any Collateral, and (ii) if the
Agent forecloses on any Collateral constituting real Property, (a) the amount of
the Obligations may be reduced only by the price for which such Collateral is
sold at the foreclosure sale, even if such Collateral is worth more than the
sale price, and (b) Agent and Lenders may collect from such Borrower even if the
Agent, by foreclosing on such real Property, have extinguished any right each
Borrower may have to collect from the other such Borrower.

[Remainder of page intentionally left blank; signatures begin on following page]

-121-

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, this Agreement has been duly executed on the day
and year specified at the beginning of this Agreement.

 

 

 

 

 

 

BORROWERS:

 

 

 

REMINGTON ARMS COMPANY, INC.

 

 

 

By:

/s/ Mark A. Little

 

 

--------------------------------------------------------------------------------

 

Name:  

Mark A. Little

 

 

--------------------------------------------------------------------------------

 

Title:  

Executive Vice President, Chief Financial Officer, and Chief Accounting Officer

 

 

--------------------------------------------------------------------------------

 

 

 

Address:

 

870 Remington Drive

 

Madison, North Carolina 27025

 

Attention: President

 

Telecopier No.: (336) 548-7801

 

 

 

RA FACTORS, INC.

 

 

 

By:

/s/ Mark A. Little

 

 

--------------------------------------------------------------------------------

 

Name:  

Mark A. Little

 

 

--------------------------------------------------------------------------------

 

Title:  

President and Director

 

 

--------------------------------------------------------------------------------

 

 

 

Address:

 

870 Remington Drive

 

Madison, North Carolina 27025

 

Attention: President

 

Telecopier No.: (336) 548-7801

Signature page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

 

AGENT:

 

 

 

WACHOVIA BANK, NATIONAL

 

ASSOCIATION

 

 

 

By:

/s/ Bruce Rhodes

 

 

--------------------------------------------------------------------------------

 

Title:

Director

 

 

--------------------------------------------------------------------------------

 

 

 

Address:

 

301 South College Street

 

Charlotte, North Carolina 28288

 

Attention:

 

 

--------------------------------------------------------------------------------

 

Telecopier No.: (704) 374-2703

Signature page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

 

 

LENDERS:

 

 

 

WACHOVIA BANK, NATIONAL

 

ASSOCIATION

 

 

Revolver Commitment: $50,000,000.00

By:

/s/ Bruce Rhodes

 

 

--------------------------------------------------------------------------------

 

Title:

Director

 

 

--------------------------------------------------------------------------------

 

 

 

Address:

 

 

 

301 South College Street

 

Charlotte, North Carolina 28288

 

Attention:

Bruce K. Rhodes

 

 

--------------------------------------------------------------------------------

 

Telecopier No.: (704) 374-2703

 

 

 

LIBOR Lending Office:

 

301 South College Street

 

Charlotte, North Carolina 28288

 

Attention:

Sue Patterson

 

 

--------------------------------------------------------------------------------

 

Telecopier No.: (704) 374-2703

Signature page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

Revolver Commitment: $49,880,000.00

By:

/s/ Lawrence P. Garni

 

 

--------------------------------------------------------------------------------

 

Title:

Sr. Vice President

 

 

--------------------------------------------------------------------------------



 

 

Address:

 

 

 

335 Madison Avenue, 6th Floor

 

New York, New York 10017

 

Attention: Lawrence P. Garni

 

Telecopier No.: (212) 503-7340

 

 

 

LIBOR Lending Office:

 

 

 

Bank of America, N.A.

 

20975 Swenson Drive, Suite 200

 

Waukesha, Wisconsin 53186

 

Attention: Karla Brown

 

Telecopier No.: (262) 798-4883

Signature page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

 

 

NATIONAL CITY BUSINESS

 

CREDIT, INC.

 

 

Revolver Commitment: $28,000,000.00

By:

/s/ Tom Buda

 

 

--------------------------------------------------------------------------------

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------

 

 

 

Address:

 

1965 East Sixth Street, 4TH Floor

 

Locator 01-3049

 

Cleveland, Ohio 44114

 

Attention: Tom Buda

 

Telecopier No.: (216) 222-9555

 

 

 

LIBOR Lending Office:

 

1965 East Sixth Street, 4TH Floor



Locator 01-3049

 

Cleveland, Ohio 44114

 

Attention: Montreal Phillips

 

Telecopier No.: (216) 222-9555

Signature page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

 

HSBC BUSINESS CREDIT (USA), INC.

 

 

Revolver Commitment: $12,120,000.00

By:

/s/ Dan Bueno

 

 

--------------------------------------------------------------------------------

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------

 

 

 

Address:

 

452 Fifth Avenue

 

4th Floor

 

New York, New York 10018

 

Attention: Dan R. Bueno

 

Telecopier No.: (212) 525-2518

 

 

 

LIBOR Lending Office:

 

HSBC Bank USA

 

Buffalo, New York 14203

 

Attention: Antoinette Starr

 

Telecopier No.: (716) 841-6469

Signature page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




EXHIBIT A-1

FORM OF AMENDED AND RESTATED REVOLVER NOTE

 

 

U.S. $__________.__

______________, 20__

          FOR VALUE RECEIVED, the undersigned, REMINGTON ARMS COMPANY, INC., a
Delaware corporation, and RA FACTORS, INC., a Delaware corporation
(individually, a “Borrower” and collectively, the “Borrowers”), hereby
unconditionally, and jointly and severally, promise to pay to the order
of_____________ (herein, together with any subsequent holder hereof, called the
“Holder”) the principal sum of $_______________ or such lesser sum as may
constitute Holder’s Pro Rata share of the outstanding principal amount of all
Revolver Loans pursuant to the terms of the Credit Agreement (as defined below)
on the date on which such outstanding principal amounts become due and payable
pursuant to Section 5.2 of the Credit Agreement, in strict accordance with the
terms thereof. Borrowers likewise unconditionally, and jointly and severally,
promise to pay to Holder interest from and after the date hereof on Lender’s Pro
Rata share of the outstanding principal amount of Revolver Loans at such
interest rates, payable at such times, and computed in such manner as are
specified in Section 3.1 of the Credit Agreement, in strict accordance with the
terms thereof.

          This Amended and Restated Revolver Note (“Note”) is issued pursuant
to, and is one of the “Revolver Notes” referred to in, the Amended and Restated
Credit Agreement dated March 15, 2006 (as the same may be amended from time to
time, the “Credit Agreement”), among Borrowers, the financial institutions from
time to time parties thereto as lenders (“Lenders”), Wachovia Bank, National
Association, as Administrative and Collateral Agent for Lenders (in such
capacity, “Agent”), Bank of America, N.A. as Syndication Agent, and National
City Business Credit, Inc. as Documentation Agent, and Holder is and shall be
entitled to all benefits thereof and of all Credit Documents executed and
delivered in connection therewith. All capitalized terms used herein, unless
otherwise defined herein, shall have the meanings ascribed to such terms in the
Credit Agreement.

          The repayment of the principal balance of this Note shall be made in
the manner and to the extent stated in Section 5.2 of the Credit Agreement. The
entire unpaid principal balance and all accrued interest on this Note shall be
due and payable immediately upon the Commitment Termination Date.

          All payments of principal and interest shall be made in U.S. Dollars
in immediately available funds as specified in the Credit Agreement.

          Upon or after the occurrence of an Event of Default and for so long as
such Event of Default exists, the principal balance and all accrued interest of
this Note may be declared due and payable in the manner and with the effect
provided in the Credit Agreement, and the unpaid principal balance hereof shall
bear interest at the Default Rate as and when provided in Section 3.1.5 of the
Credit Agreement. Borrowers agree to pay, and save Holder harmless against any
liability for the payment of, all costs and expenses, including, but not limited
to, reasonable attorneys’ fees, if this Note is collected by or through an
attorney-at-law.

          All principal amounts of Revolver Loans made by Holder to Borrowers
pursuant to the Credit Agreement, and all accrued and unpaid interest thereon,
shall be deemed outstanding under this Note and shall continue to be owing by
Borrowers until paid in accordance with the terms of this Note and the Credit
Agreement.

          In no contingency or event whatsoever, whether by reason of
advancement of the proceeds hereof

--------------------------------------------------------------------------------




or otherwise, shall the amount paid or agreed to be paid to Holder for the use,
forbearance or detention of money advanced hereunder exceed the highest lawful
rate permissible under any law which a court of competent jurisdiction may deem
applicable hereto; and, in the event of any such payment inadvertently paid by a
Borrower or inadvertently received by Holder, such excess sum shall be, at such
Borrower’s option, returned to such Borrower forthwith or credited as a payment
of principal, but shall not be applied to the payment of interest. It is the
intent hereof that Borrowers not pay or contract to pay, and that Holder not
receive or contract to receive, directly or indirectly in any manner whatsoever,
interest in excess of that which may be paid by Borrowers under Applicable Law.

          Time is of the essence of this Note. To the fullest extent permitted
by Applicable Law, each Borrower, for itself and its legal representatives,
successors and assigns, expressly waives presentment, demand, protest, notice of
dishonor, notice of non-payment, notice of maturity, notice of protest,
presentment for the purpose of accelerating maturity, diligence in collection,
and the benefit of any exemption or insolvency laws.

          Wherever possible each provision of this Note shall be interpreted in
such a manner as to be effective and valid under Applicable Law, but if any
provision of this Note shall be prohibited or invalid under Applicable Law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or remaining provisions of
this Note. No delay or failure on the part of Holder in the exercise of any
right or remedy hereunder shall operate as a waiver thereof, nor as an
acquiescence in any default, nor shall any single or partial exercise by Holder
of any right or remedy preclude any other right or remedy. Agent may, at its
option, enforce its rights against any Collateral securing this Note without
enforcing its rights against any Borrower, any guarantor of the indebtedness
evidenced hereby or any other property or indebtedness due or to become due to
any Borrower. Each Borrower agrees that, without releasing or impairing
Borrowers’ liability hereunder, Agent or any Holder may at any time release,
surrender, substitute or exchange any Collateral securing this Note and may at
any time release any party primarily or secondarily liable for the indebtedness
evidenced by this Note.

          The rights of Holder and obligations of Borrowers hereunder shall be
construed in accordance with and governed by the laws (without giving effect to
the conflict of law principles thereof other than Section 5-1401 of the New York
General Obligations Law) of the State of New York.

          This Note amends and restates that certain Revolver Note dated
____________, 20__, made by Borrowers to the order of
_____________________________________ in the original maximum principal amount
of $____________ (the “Prior Note”), but does not otherwise supersede, discharge
or satisfy any of Borrowers’ obligations under the Prior Note and nothing herein
shall constitute a novation or an accord and satisfaction with respect to the
Prior Note or any of the other Obligations.

          IN WITNESS WHEREOF, each Borrower has caused this Note to be executed
and delivered by its duly authorized officer on the date first above written.

 

 

 

 

 

REMINGTON ARMS COMPANY, INC.

 

 

 

By: 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Title: 

 

 

 

--------------------------------------------------------------------------------

Signature page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

 

RA FACTORS, INC.

 

 

 

By: 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Title: 

 

 

 

--------------------------------------------------------------------------------

Signature page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




EXHIBIT A-2

FORM OF AMENDED AND RESTATED SETTLEMENT NOTE

 

 

 

________, ______

U.S. $5,000,000.00

[New York, New York]

          FOR VALUE RECEIVED, the undersigned, REMINGTON ARMS COMPANY, INC., a
Delaware corporation, and RA FACTORS, INC., a Delaware corporation
(individually, a “Borrower” and collectively, the “Borrowers”), hereby
unconditionally, and jointly and severally, promise to pay to the order of
Wachovia Bank, National Association (herein, together with any subsequent holder
hereof, called “Wachovia”) the principal sum of $5,000,000 or such lesser sum as
may constitute the outstanding principal amount of all Settlement Loans pursuant
to the terms of the Credit Agreement (as defined below) on the date on which
such outstanding principal amounts become due and payable pursuant to the Credit
Agreement, in strict accordance with the terms thereof. Borrowers likewise
unconditionally promise to pay to Wachovia interest from and after the date
hereof on the outstanding principal amount of Settlement Loans at such interest
rates, payable at such times, and computed in such manner as are specified in
Section 3.1of the Credit Agreement, in strict accordance with the terms thereof.

          This Amended and Restated Settlement Note (“Note”) is issued pursuant
to, and is the “Settlement Note” referred to in, the Amended and Restated Credit
Agreement dated March 15, 2006 (as the same may be amended from time to time,
the “Credit Agreement”), among Borrowers, the financial institutions from time
to time parties thereto as lenders (“Lenders”), Wachovia Bank, National
Association, as Administrative and Collateral Agent for Lenders (in such
capacity, “Agent”), Bank of America, N.A. as Syndication Agent, and National
City Business Credit, Inc. as Documentation Agent, and Wachovia is and shall be
entitled to all benefits thereof and of all Credit Documents executed and
delivered in connection therewith. All capitalized terms used herein, unless
otherwise defined herein, shall have the meanings ascribed to such terms in the
Credit Agreement.

          The repayment of the principal balance of this Note shall be made in
the manner and to the extent stated in Section 5.2 of the Credit Agreement. The
entire unpaid principal balance and all accrued interest on this Note shall be
due and payable immediately upon the Commitment Termination Date.

          All payments of principal and interest shall be made in U.S. Dollars
in immediately available funds as specified in the Credit Agreement.

          Upon or after the occurrence of an Event of Default and for so long as
such Event of Default exists, the principal balance and all accrued interest of
this Note may be declared due and payable in the manner and with the effect
provided in the Credit Agreement, and the unpaid principal balance hereof shall
bear interest at the Default Rate as and when provided in Section 3.1.5 of the
Credit Agreement. Borrowers agree to pay, and save Wachovia harmless against any
liability for the payment of, all costs and expenses, including, but not limited
to, reasonable attorneys’ fees, if this Note is collected by or through an
attorney-at-law.

          All principal amounts of Settlement Loans made by Wachovia to
Borrowers pursuant to the Credit Agreement, and all accrued and unpaid interest
thereon, shall be deemed outstanding under this Note and shall continue to be
owing by Borrowers until paid in accordance with the terms of this Note and the
Credit Agreement.

--------------------------------------------------------------------------------




          In no contingency or event whatsoever, whether by reason of
advancement of the proceeds hereof or otherwise, shall the amount paid or agreed
to be paid to Wachovia for the use, forbearance or detention of money advanced
hereunder exceed the highest lawful rate permissible under any law which a court
of competent jurisdiction may deem applicable hereto; and, in the event of any
such payment inadvertently paid by a Borrower or inadvertently received by
Wachovia, such excess sum shall be, at such Borrower’ s option, returned to such
Borrower forthwith or credited as a payment of principal, but shall not be
applied to the payment of interest. It is the intent hereof that Borrowers not
pay or contract to pay, and that Wachovia not receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by Borrowers under Applicable Law.

          Time is of the essence of this Note. To the fullest extent permitted
by Applicable Law, each Borrower, for itself and its legal representatives,
successors and assigns, expressly waives presentment, demand, protest, notice of
dishonor, notice of non-payment, notice of maturity, notice of protest,
presentment for the purpose of accelerating maturity, diligence in collection,
and the benefit of any exemption or insolvency laws.

          Wherever possible each provision of this Note shall be interpreted in
such a manner as to be effective and valid under Applicable Law, but if any
provision of this Note shall be prohibited or invalid under Applicable Law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or remaining provisions of
this Note. No delay or failure on the part of Wachovia in the exercise of any
right or remedy hereunder shall operate as a waiver thereof, nor as an
acquiescence in any default, nor shall any single or partial exercise by
Wachovia of any right or remedy preclude any other right or remedy. Agent may,
at its option, enforce its rights against any Collateral securing this Note
without enforcing its rights against any Borrower, any Guarantor of the
indebtedness evidenced hereby or any other property or indebtedness due or to
become due to any Borrower. Each Borrower agrees that, without releasing or
impairing Borrowers’ liability hereunder, Agent or Holder may at any time
release, surrender, substitute or exchange any Collateral securing this Note and
may at any time release any party primarily or secondarily liable for the
indebtedness evidenced by this Note.

          The rights of Wachovia and obligations of Borrowers hereunder shall be
construed in accordance with and governed by the laws (without giving effect to
the conflict of law principles thereof other than Section 5-1401 of the New York
General Obligations Law) of the State of New York.

          This Note amends and restates that certain Settlement Note dated
January 24, 2003, made by Borrowers to the order of Wachovia in the original
maximum principal amount of $5,000,000 (the “Prior Settlement Note”), but does
not otherwise supersede, discharge or satisfy any of Borrowers’ obligations
under the Prior Settlement Note and nothing herein shall constitute a novation
or an accord and satisfaction with respect to the Prior Settlement Note or any
of the other Obligations.

          IN WITNESS WHEREOF, each Borrower has caused this Note to be executed
and delivered by its duly authorized officer on the date first above written.

 

 

 

 

 

 

 

REMINGTON ARMS COMPANY, INC.

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

  Title:

 

 

 

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

RA FACTORS, INC.

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

  Title:

 

 

 

 

--------------------------------------------------------------------------------

 

-3-

--------------------------------------------------------------------------------




EXHIBIT B

Form of Letter of Credit Request

 

 

TO:

Lenders listed in that certain Amended and Restated Credit Agreement, dated as
of March 15, 2006 (the “Credit Agreement”), among Remington Arms Company, Inc.,
RA Factors, Inc., the Lenders listed herein and Wachovia Bank, National
Association, as Agent (“Agent”)

          Pursuant to Section 2.3.1 of the Credit Agreement, the undersigned
authorized officer of the undersigned Borrower hereby requests [a] Letter[s] of
Credit as follows:

 

 

 

 

 

Face Amount

Date of Issuance

Expiry Date

Letter of Credit
Purpose

Name and
Address of
Beneficiary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

          The undersigned hereby certifies that the amount of the outstanding LC
Obligations prior to giving effect to any Letter of Credit requested hereby is
equal to $_____________.

          Unless otherwise defined herein, terms defined in the Credit Agreement
shall have the same meaning in this notice.

Date: ____________________, 200___.

 

 

 

 

 

REMINGTON ARMS COMPANY, INC.

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------




EXHIBIT C

Form of Notice of Conversion/Continuation

Date ______________, 200_

Wachovia Bank, National Association, as Agent
301 South College Street
6th Floor
Charlotte, North Carolina 28288
Attention: _______________________

 

 

 

 

Re:

Amended and Restated Credit Agreement dated March 15, 2006, by and among
Remington Arms Company, Inc., RA Factors, Inc., certain “Lenders” from time to
time parties thereto, Wachovia Bank, National Association, as Administrative and
Collateral Agent for such Lenders, Bank of America, N.A. as Syndication Agent
and National City Business Credit, Inc. as Documentation Agent (as at any time
amended, the “Credit Agreement”)

Gentlemen:

          This Notice of Conversion/Continuation is delivered to you pursuant to
Section 3.1.2 of the Credit Agreement. Unless otherwise defined herein,
capitalized terms used herein shall have the meanings attributable thereto in
the Credit Agreement. Borrowers hereby give notice of their request as follows:

Check as applicable:

 

 

 

 

 

A conversion of Revolver Loans from one Type to another, as follows:

 

 

 

 

 

(i)

The requested date of the proposed conversion is ______________, ____ (the
“Conversion Date”);

 

 

 

 

 

 

(ii)

The Type of Revolver Loans to be converted pursuant hereto are presently
__________________ [select either Euro-Dollar Loans or Base Rate Loans] in the
principal amount of $_____________ outstanding as of the Conversion Date;

 

 

 

 

 

 

(iii)

The portion of the aforesaid Revolver Loans to be converted on the Conversion
Date is $_____________ (the “Conversion Amount”);

 

 

 

 

 

 

(iv)

The Conversion Amount is to be converted into a ____________ [select either a
Euro-Dollar Loan or a Base Rate Loan] (the “Converted Loan”) on the Conversion
Date.


--------------------------------------------------------------------------------




 

 

 

 

 

 

(v)

[In the event Borrowers select a Euro-Dollar Loan:] Borrowers hereby request
that the Interest Period for such Converted Loan be for a duration of _____
[insert length of Interest Period].

 

 

 

 

 

A continuation of Revolver Loans which are Euro-Dollar Loans for a new Interest
Period, as follows:

 

 

 

 

 

 

(i)

The requested date of the proposed continuation is _______________, _____ (the
“Continuation Date”);

 

 

 

 

 

 

(ii)

The aggregate amount of such Euro-Dollar Loans subject to such continuation is
$__________________;

 

 

 

 

 

 

(iii)

The duration of the selected Interest Period for such Euro-Dollar Loans which
are the subject of such continuation is: _____________ [select duration of
applicable Interest Period];

          Each Borrower hereby ratifies and reaffirms all of its liabilities and
obligations under the Credit Documents and certifies that no Default or Event of
Default exists on the date hereof.

          Borrowers have caused this Notice of Conversion/Continuation to be
executed and delivered by their duly authorized representatives, this _______
day of ______________, 200_.

 

 

 

 

 

REMINGTON ARMS COMPANY, INC.

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

RA FACTORS, INC.

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------




EXHIBIT D

Form of Notice of Borrowing

Date ____________, 200_

Wachovia Bank, National Association, as Agent
301 South College Street
6th Floor
Charlotte, North Carolina 28288
Attention: _________________

 

 

 

 

Re:

Amended and Restated Credit Agreement dated March 15, 2006, by and among
Remington Arms Company, Inc., RA Factors, Inc., certain “Lenders” from time to
time parties thereto, Wachovia Bank, National Association, as Administrative and
Collateral Agent for such Lenders, Bank of America, N.A. as Syndication Agent
and National City Business Credit, Inc. as Documentation Agent(as at any time
amended, the “Credit Agreement”)

Gentlemen:

          This Notice of Borrowing is delivered to you pursuant to Section 4.1.1
of the Credit Agreement. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings attributable thereto in the Credit Agreement.
Borrowers hereby request a Revolver Loan in the aggregate principal amount of
$______________, to be made on _____________, 200 _, to be disbursed to the
Funding Account, and to consist of:

 

 

 

 

 

 

Check as applicable:

o

Base Rate Loans in the aggregate principal amount of $_____________

 

 

 

 

 

 

o

Euro-Dollar Loans in the aggregate principal amount of $___________, with
Interest Periods as follows:

 

 

 

 

 

 

 

(i)

As to $_____________, an Interest Period of ______ month(s);

 

 

 

 

 

 

 

 

(ii)

As to $_____________, an Interest Period of ______ months;

 

 

 

 

 

 

 

 

(iii)

As to $_____________, an Interest Period of ______ months.


--------------------------------------------------------------------------------




          Each Borrower hereby ratifies and reaffirms all of its liabilities and
obligations under the Credit Documents and hereby certifies that no Default or
Event of Default exists on the date hereof.

          Each Borrower hereby represents, warrants and certifies to Agent that
the amount of the Obligations incurred and outstanding on the date hereof, taken
together with the amount of the Revolver Loan requested herein, does not exceed
the sum of (i) the amount on the date hereof that constitutes “Permitted
Indebtedness” under clause (i) of the definition of that term in the New Senior
Notes Indenture as in effect on January 24, 2003 plus (ii) the amount of
Obligations that Borrowers would be permitted to incur hereunder on such date
under clause (xiv) of the definition of “Permitted Indebtedness” without causing
a breach or violation of the New Senior Notes Indenture as in effect on January
24, 2003.

          Borrowers have caused this Notice of Borrowing to be executed and
delivered by their duly authorized representative, this ______ day of
_____________, 200_.

 

 

 

 

 

REMINGTON ARMS COMPANY, INC.

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

RA FACTORS, INC.

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------




EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

[Letterhead of Remington]

Date: _____________, 200__

Wachovia Bank, National Association, as Agent
301 South College Street
6th Floor
Charlotte, North Carolina 28288
Attention: ________________________

          Reference is hereby made to the Amended and Restated Credit Agreement
dated March 15, 2006, by and among Remington Arms Company, Inc. and RA Factors,
Inc. (collectively, “Borrowers”), certain “Lenders” from time to time parties
thereto, Wachovia Bank, National Association, as Administrative and Collateral
Agent for such Lenders, Bank of America, N.A., as Syndication Agent, and
National City Business Credit, Inc., as Documentation Agent (as at any time
amended, the “Credit Agreement”). Capitalized terms used in this Compliance
Certificate, unless otherwise defined herein, shall have the meanings ascribed
to them in the Credit Agreement.

          Pursuant to Section 10.1.3 of the Credit Agreement, the undersigned,
the chief financial officer of each Borrower, hereby certifies to the Agent and
the Lenders that (1) the information contained in the Compliance Checklist
attached hereto is true, accurate and complete in all material respects as of
__________, 200__, and (2), except as expressly stated in the Compliance
Certificate attached hereto: (a) no Default or Event of Default is in existence
on and as of the date hereof, (b) as of the date hereof, Borrowers are current
in their payment of all accrued rent and other charges to Persons who own or
lease any premises where any of the Collateral is located or who provide
processing or logistics services with respect to any of the Collateral at any
location, and there are no pending disputes or claims regarding any Borrower’s
failure to pay or delay in payment of any such rent or other charges, and (c) as
of the date hereof, each Borrower and each of its Subsidiaries has filed all
federal, state, municipal, local, and foreign tax returns and other reports it
is required by law to file and has paid, all Taxes upon it, its income and
Properties (including all federal excise taxes), prior to the date on which such
Taxes became delinquent, in each case except to the extent that such Taxes are
being Properly Contested and except where the same could not reasonably be
expected to have a Material Adverse Effect.

 

 

 

 

 

 

 

REMINGTON ARMS COMPANY, INC.

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

   Name:

 

 

 

 

--------------------------------------------------------------------------------

 

 

   Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

RA FACTORS, INC.

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

   Title:

 

 

 

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------




REMINGTON ARMS COMPANY, INC. - COMPLIANCE CHECKLIST

AFFIRMATIVE COVENANTS

 

 

 

In
compliance

Not in
compliance

Covenant

 

 

 

o

o

Notices (Section 10.1.2)

 

 

 

o

o

Financial and Other Information. (Section 10.1.3)

 

 

 

o

o

Landlord and Storage Agreements (Section 10.1.4)

 

 

 

o

o

Projections. (Section 10.1.5)

 

 

 

o

o

Taxes. (Section 10.1.6)

 

 

 

o

o

Compliance with Laws. (Section 10.1.7)

 

 

 

o

o

Insurance. (Section 10.1.8)

 

 

 

o

o

Compliance with LC Documents. (Section 10.1.9)

 

 

 


--------------------------------------------------------------------------------




NEGATIVE COVENANTS

 

 

 

In
compliance

Not in
compliance

Covenant

 

 

 

o

o

Fundamental Changes. (Section 10.2.1)

 

 

 

o

o

Loans. (Section 10.2.2)

 

 

 

o

o

Permitted Debt. (Section 10.2.3)

 

 

 

o

o

Affiliate Transactions. (Section 10.2.4)

 

 

 

o

o

Limitation on Liens. (Section 10.2.5)

 

 

 

o

o

Subordinated Debt. (Section 10.2.6)

 

 

 

o

o

Restricted Payments. (Section 10.2.7)

 

 

 

o

o

Capital Expenditures. (Section 10.2.8)

 

 

 

o

o

Disposition of Assets. (Section 10.2.9)

 

 

 

o

o

Bill-and-Hold Sales, Etc. (Section 10.2.11)

 

 

 

o

o

Restricted Investments. (Section 10.2.12)

 

 

 

o

o

Acquisitions. (Section 10.2.13)

 

 

 

o

o

Tax Consolidation. (Section 10.2.15)

 

 

 

o

o

Fiscal Year. (Section 10.2.16)

 

 

 

o

o

Organization Documents. (Section 10.2.17)

 

 

 

o

o

Conduct of Business. (Section 10.2.18)

 

 

 

o

o

Subsidiaries. (Section 10.2.19)

 

 

 

o

o

Restrictions on Upstream Payments. (Section 10.2.20)

 

 

 

o

o

Hedging Agreements. (Section 10.2.21)

 

 

 

o

o

Factoring Documents. (Section 10.2.22)

 

 

 

-3-

--------------------------------------------------------------------------------





 

 

 

In
compliance

Not in
compliance

Covenant

o

o

Licenses of Intellectual Property. (Section 10.2.23)

 

 

 

-4-

--------------------------------------------------------------------------------




FINANCIAL COVENANTS

Capitalized terms used herein have the meanings ascribed to such terms in the
Credit Agreement.

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

In
compliance

 

Not in
compliance

 

Covenant

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

o

 

 

 

o

 

Consolidated Fixed Charge Coverage Ratio. (Section 10.3.1)

 

__ to 1.0

 

[Required at any time that the Minimum Availability Condition is not satisfied]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The ratio of (a) Consolidated Adjusted EBITDA to (b) Consolidated Fixed Charges
for the Most Recent Covenant Test Period of at least 1.1 to 1.0.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(i)

 

 

$

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

(a)           Consolidated Adjusted EBITDA:

 

(ii)

 

 

$

 

 

               (i)     Consolidated EBITDA, less

 

 

 

 

 

--------------------------------------------------------------------------------

 

               (ii)    Capital Expenditures paid, less

 

(iii)

 

 

$

 

 

               (iii)     Restricted Payments paid, to the extent permitted by
Section 10.2.7 of the Credit Agreement, less

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

               (iv)     cash provisions for taxes paid based on income, provided
that the amount of such cash provisions for taxed based on income may not be
less than zero.

 

(iv)

 

 

$

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

(a)

 

 

$

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

(i)

 

 

$

 

 

(b)           Consolidated Fixed Charges:

 

 

 

 

 

--------------------------------------------------------------------------------

 

               (i)     Consolidated Interest Expense, plus

 

(ii)

 

 

$

 

 

               (ii)     scheduled principal payments of any long-term Debt
coming due in the next period of equal length, plus

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

(iii)

 

 

$

 

 

               (iii)     payments made with respect to Capitalized Lease
Obligations

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

(b)

 

 

$

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

o

 

 

 

o

 

Minimum Consolidated EBITDA. (Section 10.3.2)

 

 

 

 

 

 

 

[Required during the Availability Test Period]

 

 

 

 

 

 

 

 

 

(a)

 

 

$

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

(a)          Consolidated EBITDA

 

 

 

 

 

 

 

 

 

(b)

 

 

$

 

 

(b)          the amount set forth in Section 10.3.2 of the Credit Agreement as
of the last day of the Most Recent Covenant Test Period

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

-5-

--------------------------------------------------------------------------------




ENVIRONMENTAL COVENANTS

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

In
compliance

 

Not in
compliance

 

Covenant

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

o

 

 

 

o

 

Environmental Covenants (Section 10.4)

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

If not in compliance with any of the foregoing, please provide a description
below:

 

 

 

Section No.

 

Description of Non-Compliance

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

-6-

--------------------------------------------------------------------------------




EXHIBIT G

FORM OF ASSIGNMENT AND ACCEPTANCE

Dated as of ______, 200_

          Reference is made to the Amended and Restated Credit Agreement dated
March 15, 2006 (at any time amended, the “Credit Agreement”), among REMINGTON
ARMS COMPANY, INC., a Delaware corporation and RA FACTORS, INC., a Delaware
corporation (hereinafter referred to individually as “Borrower” and collectively
as “Borrowers”), the financial institutions from time to time party to the
Credit Agreement (“Lenders”), WACHOVIA BANK, NATIONAL ASSOCIATION, in its
capacity as Administrative and Collateral Agent for Lenders (in such capacity,
the “Agent”), BANK OF AMERICA, N.A., in its capacity as Syndication Agent, and
NATIONAL CITY BUSINESS CREDIT, INC., in its capacity as Documentation Agent.
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement.

          ____________________________ (the “Assignor”) and
__________________­______________ (the “Assignee”) agree as follows:

          1.          (A) Assignor hereby assigns to Assignee and Assignee
hereby purchases and assumes from Assignor (i) a principal amount of $________
of the outstanding Revolver Loans held by Assignor (which amounts, according to
the records of Agent, represent _______% of the total principal amount of
outstanding Revolver Loans) and (ii) a principal amount of $__________ of
Assignor’s Revolver Commitment (which amount includes Assignor’s outstanding
Revolver Loans being assigned to Assignee pursuant to clause (i) above and
which, according to the records of Agent, represents ____% of the total Revolver
Commitments of Lenders under the Credit Agreement) (the “Assigned Interests”),
together with an interest in the Credit Documents corresponding to the Assigned
Interest. This Agreement shall be effective from the date (the “Assignment
Effective Date”) on which Assignor receives both (x) the principal amount of the
Assigned Interest in the Revolver Loans on the Assignment Effective Date, if
any, and (y) a copy of this Agreement duly executed by Assignee. From and after
the Assignment Effective Date, Assignee hereby expressly assumes, and undertakes
to perform, all of Assignor’s obligations in respect of Assignor’s Revolver
Commitments to the extent, and only to the extent, of Assignee’s Assigned
Interest, and all principal, interest, fees and other amounts which would
otherwise be payable to or for Assignor’s account in respect of the Assigned
Interest shall be payable to or for Assignee’s account, to the extent such
amounts have accrued subsequent to the Assignment Effective Date.

          2.          Assignor (i) represents that as of the date hereof, the
aggregate of its Revolver Commitment under the Credit Agreement (without giving
effect to assignments thereof, which have not yet become effective) is
$__________, and the outstanding balance of its Revolver Loans (unreduced by any
assignments thereof, which have not yet become effective) is $__________; (ii)
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
the Credit Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other
instrument or document furnished pursuant thereto, other than that Assignor is
the legal and beneficial owner of the interest being assigned by it hereunder
and that such interest is free and clear of any adverse claim; (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition

--------------------------------------------------------------------------------




of any Borrower, the performance or observance by any Borrower of any of its
obligations under the Credit Agreement or any of the Credit Documents[; and (iv)
attaches the Notes held by it and requests that Agent exchange such Notes for
new Notes payable to Assignee and the Assignor in the principal amounts set
forth on Schedule A hereto].

          3.          Assignee (i) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (ii) confirms that it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to the terms thereof, and copies
of such other Credit Documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Acceptance; (iii) agrees that it shall, independently and without reliance upon
Assignor and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iv) confirms that it is eligible
to become an Assignee; (v) appoints and authorizes Agent to take such action as
Agent on its behalf and to exercise such powers under the Credit Documents as
are delegated to Agent, by the terms thereof, together with such powers as are
incidental thereto; (vi) agrees that it will strictly observe and perform all
the obligations that are required to be performed by it as a “Lender” under the
terms of the Credit Agreement and the other Credit Documents; and (vii) agrees
that it will keep confidential all information with respect to each Borrower
furnished to it by any Borrower or the Assignor to the extent provided in the
Credit Agreement.

          4.          Assignor acknowledges and agrees that it will not sell or
otherwise dispose of the Assigned Interests or any portion thereof, or grant any
participation therein, in a manner which, or take any action in connection
therewith which, would violate the terms of any of the Credit Documents.

          5.          This Agreement and all rights and obligations shall be
interpreted in accordance with and governed by the laws of the State of New
York. If any provision hereof would be invalid under Applicable Law, then such
provision shall be deemed to be modified to the extent necessary to render it
valid while most nearly preserving its original intent; no provision hereof
shall be affected by another provision’s being held invalid.

          6.          Each notice or other communication hereunder shall be in
writing, shall be sent by messenger, by telecopy or facsimile transmission or by
first-class mail, shall be deemed given when sent and shall be sent as follows:

          If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):

__________________________
__________________________
__________________________

          If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):

__________________________
__________________________
__________________________
__________________________

          Payments hereunder shall be made by wire transfer of immediately
available U.S. Dollars as follows:

-2-

--------------------------------------------------------------------------------




          If to Assignee, to the following account (or to such other account as
Assignee may designate from time to time):

__________________________
ABA No.__________________
__________________________
Account No.________________
Reference: _________________

          If to Assignor, to the following account (or to such other account as
Assignor may designate from time to time):

__________________________
__________________________
__________________________
ABA No.__________________
For Account of:_____________
Reference: ________________

          IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed and delivered by their respective duly authorized
officers, as of the date first above written.

 

 

 

 

 

[NAME OF ASSIGNOR]

 

--------------------------------------------------------------------------------

 

(“Assignor”)

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Title: 

 

 

 

--------------------------------------------------------------------------------

 

 

 

[NAME OF ASSIGNEE]

 

--------------------------------------------------------------------------------

 

(“Assignee”)

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Title: 

 

 

 

--------------------------------------------------------------------------------


-3-

--------------------------------------------------------------------------------




SCHEDULE A TO ASSIGNMENT AND ACCEPTANCE

--------------------------------------------------------------------------------




EXHIBIT H

FORM OF NOTICE

          Reference is made to (i) the Amended and Restated Credit Agreement
dated March 15, 2006 (at any time amended, the “Credit Agreement”), among
REMINGTON ARMS COMPANY, INC., a Delaware corporation and RA FACTORS, INC., a
Delaware corporation (hereinafter referred to individually as “Borrower” and
collectively as “Borrowers”), the financial institutions from time to time party
to the Credit Agreement (“Lenders”), WACHOVIA BANK, NATIONAL ASSOCIATION, in its
capacity as Administrative and Collateral Agent for Lenders (in such capacity,
the “Agent”), BANK OF AMERICA, N.A., in its capacity as Syndication Agent, and
NATIONAL CITY BUSINESS CREDIT, INC., in its capacity as Documentation Agent, and
(ii) the Assignment and Acceptance dated as of ___________________________,
200__ (the “Assignment Agreement”) between _____________________________ (the
“Assignor”) and ______________________________ (the “Assignee”). Except as
otherwise defined herein, capitalized terms used herein which are defined in the
Credit Agreement are used herein with the respective meanings specified therein.

          The Assignor hereby notifies Borrowers and Agent of Assignor’s intent
to assign to Assignee pursuant to the Assignment Agreement a principal amount of
(i) $________ of the outstanding Revolver Loans held by Assignor, (ii)
$___________ of Assignor’s Revolver Commitment (which amount includes the
Assignor’s outstanding Revolver Loans being assigned to Assignee pursuant to
clause (i) above), together with an interest in the Credit Documents
corresponding to the interest in the Revolver Loans and Revolver Commitments so
assigned. Pursuant to the Assignment Agreement, Assignee has expressly assumed
all of Assignor’s obligations under the Credit Agreement to the extent of the
Assigned Interest (as defined in the Assignment Agreement).

          For purposes of the Credit Agreement, Agent shall deem Assignor’s
share of the Revolver Commitment to be reduced by $_________, and Assignee’s
share of the Revolver Commitment to be increased by $_________.

          The address of the Assignee to which notices, information and payments
are to be sent under the terms of the Credit Agreement is:

________________________
________________________
________________________
________________________

          Assignees LIBOR Lending Office address is as follows:

________________________
________________________
________________________
________________________

--------------------------------------------------------------------------------




          This Notice is being delivered to Borrowers and Agent pursuant to the
Credit Agreement. Please acknowledge your receipt of this Notice by executing
and returning to Assignee and Assignor a copy of this Notice.

          IN WITNESS WHEREOF, the undersigned have caused the execution of this
Notice, as of _________________, 200_.

 

 

 

 

 

[NAME OF ASSIGNOR]

 

--------------------------------------------------------------------------------

 

(“Assignor”)

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Title: 

 

 

 

--------------------------------------------------------------------------------

 

 

 

[NAME OF ASSIGNEE]

 

--------------------------------------------------------------------------------

 

(“Assignee”)

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Title: 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

ACKNOWLEDGED AND AGREED TO

 

AS OF THE DATE SET FORTH ABOVE:

 

 

 

BORROWERS:

 

 

 

REMINGTON ARMS COMPANY, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Title: 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

RA FACTORS, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Title: 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Agent

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Title: 

 

 

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------




EXHIBIT I

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

          Reference is made to the Loan(s) held by the undersigned pursuant to
the Amended and Restated Credit Agreement (as amended, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), made on March 15,
2006, by and among Remington Arms Company, Inc., a Delaware corporation
(“Remington”), RA Factors, Inc. a Delaware corporation (together with Remington,
the “Borrowers”), the various financial institutions from time to time parties
thereto (the “Lenders”), Wachovia Bank, National Association, a national banking
association in its capacity as administrative and collateral agent for the
Lenders (the “Agent”), Bank of America, N.A., in its capacity as syndication
agent and National City Business Credit, Inc., in its capacity as documentation
agent. The undersigned hereby certifies under penalties of perjury that:

 

 

 

 

(1)

The undersigned is the sole record and beneficial owner of the Loan(s) (as well
as any Note(s) evidencing such Loan(s)) registered in its name;

 

 

 

 

(2)

The income from the Loan(s) held by the undersigned is not effectively connected
with the conduct of a trade or business within the United States;

 

 

 

 

(3)

The undersigned is not a bank (as such term is used in Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”)), is not subject to
regulatory or other legal requirements as a bank in any jurisdiction, and has
not been treated as a bank for purposes of any tax, securities law or other
filing or submission made to any governmental authority, any application made to
a rating agency or any qualification for any exemption from any tax, securities
law or other legal requirements;

 

 

 

 

(4)

The undersigned is not a 10-percent shareholder of the Borrowers within the
meaning of Section 871(h)(3)(B) of the Code; and

 

 

 

 

(5)

The undersigned is not a controlled foreign corporation receiving interest from
a related person within the meaning of Section 881(c)(3)(C) of the Code.

 

 

 

 

          The undersigned has furnished you with a certificate of its non-U.S.
person status on Internal Revenue Service Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall so inform the Borrowers (for the
benefit of the Borrowers and the Agent) in writing within thirty days of such
change and (2) the undersigned shall furnish the Borrowers (for the benefit of
the Borrowers and the Agent) a properly completed and currently effective
certificate in either the calendar year in which payment is to be made by the
Borrowers to the undersigned, or in either of the two calendar years preceding
such payment.


--------------------------------------------------------------------------------




          Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

 

 

 

 

 

 

[NAME OF LENDER]

 

 

 

By: 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

[Address]

 

 

Dated: 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

-2-

--------------------------------------------------------------------------------




LIST OF EXHIBITS AND SCHEDULES

 

 

 

Exhibit A-1

 

Form of Amended and Restated Revolver Note

Exhibit A-2

 

Form of Amended and Restated Settlement Note

Exhibit B

 

Form of Letter of Credit Request

Exhibit C

 

Form of Notice of Conversion/Continuation

Exhibit D

 

Form of Notice of Borrowing

Exhibit E

 

Form of Compliance Certificate

Exhibit F

 

[Reserved]

Exhibit G

 

Form of Assignment and Acceptance

Exhibit H

 

Form of Notice

Exhibit I

 

Form of U.S. Tax Compliance Certificate


 

 

 

Schedule 2.3.5

 

Existing Letters of Credit

Schedule 8.1.1

 

Business Locations

Schedule 9.1.1

 

Jurisdictions in Which Each Borrower and Each Subsidiary Is Authorized to Do
Business

Schedule 9.1.4

 

Capital Structure

Schedule 9.1.5

 

Corporate Names

Schedule 9.1.9

 

Financial Statements

Schedule 9.1.12

 

Surety Obligations

Schedule 9.1.13

 

Tax Identification Numbers of Borrowers and Subsidiaries

Schedule 9.1.18

 

Contracts Restricting Borrowers’ and Subsidiaries’ Right to Incur Debts

Schedule 9.1.19

 

Litigation

Schedule 9.1.21

 

Capitalized and Operating Leases

Schedule 9.1.22

 

Pension Plans

Schedule 9.1.24

 

Collective Bargaining Agreements; Labor Controversies

Schedule 9.1.27

 

Investments

Schedule 9.1.28

 

Bank Accounts

Schedule 9.1.30

 

Environmental Matters

Schedule 10.2.5

 

Permitted Liens

Schedule 10.2.21

 

Hedging Agreements


--------------------------------------------------------------------------------